UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-05447 AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 6-30 Date of reporting period: 07-01-2011 – 06-30-2012 Item 1.Proxy Voting Record. Core Equity Plus 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director Vance D. Coffman For For Management 3 Elect Director Michael L. Eskew For For Management 4 Elect Director W. James Farrell For For Management 5 Elect Director Herbert L. Henkel For For Management 6 Elect Director Edward M. Liddy For For Management 7 Elect Director Robert S. Morrison For For Management 8 Elect Director Aulana L. Peters For For Management 9 Elect Director Inge G. Thulin For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Qualified Employee Stock For For Management Purchase Plan 14 Amend Omnibus Stock Plan For Against Management 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Prohibit Political Contributions Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder 8 Stock Retention/Holding Period Against Against Shareholder 9 Cease Compliance Adjustments to Against Against Shareholder Performance Criteria 10 Pro-rata Vesting of Equity Plans Against For Shareholder ACCENTURE PLC Ticker: CSA Security ID: G1151C101 Meeting Date: FEB 09, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Dina Dublon as a Director For For Management 3 Reelect William D. Green as a Director For For Management 4 Reelect Nobuyuki Idei as a Director For For Management 5 Reelect Marjorie Magner as a Director For For Management 6 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors For For Management 9 Authorize the Holding of the 2or For Management at a Location Outside Ireland 10 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 11 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: JAN 09, 2012 Meeting Type: Special Record Date: NOV 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividend Distribution from For For Management Legal Reserves ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philippe G. H. Capron For Against Management 2 Elect Director Robert J. Corti For For Management 3 Elect Director Frederic R. Crepin For Against Management 4 Elect Director Lucian Grainge For Against Management 5 Elect Director Brian G. Kelly For Against Management 6 Elect Director Robert A. Kotick For Abstain Management 7 Elect Director Jean-Bernard Levy For Against Management 8 Elect Director Robert J. Morgado For For Management 9 Elect Director Stephane Roussel For Against Management 10 Elect Director Richard Sarnoff For For Management 11 Elect Director Regis Turrini For Against Management 12 Amend Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 14 Ratify Auditors For For Management AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 18, 2012 Meeting Type: Annual Record Date: APR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel T. Byrne For For Management 2 Elect Director Dwight D. Churchill For For Management 3 Elect Director Sean M. Healey For For Management 4 Elect Director Harold J. Meyerman For For Management 5 Elect Director William J. Nutt For For Management 6 Elect Director Tracy P. Palandjian For For Management 7 Elect Director Rita M. Rodriguez For For Management 8 Elect Director Patrick T. Ryan For For Management 9 Elect Director Jide J. Zeitlin For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director P. George Benson For For Management 2 Elect Director Wolfgang Deml For For Management 3 Elect Director Luiz F. Furlan For For Management 4 Elect Director Gerald B. Johanneson For For Management 5 Elect Director George E. Minnich For For Management 6 Elect Director Martin H. Richenhagen For For Management 7 Elect Director Gerald L. Shaheen For For Management 8 Elect Director Mallika Srinivasan For For Management 9 Elect Director Daniel C. Ustian For For Management 10 Elect Director Hendrikus Visser For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward J. Heffernan For For Management 2 Elect Director Robert A. Minicucci For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG Ticker: AWH Security ID: H01531104 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Scott A. Carmilani as Director For For Management 2 Elect James F. Duffy as Director For For Management 3 Elect Bart Friedman as Director For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management 6 Authorize Share Repurchase Program For For Management 7 Approve Reclassification of Free For For Management Reserves from Capital Contributions 8 Accept Consolidated Financial For For Management Statements and Statutory Reports 9 Approve Retention of Disposable Profits For For Management 10 Approve Reduction in Share Capital For For Management 11 Amend Articles to Eliminate Certain For For Management Conditional Share Capital 12 Amend Articles to Extend Authorized For For Management Share Capital 13 Approve Dividends For For Management 14 Appoint Deloitte & Touche as For For Management Independent Auditors and Deloitte AG as Statutory Auditors 15 Appoint PricewaterhouseCoopers AG as For For Management Special Auditor 16 Approve Discharge of Board and Senior For For Management Management AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Brauer For For Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Gayle P.W. Jackson For For Management 1.6 Elect Director James C. Johnson For For Management 1.7 Elect Director Steven H. Lipstein For For Management 1.8 Elect Director Patrick T. Stokes For For Management 1.9 Elect Director Thomas R. Voss For For Management 1.10 Elect Director Stephen R. Wilson For For Management 1.11 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Coal Combustion Waste Hazard Against Against Shareholder and Risk Mitigation Efforts 5 Report on Financial Risks of Coal Against Against Shareholder Reliance 6 Report on Energy Efficiency and Against Against Shareholder Renewable Energy Programs AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nicholas K. Akins For For Management 2 Elect Director David J. Anderson For For Management 3 Elect Director James F. Cordes For For Management 4 Elect Director Ralph D. Crosby, Jr. For For Management 5 Elect Director Linda A. Goodspeed For For Management 6 Elect Director Thomas E. Hoaglin For For Management 7 Elect Director Michael G. Morris For For Management 8 Elect Director Richard C. Notebaert For For Management 9 Elect Director Lionel L. Nowell, III For For Management 10 Elect Director Richard L. Sandor For For Management 11 Elect Director Sara Martinez Tucker For For Management 12 Elect Director John F. Turner For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Barshefsky For For Management 1.2 Elect Director U.M. Burns For For Management 1.3 Elect Director K.I. Chenault For For Management 1.4 Elect Director P. Chernin For For Management 1.5 Elect Director T.J. Leonsis For For Management 1.6 Elect Director J. Leschly For For Management 1.7 Elect Director R.C. Levin For For Management 1.8 Elect Director R.A. McGinn For For Management 1.9 Elect Director E.D. Miller For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.D. Walter For For Management 1.12 Director R.A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide for Cumulative Voting Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder AMERICAN FINANCIAL GROUP, INC. Ticker: AFG Security ID: 025932104 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl H. Lindner III For For Management 1.2 Elect Director S. Craig Lindner For For Management 1.3 Elect Director Kenneth C. Ambrecht For For Management 1.4 Elect Director John B. Berding For For Management 1.5 Elect Director Theodore H. Emmerich For For Management 1.6 Elect Director James E. Evans For For Management 1.7 Elect Director Terry S. Jacobs For For Management 1.8 Elect Director Gregory G. Joseph For For Management 1.9 Elect Director William W. Verity For For Management 1.10 Elect Director John I. Von Lehman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Non-Employee Director Omnibus For Against Management Stock Plan 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Require a Majority Vote for the Against For Shareholder Election of Directors AMERISTAR CASINOS, INC. Ticker: ASCA Security ID: 03070Q101 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: MAY 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas M. Steinbauer For For Management 1.2 Elect Director Leslie Nathanson Juris For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Robert A. Bradway For For Management 4 Elect Director Francois De Carbonnel For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Rebecca M. Henderson For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Tyler Jacks For For Management 9 Elect Director Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director J. Paul Reason For For Management 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Elect Director Ronald D. Sugar For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder 19 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Limit CEO to Serving on only One Other Against Against Shareholder Board ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kevin P. Chilton For For Management 2 Elect Director Luke R. Corbett For For Management 3 Elect Director H. Paulett Eberhart For For Management 4 Elect Director Peter J. Fluor For For Management 5 Elect Director Richard L. George For For Management 6 Elect Director Preston M. Geren, III For For Management 7 Elect Director Charles W. Goodyear For For Management 8 Elect Director John R. Gordon For For Management 9 Elect Director James T. Hackett For For Management 10 Elect Director Eric D. Mullins For For Management 11 Elect Director Paula Rosput Reynolds For For Management 12 Elect Director R. A. Walker For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Require Independent Board Chairman Against Against Shareholder 17 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity 18 Pro-rata Vesting of Equity Awards Against For Shareholder 19 Report on Political Contributions Against Against Shareholder ANCESTRY.COM INC. Ticker: ACOM Security ID: 032803108 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas Layton For Against Management 2 Elect Director Elizabeth Nelson For Against Management 3 Elect Director Timothy Sullivan For For Management 4 Ratify Auditors For For Management AOL INC. Ticker: AOL Security ID: 00184X105 Meeting Date: JUN 14, 2012 Meeting Type: Proxy Contest Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Tim Armstrong For Did Not Vote Management 1.2 Elect Director Richard Dalzell For Did Not Vote Management 1.3 Elect Director Karen Dykstra For Did Not Vote Management 1.4 Elect Director Alberto Ibarguen For Did Not Vote Management 1.5 Elect Director Susan Lyne For Did Not Vote Management 1.6 Elect Director Patricia Mitchell For Did Not Vote Management 1.7 Elect Director Fredric Reynolds For Did Not Vote Management 1.8 Elect Director James Stengel For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Did Not Vote Management 5 Approve Nonqualified Employee Stock For Did Not Vote Management Purchase Plan # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Dennis A. Miller For For Shareholder 1.2 Elect Director Jeffrey C. Smith For For Shareholder 1.3 Elect Director James A. Warner For Withhold Shareholder 1.4 Management Nominee - Tim Armstrong For For Shareholder 1.5 Management Nominee - Richard Dalzell For For Shareholder 1.6 Management Nominee - Karen Dykstra For For Shareholder 1.7 Management Nominee - Susan Lyne For For Shareholder 1.8 Management Nominee - Fredric Reynolds For For Shareholder 2 Ratify Auditors None For Management 3 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan None Against Management 5 Approve Nonqualified Employee Stock None Against Management Purchase Plan APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Scott D. Josey For For Management 2 Elect Director George D. Lawrence For For Management 3 Elect Director Rodman D. Patton For For Management 4 Elect Director Charles J. Pitman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors Against For Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date: DEC 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Timothy D. Cook For For Management 1.3 Elect Director Millard S. Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert A. Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur D. Levinson For For Management 1.8 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Conflict of Interest Report Against Against Shareholder 5 Advisory Vote to Ratify Directors' Against Against Shareholder Compensation 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date: JAN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aart J. de Geus For For Management 2 Elect Director Stephen R. Forrest For For Management 3 Elect Director Thomas J. Iannotti For For Management 4 Elect Director Susan M. James For For Management 5 Elect Director Alexander A. Karsner For For Management 6 Elect Director Gerhard H. Parker For For Management 7 Elect Director Dennis D. Powell For For Management 8 Elect Director Willem P. Roelandts For For Management 9 Elect Director James E. Rogers For For Management 10 Elect Director Michael R. Splinter For For Management 11 Elect Director Robert H. Swan For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management ARCH CAPITAL GROUP LTD. Ticker: ACGL Security ID: G0450A105 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric W. Doppstadt For For Management 1.2 Elect Director Constantine Iordanou For For Management 1.3 Elect Director James J. Meenaghan For For Management 1.4 Elect Director John M. Pasquesi For Withhold Management 2.1 Elect Director Anthony Asquith as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.2 Elect Director Edgardo Balois as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.3 Elect Director William E. Beveridge as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.4 Elect Director Dennis R. Brand as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.5 Elect Director Peter Calleo as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.6 Elect Director Knud Christensen as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.7 Elect Director Paul Cole as Designated For For Management Company Director of Non-U.S. Subsidiaries 2.8 Elect Director Graham B.R. Collis as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.9 Elect Director William J. Cooney as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.10 Elect Director Michael Feetham as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.11 Elect Director Stephen Fogarty as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.12 Elect Director E. Fullerton-Rome as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.13 Elect Director Marc Grandisson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.14 Elect Director Michael A. Greene as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.15 Elect Director John C.R. Hele as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.16 Elect Director David W. Hipkin as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.17 Elect Director W. Preston Hutchings as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.18 Elect Director Constantine Iordanou as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.19 Elect Director Wolbert H. Kamphuijs as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.20 Elect Director Michael H. Kier as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.21 Elect Director Lin Li-Williams as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.22 Elect Director Mark D. Lyons as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.23 Elect Director Adam Matteson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.24 Elect Director David McElroy as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.25 Elect Director Rommel Mercado as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.26 Elect Director Martin J. Nilsen as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.27 Elect Director Mark Nolan as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.28 Elect Director Nicolas Papadopoulo as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.29 Elect Director Elisabeth Quinn as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.30 Elect Director Maamoun Rajeh as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.31 Elect Director John F. Rathgeber as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.32 Elect Director Andrew Rippert as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.33 Elect Director Paul S. Robotham as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.34 Elect Director Carla Santamaria-Sena For For Management as Designated Company Director of Non-U.S. Subsidiaries 2.35 Elect Director Scott Schenker as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.36 Elect Director Soren Scheuer as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.37 Elect Director Budhi Singh as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.38 Elect Director Helmut Sohler as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.39 Elect Director Iwan van Munster as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.40 Elect Director Angus Watson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.41 Elect Director James R. Weatherstone For For Management as Designated Company Director of Non-U.S. Subsidiaries 3 Approve Arch Capital Group LTD. 2012 For For Management Long Term Incentive and Share Award Plan 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect DirectorJames H. Blanchard For For Management 5 Elect DirectorJaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director John B. McCoy For For Management 9 Elect Director Joyce M. Roche For For Management 10 Elect Director Matthew K. Rose For For Management 11 Elect Director Laura D'Andrea Tyson For For Management 12 Ratification Of Appointment Of For For Management Independent Auditors. 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent For For Management 15 Report on Political Contributions Against Against Shareholder 16 Commit to Wireless Network Neutrality Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder B&G FOODS, INC. Ticker: BGS Security ID: 05508R106 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Cantwell For For Management 1.2 Elect Director Cynthia T. Jamison For For Management 1.3 Elect Director Charles F. Marcy For For Management 1.4 Elect Director Dennis M. Mullen For For Management 1.5 Elect Director Cheryl M. Palmer For For Management 1.6 Elect Director Alfred Poe For For Management 1.7 Elect Director Stephen C. Sherrill For For Management 1.8 Elect Director David L. Wenner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mukesh D. Ambani For For Management 2 Elect Director Susan S. Bies For For Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director Monica C. Lozano For For Management 8 Elect Director Thomas J. May For For Management 9 Elect Director Brian T. Moynihan For For Management 10 Elect Director Donald E. Powell For For Management 11 Elect Director Charles O. Rossotti For Against Management 12 Elect Director Robert W. Scully For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Ratify Auditors For For Management 15 Disclose Prior Government Service Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Stock Retention/Holding Period Against Against Shareholder 18 Require Audit Committee Review and Against Against Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations 19 Prohibit Political Contributions Against Against Shareholder BEACON ROOFING SUPPLY, INC. Ticker: BECN Security ID: 073685109 Meeting Date: FEB 08, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. Buck For For Management 1.2 Elect Director Paul M. Isabella For For Management 1.3 Elect Director H. Arthur Bellows, Jr. For For Management 1.4 Elect Director James J. Gaffney For For Management 1.5 Elect Director Peter M. Gotsch For For Management 1.6 Elect Director Stuart A. Randle For For Management 1.7 Elect Director Wilson B. Sexton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 05, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Donald R. Keough For For Management 1.10 Elect Director Thomas S. Murphy For For Management 1.11 Elect Director Ronald L. Olson For For Management 1.12 Elect Director Walter Scott, Jr. For For Management 2 Adopt Policy on Succession Planning Against Against Shareholder BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lisa M. Caputo For For Management 1.2 Elect Director Kathy J. Higgins Victor For For Management 1.3 Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Declassify the Board of Directors For For Shareholder BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 08, 2012 Meeting Type: Annual Record Date: APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Caroline D. Dorsa For For Management 2 Elect Director Stelios Papadopoulos For For Management 3 Elect Director George A. Scangos For For Management 4 Elect Director Lynn Schenk For For Management 5 Elect Director Alexander J. Denner For For Management 6 Elect Director Nancy L. Leaming For For Management 7 Elect Director Richard C. Mulligan For For Management 8 Elect Director Robert W. Pangia For For Management 9 Elect Director Brian S. Posner For For Management 10 Elect Director Eric K. Rowinsky For For Management 11 Elect Director Stephen A. Sherwin For For Management 12 Elect Director William D. Young For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 16 Provide Right to Call Special Meeting For For Management BRANDYWINE REALTY TRUST Ticker: BDN Security ID: 105368203 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter D'Alessio For For Management 1.2 Elect Director Anthony A. Nichols, Sr. For For Management 1.3 Elect Director Gerard H. Sweeney For For Management 1.4 Elect Director Wyche Fowler For For Management 1.5 Elect Director Michael J. Joyce For For Management 1.6 Elect Director Mich Charles P. Pizzi For For Management 1.7 Elect Director James C. Diggs For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BRIDGEPOINT EDUCATION, INC. Ticker: BPI Security ID: 10807M105 Meeting Date: MAY 14, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick T. Hackett For Withhold Management 1.2 Elect Director Andrew S. Clark For For Management 2 Ratify Auditors For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Lewis B. Campbell For For Management 3 Elect Director James M. Cornelius For For Management 4 Elect Director Louis J. Freeh For For Management 5 Elect Director Laurie H. Glimcher For For Management 6 Elect Director Michael Grobstein For For Management 7 Elect Director Alan J. Lacy For For Management 8 Elect Director Vicki L. Sato For For Management 9 Elect Director Elliott Sigal For For Management 10 Elect Director Gerald L. Storch For For Management 11 Elect Director Togo D. West, Jr. For For Management 12 Elect Director R. Sanders Williams For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 18 Provide Right to Act by Written Consent Against For Shareholder BUNGE LIMITED Ticker: BG Security ID: G16962105 Meeting Date: MAY 25, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Francis Coppinger as Director For For Management 1.2 Elect Alberto Weisser as Director For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan L. Bostrom For For Management 2 Elect Director Donald L. Lucas For For Management 3 Elect Director James D. Plummer For For Management 4 Elect Director Alberto For For Management Sangiovanni-Vincentelli 5 Elect Director George M. Scalise For For Management 6 Elect Director John B. Shoven For For Management 7 Elect Director Roger S. Siboni For For Management 8 Elect Director Lip-Bu Tan For For Management 9 Amend Non-Employee Director Omnibus For Against Management Stock Plan 10 Amend Non-Employee Director Omnibus For Against Management Stock Plan 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director Albert Goldstein For For Management 1.5 Elect Director James H. Graves For For Management 1.6 Elect Director B.d. Hunter For For Management 1.7 Elect Director Timothy J. McKibben For For Management 1.8 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard W. Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen A. Furbacher For Withhold Management 1.2 Elect Director John D. Johnson For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Adopt Guidelines for Country Selection Against Against Shareholder 18 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Request Director Nominee with Against Against Shareholder Environmental Qualifications CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect James R. Bolch to Supervisory For For Management Board 2a Elect Philip K. Asherman to For For Management Supervisory Board 2b Elect L. Richard Flury to Supervisory For For Management Board 2c Elect W. Craig Kissel to Supervisory For For Management Board 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Financial Statements, Discuss For For Management Statutory Reports, and Approve Publication of Information in English 6 Approve Financial Statements, For For Management Allocation of Income and Dividends of 0.20 per Share, and Discharge Directors 7 Approve Discharge of Management Board For For Management 8 Approve Discharge of Supervisory Board For For Management 9 Ratify Ernst & Young LLP as Auditors For For Management 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Grant Board Authority to Issue Shares For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Approve Remuneration of Supervisory For Against Management Board CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Franz B. Humer For For Management 2 Elect Director Robert L. Joss For For Management 3 Elect Director Michael E. O'Neill For For Management 4 Elect Director Vikram S. Pandit For For Management 5 Elect Director Lawrence R. Ricciardi For For Management 6 Elect Director Judith Rodin For For Management 7 Elect Director Robert L. Ryan For For Management 8 Elect Director Anthony M. Santomero For For Management 9 Elect Director Joan E. Spero For For Management 10 Elect Director Diana L. Taylor For For Management 11 Elect Director William S. Thompson, Jr. For For Management 12 Elect Director Ernesto Zedillo Ponce For For Management de Leon 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 16 Disclose Prior Government Service Against Against Shareholder 17 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures 18 Stock Retention/Holding Period Against Against Shareholder 19 Require Audit Committee Review and Against Against Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations CLOUD PEAK ENERGY INC. Ticker: CLD Security ID: 18911Q102 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Colin Marshall For For Management 2 Elect Director Steven Nance For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CNA FINANCIAL CORPORATION Ticker: CNA Security ID: 126117100 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul J. Liska For For Management 1.2 Elect Director Jose O. Montemayor For For Management 1.3 Elect Director Thomas F. Motamed For For Management 1.4 Elect Director Don M. Randel For For Management 1.5 Elect Director Joseph Rosenberg For For Management 1.6 Elect Director Andrew H. Tisch For For Management 1.7 Elect Director James S. Tisch For For Management 1.8 Elect Director Marvin Zonis For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Michael Bogert For For Management 1.2 Elect Director James J. Curran For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Mitchell J. Krebs For For Management 1.5 Elect Director Andrew Lundquist For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 1.9 Elect Director Timothy R. Winterer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COINSTAR, INC. Ticker: CSTR Security ID: 19259P300 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul D. Davis For For Management 2 Elect Director Nelson C. Chan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: MAR 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For Withhold Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For Withhold Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For Withhold Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Restore or Provide for Cumulative Against For Shareholder Voting 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote CON-WAY INC. Ticker: CNW Security ID: 205944101 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John J. Anton For For Management 2 Elect Director William R. Corbin For For Management 3 Elect Director W. Keith Kennedy, Jr. For For Management 4 Elect Director Michael J. Murray For For Management 5 Elect Director Edith R. Perez For For Management 6 Elect Director John C. Pope For For Management 7 Elect Director William J. Schroeder For For Management 8 Elect Director Douglas W. Stotlar For For Management 9 Elect Director Peter W. Stott For For Management 10 Elect Director Roy W. Templin For For Management 11 Elect Director Chelsea C. White, III For For Management 12 Approve Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Armitage For For Management 2 Elect Director Richard H. Auchinleck For For Management 3 Elect Director James E. Copeland, Jr. For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Ruth R. Harkin For For Management 6 Elect Director Ryan M. Lance For For Management 7 Elect Director Mohd H. Marican For For Management 8 Elect Director Harold W. McGraw, III For For Management 9 Elect Director James J. Mulva For For Management 10 Elect Director Robert A. Niblock For For Management 11 Elect Director Harald J. Norvik For For Management 12 Elect Director William K. Reilly For For Management 13 Elect Director Victoria J. Tschinkel For For Management 14 Elect Director Kathryn C. Turner For For Management 15 Elect Director William E. Wade, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 18 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 22 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kevin Burke For For Management 2 Elect Director Vincent A. Calarco For For Management 3 Elect Director George Campbell, Jr. For For Management 4 Elect Director Gordon J. Davis For For Management 5 Elect Director Michael J. Del Giudice For For Management 6 Elect Director Ellen V. Futter For For Management 7 Elect Director John F. Hennessy, III For For Management 8 Elect Director John F. Killian For For Management 9 Elect Director Eugene R. McGrath For For Management 10 Elect Director Sally H. Pinero For For Management 11 Elect Director Michael W. Ranger For For Management 12 Elect Director L. Frederick Sutherland For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Increase Disclosure of Executive Against Against Shareholder Compensation COVIDIEN PUBLIC LIMITED COMPANY Ticker: COV Security ID: G2554F113 Meeting Date: MAR 13, 2012 Meeting Type: Annual Record Date: JAN 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose E. Almeida For For Management 2 Elect Director Craig Arnold For For Management 3 Elect Director Robert H. Brust For For Management 4 Elect Director John M. Connors, Jr For For Management 5 Elect Director Christopher J. Coughlin For For Management 6 Elect Director Timothy M. Donahue For For Management 7 Elect Director Randall J. Hogan, III For For Management 8 Elect Director Martin D. Madaus For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director Joseph A. Zaccagnino For For Management 11 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Authorize Open-Market Purchases of For For Management Ordinary Shares 14 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 15 Amend Articles of Association to For For Management Provide for Escheatment under U.S. Law 16 Amend Articles of Association to Allow For For Management Board to Declare Non-Cash Dividends CROCS, INC. Ticker: CROX Security ID: 227046109 Meeting Date: JUN 04, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Frasch For For Management 1.2 Elect Director W. Stephen Cannon For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Approve Omnibus Stock Plan For For Management 13 Amend Nonqualified Employee Stock For For Management Purchase Plan 14 Provide Right to Call Special Meeting For For Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director C. David Brown, II For For Management 2 Elect Director David W. Dorman For For Management 3 Elect Director Anne M. Finucane For For Management 4 Elect Director Kristen Gibney Williams For For Management 5 Elect Director Marian L. Heard For For Management 6 Elect Director Larry J. Merlo For For Management 7 Elect Director Jean-Pierre Millon For For Management 8 Elect Director C.A. Lance Piccolo For For Management 9 Elect Director Richard J. Swift For For Management 10 Elect Director Tony L. White For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Provide Right to Act by Written Consent For For Management 14 Report on Political Contributions Against Against Shareholder DIAMOND OFFSHORE DRILLING, INC. Ticker: DO Security ID: 25271C102 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James S. Tisch For For Management 2 Elect Director Lawrence R. Dickerson For For Management 3 Elect Director John R. Bolton For For Management 4 Elect Director Charles L. Fabrikant For Against Management 5 Elect Director Paul G. Gaffney, II For For Management 6 Elect Director Edward Grebow For For Management 7 Elect Director Herbert C. Hofmann For For Management 8 Elect Director Clifford M. Sobel For For Management 9 Elect Director Andrew H. Tisch For For Management 10 Elect Director Raymond S. Troubh For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Executive Incentive Bonus Plan For For Management DICE HOLDINGS, INC. Ticker: DHX Security ID: 253017107 Meeting Date: APR 20, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Raymond Bingham For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 19, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Brad Martin For For Management 2 Elect Director Frank R. Mori For For Management 3 Elect Director J.C. Watts, Jr. For For Management 4 Elect Director Nick White For For Management 5 Ratify Auditors For For Management DISH NETWORK CORPORATION Ticker: DISH Security ID: 25470M109 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph P. Clayton For Withhold Management 1.2 Elect Director James DeFranco For Withhold Management 1.3 Elect Director Cantey M. Ergen For Withhold Management 1.4 Elect Director Charles W. Ergen For Withhold Management 1.5 Elect Director Steven R. Goodbarn For Withhold Management 1.6 Elect Director Gary S. Howard For Withhold Management 1.7 Elect Director David K. Moskowitz For Withhold Management 1.8 Elect Director Tom A. Ortolf For Withhold Management 1.9 Elect Director Carl E. Vogel For Withhold Management 2 Ratify Auditors For For Management 3 Other Business For Against Management DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Ticker: DTG Security ID: 256743105 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas P. Capo For Withhold Management 1.2 Elect Director Maryann N. Keller For Withhold Management 1.3 Elect Director Edward C. Lumley For Withhold Management 1.4 Elect Director Richard W. Neu For Withhold Management 1.5 Elect Director John C. Pope For Withhold Management 1.6 Elect Director Scott L. Thompson For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Increase Authorized Common Stock For Against Management DOMTAR CORPORATION Ticker: UFS Security ID: 257559203 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Giannella Alvarez For For Management 2 Elect Director Jack C. Bingleman For For Management 3 Elect Director Louis P. Gignac For For Management 4 Elect Director Brian M. Levitt For For Management 5 Elect Director Harold H. MacKay For For Management 6 Elect Director David G. Maffucci For For Management 7 Elect Director Robert J. Steacy For For Management 8 Elect Director Pamela B. Strobel For For Management 9 Elect Director Denis Turcotte For For Management 10 Elect Director John D. Williams For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Ratify Auditors For For Management DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David E. Alexander For For Management 2 Elect Director Pamela H. Patsley For For Management 3 Elect Director M. Anne Szostak For For Management 4 Elect Director Michael F. Weinstein For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 16, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Baicker For For Management 2 Elect Director J. E. Fyrwald For For Management 3 Elect Director E. R. Marram For For Management 4 Elect Director D. R. Oberhelman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Adopt Policy for Engagement With Against Against Shareholder Proponents of Shareholder Proposals Supported by a Majority Vote 10 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Gail Deegan For For Management 4 Elect Director James S. DiStasio For For Management 5 Elect Director John R. Egan For For Management 6 Elect Director Edmund F. Kelly For For Management 7 Elect Director Windle B. Priem For For Management 8 Elect Director Paul Sagan For For Management 9 Elect Director David N. Strohm For For Management 10 Elect Director Joseph M. Tucci For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 07, 2012 Meeting Type: Annual Record Date: NOV 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Fernandez G. For For Management 1.2 Elect Director A.F. Golden For For Management 1.3 Elect Director W.R. Johnson For For Management 1.4 Elect Director J.B. Menzer For For Management 1.5 Elect Director A.A. Busch, III For For Management 1.6 Elect Director R.I. Ridgway For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Sustainability Against Against Shareholder 5 Declassify the Board of Directors Against For Shareholder EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director H.H. Fore For For Management 1.6 Elect Director K.C. Frazier For For Management 1.7 Elect Director W.W. George For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Report on Political Contributions Against Against Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 9 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FEI COMPANY Ticker: FEIC Security ID: 30241L109 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence A. Bock For For Management 1.2 Elect Director Arie Huijser For For Management 1.3 Elect Director Don R. Kania For For Management 1.4 Elect Director Thomas F. Kelly For For Management 1.5 Elect Director Jan C. Lobbezoo For For Management 1.6 Elect Director Gerhard H. Parker For For Management 1.7 Elect Director James T. Richardson For For Management 1.8 Elect Director Richard H. Wills For For Management 1.9 Elect Director Homa Bahrami For For Management 1.10 Elect Director Jami K. Nachtsheim For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FIRST INDUSTRIAL REALTY TRUST, INC. Ticker: FR Security ID: 32054K103 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Rau For For Management 1.2 Elect Director W. Ed Tyler For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan D. Feldman For For Management 1.2 Elect Director Jarobin Gilbert, Jr. For For Management 1.3 Elect Director David Y. Schwartz For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen G. Butler For For Management 2 Elect Director Kimberly A. Casiano For For Management 3 Elect Director Anthony F. Earley, Jr. For For Management 4 Elect Director Edsel B. Ford II For For Management 5 Elect Director William Clay Ford, Jr. For For Management 6 Elect Director Richard A. Gephardt For For Management 7 Elect Director James H. Hance, Jr. For For Management 8 Elect Director William W. Helman IV For For Management 9 Elect Director Irvine O. Hockaday, Jr. For For Management 10 Elect Director Jon M. Huntsman, Jr. For For Management 11 Elect Director Richard A. Manoogian For Against Management 12 Elect Director Ellen R. Marram For For Management 13 Elect Director Alan Mulally For For Management 14 Elect Director Homer A. Neal For For Management 15 Elect Director Gerald L. Shaheen For For Management 16 Elect Director John L. Thornton For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Provide for Cumulative Voting Against For Shareholder 20 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 21 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 14, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B. M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 19, 2012 Meeting Type: Annual Record Date: APR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel A. DeMatteo For For Management 1.2 Elect Director Shane S. Kim For For Management 1.3 Elect Director J. Paul Raines For For Management 1.4 Elect Director Kathy Vrabeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Elect Director Min H. Kao For For Management 3.2 Elect Director Charles W. Peffer For For Management 4 Ratify Auditors For For Management 5 Approve Dividends For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Susan Hockfield For For Management 5 Elect Director Jeffrey R. Immelt For For Management 6 Elect Director Andrea Jung For For Management 7 Elect Director Alan G. Lafley For For Management 8 Elect Director Robert W. Lane For For Management 9 Elect Director Ralph S. Larsen For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director James J. Mulva For For Management 12 Elect Director Sam Nunn For For Management 13 Elect Director Roger S. Penske For For Management 14 Elect Director Robert J. Swieringa For For Management 15 Elect Director James S. Tisch For For Management 16 Elect Director Douglas A. Warner, III For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Amend Omnibus Stock Plan For Against Management 20 Approve Material Terms of Senior For For Management Officer Performance Goals 21 Provide for Cumulative Voting Against For Shareholder 22 Phase Out Nuclear Activities Against Against Shareholder 23 Require Independent Board Chairman Against Against Shareholder 24 Provide Right to Act by Written Consent Against For Shareholder GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director James M. Denny For For Management 1.4 Elect Director Carla A. Hills For For Management 1.5 Elect Director Kevin E. Lofton For For Management 1.6 Elect Director John W. Madigan For For Management 1.7 Elect Director John C. Martin For For Management 1.8 Elect Director Gordon E. Moore For For Management 1.9 Elect Director Nicholas G. Moore For For Management 1.10 Elect Director Richard J. Whitley For For Management 1.11 Elect Director Gayle E. Wilson For For Management 1.12 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Authorize a New Class of Common Stock For Against Management 4 Increase Authorized Common Stock For Against Management 5 Amend Charter to Provide For Class A For For Management Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination 6 Approve Omnibus Stock Plan For Against Management 7 Approve Omnibus Stock Plan For Against Management 8 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 9 Amend Articles Regarding Arbitration Against Against Shareholder of Shareholder Lawsuits 10 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share GRANITE CONSTRUCTION INCORPORATED Ticker: GVA Security ID: 387328107 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David H. Kelsey For For Management 2 Elect Director James W. Bradford, Jr. For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T. William Porter For For Management 1.2 Elect Director James A. Watt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank A. D'Amelio For For Management 2 Elect Director W. Roy Dunbar For For Management 3 Elect Director Kurt J. Hilzinger For For Management 4 Elect Director David A. Jones, Jr. For For Management 5 Elect Director Michael B. McCallister For For Management 6 Elect Director William J. McDonald For For Management 7 Elect Director William E. Mitchell For For Management 8 Elect Director David B. Nash For For Management 9 Elect Director James J. O'Brien For For Management 10 Elect Director Marissa T. Peterson For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Andy D. Bryant For For Management 3 Elect Director Susan L. Decker For For Management 4 Elect Director John J. Donahoe For For Management 5 Elect Director Reed E. Hundt For For Management 6 Elect Director Paul S. Otellini For For Management 7 Elect Director James D. Plummer For For Management 8 Elect Director David S. Pottruck For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote INTERACTIVE BROKERS GROUP, INC. Ticker: IBKR Security ID: 45841N107 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas Peterffy For Against Management 2 Elect Director Earl H. Nemser For Against Management 3 Elect Director Paul J. Brody For Against Management 4 Elect Director Milan Galik For Against Management 5 Elect Director Lawrence E. Harris For For Management 6 Elect Director Hans R. Stoll For For Management 7 Elect Director Ivers W. Riley For For Management 8 Elect Director Richard Gates For For Management 9 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director William R. Brody For For Management 3 Elect Director Kenneth I. Chenault For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director David N. Farr For For Management 6 Elect Director Shirley Ann Jackson For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director James W. Owens For For Management 10 Elect Director Samuel J. Palmisano For For Management 11 Elect Director Virginia M. Rometty For For Management 12 Elect Director Joan E. Spero For For Management 13 Elect Director Sidney Taurel For For Management 14 Elect Director Lorenzo H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder 18 Report on Political Contributions Against Against Shareholder 19 Report on Lobbying Expenses Against Against Shareholder INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: MAR 05, 2012 Meeting Type: Annual Record Date: JAN 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paget L. Alves For For Management 1.2 Elect Director Janice Chaffin For For Management 1.3 Elect Director Greg Creed For For Management 1.4 Elect Director Patti S. Hart For For Management 1.5 Elect Director Robert J. Miller For For Management 1.6 Elect Director David E. Roberson For For Management 1.7 Elect Director Vincent L. Sadusky For For Management 1.8 Elect Director Philip G. Satre For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 07, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Bronczek For For Management 2 Elect Director Ahmet C. Dorduncu For For Management 3 Elect Director John V. Faraci For For Management 4 Elect Director Stacey J. Mobley For For Management 5 Elect Director Joan E. Spero For For Management 6 Elect Director John L. Townsend, Iii For For Management 7 Elect Director John F. Turner For For Management 8 Elect Director William G. Walter For For Management 9 Elect Director J. Steven Whisler For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder INVESTMENT TECHNOLOGY GROUP, INC. Ticker: ITG Security ID: 46145F105 Meeting Date: JUN 12, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. William Burdett For For Management 1.2 Elect Director Minder Cheng For For Management 1.3 Elect Director Christopher V. Dodds For For Management 1.4 Elect Director Robert C. Gasser For For Management 1.5 Elect Director Timothy L. Jones For For Management 1.6 Elect Director Kevin J. P. O'Hara For For Management 1.7 Elect Director Maureen O'Hara For For Management 1.8 Elect Director Steven S. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ITRON, INC. Ticker: ITRI Security ID: 465741106 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kirby A. Dyess For For Management 2 Elect Director Leroy D. Nosbaum For For Management 3 Elect Director Graham M. Wilson For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Ratify Auditors For For Management ITT EDUCATIONAL SERVICES, INC. Ticker: ESI Security ID: 45068B109 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joanna T. Lau For For Management 2 Elect Director Samuel L. Odle For Against Management 3 Elect Director John A. Yena For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation JABIL CIRCUIT, INC. Ticker: JBL Security ID: 466313103 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martha F. Brooks For For Management 1.2 Elect Director Mel S. Lavitt For For Management 1.3 Elect Director Timothy L. Main For For Management 1.4 Elect Director William D. Morean For For Management 1.5 Elect Director Lawrence J. Murphy For For Management 1.6 Elect Director Frank A. Newman For For Management 1.7 Elect Director Steven A. Raymund For For Management 1.8 Elect Director Thomas A. Sansone For For Management 1.9 Elect Director David M. Stout For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Other Business For Against Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Elect Director Timothy K. Armour For For Management 3 Elect Director J. Richard Fredericks For For Management 4 Elect Director Lawrence E. Kochard For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 8 Require Independent Board Chairman Against Against Shareholder JAZZ PHARMACEUTICALS, INC. Ticker: JAZZ Security ID: 472147107 Meeting Date: DEC 12, 2011 Meeting Type: Special Record Date: NOV 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Approve Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For Against Management Purchase Plan 5 Amend Dividend Reinvestment Plan For For Management 6 Adjourn Meeting For Against Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Cullen For For Management 3 Elect Director Ian E.l. Davis For For Management 4 Elect Director Alex Gorsky For For Management 5 Elect Director Michael M.e. Johns For For Management 6 Elect Director Susan L. Lindquist For For Management 7 Elect Director Anne M. Mulcahy For For Management 8 Elect Director Leo F. Mullin For For Management 9 Elect Director William D. Perez For For Management 10 Elect Director Charles Prince For For Management 11 Elect Director David Satcher For For Management 12 Elect Director William C. Weldon For For Management 13 Elect Director Ronald A. Williams For For Management 14 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against Against Shareholder 18 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions 19 Adopt Animal-Free Training Methods Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James A. Bell For For Management 2 Elect Director Crandall C. Bowles For For Management 3 Elect Director Stephen B. Burke For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director James S. Crown For For Management 6 Elect Director James Dimon For For Management 7 Elect Director Timothy P. Flynn For For Management 8 Elect Director Ellen V. Futter For For Management 9 Elect Director Laban P. Jackson, Jr. For For Management 10 Elect Director Lee R. Raymond For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Affirm Political Non-Partisanship Against Against Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Loan Modifications Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 19 Provide Right to Act by Written Consent Against For Shareholder 20 Stock Retention Against Against Shareholder LAM RESEARCH CORPORATION Ticker: LRCX Security ID: 512807108 Meeting Date: MAY 10, 2012 Meeting Type: Special Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For Against Management LASALLE HOTEL PROPERTIES Ticker: LHO Security ID: 517942108 Meeting Date: APR 20, 2012 Meeting Type: Annual Record Date: FEB 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey T. Foland For For Management 1.2 Elect Director Darryl Hartley-Leonard For For Management 1.3 Elect Director William S. McCalmont For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas P. Capo For For Management 2 Elect Director Jonathan F. Foster For For Management 3 Elect Director Conrad L. Mallett, Jr. For For Management 4 Elect Director Donald L. Runkle For For Management 5 Elect Director Matthew J. Simoncini For For Management 6 Elect Director Gregory C. Smith For For Management 7 Elect Director Henry D. G. Wallace For For Management 8 Ratify Auditors For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIZ CLAIBORNE, INC. Ticker: LIZ Security ID: 539320101 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bernard W. Aronson For For Management 2 Elect Director Lawrence S. Benjamin For For Management 3 Elect Director Raul J. Fernandez For For Management 4 Elect Director Kenneth B. Gilman For For Management 5 Elect Director Nancy J. Karch For For Management 6 Elect Director Kenneth P. Kopelman For For Management 7 Elect Director Kay Koplovitz For For Management 8 Elect Director Arthur C. Martinez For For Management 9 Elect Director William L. McComb For For Management 10 Elect Director Doreen A. Toben For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings LOEWS CORPORATION Ticker: L Security ID: 540424108 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence S. Bacow For For Management 2 Elect Director Ann E. Berman For For Management 3 Elect Director Joseph L. Bower For For Management 4 Elect Director Charles M. Diker For For Management 5 Elect Director Jacob A. Frenkel For For Management 6 Elect Director Paul J. Fribourg For For Management 7 Elect Director Walter L. Harris For Against Management 8 Elect Director Philip A. Laskawy For For Management 9 Elect Director Ken Miller For For Management 10 Elect Director Gloria R. Scott For For Management 11 Elect Director Andrew H. Tisch For For Management 12 Elect Director James S. Tisch For For Management 13 Elect Director Jonathan M. Tisch For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Stock Option Plan For For Management 16 Approve Executive Incentive Bonus Plan For For Management 17 Ratify Auditors For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen F. Bollenbach For For Management 2 Elect Director Deirdre P. Connelly For For Management 3 Elect Director Meyer Feldberg For For Management 4 Elect Director Sara Levinson For For Management 5 Elect Director Terry J. Lundgren For For Management 6 Elect Director Joseph Neubauer For For Management 7 Elect Director Joyce M. Roche For For Management 8 Elect Director Paul C. Varga For For Management 9 Elect Director Craig E. Weatherup For For Management 10 Elect Director Marna C. Whittington For For Management 11 Ratify Auditors For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Phase Out Sale of Raccoon Dog Fur Against Against Shareholder Products MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory H. Boyce For For Management 2 Elect Director Pierre Brondeau For For Management 3 Elect Director Clarence P. Cazalot, Jr. For For Management 4 Elect Director Linda Z. Cook For For Management 5 Elect Director Shirley Ann Jackson For For Management 6 Elect Director Philip Lader For Against Management 7 Elect Director Michael E. J. Phelps For For Management 8 Elect Director Dennis H. Reilley For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Omnibus Stock Plan For Against Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zachary W. Carter For For Management 2 Elect Director Brian Duperreault For For Management 3 Elect Director Oscar Fanjul For For Management 4 Elect Director H. Edward Hanway For For Management 5 Elect Director Elaine La Roche For For Management 6 Elect Director Lord Lang For For Management 7 Elect Director Steven A. Mills For For Management 8 Elect Director Bruce P. Nolop For For Management 9 Elect Director Marc D. Oken For For Management 10 Elect Director Morton O. Schapiro For For Management 11 Elect Director Adele Simmons For For Management 12 Elect Director Lloyd M. Yates For For Management 13 Elect Director R. David Yost For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASCO CORPORATION Ticker: MAS Security ID: 574599106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard A. Manoogian For For Management 2 Elect Director John C. Plant For For Management 3 Elect Director Mary Ann Van Lokeren For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Declassify the Board of Directors Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. Mckenna For For Management 5 Elect Director Donald Thompson For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For Against Management 8 Declassify the Board of Directors For For Management 9 Provide Right to Call Special Meeting For For Management 10 Ratify Auditors For For Management 11 Report on Policy Responses to Against Against Shareholder Children's Health Concerns and Fast Food MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: DEC 21, 2011 Meeting Type: Special Record Date: NOV 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Against Management 3 Advisory Vote on Golden Parachutes For For Management MENTOR GRAPHICS CORPORATION Ticker: MENT Security ID: 587200106 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith L. Barnes For For Management 1.2 Elect Director Peter L. Bonfield For Withhold Management 1.3 Elect Director Gregory K. Hinckley For Withhold Management 1.4 Elect Director J. Daniel McCranie For For Management 1.5 Elect Director Kevin C. McDonough For Withhold Management 1.6 Elect Director Patrick B. McManus For Withhold Management 1.7 Elect Director Walden C. Rhines For Withhold Management 1.8 Elect Director David S. Schechter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Kenneth C. Frazier For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director William B. Harrison Jr. For For Management 6 Elect Director C. Robert Kidder For For Management 7 Elect Director Rochelle B. Lazarus For For Management 8 Elect Director Carlos E. Represas For For Management 9 Elect Director Patricia F. Russo For For Management 10 Elect Director Craig B. Thompson For For Management 11 Elect Director Wendell P. Weeks For For Management 12 Elect Director Peter C. Wendell For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Provide Right to Act by Written Consent Against For Shareholder 16 Amend Bylaws Call Special Meetings Against For Shareholder 17 Report on Charitable and Political Against Against Shareholder Contributions MOLINA HEALTHCARE, INC. Ticker: MOH Security ID: 60855R100 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Garrey E. Carruthers For For Management 1.2 Elect Director Frank E. Murray For For Management 1.3 Elect Director John P. Szabo, Jr. For For Management 2 Ratify Auditors For For Management MOMENTA PHARMACEUTICALS, INC. Ticker: MNTA Security ID: 60877T100 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John K. Clarke For For Management 1.2 Elect Director James R. Sulat For For Management 1.3 Elect Director Craig A. Wheeler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 24, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors Janice L. Fields For For Management 2 Elect Directors Hugh Grant For For Management 3 Elect Directors C. Steven McMillan For For Management 4 Elect Directors Robert J. Stevens For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend Omnibus Stock Plan For Against Management 8 Report on Risk of Genetically Against Against Shareholder Engineered Products MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory Q. Brown For For Management 2 Elect Director William J. Bratton For For Management 3 Elect Director Kenneth C. Dahlberg For For Management 4 Elect Director David W. Dorman For For Management 5 Elect Director Michael V. Hayden For For Management 6 Elect Director Judy C. Lewent For For Management 7 Elect Director Samuel C. Scott, III For For Management 8 Elect Director John A. White For For Management 9 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 10 Ratify Auditors For For Management 11 Encourage Suppliers to Produce Against Against Shareholder Sustainability Reports 12 Stock Retention/Holding Period Against Against Shareholder NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Merrill A. Miller, Jr. For For Management 2 Elect Director Greg L. Armstrong For For Management 3 Elect Director David D. Harrison For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Report on Political Contributions Against Against Shareholder NEVSUN RESOURCES LTD. Ticker: NSU Security ID: 64156L101 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date: APR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Stuart Angus For For Management 1.2 Elect Director Clifford T. Davis For For Management 1.3 Elect Director Anthony J. Ferguson For For Management 1.4 Elect Director Robert J. Gayton For For Management 1.5 Elect Director Gary E. German For For Management 1.6 Elect Director Gerard E. Munera For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley G. Bush For For Management 2 Elect Director Lewis W. Coleman For For Management 3 Elect Director Victor H. Fazio For For Management 4 Elect Director Donald E. Felsinger For For Management 5 Elect Director Stephen E. Frank For For Management 6 Elect Director Bruce S. Gordon For For Management 7 Elect Director Madeleine A. Kleiner For For Management 8 Elect Director Karl J. Krapek For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director Aulana L. Peters For For Management 11 Elect Director Gary Roughead For For Management 12 Elect Director Thomas M. Schoewe For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Amend Certificate of Incorporation of For For Management Titan II, Inc. 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NVIDIA CORPORATION Ticker: NVDA Security ID: 67066G104 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tench Coxe For For Management 1.2 Elect Director Mark L. Perry For For Management 1.3 Elect Director Mark A. Stevens For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For For Management 2 Elect Director Howard I. Atkins For For Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For For Management 5 Elect Director John E. Feick For For Management 6 Elect Director Margaret M. Foran For For Management 7 Elect Director Carlos M. Gutierrez For For Management 8 Elect Director Ray R. Irani For For Management 9 Elect Director Avedick B. Poladian For For Management 10 Elect Director Aziz D. Syriani For For Management 11 Elect Director Rosemary Tomich For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management 14 Request Director Nominee with Against Against Shareholder Environmental Qualifications P.F. CHANG'S CHINA BISTRO, INC. Ticker: PFCB Security ID: 69333Y108 Meeting Date: APR 18, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kerrii B. Anderson For For Management 2 Elect Director F. Lane Cardwell, Jr. For For Management 3 Elect Director Richard L. Federico For For Management 4 Elect Director Lesley H. Howe For For Management 5 Elect Director Dawn E. Hudson For For Management 6 Elect Director M. Ann Rhoades For For Management 7 Elect Director James G. Shennan, Jr. For For Management 8 Elect Director R. Michael Welborn For For Management 9 Elect Director Kenneth J. Wessels For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For Against Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Adjourn Meeting For For Management PAN AMERICAN SILVER CORP. Ticker: PAA Security ID: 697900108 Meeting Date: MAR 26, 2012 Meeting Type: Special Record Date: FEB 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Minefinders For For Management Corporation Ltd. PAN AMERICAN SILVER CORP. Ticker: PAA Security ID: 697900108 Meeting Date: MAY 15, 2012 Meeting Type: Annual/Special Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ross J. Beaty For For Management 1.2 Elect Director Geoffrey A. Burns For For Management 1.3 Elect Director Michael Carroll For For Management 1.4 Elect Director Michael J. J. Maloney For For Management 1.5 Elect Director Robert P. Pirooz For For Management 1.6 Elect Director David C. Press For For Management 1.7 Elect Director Walter T. Segsworth For For Management 1.8 Elect Director Christopher Noel Dunn For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Indra K. Nooyi For For Management 8 Elect Director Sharon Percy Rockefeller For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Lloyd G. Trotter For For Management 11 Elect Director Daniel Vasella For For Management 12 Elect Director Alberto Weisser For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Omnibus Stock Plan For For Management 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Establish Risk Oversight Committee Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angel Cabrera For For Management 2 Elect Director Rita V. Foley For For Management 3 Elect Director Philip L. Francis For For Management 4 Elect Director Rakesh Gangwal For For Management 5 Elect Director Joseph S. Hardin, Jr. For For Management 6 Elect Director Gregory P. Josefowicz For For Management 7 Elect Director Amin I. Khalifa For For Management 8 Elect Director Richard K. Lochridge For For Management 9 Elect Director Robert F. Moran For For Management 10 Elect Director Barbara A. Munder For For Management 11 Elect Director Thomas G. Stemberg For For Management 12 Ratify Auditors For For Management 13 Approve Qualified Employee Stock For For Management Purchase Plan 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director M. Anthony Burns For For Management 3 Elect Director W. Don Cornwell For For Management 4 Elect Director Frances D. Fergusson For For Management 5 Elect Director William H. Gray, III For For Management 6 Elect Director Helen H. Hobbs For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director James M. Kilts For For Management 9 Elect Director George A. Lorch For For Management 10 Elect Director John P. Mascotte For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ian C. Read For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director Marc Tessier-Lavigne For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Publish Political Contributions Against Against Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Non-Employee Director Compensation Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect DirectorLouis C. Camilleri For For Management 4 Elect DirectorJ. Dudley Fishburn For For Management 5 Elect DirectorJennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Kalpana Morparia For For Management 9 Elect DirectorLucio A. Noto For For Management 10 Elect DirectorRobert B. Polet For For Management 11 Elect DirectorCarlos Slim Helu For For Management 12 Elect DirectorStephen M. Wolf For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Restricted Stock Plan For Against Management 16 Require Independent Board Chairman Against Against Shareholder 17 Establish Ethics Committee to Review Against Against Shareholder Marketing Activities PNM RESOURCES, INC. Ticker: PNM Security ID: 69349H107 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Adelmo E. Archuleta For For Management 1.2 Elect Director Patricia K. Collawn For For Management 1.3 Elect Director Julie A. Dobson For For Management 1.4 Elect Director Alan J. Fohrer For For Management 1.5 Elect Director Robert R. Nordhaus For For Management 1.6 Elect Director Manuel T. Pacheco For For Management 1.7 Elect Director Bonnie S. Reitz For For Management 1.8 Elect Director Donald K. Schwanz For For Management 1.9 Elect Director Bruce W. Wilkinson For For Management 1.10 Elect Director Joan B. Woodard For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 19, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Bunch For For Management 1.2 Elect Director Robert Ripp For For Management 1.3 Elect Director Thomas J. Usher For For Management 1.4 Elect Director David R. Whitwam For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Keyser For For Management 2 Elect Director Luca Maestri For For Management 3 Elect Director Elizabeth E. Tallett For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Gordon M. Bethune For For Management 3 Elect Director Gaston Caperton For For Management 4 Elect Director Gilbert F. Casellas For For Management 5 Elect Director James G. Cullen For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Mark B. Grier For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director Martina Hund-Mejean For For Management 10 Elect Director Karl J. Krapek For For Management 11 Elect Director Chrisitne A. Poon For For Management 12 Elect Director John R. Strangfeld For For Management 13 Elect Director James A. Unruh For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Eliminate Supermajority Voting For For Management Provisions 17 Require Independent Board Chairman Against Against Shareholder QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date: JAN 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Paul E. Jacobs For For Management 1.7 Elect Director Robert E. Kahn For For Management 1.8 Elect Director Sherry Lansing For For Management 1.9 Elect Director Duane A. Nelles For For Management 1.10 Elect Director Francisco Ros For For Management 1.11 Elect Director Brent Scowcroft For For Management 1.12 Elect Director Marc I. Stern For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Eliminate Provision Relating to For For Management Plurality Voting for the Election of Directors REPUBLIC SERVICES, INC. Ticker: RSG Security ID: 760759100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Crownover For For Management 2 Elect Director William J. Flynn For For Management 3 Elect Director Michael Larson For For Management 4 Elect Director Nolan Lehmann For For Management 5 Elect Director W. Lee Nutter For For Management 6 Elect Director Ramon A. Rodriguez For For Management 7 Elect Director Donald W. Slager For For Management 8 Elect Director Allan C. Sorensen For For Management 9 Elect Director John M. Trani For For Management 10 Elect Director Michael W. Wickham For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 14 Report on Political Contributions Against Against Shareholder SAKS INCORPORATED Ticker: SKS Security ID: 79377W108 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert B. Carter For For Management 1.2 Elect Director Michael S. Gross For For Management 1.3 Elect Director Donald E. Hess For For Management 1.4 Elect Director Marguerite W. Kondracke For For Management 1.5 Elect Director Jerry W. Levin For For Management 1.6 Elect Director Nora P. McAniff For For Management 1.7 Elect Director Stephen I. Sadove For For Management 1.8 Elect Director Jack L. Stahl For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against For Shareholder SAUER-DANFOSS INC. Ticker: SHS Security ID: 804137107 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date: APR 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Niels B. Christiansen For For Management 1.2 Elect Director Jorgen M. Clausen For For Management 1.3 Elect Director Kim Fausing For For Management 1.4 Elect Director Richard J. Freeland For For Management 1.5 Elect Director Per Have For For Management 1.6 Elect Director William E. Hoover, Jr. For For Management 1.7 Elect Director Johannes F. Kirchhoff For For Management 1.8 Elect Director Sven Ruder For For Management 1.9 Elect Director Anders Stahlschmidt For For Management 1.10 Elect Director Steven H. Wood For For Management 2 Ratify Auditors For For Management SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter L.S. Currie For For Management 1.2 Elect Director Tony Isaac For For Management 1.3 Elect Director K. Vaman Kamath For For Management 1.4 Elect Director Paal Kibsgaard For For Management 1.5 Elect Director Nikolay Kudryavtsev For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Michael E. Marks For For Management 1.8 Elect Director Elizabeth Moler For For Management 1.9 Elect Director Lubna S. Olayan For For Management 1.10 Elect Director Leo Rafael Reif For For Management 1.11 Elect Director Tore I. Sandvold For For Management 1.12 Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Non-Employee Director Omnibus For For Management Stock Plan SELECT COMFORT CORPORATION Ticker: SCSS Security ID: 81616X103 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen L. Gulis, Jr. For For Management 1.2 Elect Director Brenda J. Lauderback For For Management 1.3 Elect Director Ervin R. Shames For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Melvyn E. Bergstein For For Management 2 Elect Director Larry C. Glasscock For For Management 3 Elect Director Karen N. Horn For For Management 4 Elect Director Allan Hubbard For For Management 5 Elect Director Reuben S. Leibowitz For For Management 6 Elect Director Daniel C. Smith For For Management 7 Elect Director J. Albert Smith, Jr. For For Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 9 Ratify Auditors For For Management 10 Amend Omnibus Stock Plan For Against Management SPECTRUM BRANDS HOLDINGS, INC. Ticker: SPB Security ID: 84763R101 Meeting Date: FEB 01, 2012 Meeting Type: Annual Record Date: DEC 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Maura For Withhold Management 1.2 Elect Director Terry L. Polistina For For Management 1.3 Elect Director Hugh R. Rovit For For Management 2 Ratify Auditors For For Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John W. Brown For For Management 2 Elect Director Daniel J. Starks For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Declassify the Board of Directors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management SUNCOR ENERGY INC Ticker: SU Security ID: 867224107 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel E. Benson For For Management 1.2 Elect Director Dominic D'Alessandro For For Management 1.3 Elect Director John T. Ferguson For For Management 1.4 Elect Director W. Douglas Ford For For Management 1.5 Elect Director Paul Haseldonckx For For Management 1.6 Elect Director John R. Huff For For Management 1.7 Elect Director Jacques Lamarre For For Management 1.8 Elect Director Maureen McCaw For For Management 1.9 Elect Director Michael W. O'Brien For For Management 1.10 Elect Director James W. Simpson For For Management 1.11 Elect Director Eira M. Thomas For For Management 1.12 Elect Director Steven W. Williams For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward C. Bernard For For Management 2 Elect Director James T. Brady For For Management 3 Elect Director J. Alfred Broaddus, Jr. For For Management 4 Elect Director Donald B. Hebb, Jr. For For Management 5 Elect Director James A.C. Kennedy For For Management 6 Elect Director Robert F. MacLellan For For Management 7 Elect Director Brian C. Rogers For For Management 8 Elect Director Alfred Sommer For For Management 9 Elect Director Dwight S. Taylor For For Management 10 Elect Director Anne Marie Whittemore For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Approve Omnibus Stock Plan For Against Management 13 Ratify Auditors For For Management TAUBMAN CENTERS, INC. Ticker: TCO Security ID: 876664103 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Graham T. Allison For For Management 1.2 Elect Director Peter Karmanos, Jr. For For Management 1.3 Elect Director William S. Taubman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TECH DATA CORPORATION Ticker: TECD Security ID: 878237106 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kathleen Misunas For For Management 2 Elect Director Thomas I. Morgan For For Management 3 Elect Director Steven A. Raymund For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Amend Executive Incentive Bonus Plan For For Management TECK RESOURCES LIMITED Ticker: TCK.B Security ID: 878742204 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mayank M. Ashar For For Management 1.2 Elect Director J. Brian Aune For For Management 1.3 Elect Director Jalynn H. Bennett For For Management 1.4 Elect Director Hugh J. Bolton For Withhold Management 1.5 Elect Director Felix P. Chee For For Management 1.6 Elect Director Jack L. Cockwell For For Management 1.7 Elect Director Norman B. Keevil For For Management 1.8 Elect Director Norman B. Keevil, III For For Management 1.9 Elect Director Takeshi Kubota For For Management 1.10 Elect Director Takashi Kuriyama For For Management 1.11 Elect Director Donald R. Lindsay For For Management 1.12 Elect Director Janice G. Rennie For For Management 1.13 Elect Director Warren S.R. Seyffert For For Management 1.14 Elect Director Chris M.T. Thompson For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433100 Meeting Date: JAN 13, 2012 Meeting Type: Special Record Date: DEC 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Charter to Reclassify Special For For Management Common Shares 2 Approve Reclassification of Special For For Management Common Shares 3 Amend Charter to Adjust Voting Power For For Management of Series A Common Shares and Common Shares 4 Approve Adjustment of Voting Power of For For Management Series A Common Shares and Common Shares 5 Amend Charter to Eliminate Certain For For Management Provisions Relating to Preferred Shares and Tracking Stock 6 Approve Omnibus Stock Plan For Against Management 7 Amend Non-Employee Director Stock For For Management Option Plan 8 Adjourn Meeting For Against Management TEMPUR-PEDIC INTERNATIONAL INC. Ticker: TPX Security ID: 88023U101 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Evelyn S. Dilsaver For For Management 2 Elect Director Frank Doyle For For Management 3 Elect Director John A. Heil For For Management 4 Elect Director Peter K. Hoffman For For Management 5 Elect Director Sir Paul Judge For For Management 6 Elect Director Nancy F. Koehn For For Management 7 Elect Director Christopher A. Masto For For Management 8 Elect Director P. Andrews McLane For For Management 9 Elect Director Mark Sarvary For For Management 10 Elect Director Robert B. Trussell, Jr. For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rodney F. Chase For For Management 2 Elect Director Gregory J. Goff For For Management 3 Elect Director Robert W. Goldman For For Management 4 Elect Director Steven H. Grapstein For For Management 5 Elect Director David Lilley For For Management 6 Elect Director J.W. Nokes For For Management 7 Elect Director Susan Tomasky For For Management 8 Elect Director Michael E. Wiley For For Management 9 Elect Director Patrick Y. Yang For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David L. Calhoun For For Management 2 Elect Director Arthur D. Collins, Jr. For For Management 3 Elect Director Linda Z. Cook For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Edmund P. Giambastiani, For For Management Jr. 6 Elect Director Lawrence W. Kellner For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director Susan C. Schwab For For Management 10 Elect Director Ronald A. Williams For For Management 11 Elect Director Mike S. Zafirovski For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management 14 Report on Political Contributions Against Against Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder 16 Adopt Retention Ratio for Against For Shareholder Executives/Directors 17 Submit SERP to Shareholder Vote Against Against Shareholder THE BOSTON BEER COMPANY, INC. Ticker: SAM Security ID: 100557107 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Burwick For Withhold Management 1.2 Elect Director Pearson C. Cummin, III For Withhold Management 1.3 Elect Director Jeanne-Michel Valette For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For For Management 3 Elect Director Howard G. Buffett For For Management 4 Elect Director Richard M. Daley For For Management 5 Elect Director Barry Diller For For Management 6 Elect Director Evan G. Greenberg For For Management 7 Elect Director Alexis M. Herman For For Management 8 Elect Director Muhtar Kent For For Management 9 Elect Director Donald R. Keough For For Management 10 Elect Director Robert A. Kotick For For Management 11 Elect Director Maria Elena Lagomasino For For Management 12 Elect Director Donald F. McHenry For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director James D. Robinson, III For For Management 15 Elect Director Peter V. Ueberroth For For Management 16 Elect Director Jacob Wallenberg For For Management 17 Elect Director James B. Williams For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Francis S. Blake For For Management 3 Elect Director Ari Bousbib For For Management 4 Elect Director Gregory D. Brenneman For For Management 5 Elect Director J. Frank Brown For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Elect Director Ronald L. Sargent For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Qualified Employee Stock For For Management Purchase Plan 14 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 15 Prepare Employment Diversity Report Against Against Shareholder 16 Amend Right to Act by Written Consent Against For Shareholder 17 Amend Bylaws Call Special Meetings Against For Shareholder 18 Report on Charitable Contributions Against Against Shareholder 19 Adopt Storm Water Run-off Management Against Against Shareholder Policy THE JONES GROUP INC. Ticker: JNY Security ID: 48020T101 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley R. Card For For Management 2 Elect Director Sidney Kimmel For For Management 3 Elect Director Matthew H. Kamens For For Management 4 Elect Director Gerald C. Crotty For For Management 5 Elect Director Lowell W. Robinson For For Management 6 Elect Director Robert L. Mettler For For Management 7 Elect Director Margaret H. Georgiadis For For Management 8 Elect Director John D. Demsey For For Management 9 Elect Director Jeffrey D. Nuechterlein For For Management 10 Elect Director Ann Marie C. Wilkins For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Executive Incentive Bonus Plan For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director William P. Barr For For Management 3 Elect Director Jeffrey L. Bewkes For For Management 4 Elect Director Stephen F. Bollenbach For For Management 5 Elect Director Robert C. Clark For For Management 6 Elect Director Mathias Dopfner For For Management 7 Elect Director Jessica P. Einhorn For For Management 8 Elect Director Fred Hassan For For Management 9 Elect Director Kenneth J. Novack For For Management 10 Elect Director Paul D. Wachter For For Management 11 Elect Director Deborah C. Wright For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent Against For Shareholder TRANSALTA CORPORATION Ticker: TA Security ID: 89346D107 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Anderson For For Management 1.2 Elect Director Stephen L. Baum For For Management 1.3 Elect Director Timothy W. Faithfull For For Management 1.4 Elect Director Dawn L. Farrell For For Management 1.5 Elect Director Gordon D. Giffin For For Management 1.6 Elect Director C. Kent Jespersen For For Management 1.7 Elect Director Michael M. Kanovsky For For Management 1.8 Elect Director Gordon S. Lackenbauer For For Management 1.9 Elect Director Karen E. Maidment For For Management 1.10 Elect Director Yakout Mansour For For Management 1.11 Elect Director Martha C. Piper For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: MAR 07, 2012 Meeting Type: Annual Record Date: JAN 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal 2010/2011 2 Approve Discharge of Board and Senior For For Management Management 3.1 Elect Edward D. Breen as Director For For Management 3.2 Elect Michael Daniels as Director For For Management 3.3 Reelect Timothy Donahue as Director For For Management 3.4 Reelect Brian Duperreault as Director For For Management 3.5 Reelect Bruce Gordon as Director For For Management 3.6 Reelect Rajiv L. Gupta as Director For For Management 3.7 Reelect John Krol as Director For For Management 3.8 Reelect Brendan O'Neill as Director For For Management 3.9 Reelect Dinesh Paliwal as Director For For Management 3.10 Reelect William Stavropoulos as For For Management Director 3.11 Reelect Sandra Wijnberg as Director For For Management 3.12 Reelect R. David Yost as Director For For Management 4a Ratify Deloitte AG as Auditors For For Management 4b Appoint Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2011/2012 4c Ratify PricewaterhouseCoopers AG as For For Management Special Auditors 5a Approve Allocation of Income For For Management 5b Approve Consolidated Reserves For For Management 5c Approve Ordinary Cash Dividend For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend Articles of Association For For Management Regarding Book Entry Securities and Transfer of Registered Seat TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: FEB 03, 2012 Meeting Type: Annual Record Date: DEC 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Tyson For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director Gaurdie E. Banister, Jr. For For Management 1.4 Elect Director Jim Kever For For Management 1.5 Elect Director Kevin M. McNamara For For Management 1.6 Elect Director Brad T. Sauer For For Management 1.7 Elect Director Robert Thurber For For Management 1.8 Elect Director Barbara A. Tyson For For Management 1.9 Elect Director Albert C. Zapanta For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For For Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Roland A. Hernandez For For Management 7 Elect Director Joel W. Johnson For For Management 8 Elect Director Olivia F. Kirtley For For Management 9 Elect Director Jerry W. Levin For For Management 10 Elect Director David B. O'Maley For For Management 11 Elect Director O'dell M. Owens, M.D., For For Management M.P.H. 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For For Management 14 Elect Director Doreen Woo Ho For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael R. McCarthy For For Management 8 Elect Director Michael W. McConnell For For Management 9 Elect Director Thomas F. McLarty, III For For Management 10 Elect Director Steven R. Rogel For For Management 11 Elect Director Jose H. Villarreal For For Management 12 Elect Director James R. Young For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Stock Retention Against Against Shareholder UNISYS CORPORATION Ticker: UIS Security ID: 909214306 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. Edward Coleman For For Management 2 Elect Director Alison Davis For For Management 3 Elect Director Nathaniel A. Davis For For Management 4 Elect Director James J. Duderstadt For For Management 5 Elect Director Henry C. Duques For For Management 6 Elect Director Matthew J. Espe For For Management 7 Elect Director Denise K. Fletcher For For Management 8 Elect Director Leslie F. Kenne For For Management 9 Elect Director Lee D. Roberts For For Management 10 Elect Director Paul E. Weaver For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED ONLINE, INC. Ticker: UNTD Security ID: 911268100 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James T. Armstrong For For Management 1.2 Elect Director Dennis Holt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Michael J. Burns For For Management 3 Elect Director D. Scott Davis For For Management 4 Elect Director Stuart E. Eizenstat For For Management 5 Elect Director Michael L. Eskew For For Management 6 Elect Director William R. Johnson For For Management 7 Elect Director Candace Kendle For For Management 8 Elect Director Ann M. Livermore For For Management 9 Elect Director Rudy H.P. Markham For For Management 10 Elect Director Clark T. Randt, Jr. For For Management 11 Elect Director John W. Thompson For For Management 12 Elect Director Carol B. Tome For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock For For Management Purchase Plan 16 Report on Lobbying Contributions and Against Against Shareholder Expenses UNITED STATES CELLULAR CORPORATION Ticker: USM Security ID: 911684108 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H.J. Harczak, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Louis R. Chenevert For For Management 2 Elect Director John V. Faraci For For Management 3 Elect Director Jean-Pierre Garnier, Ph. For For Management D. 4 Elect Director Jamie S. Gorelick For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director Ellen J. Kullman For For Management 7 Elect Director Richard D. McCormick For For Management 8 Elect Director Harold McGraw, III For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director H. Patrick Swygert For For Management 11 Elect Director Andre Villeneuve For For Management 12 Elect Director Christine Todd Whitman For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 26, 2012 Meeting Type: Annual Record Date: APR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martine Rothblatt For For Management 1.2 Elect Director Louis Sullivan For For Management 1.3 Elect Director Ray Kurzweil For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 04, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director Richard T. Burke For For Management 3 Elect Director Robert J. Darretta For For Management 4 Elect Director Stephen J. Hemsley For For Management 5 Elect Director Michele J. Hooper For For Management 6 Elect Director Rodger A. Lawson For For Management 7 Elect Director Douglas W. Leatherdale For For Management 8 Elect Director Glenn M. Renwick For For Management 9 Elect Director Kenneth I. Shine For For Management 10 Elect Director Gail R. Wilensky For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Report on Lobbying Payments and Policy Against Against Shareholder URS CORPORATION Ticker: URS Security ID: 903236107 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mickey P. Foret For For Management 2 Elect Director William H. Frist For For Management 3 Elect Director Lydia H. Kennard For For Management 4 Elect Director Donald R. Knauss For For Management 5 Elect Director Martin M. Koffel For For Management 6 Elect Director Joseph W. Ralston For For Management 7 Elect Director John D. Roach For For Management 8 Elect Director Douglas W. Stotlar For For Management 9 Elect Director William P. Sullivan For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Stock Retention/Holding Period Against Against Shareholder VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ronald K. Calgaard For For Management 2 Elect Director Jerry D. Choate For For Management 3 Elect Director Ruben M. Escobedo For For Management 4 Elect Director William R. Klesse For For Management 5 Elect Director Bob Marbut For For Management 6 Elect Director Donald L. Nickles For For Management 7 Elect Director Philip J. Pfeiffer For For Management 8 Elect Director Robert A. Profusek For For Management 9 Elect Director Susan Kaufman Purcell For For Management 10 Elect Director Stephen M. Waters For For Management 11 Elect Director Randall J. Weisenburger For For Management 12 Elect Director Rayford Wilkins, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Report on Political Contributions Against Against Shareholder 16 Report on Accident Risk Reduction Against Against Shareholder Efforts VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director Melanie L. Healey For For Management 3 Elect Director M. Frances Keeth For For Management 4 Elect Director Robert W. Lane For For Management 5 Elect Director Lowell C. McAdam For For Management 6 Elect Director Sandra O. Moose For For Management 7 Elect Director Joseph Neubauer For For Management 8 Elect Director Donald T. Nicolaisen For For Management 9 Elect Director Clarence Otis, Jr. For For Management 10 Elect Director Hugh B. Price For For Management 11 Elect Director Rodney E. Slater For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Disclose Prior Government Service Against Against Shareholder 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Performance-Based and/or Time-Based Against For Shareholder Equity Awards 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Provide Right to Act by Written Consent Against For Shareholder 19 Commit to Wireless Network Neutrality Against Against Shareholder VIROPHARMA INCORPORATED Ticker: VPHM Security ID: 928241108 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul A. Brooke For For Management 1.2 Elect Director Michael R. Dougherty For For Management 1.3 Elect Director Robert J. Glaser For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 31, 2012 Meeting Type: Annual Record Date: DEC 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gary P. Coughlan For For Management 2 Elect Director Mary B. Cranston For For Management 3 Elect Director Francisco Javier For For Management Fernandez-Carbajal 4 Elect Director Robert W. Matschullat For For Management 5 Elect Director Cathy E. Minehan For For Management 6 Elect Director Suzanne Nora Johnson For For Management 7 Elect Director David J. Pang For For Management 8 Elect Director Joseph W. Saunders For For Management 9 Elect Director William S. Shanahan For For Management 10 Elect Director John A. Swainson For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For For Management 13 Ratify Auditors For For Management VONAGE HOLDINGS CORP. Ticker: VG Security ID: 92886T201 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey A. Citron For For Management 1.2 Elect Director Morton David For For Management 1.3 Elect Director Jeffrey J. Misner For For Management 2 Ratify Auditors For For Management W&T OFFSHORE, INC. Ticker: WTI Security ID: 92922P106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Virginia Boulet For For Management 1.2 Elect Director Samir G. Gibara For For Management 1.3 Elect Director Robert I. Israel For For Management 1.4 Elect Director Stuart B. Katz For For Management 1.5 Elect Director Tracy W. Krohn For Withhold Management 1.6 Elect Director S. James Nelson, Jr. For For Management 1.7 Elect Director B. Frank Stanley For For Management 2 Increase Authorized Preferred Stock For Against Management 3 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Marissa A. Mayer For For Management 9 Elect Director Gregory B. Penner For For Management 10 Elect Director Steven S. Reinemund For For Management 11 Elect Director H. Lee Scott, Jr. For For Management 12 Elect Director Arne M. Sorenson For For Management 13 Elect Director Jim C. Walton For For Management 14 Elect Director S. Robson Walton For For Management 15 Elect Director Christopher J. Williams For For Management 16 Elect Director Linda S. Wolf For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Report on Political Contributions Against Against Shareholder 20 Request Director Nominee with Patient Against Against Shareholder Safety and Healthcare Quality Experience 21 Performance-Based Equity Awards Against For Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 11, 2012 Meeting Type: Annual Record Date: NOV 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Brailer For For Management 2 Elect Director Steven A. Davis For For Management 3 Elect Director William C. Foote For For Management 4 Elect Director Mark P. Frissora For For Management 5 Elect Director Ginger L. Graham For For Management 6 Elect Director Alan G. McNally For For Management 7 Elect Director Nancy M. Schlichting For For Management 8 Elect Director David Y. Schwartz For For Management 9 Elect Director Alejandro Silva For For Management 10 Elect Director James A. Skinner For For Management 11 Elect Director Gregory D. Wasson For For Management 12 Ratify Auditors For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Adopt Retention Ratio for Executives Against For Shareholder WELLCARE HEALTH PLANS, INC. Ticker: WCG Security ID: 94946T106 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles G. Berg For For Management 2 Elect Director Carol J. Burt For For Management 3 Elect Director Alec Cunningham For For Management 4 Elect Director David J. Gallitano For For Management 5 Elect Director D. Robert Graham For For Management 6 Elect Director Kevin F. Hickey For For Management 7 Elect Director Christian P. Michalik For For Management 8 Elect Director Glenn D. Steele, Jr. For For Management 9 Elect Director William L. Trubeck For For Management 10 Elect Director Paul E. Weaver For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Report on Political Contributions Against Against Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Baker, II For For Management 2 Elect Director Elaine L. Chao For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Lloyd H. Dean For For Management 5 Elect Director Susan E. Engel For For Management 6 Elect Director Enrique Hernandez, Jr. For For Management 7 Elect Director Donald M. James For For Management 8 Elect Director Cynthia H. Milligan For For Management 9 Elect Director Nicholas G. Moore For For Management 10 Elect Director Federico F. Pena For For Management 11 Elect Director Philip J. Quigley For Against Management 12 Elect Director Judith M. Runstad For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director John G. Stumpf For For Management 15 Elect Director Susan G. Swenson For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Ratify Auditors For For Management 18 Require Independent Board Chairman Against Against Shareholder 19 Provide for Cumulative Voting Against For Shareholder 20 Adopt Proxy Access Right Against For Shareholder 21 Require Audit Committee Review and Against Against Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 08, 2012 Meeting Type: Annual Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sigmund L. Cornelius For For Management 1.2 Elect Director Brian J. Hogan For For Management 1.3 Elect Director Scott D. Weaver For For Management 2 Ratify Auditors For For Management YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David W. Dorman For For Management 2 Elect Director Massimo Ferragamo For For Management 3 Elect Director Mirian M. Graddick-Weir For For Management 4 Elect Director J. David Grissom For For Management 5 Elect Director Bonnie G. Hill For For Management 6 Elect Director Jonathan S. Linen For For Management 7 Elect Director Thomas C. Nelson For For Management 8 Elect Director David C. Novak For For Management 9 Elect Director Thomas M. Ryan For For Management 10 Elect Director Jing-Shyh S. Su For For Management 11 Elect Director Robert D. Walter For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against Against Shareholder 15 Adopt and Implement Sustainable Palm Against For Shareholder Oil Policy Disciplined Growth 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director Vance D. Coffman For For Management 3 Elect Director Michael L. Eskew For For Management 4 Elect Director W. James Farrell For For Management 5 Elect Director Herbert L. Henkel For For Management 6 Elect Director Edward M. Liddy For For Management 7 Elect Director Robert S. Morrison For For Management 8 Elect Director Aulana L. Peters For For Management 9 Elect Director Inge G. Thulin For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Qualified Employee Stock For For Management Purchase Plan 14 Amend Omnibus Stock Plan For Against Management 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Prohibit Political Contributions Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder 8 Stock Retention/Holding Period Against Against Shareholder 9 Cease Compliance Adjustments to Against Against Shareholder Performance Criteria 10 Pro-rata Vesting of Equity Plans Against For Shareholder ACCENTURE PLC Ticker: CSA Security ID: G1151C101 Meeting Date: FEB 09, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Dina Dublon as a Director For For Management 3 Reelect William D. Green as a Director For For Management 4 Reelect Nobuyuki Idei as a Director For For Management 5 Reelect Marjorie Magner as a Director For For Management 6 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors For For Management 9 Authorize the Holding of the 2or For Management at a Location Outside Ireland 10 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 11 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ADVANCE AUTO PARTS, INC. Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director John C. Brouillard For For Management 1.3 Elect Director Fiona P. Dias For For Management 1.4 Elect Director Frances X. Frei For For Management 1.5 Elect Director Darren R. Jackson For For Management 1.6 Elect Director William S. Oglesby For For Management 1.7 Elect Director J. Paul Raines For For Management 1.8 Elect Director Gilbert T. Ray For For Management 1.9 Elect Director Carlos A. Saladrigas For For Management 1.10 Elect Director Jimmie L. Wade For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Ratify Auditors For For Management 7 Reduce Supermajority Vote Requirement Against For Shareholder AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 07, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel P. Amos For For Management 2 Elect Director John Shelby Amos, II For For Management 3 Elect Director Paul S. Amos, II For For Management 4 Elect Director Kriss Cloninger, III For For Management 5 Elect Director Elizabeth J. Hudson For For Management 6 Elect Director Douglas W. Johnson For For Management 7 Elect Director Robert B. Johnson For For Management 8 Elect Director Charles B. Knapp For For Management 9 Elect Director E. Stephen Purdom For For Management 10 Elect Director Barbara K. Rimer For For Management 11 Elect Director Marvin R. Schuster For For Management 12 Elect Director Melvin T. Stith For For Management 13 Elect Director David Gary Thompson For For Management 14 Elect Director Takuro Yoshida For Against Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Amend Omnibus Stock Plan For Against Management 17 Amend Executive Incentive Bonus Plan For For Management 18 Ratify Auditors For For Management AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director P. George Benson For For Management 2 Elect Director Wolfgang Deml For For Management 3 Elect Director Luiz F. Furlan For For Management 4 Elect Director Gerald B. Johanneson For For Management 5 Elect Director George E. Minnich For For Management 6 Elect Director Martin H. Richenhagen For For Management 7 Elect Director Gerald L. Shaheen For For Management 8 Elect Director Mallika Srinivasan For For Management 9 Elect Director Daniel C. Ustian For For Management 10 Elect Director Hendrikus Visser For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 21, 2012 Meeting Type: Annual Record Date: JAN 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert J. Herbold For For Management 2 Elect Director Koh Boon Hwee For For Management 3 Elect Director William P. Sullivan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William S. Ayer For For Management 2 Elect Director Patricia M. Bedient For For Management 3 Elect Director Marion C. Blakey For For Management 4 Elect Director Phyllis J. Campbell For For Management 5 Elect Director Jessie J. Knight, Jr. For For Management 6 Elect Director R. Marc Langland For For Management 7 Elect Director Dennis F. Madsen For For Management 8 Elect Director Byron I. Mallott For For Management 9 Elect Director J. Kenneth Thompson For For Management 10 Elect Director Bradley D. Tilden For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Stock Retention Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For For Management 5 Elect Director Jamie S. Gorelick For For Management 6 Elect Director Blake G. Krikorian For For Management 7 Elect Director Alain Monie For For Management 8 Elect Director Jonathan J. Rubinstein For For Management 9 Elect Director Thomas O. Ryder For For Management 10 Elect Director Patricia Q. Stonesifer For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Report on Climate Change Against Against Shareholder 14 Report on Political Contributions Against Against Shareholder AMERCO Ticker: UHAL Security ID: 023586100 Meeting Date: AUG 25, 2011 Meeting Type: Annual Record Date: JUN 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Brogan For For Management 1.2 Elect Director Daniel R. Mullen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management 5 Allow Shareholder Proposals Requesting For Against Shareholder Ratification of Decisions and Actions Taken by the Board AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Robert A. Bradway For For Management 4 Elect Director Francois De Carbonnel For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Rebecca M. Henderson For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Tyler Jacks For For Management 9 Elect Director Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director J. Paul Reason For For Management 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Elect Director Ronald D. Sugar For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder 19 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Limit CEO to Serving on only One Other Against Against Shareholder Board APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Scott D. Josey For For Management 2 Elect Director George D. Lawrence For For Management 3 Elect Director Rodman D. Patton For For Management 4 Elect Director Charles J. Pitman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors Against For Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date: DEC 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Timothy D. Cook For For Management 1.3 Elect Director Millard S. Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert A. Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur D. Levinson For For Management 1.8 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Conflict of Interest Report Against Against Shareholder 5 Advisory Vote to Ratify Directors' Against Against Shareholder Compensation 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elaine D. Rosen For For Management 2 Elect Director Howard L. Carver For For Management 3 Elect Director Juan N. Cento For For Management 4 Elect Director Elyse Douglas For For Management 5 Elect Director Lawrence V. Jackson For For Management 6 Elect Director David B. Kelso For For Management 7 Elect Director Charles J. Koch For For Management 8 Elect Director H. Carroll Mackin For For Management 9 Elect Director Robert B. Pollock For For Management 10 Elect Director Paul J. Reilly For For Management 11 Elect Director Robert W. Stein For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AUTODESK, INC. Ticker: ADSK Security ID: 052769106 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carl Bass For For Management 2 Elect Director Crawford W. Beveridge For For Management 3 Elect Director J. Hallam Dawson For For Management 4 Elect Director Per-Kristian Halvorsen For For Management 5 Elect Director Mary T. McDowell For For Management 6 Elect Director Lorrie M. Norrington For For Management 7 Elect Director Charles J. Robel For For Management 8 Elect Director Stacy J. Smith For For Management 9 Elect Director Steven M. West For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AVAGO TECHNOLOGIES LIMITED Ticker: AVGO Security ID: Y0486S104 Meeting Date: APR 04, 2012 Meeting Type: Annual Record Date: FEB 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Hock E. Tan as Director For For Management 1b Reelect Adam H. Clammer as Director For For Management 1c Reelect John T. Dickson as Director For For Management 1d Reelect James V. Diller as Director For For Management 1e Reelect Kenneth Y. Hao as Director For For Management 1f Reelect John Min-Chih Hsuan as Director For For Management 1g Reelect Justine F. Lien as Director For For Management 1h Reelect Donald Macleod as Director For For Management 2 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors and Authorize Board to Fix Their Remuneration 3 Approve Cash Compensation to Directors For For Management 4 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 5 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James R. Gavin, III For For Management 2 Elect Director Peter S. Hellman For For Management 3 Elect Director K. J. Storm For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Declassify the Board of Directors For For Shareholder 7 Reduce Supermajority Vote Requirement For For Shareholder BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lisa M. Caputo For For Management 1.2 Elect Director Kathy J. Higgins Victor For For Management 1.3 Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Declassify the Board of Directors For For Shareholder BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 08, 2012 Meeting Type: Annual Record Date: APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Caroline D. Dorsa For For Management 2 Elect Director Stelios Papadopoulos For For Management 3 Elect Director George A. Scangos For For Management 4 Elect Director Lynn Schenk For For Management 5 Elect Director Alexander J. Denner For For Management 6 Elect Director Nancy L. Leaming For For Management 7 Elect Director Richard C. Mulligan For For Management 8 Elect Director Robert W. Pangia For For Management 9 Elect Director Brian S. Posner For For Management 10 Elect Director Eric K. Rowinsky For For Management 11 Elect Director Stephen A. Sherwin For For Management 12 Elect Director William D. Young For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 16 Provide Right to Call Special Meeting For For Management BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Phyllis O. Bonanno For For Management 2 Elect Director Alexis P. Michas For For Management 3 Elect Director Richard O. Schaum For For Management 4 Elect Director Thomas T. Stallkamp For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Adopt Majority Voting for Uncontested For For Management Election of Directors BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Lewis B. Campbell For For Management 3 Elect Director James M. Cornelius For For Management 4 Elect Director Louis J. Freeh For For Management 5 Elect Director Laurie H. Glimcher For For Management 6 Elect Director Michael Grobstein For For Management 7 Elect Director Alan J. Lacy For For Management 8 Elect Director Vicki L. Sato For For Management 9 Elect Director Elliott Sigal For For Management 10 Elect Director Gerald L. Storch For For Management 11 Elect Director Togo D. West, Jr. For For Management 12 Elect Director R. Sanders Williams For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 18 Provide Right to Act by Written Consent Against For Shareholder BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 20, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Judy Bruner For For Management 2 Elect Director John W. Gerdelman For For Management 3 Elect Director David L. House For For Management 4 Elect Director Glenn C. Jones For For Management 5 Elect Director Michael Klayko For For Management 6 Elect Director L. William Krause For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management 9 Amend Qualified Employee Stock For For Management Purchase Plan 10 Ratify Auditors For For Management BUNGE LIMITED Ticker: BG Security ID: G16962105 Meeting Date: MAY 25, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Francis Coppinger as Director For For Management 1.2 Elect Alberto Weisser as Director For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan L. Bostrom For For Management 2 Elect Director Donald L. Lucas For For Management 3 Elect Director James D. Plummer For For Management 4 Elect Director Alberto For For Management Sangiovanni-Vincentelli 5 Elect Director George M. Scalise For For Management 6 Elect Director John B. Shoven For For Management 7 Elect Director Roger S. Siboni For For Management 8 Elect Director Lip-Bu Tan For For Management 9 Amend Non-Employee Director Omnibus For Against Management Stock Plan 10 Amend Non-Employee Director Omnibus For Against Management Stock Plan 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Eugene V. Fife For For Management 1.4 Elect Director Juan Gallardo For For Management 1.5 Elect Director David R. Goode For For Management 1.6 Elect Director Jesse J. Greene, Jr. For For Management 1.7 Elect Director Jon M. Huntsman, Jr. For For Management 1.8 Elect Director Peter A. Magowan For For Management 1.9 Elect Director Dennis A. Muilenburg For For Management 1.10 Elect Director Douglas R. Oberhelman For For Management 1.11 Elect Director William A. Osborn For For Management 1.12 Elect Director Charles D. Powell For For Management 1.13 Elect Director Edward B. Rust, Jr. For For Management 1.14 Elect Director Susan C. Schwab For For Management 1.15 Elect Director Joshua I. Smith For For Management 1.16 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Amend Advance Notice Provisions for For For Management Shareholder Proposals/Nominations 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors 8 Review and Assess Human Rights Policies Against Against Shareholder 9 Provide Right to Act by Written Consent Against For Shareholder CBOE HOLDINGS, INC. Ticker: CBOE Security ID: 12503M108 Meeting Date: JUN 14, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Brodsky For For Management 1.2 Elect Director James R. Boris For For Management 1.3 Elect Director Mark F. Duffy For For Management 1.4 Elect Director Frank E. English, Jr. For For Management 1.5 Elect Director Janet P. Froetscher For For Management 1.6 Elect Director Jill R. Goodman For For Management 1.7 Elect Director Paul Kepes For For Management 1.8 Elect Director Duane R. Kullberg For For Management 1.9 Elect Director Benjamin R. Londergan For For Management 1.10 Elect Director R. Eden Martin For For Management 1.11 Elect Director Roderick A. Palmore For For Management 1.12 Elect Director Susan M. Phillips For For Management 1.13 Elect Director Samuel K. Skinner For For Management 1.14 Elect Director Carole E. Stone For For Management 1.15 Elect Director Eugene S. Sunshine For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard W. Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CEPHALON, INC. Ticker: CEPH Security ID: 156708109 Meeting Date: JUL 14, 2011 Meeting Type: Special Record Date: JUN 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Clifford W. Illig For For Management 2 Elect Director William B. Neaves For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen A. Furbacher For Withhold Management 1.2 Elect Director John D. Johnson For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Adopt Guidelines for Country Selection Against Against Shareholder 18 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Request Director Nominee with Against Against Shareholder Environmental Qualifications CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect James R. Bolch to Supervisory For For Management Board 2a Elect Philip K. Asherman to For For Management Supervisory Board 2b Elect L. Richard Flury to Supervisory For For Management Board 2c Elect W. Craig Kissel to Supervisory For For Management Board 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Financial Statements, Discuss For For Management Statutory Reports, and Approve Publication of Information in English 6 Approve Financial Statements, For For Management Allocation of Income and Dividends of 0.20 per Share, and Discharge Directors 7 Approve Discharge of Management Board For For Management 8 Approve Discharge of Supervisory Board For For Management 9 Ratify Ernst & Young LLP as Auditors For For Management 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Grant Board Authority to Issue Shares For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Approve Remuneration of Supervisory For Against Management Board COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Michael Bogert For For Management 1.2 Elect Director James J. Curran For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Mitchell J. Krebs For For Management 1.5 Elect Director Andrew Lundquist For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 1.9 Elect Director Timothy R. Winterer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COINSTAR, INC. Ticker: CSTR Security ID: 19259P300 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul D. Davis For For Management 2 Elect Director Nelson C. Chan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Armitage For For Management 2 Elect Director Richard H. Auchinleck For For Management 3 Elect Director James E. Copeland, Jr. For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Ruth R. Harkin For For Management 6 Elect Director Ryan M. Lance For For Management 7 Elect Director Mohd H. Marican For For Management 8 Elect Director Harold W. McGraw, III For For Management 9 Elect Director James J. Mulva For For Management 10 Elect Director Robert A. Niblock For For Management 11 Elect Director Harald J. Norvik For For Management 12 Elect Director William K. Reilly For For Management 13 Elect Director Victoria J. Tschinkel For For Management 14 Elect Director Kathryn C. Turner For For Management 15 Elect Director William E. Wade, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 18 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 22 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Approve Omnibus Stock Plan For For Management 13 Amend Nonqualified Employee Stock For For Management Purchase Plan 14 Provide Right to Call Special Meeting For For Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director C. David Brown, II For For Management 2 Elect Director David W. Dorman For For Management 3 Elect Director Anne M. Finucane For For Management 4 Elect Director Kristen Gibney Williams For For Management 5 Elect Director Marian L. Heard For For Management 6 Elect Director Larry J. Merlo For For Management 7 Elect Director Jean-Pierre Millon For For Management 8 Elect Director C.A. Lance Piccolo For For Management 9 Elect Director Richard J. Swift For For Management 10 Elect Director Tony L. White For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Provide Right to Act by Written Consent For For Management 14 Report on Political Contributions Against Against Shareholder DARDEN RESTAURANTS, INC. Ticker: DRI Security ID: 237194105 Meeting Date: SEP 22, 2011 Meeting Type: Annual Record Date: JUL 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard L. Berry For For Management 1.2 Elect Director Odie C. Donald For For Management 1.3 Elect Director Christopher J. Fraleigh For For Management 1.4 Elect Director Victoria D. Harker For For Management 1.5 Elect Director David H. Hughes For For Management 1.6 Elect Director Charles A. Ledsinger Jr For For Management 1.7 Elect Director William M. Lewis, Jr. For For Management 1.8 Elect Director Senator Connie Mack III For For Management 1.9 Elect Director Andrew H. Madsen For For Management 1.10 Elect Director Clarence Otis, Jr. For For Management 1.11 Elect Director Michael D. Rose For For Management 1.12 Director Maria A. Sastre For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 15, 2011 Meeting Type: Annual Record Date: MAY 20, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Breyer For Withhold Management 1.2 Elect Director Donald J. Carty For For Management 1.3 Elect Director Michael S. Dell For For Management 1.4 Elect Director William H. Gray, III For For Management 1.5 Elect Director Gerald J. Kleisterlee For For Management 1.6 Elect Director Thomas W. Luce, III For For Management 1.7 Elect Director Klaus S. Luft For For Management 1.8 Elect Director Alex J. Mandl For For Management 1.9 Elect Director Shantanu Narayen For For Management 1.10 Elect Director H. Ross Perot, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against For Shareholder 6 Provide Right to Act by Written Consent Against For Shareholder 7 Approve Declaration of Dividends Against Against Shareholder DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 15, 2012 Meeting Type: Annual Record Date: APR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard H. Anderson For For Management 2 Elect Director Edward H. Bastian For For Management 3 Elect Director Roy J. Bostock For For Management 4 Elect Director John S. Brinzo For For Management 5 Elect Director Daniel A. Carp For For Management 6 Elect Director David G. DeWalt For For Management 7 Elect Director Mickey P. Foret For For Management 8 Elect Director Shirley C. Franklin For For Management 9 Elect Director David R. Goode For For Management 10 Elect Director Paula Rosput Reynolds For For Management 11 Elect Director Kenneth C. Rogers For For Management 12 Elect Director Kenneth B. Woodrow For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Amend Omnibus Stock Plan For For Management 15 Ratify Auditors For For Management DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 19, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Brad Martin For For Management 2 Elect Director Frank R. Mori For For Management 3 Elect Director J.C. Watts, Jr. For For Management 4 Elect Director Nick White For For Management 5 Ratify Auditors For For Management DOMINO'S PIZZA, INC. Ticker: DPZ Security ID: 25754A201 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Brandon For For Management 1.2 Elect Director Diana F. Cantor For For Management 1.3 Elect Director Richard L. Federico For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Report on Gestation Crate-Free Pork Against Against Shareholder Purchasing Policy 4 Ratify Auditors For For Management ELECTRONIC ARTS INC. Ticker: ERTS Security ID: 285512109 Meeting Date: JUL 28, 2011 Meeting Type: Annual Record Date: JUN 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leonard S. Coleman For For Management 2 Elect Director Jeffrey T. Huber For For Management 3 Elect Director Geraldine B. Laybourne For For Management 4 Elect Director Gregory B. Maffei For For Management 5 Elect Director Vivek Paul For For Management 6 Elect Director Lawrence F. Probst III For For Management 7 Elect Director John S. Riccitiello For For Management 8 Elect Director Richard A. Simonson For For Management 9 Elect Director Linda J. Srere For For Management 10 Elect Director Luis A. Ubinas For For Management 11 Amend Omnibus Stock Plan For Against Management 12 Amend Qualified Employee Stock For For Management Purchase Plan 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Ratify Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 16, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Baicker For For Management 2 Elect Director J. E. Fyrwald For For Management 3 Elect Director E. R. Marram For For Management 4 Elect Director D. R. Oberhelman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Adopt Policy for Engagement With Against Against Shareholder Proponents of Shareholder Proposals Supported by a Majority Vote 10 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Gail Deegan For For Management 4 Elect Director James S. DiStasio For For Management 5 Elect Director John R. Egan For For Management 6 Elect Director Edmund F. Kelly For For Management 7 Elect Director Windle B. Priem For For Management 8 Elect Director Paul Sagan For For Management 9 Elect Director David N. Strohm For For Management 10 Elect Director Joseph M. Tucci For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 07, 2012 Meeting Type: Annual Record Date: NOV 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Fernandez G. For For Management 1.2 Elect Director A.F. Golden For For Management 1.3 Elect Director W.R. Johnson For For Management 1.4 Elect Director J.B. Menzer For For Management 1.5 Elect Director A.A. Busch, III For For Management 1.6 Elect Director R.I. Ridgway For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Sustainability Against Against Shareholder 5 Declassify the Board of Directors Against For Shareholder EXPEDIA, INC. Ticker: EXPE Security ID: 30212P105 Meeting Date: DEC 06, 2011 Meeting Type: Annual Record Date: OCT 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Agreement For For Management 2 Approve Reverse Stock Split For Against Management 3 Approve Merger Agreement For For Management 4 Amend Certificate of Incorporation For For Management Renouncing Interest in Transactions that may be a Corporate Opportunity for both Expedia and TripAdvisor 5.1 Elect Director A. George 'Skip' Battle For For Management 5.2 Elect Director Barry Diller For For Management 5.3 Elect Director Jonathan L. Dolgen For For Management 5.4 Elect Director William R. Fitzgerald For Withhold Management 5.5 Elect Director Craig A. Jacobson For For Management 5.6 Elect Director Victor A. Kaufman For For Management 5.7 Elect Director Peter M. Kern For For Management 5.8 Elect Director Dara Khosrowshahi For For Management 5.9 Elect Director John C. Malone For For Management 5.10 Elect Director Jose A. Tazon For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote on Say on Pay Frequency Three Three Years Management Years EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director H.H. Fore For For Management 1.6 Elect Director K.C. Frazier For For Management 1.7 Elect Director W.W. George For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Report on Political Contributions Against Against Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 9 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan D. Feldman For For Management 1.2 Elect Director Jarobin Gilbert, Jr. For For Management 1.3 Elect Director David Y. Schwartz For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FOREST LABORATORIES, INC. Ticker: FRX Security ID: 345838106 Meeting Date: AUG 18, 2011 Meeting Type: Proxy Contest Record Date: JUN 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor Management Proposals (White Card) None 1.1 Elect Director Howard Solomon For For Management 1.2 Elect Director Nesli Basgoz For For Management 1.3 Elect Director Christopher J. Coughlin For For Management 1.4 Elect Director Dan L. Goldwasser For For Management 1.5 Elect Director Kenneth E. Goodman For For Management 1.6 Elect Director Gerald M. Lieberman For For Management 1.7 Elect Director Lawrence S. Olanoff For For Management 1.8 Elect Director Lester B. Salans For For Management 1.9 Elect Director Brenton L. Saunders For For Management 1.10 Elect Director Peter J. Zimetbaum For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Alexander J. Denner For Did Not Vote Shareholder 1.2 Elect Director Richard Mulligan For Did Not Vote Shareholder 1.3 Elect Director Lucian A. Bebchuk For Did Not Vote Shareholder 1.4 Elect Director Eric J. Ende For Did Not Vote Shareholder 1.5 Management Nominee - Nesli Basgoz For Did Not Vote Shareholder 1.6 Management Nominee - Christopher J. For Did Not Vote Shareholder Coughlin 1.7 Management Nominee - Gerald M. For Did Not Vote Shareholder Lieberman 1.8 Management Nominee - Lawrence S. For Did Not Vote Shareholder Olanoff 1.9 Management Nominee - Brenton L. For Did Not Vote Shareholder Saunders 1.10 Management Nominee - Peter J. Zimetbaum For Did Not Vote Shareholder 2 Advisory Vote to Ratify Named Against Did Not Vote Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year Did Not Vote Management 4 Ratify Auditors For Did Not Vote Management GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Elect Director Min H. Kao For For Management 3.2 Elect Director Charles W. Peffer For For Management 4 Ratify Auditors For For Management 5 Approve Dividends For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director James M. Denny For For Management 1.4 Elect Director Carla A. Hills For For Management 1.5 Elect Director Kevin E. Lofton For For Management 1.6 Elect Director John W. Madigan For For Management 1.7 Elect Director John C. Martin For For Management 1.8 Elect Director Gordon E. Moore For For Management 1.9 Elect Director Nicholas G. Moore For For Management 1.10 Elect Director Richard J. Whitley For For Management 1.11 Elect Director Gayle E. Wilson For For Management 1.12 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote GLOBAL PAYMENTS INC. Ticker: GPN Security ID: 37940X102 Meeting Date: SEP 27, 2011 Meeting Type: Annual Record Date: AUG 08, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul R. Garcia For For Management 1.2 Elect Director Michael W. Trapp For For Management 1.3 Elect Director Gerald J. Wilkins For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Authorize a New Class of Common Stock For Against Management 4 Increase Authorized Common Stock For Against Management 5 Amend Charter to Provide For Class A For For Management Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination 6 Approve Omnibus Stock Plan For Against Management 7 Approve Omnibus Stock Plan For Against Management 8 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 9 Amend Articles Regarding Arbitration Against Against Shareholder of Shareholder Lawsuits 10 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Ticker: HAR Security ID: 413086109 Meeting Date: DEC 07, 2011 Meeting Type: Annual Record Date: OCT 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian F. Carroll For For Management 1.2 Elect Director Hellene S. Runtagh For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T. William Porter For For Management 1.2 Elect Director James A. Watt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management HERBALIFE LTD. Ticker: HLF Security ID: G4412G101 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pedro Cardoso For For Management 1.2 Elect Director Colombe M. Nicholas For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management HOLLYFRONTIER CORPORATION Ticker: HFC Security ID: 436106108 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas Y. Bech For For Management 2 Elect Director Buford P. Berry For For Management 3 Elect Director Matthew P. Clifton For For Management 4 Elect Director Leldon E. Echols For For Management 5 Elect Director R. Kevin Hardage For For Management 6 Elect Director Michael C. Jennings For For Management 7 Elect Director Robert J. Kostelnik For For Management 8 Elect Director James H. Lee For For Management 9 Elect Director Robert G. McKenzie For For Management 10 Elect Director Franklin Myers For For Management 11 Elect Director Michael E. Rose For For Management 12 Elect Director Tommy A. Valenta For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Ratify Auditors For For Management HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank A. D'Amelio For For Management 2 Elect Director W. Roy Dunbar For For Management 3 Elect Director Kurt J. Hilzinger For For Management 4 Elect Director David A. Jones, Jr. For For Management 5 Elect Director Michael B. McCallister For For Management 6 Elect Director William J. McDonald For For Management 7 Elect Director William E. Mitchell For For Management 8 Elect Director David B. Nash For For Management 9 Elect Director James J. O'Brien For For Management 10 Elect Director Marissa T. Peterson For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Andy D. Bryant For For Management 3 Elect Director Susan L. Decker For For Management 4 Elect Director John J. Donahoe For For Management 5 Elect Director Reed E. Hundt For For Management 6 Elect Director Paul S. Otellini For For Management 7 Elect Director James D. Plummer For For Management 8 Elect Director David S. Pottruck For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote INTERACTIVE BROKERS GROUP, INC. Ticker: IBKR Security ID: 45841N107 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas Peterffy For Against Management 2 Elect Director Earl H. Nemser For Against Management 3 Elect Director Paul J. Brody For Against Management 4 Elect Director Milan Galik For Against Management 5 Elect Director Lawrence E. Harris For For Management 6 Elect Director Hans R. Stoll For For Management 7 Elect Director Ivers W. Riley For For Management 8 Elect Director Richard Gates For For Management 9 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director William R. Brody For For Management 3 Elect Director Kenneth I. Chenault For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director David N. Farr For For Management 6 Elect Director Shirley Ann Jackson For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director James W. Owens For For Management 10 Elect Director Samuel J. Palmisano For For Management 11 Elect Director Virginia M. Rometty For For Management 12 Elect Director Joan E. Spero For For Management 13 Elect Director Sidney Taurel For For Management 14 Elect Director Lorenzo H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder 18 Report on Political Contributions Against Against Shareholder 19 Report on Lobbying Expenses Against Against Shareholder INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: MAR 05, 2012 Meeting Type: Annual Record Date: JAN 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paget L. Alves For For Management 1.2 Elect Director Janice Chaffin For For Management 1.3 Elect Director Greg Creed For For Management 1.4 Elect Director Patti S. Hart For For Management 1.5 Elect Director Robert J. Miller For For Management 1.6 Elect Director David E. Roberson For For Management 1.7 Elect Director Vincent L. Sadusky For For Management 1.8 Elect Director Philip G. Satre For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTUIT INC. Ticker: INTU Security ID: 461202103 Meeting Date: JAN 19, 2012 Meeting Type: Annual Record Date: NOV 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Christopher W. Brody For For Management 2 Elect Director William V. Campbell For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director Diane B. Greene For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director Suzanne Nora Johnson For For Management 7 Elect Director Dennis D. Powell For For Management 8 Elect Director Brad D. Smith For For Management 9 Ratify Auditors For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management ITT EDUCATIONAL SERVICES, INC. Ticker: ESI Security ID: 45068B109 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joanna T. Lau For For Management 2 Elect Director Samuel L. Odle For Against Management 3 Elect Director John A. Yena For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation JAZZ PHARMACEUTICALS, INC. Ticker: JAZZ Security ID: 472147107 Meeting Date: DEC 12, 2011 Meeting Type: Special Record Date: NOV 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Approve Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For Against Management Purchase Plan 5 Amend Dividend Reinvestment Plan For For Management 6 Adjourn Meeting For Against Management KINETIC CONCEPTS, INC. Ticker: KCI Security ID: 49460W208 Meeting Date: OCT 28, 2011 Meeting Type: Special Record Date: SEP 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Against Management 3 Advisory Vote on Golden Parachutes For Against Management L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lewis Kramer For For Management 2 Elect Director Robert B. Millard For For Management 3 Elect Director Arthur L. Simon For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LAM RESEARCH CORPORATION Ticker: LRCX Security ID: 512807108 Meeting Date: MAY 10, 2012 Meeting Type: Special Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For Against Management LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 26, 2011 Meeting Type: Annual Record Date: MAY 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold L. Adams For For Management 1.2 Elect Director John T. Cahill For For Management 1.3 Elect Director Mark R. Fetting For For Management 1.4 Elect Director Margaret Milner For For Management Richardson 1.5 Elect Director Kurt L. Schmoke For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Roy Dunbar For For Management 2 Elect Director Michael J. Maples For For Management 3 Elect Director Stephen R. Hardis For For Management 4 Elect Director William R. Fields For For Management 5 Elect Director Robert Holland, Jr. For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors Against For Shareholder LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Almon For For Management 1.2 Elect Director Kit D. Dietz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Declassify the Board of Directors None For Shareholder 6 Report on Political Contributions Against Against Shareholder LSI CORPORATION Ticker: LSI Security ID: 502161102 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles A. Haggerty For For Management 2 Elect Director Richard S. Hill For For Management 3 Elect Director John H.F. Miner For For Management 4 Elect Director Arun Netravali For For Management 5 Elect Director Charles C. Pope For For Management 6 Elect Director Gregorio Reyes For For Management 7 Elect Director Michael G. Strachan For For Management 8 Elect Director Abhijit Y. Talwalkar For For Management 9 Elect Director Susan M. Whitney For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For Against Management LYONDELLBASELL INDUSTRIES N.V. Ticker: LYB Security ID: N53745100 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: APR 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Robin Buchanan as Class II For For Management Director to the Supervisory Board 1b Elect Stephen F. Cooper as Class II For For Management Director to the Supervisory Board 1c Elect Robert G. Gwin as Class II For For Management Director to the Supervisory Board 1d Elect Marvin O. Schlanger as Class II For For Management Director to the Supervisory Board 2 Approve Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For Against Management Board 8 Approve Dividends of USD 0.25 Per Share For For Management 9 Approve Remuneration Report Containing For For Management Remuneration Policy for Management Board Members 10 Amend Omnibus Stock Plan For For Management 11 Approve Qualified Employee Stock For For Management Purchase Plan MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen F. Bollenbach For For Management 2 Elect Director Deirdre P. Connelly For For Management 3 Elect Director Meyer Feldberg For For Management 4 Elect Director Sara Levinson For For Management 5 Elect Director Terry J. Lundgren For For Management 6 Elect Director Joseph Neubauer For For Management 7 Elect Director Joyce M. Roche For For Management 8 Elect Director Paul C. Varga For For Management 9 Elect Director Craig E. Weatherup For For Management 10 Elect Director Marna C. Whittington For For Management 11 Ratify Auditors For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Phase Out Sale of Raccoon Dog Fur Against Against Shareholder Products MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory H. Boyce For For Management 2 Elect Director Pierre Brondeau For For Management 3 Elect Director Clarence P. Cazalot, Jr. For For Management 4 Elect Director Linda Z. Cook For For Management 5 Elect Director Shirley Ann Jackson For For Management 6 Elect Director Philip Lader For Against Management 7 Elect Director Michael E. J. Phelps For For Management 8 Elect Director Dennis H. Reilley For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Omnibus Stock Plan For Against Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zachary W. Carter For For Management 2 Elect Director Brian Duperreault For For Management 3 Elect Director Oscar Fanjul For For Management 4 Elect Director H. Edward Hanway For For Management 5 Elect Director Elaine La Roche For For Management 6 Elect Director Lord Lang For For Management 7 Elect Director Steven A. Mills For For Management 8 Elect Director Bruce P. Nolop For For Management 9 Elect Director Marc D. Oken For For Management 10 Elect Director Morton O. Schapiro For For Management 11 Elect Director Adele Simmons For For Management 12 Elect Director Lloyd M. Yates For For Management 13 Elect Director R. David Yost For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date: APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ajay Banga For For Management 2 Elect Director David R. Carlucci For For Management 3 Elect Director Steven J. Freiberg For For Management 4 Elect Director Richard Haythornthwaite For For Management 5 Elect Director Marc Olivie For For Management 6 Elect Director Rima Qureshi For For Management 7 Elect Director Mark Schwartz For For Management 8 Elect Director Jackson P. Tai For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Amend Non-Employee Director Omnibus For For Management Stock Plan 11 Amend Omnibus Stock Plan For For Management 12 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. Mckenna For For Management 5 Elect Director Donald Thompson For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For Against Management 8 Declassify the Board of Directors For For Management 9 Provide Right to Call Special Meeting For For Management 10 Ratify Auditors For For Management 11 Report on Policy Responses to Against Against Shareholder Children's Health Concerns and Fast Food MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen W. Golsby For For Management 2 Elect Director Steven M. Altschuler For For Management 3 Elect Director Howard B. Bernick For For Management 4 Elect Director Kimberly A. Casiano For For Management 5 Elect Director Anna C. Catalano For For Management 6 Elect Director Celeste A. Clark For For Management 7 Elect Director James M. Cornelius For For Management 8 Elect Director Peter G. Ratcliffe For For Management 9 Elect Director Elliott Sigal For For Management 10 Elect Director Robert S. Singer For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: DEC 21, 2011 Meeting Type: Special Record Date: NOV 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Against Management 3 Advisory Vote on Golden Parachutes For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Kenneth C. Frazier For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director William B. Harrison Jr. For For Management 6 Elect Director C. Robert Kidder For For Management 7 Elect Director Rochelle B. Lazarus For For Management 8 Elect Director Carlos E. Represas For For Management 9 Elect Director Patricia F. Russo For For Management 10 Elect Director Craig B. Thompson For For Management 11 Elect Director Wendell P. Weeks For For Management 12 Elect Director Peter C. Wendell For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Provide Right to Act by Written Consent Against For Shareholder 16 Amend Bylaws Call Special Meetings Against For Shareholder 17 Report on Charitable and Political Against Against Shareholder Contributions MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 15, 2011 Meeting Type: Annual Record Date: SEP 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management 13 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 24, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors Janice L. Fields For For Management 2 Elect Directors Hugh Grant For For Management 3 Elect Directors C. Steven McMillan For For Management 4 Elect Directors Robert J. Stevens For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend Omnibus Stock Plan For Against Management 8 Report on Risk of Genetically Against Against Shareholder Engineered Products MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory Q. Brown For For Management 2 Elect Director William J. Bratton For For Management 3 Elect Director Kenneth C. Dahlberg For For Management 4 Elect Director David W. Dorman For For Management 5 Elect Director Michael V. Hayden For For Management 6 Elect Director Judy C. Lewent For For Management 7 Elect Director Samuel C. Scott, III For For Management 8 Elect Director John A. White For For Management 9 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 10 Ratify Auditors For For Management 11 Encourage Suppliers to Produce Against Against Shareholder Sustainability Reports 12 Stock Retention/Holding Period Against Against Shareholder NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley G. Bush For For Management 2 Elect Director Lewis W. Coleman For For Management 3 Elect Director Victor H. Fazio For For Management 4 Elect Director Donald E. Felsinger For For Management 5 Elect Director Stephen E. Frank For For Management 6 Elect Director Bruce S. Gordon For For Management 7 Elect Director Madeleine A. Kleiner For For Management 8 Elect Director Karl J. Krapek For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director Aulana L. Peters For For Management 11 Elect Director Gary Roughead For For Management 12 Elect Director Thomas M. Schoewe For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Amend Certificate of Incorporation of For For Management Titan II, Inc. 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NVIDIA CORPORATION Ticker: NVDA Security ID: 67066G104 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tench Coxe For For Management 1.2 Elect Director Mark L. Perry For For Management 1.3 Elect Director Mark A. Stevens For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles H. O'Reilly, Jr. For For Management 2 Elect Director John Murphy For For Management 3 Elect Director Ronald Rashkow For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For Against Management 6 Ratify Auditors For For Management OCWEN FINANCIAL CORPORATION Ticker: OCN Security ID: 675746309 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Erbey For For Management 1.2 Elect Director Ronald M. Faris For For Management 1.3 Elect Director Ronald J. Korn For For Management 1.4 Elect Director William H. Lacy For For Management 1.5 Elect Director Robert A. Salcetti For For Management 1.6 Elect Director Barry N. Wish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OMNICARE, INC. Ticker: OCR Security ID: 681904108 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mark A. Emmert For For Management 2 Elect Director John Figueroa For For Management 3 Elect Director Steven J. Heyer For For Management 4 Elect Director Andrea R. Lindell For For Management 5 Elect Director Barry Schochet For For Management 6 Elect Director James D. Shelton For For Management 7 Elect Director Amy Wallman For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Ratify Auditors For For Management ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 12, 2011 Meeting Type: Annual Record Date: AUG 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency None One Year Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder PENN NATIONAL GAMING, INC. Ticker: PENN Security ID: 707569109 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Handler For Withhold Management 1.2 Elect Director John M. Jacquemin For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Indra K. Nooyi For For Management 8 Elect Director Sharon Percy Rockefeller For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Lloyd G. Trotter For For Management 11 Elect Director Daniel Vasella For For Management 12 Elect Director Alberto Weisser For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Omnibus Stock Plan For For Management 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Establish Risk Oversight Committee Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angel Cabrera For For Management 2 Elect Director Rita V. Foley For For Management 3 Elect Director Philip L. Francis For For Management 4 Elect Director Rakesh Gangwal For For Management 5 Elect Director Joseph S. Hardin, Jr. For For Management 6 Elect Director Gregory P. Josefowicz For For Management 7 Elect Director Amin I. Khalifa For For Management 8 Elect Director Richard K. Lochridge For For Management 9 Elect Director Robert F. Moran For For Management 10 Elect Director Barbara A. Munder For For Management 11 Elect Director Thomas G. Stemberg For For Management 12 Ratify Auditors For For Management 13 Approve Qualified Employee Stock For For Management Purchase Plan 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director M. Anthony Burns For For Management 3 Elect Director W. Don Cornwell For For Management 4 Elect Director Frances D. Fergusson For For Management 5 Elect Director William H. Gray, III For For Management 6 Elect Director Helen H. Hobbs For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director James M. Kilts For For Management 9 Elect Director George A. Lorch For For Management 10 Elect Director John P. Mascotte For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ian C. Read For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director Marc Tessier-Lavigne For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Publish Political Contributions Against Against Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Non-Employee Director Compensation Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect DirectorLouis C. Camilleri For For Management 4 Elect DirectorJ. Dudley Fishburn For For Management 5 Elect DirectorJennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Kalpana Morparia For For Management 9 Elect DirectorLucio A. Noto For For Management 10 Elect DirectorRobert B. Polet For For Management 11 Elect DirectorCarlos Slim Helu For For Management 12 Elect DirectorStephen M. Wolf For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Restricted Stock Plan For Against Management 16 Require Independent Board Chairman Against Against Shareholder 17 Establish Ethics Committee to Review Against Against Shareholder Marketing Activities POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Annette K. Clayton For For Management 1.2 Elect Director Gregory R. Palen For For Management 1.3 Elect Director John P. Wiehoff For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 19, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Bunch For For Management 1.2 Elect Director Robert Ripp For For Management 1.3 Elect Director Thomas J. Usher For For Management 1.4 Elect Director David R. Whitwam For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Boyd For For Management 1.2 Elect Director Ralph M. Bahna For For Management 1.3 Elect Director Howard W. Barker, Jr. For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Keyser For For Management 2 Elect Director Luca Maestri For For Management 3 Elect Director Elizabeth E. Tallett For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date: JAN 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Paul E. Jacobs For For Management 1.7 Elect Director Robert E. Kahn For For Management 1.8 Elect Director Sherry Lansing For For Management 1.9 Elect Director Duane A. Nelles For For Management 1.10 Elect Director Francisco Ros For For Management 1.11 Elect Director Brent Scowcroft For For Management 1.12 Elect Director Marc I. Stern For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Eliminate Provision Relating to For For Management Plurality Voting for the Election of Directors RESEARCH IN MOTION LIMITED Ticker: RIM Security ID: 760975102 Meeting Date: JUL 12, 2011 Meeting Type: Annual Record Date: MAY 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Balsillie For For Management 1.2 Elect Director Mike Lazaridis For For Management 1.3 Elect Director David Kerr For For Management 1.4 Elect Director Claudia Kotchka For For Management 1.5 Elect Director Roger Martin For For Management 1.6 Elect Director John Richardson For For Management 1.7 Elect Director Barbara Stymiest For For Management 1.8 Elect Director Antonio Viana-Baptista For For Management 1.9 Elect Director John Wetmore For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Require Independent Board Chairman Against For Shareholder SAIC, INC. Ticker: SAI Security ID: 78390X101 Meeting Date: JUN 15, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director France A. Cordova For For Management 2 Elect Director Jere A. Drummond For For Management 3 Elect Director Thomas F. Frist, III For For Management 4 Elect Director John J. Hamre For For Management 5 Elect Director Miriam E. John For For Management 6 Elect Director Anita K. Jones For For Management 7 Elect Director John P. Jumper For For Management 8 Elect Director Harry M.J. Kraemer, Jr. For For Management 9 Elect Director Lawrence C. Nussdorf For For Management 10 Elect Director Edward J. Sanderson, Jr. For For Management 11 Elect Director A. Thomas Young For For Management 12 Approve Merger Agreement For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Provide Right to Act by Written Consent Against For Shareholder SAUER-DANFOSS INC. Ticker: SHS Security ID: 804137107 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date: APR 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Niels B. Christiansen For For Management 1.2 Elect Director Jorgen M. Clausen For For Management 1.3 Elect Director Kim Fausing For For Management 1.4 Elect Director Richard J. Freeland For For Management 1.5 Elect Director Per Have For For Management 1.6 Elect Director William E. Hoover, Jr. For For Management 1.7 Elect Director Johannes F. Kirchhoff For For Management 1.8 Elect Director Sven Ruder For For Management 1.9 Elect Director Anders Stahlschmidt For For Management 1.10 Elect Director Steven H. Wood For For Management 2 Ratify Auditors For For Management SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter L.S. Currie For For Management 1.2 Elect Director Tony Isaac For For Management 1.3 Elect Director K. Vaman Kamath For For Management 1.4 Elect Director Paal Kibsgaard For For Management 1.5 Elect Director Nikolay Kudryavtsev For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Michael E. Marks For For Management 1.8 Elect Director Elizabeth Moler For For Management 1.9 Elect Director Lubna S. Olayan For For Management 1.10 Elect Director Leo Rafael Reif For For Management 1.11 Elect Director Tore I. Sandvold For For Management 1.12 Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Non-Employee Director Omnibus For For Management Stock Plan ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John W. Brown For For Management 2 Elect Director Daniel J. Starks For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Declassify the Board of Directors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 21, 2012 Meeting Type: Annual Record Date: JAN 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard Schultz For For Management 2 Elect Director William W. Bradley For For Management 3 Elect Director Mellody Hobson For For Management 4 Elect Director Kevin R. Johnson For For Management 5 Elect Director Olden Lee For For Management 6 Elect Director Joshua Cooper Ramo For For Management 7 Elect Director James G. Shennan, Jr. For For Management 8 Elect Director Clara Shih For For Management 9 Elect Director Javier G. Teruel For For Management 10 Elect Director Myron E. Ullman, III For For Management 11 Elect Director Craig E. Weatherup For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Executive Incentive Bonus Plan For For Management 14 Ratify Auditors For For Management 15 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability SUNCOR ENERGY INC Ticker: SU Security ID: 867224107 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel E. Benson For For Management 1.2 Elect Director Dominic D'Alessandro For For Management 1.3 Elect Director John T. Ferguson For For Management 1.4 Elect Director W. Douglas Ford For For Management 1.5 Elect Director Paul Haseldonckx For For Management 1.6 Elect Director John R. Huff For For Management 1.7 Elect Director Jacques Lamarre For For Management 1.8 Elect Director Maureen McCaw For For Management 1.9 Elect Director Michael W. O'Brien For For Management 1.10 Elect Director James W. Simpson For For Management 1.11 Elect Director Eira M. Thomas For For Management 1.12 Elect Director Steven W. Williams For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 25, 2011 Meeting Type: Annual Record Date: AUG 26, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen M. Bennett For For Management 2 Elect Director Michael A. Brown For For Management 3 Elect Director Frank E. Dangeard For For Management 4 Elect Director Geraldine B. Laybourne For For Management 5 Elect Director David L. Mahoney For For Management 6 Elect Director Robert S. Miller For For Management 7 Elect Director Enrique Salem For For Management 8 Elect Director Daniel H. Schulman For For Management 9 Elect Director V. Paul Unruh For For Management 10 Ratify Auditors For For Management 11 Amend Outside Director Stock For For Management Awards/Options in Lieu of Cash 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings SYNOPSYS, INC. Ticker: SNPS Security ID: 871607107 Meeting Date: APR 03, 2012 Meeting Type: Annual Record Date: FEB 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aart J. De Geus For For Management 1.2 Elect Director Alfred Castino For For Management 1.3 Elect Director Chi-Foon Chan For For Management 1.4 Elect Director Bruce R. Chizen For For Management 1.5 Elect Director Deborah A. Coleman For For Management 1.6 Elect Director Chrysostomos L. "Max" For For Management Nikias 1.7 Elect Director John Schwarz For For Management 1.8 Elect Director Roy Vallee For For Management 1.9 Elect Director Steven C. Walske For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433100 Meeting Date: JAN 13, 2012 Meeting Type: Special Record Date: DEC 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Charter to Reclassify Special For For Management Common Shares 2 Approve Reclassification of Special For For Management Common Shares 3 Amend Charter to Adjust Voting Power For For Management of Series A Common Shares and Common Shares 4 Approve Adjustment of Voting Power of For For Management Series A Common Shares and Common Shares 5 Amend Charter to Eliminate Certain For For Management Provisions Relating to Preferred Shares and Tracking Stock 6 Approve Omnibus Stock Plan For Against Management 7 Amend Non-Employee Director Stock For For Management Option Plan 8 Adjourn Meeting For Against Management TEMPUR-PEDIC INTERNATIONAL INC. Ticker: TPX Security ID: 88023U101 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Evelyn S. Dilsaver For For Management 2 Elect Director Frank Doyle For For Management 3 Elect Director John A. Heil For For Management 4 Elect Director Peter K. Hoffman For For Management 5 Elect Director Sir Paul Judge For For Management 6 Elect Director Nancy F. Koehn For For Management 7 Elect Director Christopher A. Masto For For Management 8 Elect Director P. Andrews McLane For For Management 9 Elect Director Mark Sarvary For For Management 10 Elect Director Robert B. Trussell, Jr. For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rodney F. Chase For For Management 2 Elect Director Gregory J. Goff For For Management 3 Elect Director Robert W. Goldman For For Management 4 Elect Director Steven H. Grapstein For For Management 5 Elect Director David Lilley For For Management 6 Elect Director J.W. Nokes For For Management 7 Elect Director Susan Tomasky For For Management 8 Elect Director Michael E. Wiley For For Management 9 Elect Director Patrick Y. Yang For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David L. Calhoun For For Management 2 Elect Director Arthur D. Collins, Jr. For For Management 3 Elect Director Linda Z. Cook For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Edmund P. Giambastiani, For For Management Jr. 6 Elect Director Lawrence W. Kellner For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director Susan C. Schwab For For Management 10 Elect Director Ronald A. Williams For For Management 11 Elect Director Mike S. Zafirovski For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management 14 Report on Political Contributions Against Against Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder 16 Adopt Retention Ratio for Against For Shareholder Executives/Directors 17 Submit SERP to Shareholder Vote Against Against Shareholder THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For For Management 3 Elect Director Howard G. Buffett For For Management 4 Elect Director Richard M. Daley For For Management 5 Elect Director Barry Diller For For Management 6 Elect Director Evan G. Greenberg For For Management 7 Elect Director Alexis M. Herman For For Management 8 Elect Director Muhtar Kent For For Management 9 Elect Director Donald R. Keough For For Management 10 Elect Director Robert A. Kotick For For Management 11 Elect Director Maria Elena Lagomasino For For Management 12 Elect Director Donald F. McHenry For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director James D. Robinson, III For For Management 15 Elect Director Peter V. Ueberroth For For Management 16 Elect Director Jacob Wallenberg For For Management 17 Elect Director James B. Williams For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 20, 2012 Meeting Type: Annual Record Date: JAN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. Thomas Bender For For Management 2 Elect Director Michael H. Kalkstein For For Management 3 Elect Director Jody S. Lindell For For Management 4 Elect Director Donald Press For For Management 5 Elect Director Steven Rosenberg For For Management 6 Elect Director Allan E. Rubenstein For For Management 7 Elect Director Robert S. Weiss For For Management 8 Elect Director Stanley Zinberg For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 11, 2011 Meeting Type: Annual Record Date: SEP 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Wei Sun Christianson For For Management 1.3 Elect Director Fabrizio Freda For For Management 1.4 Elect Director Jane Lauder For For Management 1.5 Elect Director Leonard A. Lauder For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Francis S. Blake For For Management 3 Elect Director Ari Bousbib For For Management 4 Elect Director Gregory D. Brenneman For For Management 5 Elect Director J. Frank Brown For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Elect Director Ronald L. Sargent For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Qualified Employee Stock For For Management Purchase Plan 14 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 15 Prepare Employment Diversity Report Against Against Shareholder 16 Amend Right to Act by Written Consent Against For Shareholder 17 Amend Bylaws Call Special Meetings Against For Shareholder 18 Report on Charitable Contributions Against Against Shareholder 19 Adopt Storm Water Run-off Management Against Against Shareholder Policy THE KROGER CO. Ticker: KR Security ID: 501044101 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Reuben V. Anderson For For Management 2 Elect Director Robert D. Beyer For For Management 3 Elect Director David B. Dillon For For Management 4 Elect Director Susan J. Kropf For For Management 5 Elect Director John T. LaMacchia For For Management 6 Elect Director David B. Lewis For For Management 7 Elect Director W. Rodney McMullen For For Management 8 Elect Director Jorge P. Montoya For For Management 9 Elect Director Clyde R. Moore For For Management 10 Elect Director Susan M. Phillips For For Management 11 Elect Director Steven R. Rogel For For Management 12 Elect Director James A. Runde For For Management 13 Elect Director Ronald L. Sargent For For Management 14 Elect Director Bobby S. Shackouls For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Ratify Auditors For For Management 17 Adopt ILO Based Code of Conduct Against Against Shareholder 18 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy THORATEC CORPORATION Ticker: THOR Security ID: 885175307 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil F. Dimick For For Management 1.2 Elect Director Gerhard F. Burbach For For Management 1.3 Elect Director J. Daniel Cole For For Management 1.4 Elect Director Steven H. Collis For For Management 1.5 Elect Director Elisha W. Finney For For Management 1.6 Elect Director D. Keith Grossman For For Management 1.7 Elect Director William A. Hawkins, III For For Management 1.8 Elect Director Paul A. LaViolette For For Management 1.9 Elect Director Daniel M. Mulvena For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management TOWERS WATSON & CO. Ticker: TW Security ID: 891894107 Meeting Date: NOV 11, 2011 Meeting Type: Annual Record Date: SEP 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John J. Gabarro For For Management 2 Elect Director Victor F. Ganzi For For Management 3 Elect Director John J. Haley For For Management 4 Elect Director Brendan R. O'Neill For For Management 5 Elect Director Linda D. Rabbitt For For Management 6 Elect Director Gilbert T. Ray For For Management 7 Elect Director Paul Thomas For For Management 8 Elect Director Wilhelm Zeller For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael R. McCarthy For For Management 8 Elect Director Michael W. McConnell For For Management 9 Elect Director Thomas F. McLarty, III For For Management 10 Elect Director Steven R. Rogel For For Management 11 Elect Director Jose H. Villarreal For For Management 12 Elect Director James R. Young For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Stock Retention Against Against Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Michael J. Burns For For Management 3 Elect Director D. Scott Davis For For Management 4 Elect Director Stuart E. Eizenstat For For Management 5 Elect Director Michael L. Eskew For For Management 6 Elect Director William R. Johnson For For Management 7 Elect Director Candace Kendle For For Management 8 Elect Director Ann M. Livermore For For Management 9 Elect Director Rudy H.P. Markham For For Management 10 Elect Director Clark T. Randt, Jr. For For Management 11 Elect Director John W. Thompson For For Management 12 Elect Director Carol B. Tome For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock For For Management Purchase Plan 16 Report on Lobbying Contributions and Against Against Shareholder Expenses UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Louis R. Chenevert For For Management 2 Elect Director John V. Faraci For For Management 3 Elect Director Jean-Pierre Garnier, Ph. For For Management D. 4 Elect Director Jamie S. Gorelick For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director Ellen J. Kullman For For Management 7 Elect Director Richard D. McCormick For For Management 8 Elect Director Harold McGraw, III For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director H. Patrick Swygert For For Management 11 Elect Director Andre Villeneuve For For Management 12 Elect Director Christine Todd Whitman For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 26, 2012 Meeting Type: Annual Record Date: APR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martine Rothblatt For For Management 1.2 Elect Director Louis Sullivan For For Management 1.3 Elect Director Ray Kurzweil For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 04, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director Richard T. Burke For For Management 3 Elect Director Robert J. Darretta For For Management 4 Elect Director Stephen J. Hemsley For For Management 5 Elect Director Michele J. Hooper For For Management 6 Elect Director Rodger A. Lawson For For Management 7 Elect Director Douglas W. Leatherdale For For Management 8 Elect Director Glenn M. Renwick For For Management 9 Elect Director Kenneth I. Shine For For Management 10 Elect Director Gail R. Wilensky For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Report on Lobbying Payments and Policy Against Against Shareholder VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ronald K. Calgaard For For Management 2 Elect Director Jerry D. Choate For For Management 3 Elect Director Ruben M. Escobedo For For Management 4 Elect Director William R. Klesse For For Management 5 Elect Director Bob Marbut For For Management 6 Elect Director Donald L. Nickles For For Management 7 Elect Director Philip J. Pfeiffer For For Management 8 Elect Director Robert A. Profusek For For Management 9 Elect Director Susan Kaufman Purcell For For Management 10 Elect Director Stephen M. Waters For For Management 11 Elect Director Randall J. Weisenburger For For Management 12 Elect Director Rayford Wilkins, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Report on Political Contributions Against Against Shareholder 16 Report on Accident Risk Reduction Against Against Shareholder Efforts VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director Melanie L. Healey For For Management 3 Elect Director M. Frances Keeth For For Management 4 Elect Director Robert W. Lane For For Management 5 Elect Director Lowell C. McAdam For For Management 6 Elect Director Sandra O. Moose For For Management 7 Elect Director Joseph Neubauer For For Management 8 Elect Director Donald T. Nicolaisen For For Management 9 Elect Director Clarence Otis, Jr. For For Management 10 Elect Director Hugh B. Price For For Management 11 Elect Director Rodney E. Slater For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Disclose Prior Government Service Against Against Shareholder 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Performance-Based and/or Time-Based Against For Shareholder Equity Awards 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Provide Right to Act by Written Consent Against For Shareholder 19 Commit to Wireless Network Neutrality Against Against Shareholder VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 31, 2012 Meeting Type: Annual Record Date: DEC 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gary P. Coughlan For For Management 2 Elect Director Mary B. Cranston For For Management 3 Elect Director Francisco Javier For For Management Fernandez-Carbajal 4 Elect Director Robert W. Matschullat For For Management 5 Elect Director Cathy E. Minehan For For Management 6 Elect Director Suzanne Nora Johnson For For Management 7 Elect Director David J. Pang For For Management 8 Elect Director Joseph W. Saunders For For Management 9 Elect Director William S. Shanahan For For Management 10 Elect Director John A. Swainson For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For For Management 13 Ratify Auditors For For Management VMWARE, INC. Ticker: VMW Security ID: 928563402 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 2 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Marissa A. Mayer For For Management 9 Elect Director Gregory B. Penner For For Management 10 Elect Director Steven S. Reinemund For For Management 11 Elect Director H. Lee Scott, Jr. For For Management 12 Elect Director Arne M. Sorenson For For Management 13 Elect Director Jim C. Walton For For Management 14 Elect Director S. Robson Walton For For Management 15 Elect Director Christopher J. Williams For For Management 16 Elect Director Linda S. Wolf For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Report on Political Contributions Against Against Shareholder 20 Request Director Nominee with Patient Against Against Shareholder Safety and Healthcare Quality Experience 21 Performance-Based Equity Awards Against For Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 11, 2012 Meeting Type: Annual Record Date: NOV 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Brailer For For Management 2 Elect Director Steven A. Davis For For Management 3 Elect Director William C. Foote For For Management 4 Elect Director Mark P. Frissora For For Management 5 Elect Director Ginger L. Graham For For Management 6 Elect Director Alan G. McNally For For Management 7 Elect Director Nancy M. Schlichting For For Management 8 Elect Director David Y. Schwartz For For Management 9 Elect Director Alejandro Silva For For Management 10 Elect Director James A. Skinner For For Management 11 Elect Director Gregory D. Wasson For For Management 12 Ratify Auditors For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Adopt Retention Ratio for Executives Against For Shareholder WEIGHT WATCHERS INTERNATIONAL, INC. Ticker: WTW Security ID: 948626106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marsha Johnson Evans For For Management 1.2 Elect Director Sacha Lainovic For For Management 1.3 Elect Director Christopher J. Sobecki For For Management 2 Ratify Auditors For For Management YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David W. Dorman For For Management 2 Elect Director Massimo Ferragamo For For Management 3 Elect Director Mirian M. Graddick-Weir For For Management 4 Elect Director J. David Grissom For For Management 5 Elect Director Bonnie G. Hill For For Management 6 Elect Director Jonathan S. Linen For For Management 7 Elect Director Thomas C. Nelson For For Management 8 Elect Director David C. Novak For For Management 9 Elect Director Thomas M. Ryan For For Management 10 Elect Director Jing-Shyh S. Su For For Management 11 Elect Director Robert D. Walter For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against Against Shareholder 15 Adopt and Implement Sustainable Palm Against For Shareholder Oil Policy Disciplined Growth Plus 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director Vance D. Coffman For For Management 3 Elect Director Michael L. Eskew For For Management 4 Elect Director W. James Farrell For For Management 5 Elect Director Herbert L. Henkel For For Management 6 Elect Director Edward M. Liddy For For Management 7 Elect Director Robert S. Morrison For For Management 8 Elect Director Aulana L. Peters For For Management 9 Elect Director Inge G. Thulin For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Qualified Employee Stock For For Management Purchase Plan 14 Amend Omnibus Stock Plan For Against Management 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Prohibit Political Contributions Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder 8 Stock Retention/Holding Period Against Against Shareholder 9 Cease Compliance Adjustments to Against Against Shareholder Performance Criteria 10 Pro-rata Vesting of Equity Plans Against For Shareholder ACCENTURE PLC Ticker: CSA Security ID: G1151C101 Meeting Date: FEB 09, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Dina Dublon as a Director For For Management 3 Reelect William D. Green as a Director For For Management 4 Reelect Nobuyuki Idei as a Director For For Management 5 Reelect Marjorie Magner as a Director For For Management 6 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors For For Management 9 Authorize the Holding of the 2or For Management at a Location Outside Ireland 10 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 11 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ADVANCED MICRO DEVICES, INC. Ticker: AMD Security ID: 007903107 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bruce L. Claflin For For Management 2 Elect Director W. Michael Barnes For For Management 3 Elect Director John E. Caldwell For For Management 4 Elect Director Henry WK Chow For For Management 5 Elect Director Craig A. Conway For For Management 6 Elect Director Nicholas M. Donofrio For For Management 7 Elect Director H. Paulett Eberhart For For Management 8 Elect Director Waleed Muhairi For For Management 9 Elect Director Robert B. Palmer For For Management 10 Elect Director Rory P. Read For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 18, 2012 Meeting Type: Annual Record Date: APR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel T. Byrne For For Management 2 Elect Director Dwight D. Churchill For For Management 3 Elect Director Sean M. Healey For For Management 4 Elect Director Harold J. Meyerman For For Management 5 Elect Director William J. Nutt For For Management 6 Elect Director Tracy P. Palandjian For For Management 7 Elect Director Rita M. Rodriguez For For Management 8 Elect Director Patrick T. Ryan For For Management 9 Elect Director Jide J. Zeitlin For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 07, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel P. Amos For For Management 2 Elect Director John Shelby Amos, II For For Management 3 Elect Director Paul S. Amos, II For For Management 4 Elect Director Kriss Cloninger, III For For Management 5 Elect Director Elizabeth J. Hudson For For Management 6 Elect Director Douglas W. Johnson For For Management 7 Elect Director Robert B. Johnson For For Management 8 Elect Director Charles B. Knapp For For Management 9 Elect Director E. Stephen Purdom For For Management 10 Elect Director Barbara K. Rimer For For Management 11 Elect Director Marvin R. Schuster For For Management 12 Elect Director Melvin T. Stith For For Management 13 Elect Director David Gary Thompson For For Management 14 Elect Director Takuro Yoshida For Against Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Amend Omnibus Stock Plan For Against Management 17 Amend Executive Incentive Bonus Plan For For Management 18 Ratify Auditors For For Management AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director P. George Benson For For Management 2 Elect Director Wolfgang Deml For For Management 3 Elect Director Luiz F. Furlan For For Management 4 Elect Director Gerald B. Johanneson For For Management 5 Elect Director George E. Minnich For For Management 6 Elect Director Martin H. Richenhagen For For Management 7 Elect Director Gerald L. Shaheen For For Management 8 Elect Director Mallika Srinivasan For For Management 9 Elect Director Daniel C. Ustian For For Management 10 Elect Director Hendrikus Visser For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 21, 2012 Meeting Type: Annual Record Date: JAN 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert J. Herbold For For Management 2 Elect Director Koh Boon Hwee For For Management 3 Elect Director William P. Sullivan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William S. Ayer For For Management 2 Elect Director Patricia M. Bedient For For Management 3 Elect Director Marion C. Blakey For For Management 4 Elect Director Phyllis J. Campbell For For Management 5 Elect Director Jessie J. Knight, Jr. For For Management 6 Elect Director R. Marc Langland For For Management 7 Elect Director Dennis F. Madsen For For Management 8 Elect Director Byron I. Mallott For For Management 9 Elect Director J. Kenneth Thompson For For Management 10 Elect Director Bradley D. Tilden For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Stock Retention Against Against Shareholder ALIGN TECHNOLOGY, INC. Ticker: ALGN Security ID: 016255101 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David E. Collins For For Management 1.2 Elect Director Joseph Lacob For For Management 1.3 Elect Director C. Raymond Larkin, Jr. For For Management 1.4 Elect Director George J. Morrow For For Management 1.5 Elect Director David C. Nagel For For Management 1.6 Elect Director Thomas M. Prescott For For Management 1.7 Elect Director Greg J. Santora For For Management 1.8 Elect Director Warren S. Thaler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward J. Heffernan For For Management 2 Elect Director Robert A. Minicucci For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG Ticker: AWH Security ID: H01531104 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Scott A. Carmilani as Director For For Management 2 Elect James F. Duffy as Director For For Management 3 Elect Bart Friedman as Director For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management 6 Authorize Share Repurchase Program For For Management 7 Approve Reclassification of Free For For Management Reserves from Capital Contributions 8 Accept Consolidated Financial For For Management Statements and Statutory Reports 9 Approve Retention of Disposable Profits For For Management 10 Approve Reduction in Share Capital For For Management 11 Amend Articles to Eliminate Certain For For Management Conditional Share Capital 12 Amend Articles to Extend Authorized For For Management Share Capital 13 Approve Dividends For For Management 14 Appoint Deloitte & Touche as For For Management Independent Auditors and Deloitte AG as Statutory Auditors 15 Appoint PricewaterhouseCoopers AG as For For Management Special Auditor 16 Approve Discharge of Board and Senior For For Management Management ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Ticker: MDRX Security ID: 01988P108 Meeting Date: JUN 15, 2012 Meeting Type: Annual Record Date: APR 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul M. Black For For Management 1.2 Elect Director Dennis H. Chookaszian For For Management 1.3 Elect Director Robert J. Cindrich For For Management 1.4 Elect Director Marcel L. 'Gus' Gamache None None Management - DO NOT VOTE 1.5 Elect Director Philip D. Green For For Management 1.6 Elect Director Michael J. Kluger For For Management 1.7 Elect Director Glen E. Tullman For For Management 1.8 Elect Director Stuart L. Bascomb For For Management 1.9 Elect Director David D. Stevens For For Management 1.10 Elect Director Ralph H. 'Randy' Thurman For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For For Management 5 Elect Director Jamie S. Gorelick For For Management 6 Elect Director Blake G. Krikorian For For Management 7 Elect Director Alain Monie For For Management 8 Elect Director Jonathan J. Rubinstein For For Management 9 Elect Director Thomas O. Ryder For For Management 10 Elect Director Patricia Q. Stonesifer For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Report on Climate Change Against Against Shareholder 14 Report on Political Contributions Against Against Shareholder AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Brauer For For Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Gayle P.W. Jackson For For Management 1.6 Elect Director James C. Johnson For For Management 1.7 Elect Director Steven H. Lipstein For For Management 1.8 Elect Director Patrick T. Stokes For For Management 1.9 Elect Director Thomas R. Voss For For Management 1.10 Elect Director Stephen R. Wilson For For Management 1.11 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Coal Combustion Waste Hazard Against Against Shareholder and Risk Mitigation Efforts 5 Report on Financial Risks of Coal Against Against Shareholder Reliance 6 Report on Energy Efficiency and Against Against Shareholder Renewable Energy Programs AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Barshefsky For For Management 1.2 Elect Director U.M. Burns For For Management 1.3 Elect Director K.I. Chenault For For Management 1.4 Elect Director P. Chernin For For Management 1.5 Elect Director T.J. Leonsis For For Management 1.6 Elect Director J. Leschly For For Management 1.7 Elect Director R.C. Levin For For Management 1.8 Elect Director R.A. McGinn For For Management 1.9 Elect Director E.D. Miller For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.D. Walter For For Management 1.12 Director R.A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide for Cumulative Voting Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder AMERICAN NATIONAL INSURANCE COMPANY Ticker: ANAT Security ID: 028591105 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Moody, Sr. For For Management 1.2 Elect Director James E. Pozzi For For Management 1.3 Elect Director Frances Anne For For Management Moody-Dahlberg 1.4 Elect Director Russell S. Moody For For Management 1.5 Elect Director William L. Moody, IV For For Management 1.6 Elect Director James D. Yarbrough For For Management 1.7 Elect Director Arthur O. Dummer For For Management 1.8 Elect Director Shelby M. Elliott For For Management 1.9 Elect Director Frank P. Williamson For For Management 2 Ratify Auditors For For Management AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Robert A. Bradway For For Management 4 Elect Director Francois De Carbonnel For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Rebecca M. Henderson For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Tyler Jacks For For Management 9 Elect Director Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director J. Paul Reason For For Management 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Elect Director Ronald D. Sugar For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder 19 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Limit CEO to Serving on only One Other Against Against Shareholder Board ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kevin P. Chilton For For Management 2 Elect Director Luke R. Corbett For For Management 3 Elect Director H. Paulett Eberhart For For Management 4 Elect Director Peter J. Fluor For For Management 5 Elect Director Richard L. George For For Management 6 Elect Director Preston M. Geren, III For For Management 7 Elect Director Charles W. Goodyear For For Management 8 Elect Director John R. Gordon For For Management 9 Elect Director James T. Hackett For For Management 10 Elect Director Eric D. Mullins For For Management 11 Elect Director Paula Rosput Reynolds For For Management 12 Elect Director R. A. Walker For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Require Independent Board Chairman Against Against Shareholder 17 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity 18 Pro-rata Vesting of Equity Awards Against For Shareholder 19 Report on Political Contributions Against Against Shareholder ANCESTRY.COM INC. Ticker: ACOM Security ID: 032803108 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas Layton For Against Management 2 Elect Director Elizabeth Nelson For Against Management 3 Elect Director Timothy Sullivan For For Management 4 Ratify Auditors For For Management AOL INC. Ticker: AOL Security ID: 00184X105 Meeting Date: JUN 14, 2012 Meeting Type: Proxy Contest Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Tim Armstrong For Did Not Vote Management 1.2 Elect Director Richard Dalzell For Did Not Vote Management 1.3 Elect Director Karen Dykstra For Did Not Vote Management 1.4 Elect Director Alberto Ibarguen For Did Not Vote Management 1.5 Elect Director Susan Lyne For Did Not Vote Management 1.6 Elect Director Patricia Mitchell For Did Not Vote Management 1.7 Elect Director Fredric Reynolds For Did Not Vote Management 1.8 Elect Director James Stengel For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Did Not Vote Management 5 Approve Nonqualified Employee Stock For Did Not Vote Management Purchase Plan # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Dennis A. Miller For For Shareholder 1.2 Elect Director Jeffrey C. Smith For For Shareholder 1.3 Elect Director James A. Warner For Withhold Shareholder 1.4 Management Nominee - Tim Armstrong For For Shareholder 1.5 Management Nominee - Richard Dalzell For For Shareholder 1.6 Management Nominee - Karen Dykstra For For Shareholder 1.7 Management Nominee - Susan Lyne For For Shareholder 1.8 Management Nominee - Fredric Reynolds For For Shareholder 2 Ratify Auditors None For Management 3 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan None Against Management 5 Approve Nonqualified Employee Stock None Against Management Purchase Plan APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Scott D. Josey For For Management 2 Elect Director George D. Lawrence For For Management 3 Elect Director Rodman D. Patton For For Management 4 Elect Director Charles J. Pitman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors Against For Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date: DEC 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Timothy D. Cook For For Management 1.3 Elect Director Millard S. Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert A. Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur D. Levinson For For Management 1.8 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Conflict of Interest Report Against Against Shareholder 5 Advisory Vote to Ratify Directors' Against Against Shareholder Compensation 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date: JAN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aart J. de Geus For For Management 2 Elect Director Stephen R. Forrest For For Management 3 Elect Director Thomas J. Iannotti For For Management 4 Elect Director Susan M. James For For Management 5 Elect Director Alexander A. Karsner For For Management 6 Elect Director Gerhard H. Parker For For Management 7 Elect Director Dennis D. Powell For For Management 8 Elect Director Willem P. Roelandts For For Management 9 Elect Director James E. Rogers For For Management 10 Elect Director Michael R. Splinter For For Management 11 Elect Director Robert H. Swan For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management ARBITRON INC. Ticker: ARB Security ID: 03875Q108 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shellye L. Archambeau For For Management 1.2 Elect Director David W. Devonshire For For Management 1.3 Elect Director John A. Dimling For For Management 1.4 Elect Director Erica Farber For For Management 1.5 Elect Director Ronald G. Garriques For For Management 1.6 Elect Director Philip Guarascio For For Management 1.7 Elect Director William T. Kerr For For Management 1.8 Elect Director Larry E. Kittelberger For For Management 1.9 Elect Director Luis G. Nogales For For Management 1.10 Elect Director Richard A. Post For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elaine D. Rosen For For Management 2 Elect Director Howard L. Carver For For Management 3 Elect Director Juan N. Cento For For Management 4 Elect Director Elyse Douglas For For Management 5 Elect Director Lawrence V. Jackson For For Management 6 Elect Director David B. Kelso For For Management 7 Elect Director Charles J. Koch For For Management 8 Elect Director H. Carroll Mackin For For Management 9 Elect Director Robert B. Pollock For For Management 10 Elect Director Paul J. Reilly For For Management 11 Elect Director Robert W. Stein For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AUTODESK, INC. Ticker: ADSK Security ID: 052769106 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carl Bass For For Management 2 Elect Director Crawford W. Beveridge For For Management 3 Elect Director J. Hallam Dawson For For Management 4 Elect Director Per-Kristian Halvorsen For For Management 5 Elect Director Mary T. McDowell For For Management 6 Elect Director Lorrie M. Norrington For For Management 7 Elect Director Charles J. Robel For For Management 8 Elect Director Stacy J. Smith For For Management 9 Elect Director Steven M. West For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AVAGO TECHNOLOGIES LIMITED Ticker: AVGO Security ID: Y0486S104 Meeting Date: APR 04, 2012 Meeting Type: Annual Record Date: FEB 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Hock E. Tan as Director For For Management 1b Reelect Adam H. Clammer as Director For For Management 1c Reelect John T. Dickson as Director For For Management 1d Reelect James V. Diller as Director For For Management 1e Reelect Kenneth Y. Hao as Director For For Management 1f Reelect John Min-Chih Hsuan as Director For For Management 1g Reelect Justine F. Lien as Director For For Management 1h Reelect Donald Macleod as Director For For Management 2 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors and Authorize Board to Fix Their Remuneration 3 Approve Cash Compensation to Directors For For Management 4 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 5 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital AXIS CAPITAL HOLDINGS LIMITED Ticker: AXS Security ID: G0692U109 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Michael A. Butt as Director For For Management 1.2 Elect John R. Charman as Director For For Management 1.3 Elect Charles A. Davis as Director For For Management 1.4 Elect Sir Andrew Large as Director For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Deloitte & Touche Ltd as For For Management Auditors B&G FOODS, INC. Ticker: BGS Security ID: 05508R106 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Cantwell For For Management 1.2 Elect Director Cynthia T. Jamison For For Management 1.3 Elect Director Charles F. Marcy For For Management 1.4 Elect Director Dennis M. Mullen For For Management 1.5 Elect Director Cheryl M. Palmer For For Management 1.6 Elect Director Alfred Poe For For Management 1.7 Elect Director Stephen C. Sherrill For For Management 1.8 Elect Director David L. Wenner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mukesh D. Ambani For For Management 2 Elect Director Susan S. Bies For For Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director Monica C. Lozano For For Management 8 Elect Director Thomas J. May For For Management 9 Elect Director Brian T. Moynihan For For Management 10 Elect Director Donald E. Powell For For Management 11 Elect Director Charles O. Rossotti For Against Management 12 Elect Director Robert W. Scully For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Ratify Auditors For For Management 15 Disclose Prior Government Service Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Stock Retention/Holding Period Against Against Shareholder 18 Require Audit Committee Review and Against Against Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations 19 Prohibit Political Contributions Against Against Shareholder BELDEN INC. Ticker: BDC Security ID: 077454106 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Aldrich For For Management 1.2 Elect Director Lance C. Balk For For Management 1.3 Elect Director Judy L. Brown For For Management 1.4 Elect Director Bryan C. Cressey For For Management 1.5 Elect Director Glenn Kalnasy For For Management 1.6 Elect Director George Minnich For For Management 1.7 Elect Director John M. Monter For For Management 1.8 Elect Director John S. Stroup For For Management 1.9 Elect Director Dean Yoost For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 08, 2012 Meeting Type: Annual Record Date: APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Caroline D. Dorsa For For Management 2 Elect Director Stelios Papadopoulos For For Management 3 Elect Director George A. Scangos For For Management 4 Elect Director Lynn Schenk For For Management 5 Elect Director Alexander J. Denner For For Management 6 Elect Director Nancy L. Leaming For For Management 7 Elect Director Richard C. Mulligan For For Management 8 Elect Director Robert W. Pangia For For Management 9 Elect Director Brian S. Posner For For Management 10 Elect Director Eric K. Rowinsky For For Management 11 Elect Director Stephen A. Sherwin For For Management 12 Elect Director William D. Young For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 16 Provide Right to Call Special Meeting For For Management BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Phyllis O. Bonanno For For Management 2 Elect Director Alexis P. Michas For For Management 3 Elect Director Richard O. Schaum For For Management 4 Elect Director Thomas T. Stallkamp For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Adopt Majority Voting for Uncontested For For Management Election of Directors BRIDGEPOINT EDUCATION, INC. Ticker: BPI Security ID: 10807M105 Meeting Date: MAY 14, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick T. Hackett For Withhold Management 1.2 Elect Director Andrew S. Clark For For Management 2 Ratify Auditors For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Lewis B. Campbell For For Management 3 Elect Director James M. Cornelius For For Management 4 Elect Director Louis J. Freeh For For Management 5 Elect Director Laurie H. Glimcher For For Management 6 Elect Director Michael Grobstein For For Management 7 Elect Director Alan J. Lacy For For Management 8 Elect Director Vicki L. Sato For For Management 9 Elect Director Elliott Sigal For For Management 10 Elect Director Gerald L. Storch For For Management 11 Elect Director Togo D. West, Jr. For For Management 12 Elect Director R. Sanders Williams For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 18 Provide Right to Act by Written Consent Against For Shareholder BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 20, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Judy Bruner For For Management 2 Elect Director John W. Gerdelman For For Management 3 Elect Director David L. House For For Management 4 Elect Director Glenn C. Jones For For Management 5 Elect Director Michael Klayko For For Management 6 Elect Director L. William Krause For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management 9 Amend Qualified Employee Stock For For Management Purchase Plan 10 Ratify Auditors For For Management BUNGE LIMITED Ticker: BG Security ID: G16962105 Meeting Date: MAY 25, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Francis Coppinger as Director For For Management 1.2 Elect Alberto Weisser as Director For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan L. Bostrom For For Management 2 Elect Director Donald L. Lucas For For Management 3 Elect Director James D. Plummer For For Management 4 Elect Director Alberto For For Management Sangiovanni-Vincentelli 5 Elect Director George M. Scalise For For Management 6 Elect Director John B. Shoven For For Management 7 Elect Director Roger S. Siboni For For Management 8 Elect Director Lip-Bu Tan For For Management 9 Amend Non-Employee Director Omnibus For Against Management Stock Plan 10 Amend Non-Employee Director Omnibus For Against Management Stock Plan 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management CAPITALSOURCE INC. Ticker: CSE Security ID: 14055X102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William G. Byrnes For Withhold Management 1.2 Elect Director John K. Delaney For For Management 1.3 Elect Director Sara Grootwassink Lewis For Withhold Management 2 Ratify Auditors For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director Albert Goldstein For For Management 1.5 Elect Director James H. Graves For For Management 1.6 Elect Director B.d. Hunter For For Management 1.7 Elect Director Timothy J. McKibben For For Management 1.8 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Eugene V. Fife For For Management 1.4 Elect Director Juan Gallardo For For Management 1.5 Elect Director David R. Goode For For Management 1.6 Elect Director Jesse J. Greene, Jr. For For Management 1.7 Elect Director Jon M. Huntsman, Jr. For For Management 1.8 Elect Director Peter A. Magowan For For Management 1.9 Elect Director Dennis A. Muilenburg For For Management 1.10 Elect Director Douglas R. Oberhelman For For Management 1.11 Elect Director William A. Osborn For For Management 1.12 Elect Director Charles D. Powell For For Management 1.13 Elect Director Edward B. Rust, Jr. For For Management 1.14 Elect Director Susan C. Schwab For For Management 1.15 Elect Director Joshua I. Smith For For Management 1.16 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Amend Advance Notice Provisions for For For Management Shareholder Proposals/Nominations 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors 8 Review and Assess Human Rights Policies Against Against Shareholder 9 Provide Right to Act by Written Consent Against For Shareholder CBOE HOLDINGS, INC. Ticker: CBOE Security ID: 12503M108 Meeting Date: JUN 14, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Brodsky For For Management 1.2 Elect Director James R. Boris For For Management 1.3 Elect Director Mark F. Duffy For For Management 1.4 Elect Director Frank E. English, Jr. For For Management 1.5 Elect Director Janet P. Froetscher For For Management 1.6 Elect Director Jill R. Goodman For For Management 1.7 Elect Director Paul Kepes For For Management 1.8 Elect Director Duane R. Kullberg For For Management 1.9 Elect Director Benjamin R. Londergan For For Management 1.10 Elect Director R. Eden Martin For For Management 1.11 Elect Director Roderick A. Palmore For For Management 1.12 Elect Director Susan M. Phillips For For Management 1.13 Elect Director Samuel K. Skinner For For Management 1.14 Elect Director Carole E. Stone For For Management 1.15 Elect Director Eugene S. Sunshine For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard W. Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Clifford W. Illig For For Management 2 Elect Director William B. Neaves For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen A. Furbacher For Withhold Management 1.2 Elect Director John D. Johnson For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors CHEMED CORPORATION Ticker: CHE Security ID: 16359R103 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin J. McNamara For For Management 1.2 Elect Director Joel F. Gemunder For For Management 1.3 Elect Director Patrick P. Grace For For Management 1.4 Elect Director Thomas C. Hutton For For Management 1.5 Elect Director Walter L. Krebs For For Management 1.6 Elect Director Andrea R. Lindell For For Management 1.7 Elect Director Thomas P. Rice For For Management 1.8 Elect Director Donald E. Saunders For For Management 1.9 Elect Director George J. Walsh, III For For Management 1.10 Elect Director Frank E. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Adopt Guidelines for Country Selection Against Against Shareholder 18 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Request Director Nominee with Against Against Shareholder Environmental Qualifications CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect James R. Bolch to Supervisory For For Management Board 2a Elect Philip K. Asherman to For For Management Supervisory Board 2b Elect L. Richard Flury to Supervisory For For Management Board 2c Elect W. Craig Kissel to Supervisory For For Management Board 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Financial Statements, Discuss For For Management Statutory Reports, and Approve Publication of Information in English 6 Approve Financial Statements, For For Management Allocation of Income and Dividends of 0.20 per Share, and Discharge Directors 7 Approve Discharge of Management Board For For Management 8 Approve Discharge of Supervisory Board For For Management 9 Ratify Ernst & Young LLP as Auditors For For Management 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Grant Board Authority to Issue Shares For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Approve Remuneration of Supervisory For Against Management Board CINEMARK HOLDINGS, INC. Ticker: CNK Security ID: 17243V102 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vahe A. Dombalagian For For Management 1.2 Elect Director Peter R. Ezersky For For Management 1.3 Elect Director Carlos M. Sepulveda For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CLIFFS NATURAL RESOURCES INC. Ticker: CLF Security ID: 18683K101 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joseph A. Carrabba For For Management 2 Elect Director Susan M. Cunningham For For Management 3 Elect Director Barry J. Eldridge For For Management 4 Elect Director Andres R. Gluski For For Management 5 Elect Director Susan M. Green For For Management 6 Elect Director Janice K. Henry For For Management 7 Elect Director James F. Kirsch For For Management 8 Elect Director Francis R. McAllister For For Management 9 Elect Director Richard K. Riederer For For Management 10 Elect Director Richard A. Ross For For Management 11 Permit Board to Amend Bylaws Without For For Management Shareholder Consent 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Approve Omnibus Stock Plan For Against Management 14 Approve Executive Incentive Bonus Plan For For Management 15 Ratify Auditors For For Management CLOUD PEAK ENERGY INC. Ticker: CLD Security ID: 18911Q102 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Colin Marshall For For Management 2 Elect Director Steven Nance For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CNA FINANCIAL CORPORATION Ticker: CNA Security ID: 126117100 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul J. Liska For For Management 1.2 Elect Director Jose O. Montemayor For For Management 1.3 Elect Director Thomas F. Motamed For For Management 1.4 Elect Director Don M. Randel For For Management 1.5 Elect Director Joseph Rosenberg For For Management 1.6 Elect Director Andrew H. Tisch For For Management 1.7 Elect Director James S. Tisch For For Management 1.8 Elect Director Marvin Zonis For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Michael Bogert For For Management 1.2 Elect Director James J. Curran For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Mitchell J. Krebs For For Management 1.5 Elect Director Andrew Lundquist For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 1.9 Elect Director Timothy R. Winterer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COINSTAR, INC. Ticker: CSTR Security ID: 19259P300 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul D. Davis For For Management 2 Elect Director Nelson C. Chan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management COLFAX CORPORATION Ticker: CFX Security ID: 194014106 Meeting Date: JAN 05, 2012 Meeting Type: Special Record Date: DEC 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares for a For For Management Private Placement 2 Approve Issuance of Shares for a For For Management Private Placement 3 Issue Shares in Connection with For For Management Acquisition 4 Increase Authorized Preferred and For For Management Common Stock 5 Adjourn Meeting For Against Management CORE LABORATORIES N.V. Ticker: CLB Security ID: N22717107 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Bergmark For For Management 1.2 Elect Director Margaret Ann van Kempen For For Management 2 Ratify PricewaterhouseCoopers as For For Management Auditors 3a Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3b Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Approve Financial Statements and For For Management Statutory Reports 5 Approve Cancellation of Repurchased For For Management Shares 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Grant Board Authority to Issue For For Management Ordinary and Preference Shares Up To 20 Percent of Issued Capital 8 Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 7 9 Approval of Amendments to the For For Management Company's Articles of Association CORRECTIONS CORPORATION OF AMERICA Ticker: CXW Security ID: 22025Y407 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Ferguson For For Management 1.2 Elect Director Damon T. Hininger For For Management 1.3 Elect Director Donna M. Alvarado For For Management 1.4 Elect Director William F. Andrews For For Management 1.5 Elect Director John D. Correnti For For Management 1.6 Elect Director Dennis W. DeConcini For For Management 1.7 Elect Director John R. Horne For For Management 1.8 Elect Director C. Michael Jacobi For For Management 1.9 Elect Director Anne L. Mariucci For For Management 1.10 Elect Director Thurgood Marshall, Jr. For For Management 1.11 Elect Director Charles L. Overby For For Management 1.12 Elect Director John R. Prann, Jr. For For Management 1.13 Elect Director Joseph V. Russell For For Management 1.14 Elect Director Henri L. Wedell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Prison Sexual Violence Against Against Shareholder Reduction Oversight COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James D. Sinegal For For Management 1.2 Elect Director Jeffrey H. Brotman For For Management 1.3 Elect Director Richard A. Galanti For For Management 1.4 Elect Director Daniel J. Evans For For Management 1.5 Elect Director Jeffrey S. Raikes For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CROCS, INC. Ticker: CROX Security ID: 227046109 Meeting Date: JUN 04, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Frasch For For Management 1.2 Elect Director W. Stephen Cannon For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CUBIST PHARMACEUTICALS, INC. Ticker: CBST Security ID: 229678107 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth Bate For For Management 1.2 Elect Director Nancy Hutson For For Management 1.3 Elect Director Leon Moulder, Jr. For For Management 1.4 Elect Director Martin Soeters For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Approve Omnibus Stock Plan For For Management 13 Amend Nonqualified Employee Stock For For Management Purchase Plan 14 Provide Right to Call Special Meeting For For Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director C. David Brown, II For For Management 2 Elect Director David W. Dorman For For Management 3 Elect Director Anne M. Finucane For For Management 4 Elect Director Kristen Gibney Williams For For Management 5 Elect Director Marian L. Heard For For Management 6 Elect Director Larry J. Merlo For For Management 7 Elect Director Jean-Pierre Millon For For Management 8 Elect Director C.A. Lance Piccolo For For Management 9 Elect Director Richard J. Swift For For Management 10 Elect Director Tony L. White For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Provide Right to Act by Written Consent For For Management 14 Report on Political Contributions Against Against Shareholder CYPRESS SEMICONDUCTOR CORPORATION Ticker: CY Security ID: 232806109 Meeting Date: MAY 11, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T.J. Rodgers For For Management 1.2 Elect Director W. Steve Albrecht For For Management 1.3 Elect Director Eric A. Benhamou For For Management 1.4 Elect Director Lloyd Carney For For Management 1.5 Elect Director James R. Long For For Management 1.6 Elect Director J. Daniel McCranie For For Management 1.7 Elect Director J.D. Sherman For For Management 1.8 Elect Director Wilbert van den Hoek For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 15, 2012 Meeting Type: Annual Record Date: APR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard H. Anderson For For Management 2 Elect Director Edward H. Bastian For For Management 3 Elect Director Roy J. Bostock For For Management 4 Elect Director John S. Brinzo For For Management 5 Elect Director Daniel A. Carp For For Management 6 Elect Director David G. DeWalt For For Management 7 Elect Director Mickey P. Foret For For Management 8 Elect Director Shirley C. Franklin For For Management 9 Elect Director David R. Goode For For Management 10 Elect Director Paula Rosput Reynolds For For Management 11 Elect Director Kenneth C. Rogers For For Management 12 Elect Director Kenneth B. Woodrow For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Amend Omnibus Stock Plan For For Management 15 Ratify Auditors For For Management DENBURY RESOURCES INC. Ticker: DNR Security ID: 247916208 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wieland F. Wettstein For For Management 1.2 Elect Director Michael L. Beatty For For Management 1.3 Elect Director Michael B. Decker For For Management 1.4 Elect Director Ronald G. Greene For For Management 1.5 Elect Director Gregory L. McMichael For For Management 1.6 Elect Director Kevin O. Meyers For For Management 1.7 Elect Director Gareth Roberts For For Management 1.8 Elect Director Phil Rykhoek For For Management 1.9 Elect Director Randy Stein For For Management 1.10 Elect Director Laura A. Sugg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Reduce Supermajority Vote Requirement For For Management 4 Approve an Amendment of the Limited For For Management Liability Company Agreement of Denbury Onshore, LLC 5 Ratify Auditors For For Management DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 19, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Brad Martin For For Management 2 Elect Director Frank R. Mori For For Management 3 Elect Director J.C. Watts, Jr. For For Management 4 Elect Director Nick White For For Management 5 Ratify Auditors For For Management DISCOVERY COMMUNICATIONS, INC. Ticker: DISCA Security ID: 25470F104 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. Beck For Withhold Management 1.2 Elect Director J. David Wargo For For Management 2 Ratify Auditors For For Management DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Ticker: DTG Security ID: 256743105 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas P. Capo For Withhold Management 1.2 Elect Director Maryann N. Keller For Withhold Management 1.3 Elect Director Edward C. Lumley For Withhold Management 1.4 Elect Director Richard W. Neu For Withhold Management 1.5 Elect Director John C. Pope For Withhold Management 1.6 Elect Director Scott L. Thompson For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Increase Authorized Common Stock For Against Management DOMINO'S PIZZA, INC. Ticker: DPZ Security ID: 25754A201 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Brandon For For Management 1.2 Elect Director Diana F. Cantor For For Management 1.3 Elect Director Richard L. Federico For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Report on Gestation Crate-Free Pork Against Against Shareholder Purchasing Policy 4 Ratify Auditors For For Management DOMTAR CORPORATION Ticker: UFS Security ID: 257559203 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Giannella Alvarez For For Management 2 Elect Director Jack C. Bingleman For For Management 3 Elect Director Louis P. Gignac For For Management 4 Elect Director Brian M. Levitt For For Management 5 Elect Director Harold H. MacKay For For Management 6 Elect Director David G. Maffucci For For Management 7 Elect Director Robert J. Steacy For For Management 8 Elect Director Pamela B. Strobel For For Management 9 Elect Director Denis Turcotte For For Management 10 Elect Director John D. Williams For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Ratify Auditors For For Management DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David E. Alexander For For Management 2 Elect Director Pamela H. Patsley For For Management 3 Elect Director M. Anne Szostak For For Management 4 Elect Director Michael F. Weinstein For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Richard H. Brown For For Management 3 Elect Director Robert A. Brown For For Management 4 Elect Director Bertrand P. Collomb For For Management 5 Elect Director Curtis J. Crawford For For Management 6 Elect Director Alexander M. Cutler For For Management 7 Elect Director Eleuthere I. Du Pont For For Management 8 Elect Director Marillyn A. Hewson For For Management 9 Elect Director Lois D. Juliber For For Management 10 Elect Director Ellen J. Kullman For For Management 11 Elect Director Lee M. Thomas For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against Against Shareholder 15 Report on Pay Disparity Against Against Shareholder ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 16, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Baicker For For Management 2 Elect Director J. E. Fyrwald For For Management 3 Elect Director E. R. Marram For For Management 4 Elect Director D. R. Oberhelman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Adopt Policy for Engagement With Against Against Shareholder Proponents of Shareholder Proposals Supported by a Majority Vote 10 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Gail Deegan For For Management 4 Elect Director James S. DiStasio For For Management 5 Elect Director John R. Egan For For Management 6 Elect Director Edmund F. Kelly For For Management 7 Elect Director Windle B. Priem For For Management 8 Elect Director Paul Sagan For For Management 9 Elect Director David N. Strohm For For Management 10 Elect Director Joseph M. Tucci For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 07, 2012 Meeting Type: Annual Record Date: NOV 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Fernandez G. For For Management 1.2 Elect Director A.F. Golden For For Management 1.3 Elect Director W.R. Johnson For For Management 1.4 Elect Director J.B. Menzer For For Management 1.5 Elect Director A.A. Busch, III For For Management 1.6 Elect Director R.I. Ridgway For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Sustainability Against Against Shareholder 5 Declassify the Board of Directors Against For Shareholder EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director H.H. Fore For For Management 1.6 Elect Director K.C. Frazier For For Management 1.7 Elect Director W.W. George For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Report on Political Contributions Against Against Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 9 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FEI COMPANY Ticker: FEIC Security ID: 30241L109 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence A. Bock For For Management 1.2 Elect Director Arie Huijser For For Management 1.3 Elect Director Don R. Kania For For Management 1.4 Elect Director Thomas F. Kelly For For Management 1.5 Elect Director Jan C. Lobbezoo For For Management 1.6 Elect Director Gerhard H. Parker For For Management 1.7 Elect Director James T. Richardson For For Management 1.8 Elect Director Richard H. Wills For For Management 1.9 Elect Director Homa Bahrami For For Management 1.10 Elect Director Jami K. Nachtsheim For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FIRST INDUSTRIAL REALTY TRUST, INC. Ticker: FR Security ID: 32054K103 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Rau For For Management 1.2 Elect Director W. Ed Tyler For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management FLUOR CORPORATION Ticker: FLR Security ID: 343412102 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter K. Barker For Against Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director Dean R. O'Hare For For Management 4 Elect Director David T. Seaton For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Provide Right to Call Special Meeting For For Management 7 Ratify Auditors For For Management FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan D. Feldman For For Management 1.2 Elect Director Jarobin Gilbert, Jr. For For Management 1.3 Elect Director David Y. Schwartz For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen G. Butler For For Management 2 Elect Director Kimberly A. Casiano For For Management 3 Elect Director Anthony F. Earley, Jr. For For Management 4 Elect Director Edsel B. Ford II For For Management 5 Elect Director William Clay Ford, Jr. For For Management 6 Elect Director Richard A. Gephardt For For Management 7 Elect Director James H. Hance, Jr. For For Management 8 Elect Director William W. Helman IV For For Management 9 Elect Director Irvine O. Hockaday, Jr. For For Management 10 Elect Director Jon M. Huntsman, Jr. For For Management 11 Elect Director Richard A. Manoogian For Against Management 12 Elect Director Ellen R. Marram For For Management 13 Elect Director Alan Mulally For For Management 14 Elect Director Homer A. Neal For For Management 15 Elect Director Gerald L. Shaheen For For Management 16 Elect Director John L. Thornton For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Provide for Cumulative Voting Against For Shareholder 20 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 21 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 14, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B. M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 19, 2012 Meeting Type: Annual Record Date: APR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel A. DeMatteo For For Management 1.2 Elect Director Shane S. Kim For For Management 1.3 Elect Director J. Paul Raines For For Management 1.4 Elect Director Kathy Vrabeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Elect Director Min H. Kao For For Management 3.2 Elect Director Charles W. Peffer For For Management 4 Ratify Auditors For For Management 5 Approve Dividends For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GARTNER, INC. Ticker: IT Security ID: 366651107 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Bingle For For Management 2 Elect Director Richard J. Bressler For For Management 3 Elect Director Raul E. Cesan For For Management 4 Elect Director Karen E. Dykstra For For Management 5 Elect Director Anne Sutherland Fuchs For For Management 6 Elect Director William O. Grabe For For Management 7 Elect Director Eugene A. Hall For For Management 8 Elect Director Stephen G. Pagliuca For For Management 9 Elect Director James C. Smith For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Amend Executive Incentive Bonus Plan For For Management 12 Ratify Auditors For For Management GENERAC HOLDINGS INC. Ticker: GNRC Security ID: 368736104 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry J. Goldstein For For Management 1.2 Elect Director David A. Ramon For For Management 1.3 Elect Director Robert D. Dixon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management GENERAL MOTORS COMPANY Ticker: GM Security ID: 37045V100 Meeting Date: JUN 12, 2012 Meeting Type: Annual Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel F. Akerson For For Management 2 Elect Director David Bonderman For For Management 3 Elect Director Erroll B. Davis, Jr. For For Management 4 Elect Director Stephen J. Girsky For For Management 5 Elect Director E. Neville Isdell For For Management 6 Elect Director Robert D. Krebs For For Management 7 Elect Director Philip A. Laskawy For For Management 8 Elect Director Kathryn V. Marinello For For Management 9 Elect Director James J. Mulva For For Management 10 Elect Director Patricia F. Russo For For Management 11 Elect Director Thomas M. Schoewe For For Management 12 Elect Director Carol M. Stephenson For For Management 13 Elect Director Theodore M. Solso For For Management 14 Elect Director Cynthia A. Telles For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director James M. Denny For For Management 1.4 Elect Director Carla A. Hills For For Management 1.5 Elect Director Kevin E. Lofton For For Management 1.6 Elect Director John W. Madigan For For Management 1.7 Elect Director John C. Martin For For Management 1.8 Elect Director Gordon E. Moore For For Management 1.9 Elect Director Nicholas G. Moore For For Management 1.10 Elect Director Richard J. Whitley For For Management 1.11 Elect Director Gayle E. Wilson For For Management 1.12 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Authorize a New Class of Common Stock For Against Management 4 Increase Authorized Common Stock For Against Management 5 Amend Charter to Provide For Class A For For Management Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination 6 Approve Omnibus Stock Plan For Against Management 7 Approve Omnibus Stock Plan For Against Management 8 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 9 Amend Articles Regarding Arbitration Against Against Shareholder of Shareholder Lawsuits 10 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share GRANITE CONSTRUCTION INCORPORATED Ticker: GVA Security ID: 387328107 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David H. Kelsey For For Management 2 Elect Director James W. Bradford, Jr. For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alan M. Bennett For For Management 2 Elect Director James R. Boyd For For Management 3 Elect Director Milton Carroll For For Management 4 Elect Director Nance K. Dicciani For For Management 5 Elect Director Murry S. Gerber For For Management 6 Elect Director S. Malcolm Gillis For For Management 7 Elect Director Abdallah S. Jum'ah For For Management 8 Elect Director David J. Lesar For For Management 9 Elect Director Robert A. Malone For For Management 10 Elect Director J. Landis Martin For For Management 11 Elect Director Debra L. Reed For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Amend Omnibus Stock Plan For For Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T. William Porter For For Management 1.2 Elect Director James A. Watt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management HORNBECK OFFSHORE SERVICES, INC. Ticker: HOS Security ID: 440543106 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry D. Hornbeck For For Management 1.2 Elect Director Steven W. Krablin For For Management 1.3 Elect Director John T. Rynd For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank A. D'Amelio For For Management 2 Elect Director W. Roy Dunbar For For Management 3 Elect Director Kurt J. Hilzinger For For Management 4 Elect Director David A. Jones, Jr. For For Management 5 Elect Director Michael B. McCallister For For Management 6 Elect Director William J. McDonald For For Management 7 Elect Director William E. Mitchell For For Management 8 Elect Director David B. Nash For For Management 9 Elect Director James J. O'Brien For For Management 10 Elect Director Marissa T. Peterson For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation IAC/INTERACTIVECORP Ticker: IACI Security ID: 44919P508 Meeting Date: JUN 20, 2012 Meeting Type: Annual Record Date: APR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory R. Blatt For For Management 1.2 Elect Director Edgar Bronfman, Jr. For For Management 1.3 Elect Director Chelsea Clinton For For Management 1.4 Elect Director Sonali De Rycker For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Michael D. Eisner For For Management 1.7 Elect Director Victor A. Kaufman For For Management 1.8 Elect Director Donald R. Keough For For Management 1.9 Elect Director Bryan Lourd For For Management 1.10 Elect Director Arthur C. Martinez For For Management 1.11 Elect Director David Rosenblatt For For Management 1.12 Elect Director Alan G. Spoon For For Management 1.13 Elect Director Alexander von For For Management Furstenberg 1.14 Elect Director Richard F. Zannino For For Management 2 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Andy D. Bryant For For Management 3 Elect Director Susan L. Decker For For Management 4 Elect Director John J. Donahoe For For Management 5 Elect Director Reed E. Hundt For For Management 6 Elect Director Paul S. Otellini For For Management 7 Elect Director James D. Plummer For For Management 8 Elect Director David S. Pottruck For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director William R. Brody For For Management 3 Elect Director Kenneth I. Chenault For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director David N. Farr For For Management 6 Elect Director Shirley Ann Jackson For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director James W. Owens For For Management 10 Elect Director Samuel J. Palmisano For For Management 11 Elect Director Virginia M. Rometty For For Management 12 Elect Director Joan E. Spero For For Management 13 Elect Director Sidney Taurel For For Management 14 Elect Director Lorenzo H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder 18 Report on Political Contributions Against Against Shareholder 19 Report on Lobbying Expenses Against Against Shareholder INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: MAR 05, 2012 Meeting Type: Annual Record Date: JAN 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paget L. Alves For For Management 1.2 Elect Director Janice Chaffin For For Management 1.3 Elect Director Greg Creed For For Management 1.4 Elect Director Patti S. Hart For For Management 1.5 Elect Director Robert J. Miller For For Management 1.6 Elect Director David E. Roberson For For Management 1.7 Elect Director Vincent L. Sadusky For For Management 1.8 Elect Director Philip G. Satre For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 07, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Bronczek For For Management 2 Elect Director Ahmet C. Dorduncu For For Management 3 Elect Director John V. Faraci For For Management 4 Elect Director Stacey J. Mobley For For Management 5 Elect Director Joan E. Spero For For Management 6 Elect Director John L. Townsend, Iii For For Management 7 Elect Director John F. Turner For For Management 8 Elect Director William G. Walter For For Management 9 Elect Director J. Steven Whisler For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder ITRON, INC. Ticker: ITRI Security ID: 465741106 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kirby A. Dyess For For Management 2 Elect Director Leroy D. Nosbaum For For Management 3 Elect Director Graham M. Wilson For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Ratify Auditors For For Management ITT EDUCATIONAL SERVICES, INC. Ticker: ESI Security ID: 45068B109 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joanna T. Lau For For Management 2 Elect Director Samuel L. Odle For Against Management 3 Elect Director John A. Yena For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation JABIL CIRCUIT, INC. Ticker: JBL Security ID: 466313103 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martha F. Brooks For For Management 1.2 Elect Director Mel S. Lavitt For For Management 1.3 Elect Director Timothy L. Main For For Management 1.4 Elect Director William D. Morean For For Management 1.5 Elect Director Lawrence J. Murphy For For Management 1.6 Elect Director Frank A. Newman For For Management 1.7 Elect Director Steven A. Raymund For For Management 1.8 Elect Director Thomas A. Sansone For For Management 1.9 Elect Director David M. Stout For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Other Business For Against Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Elect Director Timothy K. Armour For For Management 3 Elect Director J. Richard Fredericks For For Management 4 Elect Director Lawrence E. Kochard For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 8 Require Independent Board Chairman Against Against Shareholder JAZZ PHARMACEUTICALS, INC. Ticker: JAZZ Security ID: 472147107 Meeting Date: DEC 12, 2011 Meeting Type: Special Record Date: NOV 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Approve Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For Against Management Purchase Plan 5 Amend Dividend Reinvestment Plan For For Management 6 Adjourn Meeting For Against Management KNIGHT TRANSPORTATION, INC. Ticker: KNX Security ID: 499064103 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary J. Knight For For Management 1.2 Elect Director G.D. Madden For For Management 1.3 Elect Director Kathryn L. Munro For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management KRONOS WORLDWIDE, INC. Ticker: KRO Security ID: 50105F105 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith R. Coogan For For Management 1.2 Elect Director Cecil H. Moore, Jr. For For Management 1.3 Elect Director George E. Poston For For Management 1.4 Elect Director Glenn R. Simmons For For Management 1.5 Elect Director Harold C. Simmons For For Management 1.6 Elect Director R. Gerald Turner For For Management 1.7 Elect Director Steven L. Watson For For Management 2 Approve Director Stock Awards Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lewis Kramer For For Management 2 Elect Director Robert B. Millard For For Management 3 Elect Director Arthur L. Simon For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LASALLE HOTEL PROPERTIES Ticker: LHO Security ID: 517942108 Meeting Date: APR 20, 2012 Meeting Type: Annual Record Date: FEB 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey T. Foland For For Management 1.2 Elect Director Darryl Hartley-Leonard For For Management 1.3 Elect Director William S. McCalmont For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas P. Capo For For Management 2 Elect Director Jonathan F. Foster For For Management 3 Elect Director Conrad L. Mallett, Jr. For For Management 4 Elect Director Donald L. Runkle For For Management 5 Elect Director Matthew J. Simoncini For For Management 6 Elect Director Gregory C. Smith For For Management 7 Elect Director Henry D. G. Wallace For For Management 8 Ratify Auditors For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Almon For For Management 1.2 Elect Director Kit D. Dietz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Declassify the Board of Directors None For Shareholder 6 Report on Political Contributions Against Against Shareholder LPL INVESTMENT HOLDINGS INC. Ticker: LPLA Security ID: 50213H100 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard W. Boyce For For Management 1.2 Elect Director John J. Brennan For For Management 1.3 Elect Director Mark S. Casady For For Management 1.4 Elect Director Jeffrey A. Goldstein For For Management 1.5 Elect Director James S. Putnam For For Management 1.6 Elect Director James S. Riepe For For Management 1.7 Elect Director Richard P. Schifter For For Management 1.8 Elect Director Jeffrey E. Stiefler For For Management 1.9 Elect Director Allen R. Thorpe For For Management 2 Ratify Auditors For For Management LSI CORPORATION Ticker: LSI Security ID: 502161102 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles A. Haggerty For For Management 2 Elect Director Richard S. Hill For For Management 3 Elect Director John H.F. Miner For For Management 4 Elect Director Arun Netravali For For Management 5 Elect Director Charles C. Pope For For Management 6 Elect Director Gregorio Reyes For For Management 7 Elect Director Michael G. Strachan For For Management 8 Elect Director Abhijit Y. Talwalkar For For Management 9 Elect Director Susan M. Whitney For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For Against Management LYONDELLBASELL INDUSTRIES N.V. Ticker: LYB Security ID: N53745100 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: APR 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Robin Buchanan as Class II For For Management Director to the Supervisory Board 1b Elect Stephen F. Cooper as Class II For For Management Director to the Supervisory Board 1c Elect Robert G. Gwin as Class II For For Management Director to the Supervisory Board 1d Elect Marvin O. Schlanger as Class II For For Management Director to the Supervisory Board 2 Approve Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For Against Management Board 8 Approve Dividends of USD 0.25 Per Share For For Management 9 Approve Remuneration Report Containing For For Management Remuneration Policy for Management Board Members 10 Amend Omnibus Stock Plan For For Management 11 Approve Qualified Employee Stock For For Management Purchase Plan MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen F. Bollenbach For For Management 2 Elect Director Deirdre P. Connelly For For Management 3 Elect Director Meyer Feldberg For For Management 4 Elect Director Sara Levinson For For Management 5 Elect Director Terry J. Lundgren For For Management 6 Elect Director Joseph Neubauer For For Management 7 Elect Director Joyce M. Roche For For Management 8 Elect Director Paul C. Varga For For Management 9 Elect Director Craig E. Weatherup For For Management 10 Elect Director Marna C. Whittington For For Management 11 Ratify Auditors For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Phase Out Sale of Raccoon Dog Fur Against Against Shareholder Products MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory H. Boyce For For Management 2 Elect Director Pierre Brondeau For For Management 3 Elect Director Clarence P. Cazalot, Jr. For For Management 4 Elect Director Linda Z. Cook For For Management 5 Elect Director Shirley Ann Jackson For For Management 6 Elect Director Philip Lader For Against Management 7 Elect Director Michael E. J. Phelps For For Management 8 Elect Director Dennis H. Reilley For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Omnibus Stock Plan For Against Management MARKETAXESS HOLDINGS INC. Ticker: MKTX Security ID: 57060D108 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. McVey For For Management 1.2 Elect Director Steven L. Begleiter For For Management 1.3 Elect Director Sharon Brown-Hruska For For Management 1.4 Elect Director Roger Burkhardt For For Management 1.5 Elect Director Stephen P. Casper For For Management 1.6 Elect Director David G. Gomach For For Management 1.7 Elect Director Carlos M. Hernandez For For Management 1.8 Elect Director Ronald M. Hersch For For Management 1.9 Elect Director John Steinhardt For For Management 1.10 Elect Director James J. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zachary W. Carter For For Management 2 Elect Director Brian Duperreault For For Management 3 Elect Director Oscar Fanjul For For Management 4 Elect Director H. Edward Hanway For For Management 5 Elect Director Elaine La Roche For For Management 6 Elect Director Lord Lang For For Management 7 Elect Director Steven A. Mills For For Management 8 Elect Director Bruce P. Nolop For For Management 9 Elect Director Marc D. Oken For For Management 10 Elect Director Morton O. Schapiro For For Management 11 Elect Director Adele Simmons For For Management 12 Elect Director Lloyd M. Yates For For Management 13 Elect Director R. David Yost For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date: APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ajay Banga For For Management 2 Elect Director David R. Carlucci For For Management 3 Elect Director Steven J. Freiberg For For Management 4 Elect Director Richard Haythornthwaite For For Management 5 Elect Director Marc Olivie For For Management 6 Elect Director Rima Qureshi For For Management 7 Elect Director Mark Schwartz For For Management 8 Elect Director Jackson P. Tai For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Amend Non-Employee Director Omnibus For For Management Stock Plan 11 Amend Omnibus Stock Plan For For Management 12 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. Mckenna For For Management 5 Elect Director Donald Thompson For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For Against Management 8 Declassify the Board of Directors For For Management 9 Provide Right to Call Special Meeting For For Management 10 Ratify Auditors For For Management 11 Report on Policy Responses to Against Against Shareholder Children's Health Concerns and Fast Food MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen W. Golsby For For Management 2 Elect Director Steven M. Altschuler For For Management 3 Elect Director Howard B. Bernick For For Management 4 Elect Director Kimberly A. Casiano For For Management 5 Elect Director Anna C. Catalano For For Management 6 Elect Director Celeste A. Clark For For Management 7 Elect Director James M. Cornelius For For Management 8 Elect Director Peter G. Ratcliffe For For Management 9 Elect Director Elliott Sigal For For Management 10 Elect Director Robert S. Singer For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: DEC 21, 2011 Meeting Type: Special Record Date: NOV 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Against Management 3 Advisory Vote on Golden Parachutes For For Management MENTOR GRAPHICS CORPORATION Ticker: MENT Security ID: 587200106 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith L. Barnes For For Management 1.2 Elect Director Peter L. Bonfield For Withhold Management 1.3 Elect Director Gregory K. Hinckley For Withhold Management 1.4 Elect Director J. Daniel McCranie For For Management 1.5 Elect Director Kevin C. McDonough For Withhold Management 1.6 Elect Director Patrick B. McManus For Withhold Management 1.7 Elect Director Walden C. Rhines For Withhold Management 1.8 Elect Director David S. Schechter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Kenneth C. Frazier For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director William B. Harrison Jr. For For Management 6 Elect Director C. Robert Kidder For For Management 7 Elect Director Rochelle B. Lazarus For For Management 8 Elect Director Carlos E. Represas For For Management 9 Elect Director Patricia F. Russo For For Management 10 Elect Director Craig B. Thompson For For Management 11 Elect Director Wendell P. Weeks For For Management 12 Elect Director Peter C. Wendell For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Provide Right to Act by Written Consent Against For Shareholder 16 Amend Bylaws Call Special Meetings Against For Shareholder 17 Report on Charitable and Political Against Against Shareholder Contributions METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Keane For For Management 1.2 Elect Director Catherine R. Kinney For For Management 1.3 Elect Director Hugh B. Price For For Management 1.4 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MOMENTA PHARMACEUTICALS, INC. Ticker: MNTA Security ID: 60877T100 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John K. Clarke For For Management 1.2 Elect Director James R. Sulat For For Management 1.3 Elect Director Craig A. Wheeler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 24, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors Janice L. Fields For For Management 2 Elect Directors Hugh Grant For For Management 3 Elect Directors C. Steven McMillan For For Management 4 Elect Directors Robert J. Stevens For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend Omnibus Stock Plan For Against Management 8 Report on Risk of Genetically Against Against Shareholder Engineered Products MONSTER BEVERAGE CORPORATION Ticker: MNST Security ID: 611740101 Meeting Date: JUN 08, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney C. Sacks For For Management 1.2 Elect Director Hilton H. Schlosberg For For Management 1.3 Elect Director Norman C. Epstein For For Management 1.4 Elect Director Benjamin M. Polk For For Management 1.5 Elect Director Sydney Selati For For Management 1.6 Elect Director Harold C. Taber, Jr. For For Management 1.7 Elect Director Mark S. Vidergauz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MOODY'S CORPORATION Ticker: MCO Security ID: 615369105 Meeting Date: APR 16, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ewald Kist For For Management 2 Elect Director Henry A. McKinnell, Jr. For For Management , Ph.D. 3 Elect Director John K. Wulff For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Declassify the Board of Directors Against For Shareholder MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory Q. Brown For For Management 2 Elect Director William J. Bratton For For Management 3 Elect Director Kenneth C. Dahlberg For For Management 4 Elect Director David W. Dorman For For Management 5 Elect Director Michael V. Hayden For For Management 6 Elect Director Judy C. Lewent For For Management 7 Elect Director Samuel C. Scott, III For For Management 8 Elect Director John A. White For For Management 9 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 10 Ratify Auditors For For Management 11 Encourage Suppliers to Produce Against Against Shareholder Sustainability Reports 12 Stock Retention/Holding Period Against Against Shareholder NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Merrill A. Miller, Jr. For For Management 2 Elect Director Greg L. Armstrong For For Management 3 Elect Director David D. Harrison For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Report on Political Contributions Against Against Shareholder NEVSUN RESOURCES LTD. Ticker: NSU Security ID: 64156L101 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date: APR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Stuart Angus For For Management 1.2 Elect Director Clifford T. Davis For For Management 1.3 Elect Director Anthony J. Ferguson For For Management 1.4 Elect Director Robert J. Gayton For For Management 1.5 Elect Director Gary E. German For For Management 1.6 Elect Director Gerard E. Munera For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley G. Bush For For Management 2 Elect Director Lewis W. Coleman For For Management 3 Elect Director Victor H. Fazio For For Management 4 Elect Director Donald E. Felsinger For For Management 5 Elect Director Stephen E. Frank For For Management 6 Elect Director Bruce S. Gordon For For Management 7 Elect Director Madeleine A. Kleiner For For Management 8 Elect Director Karl J. Krapek For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director Aulana L. Peters For For Management 11 Elect Director Gary Roughead For For Management 12 Elect Director Thomas M. Schoewe For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Amend Certificate of Incorporation of For For Management Titan II, Inc. 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder NOVELLUS SYSTEMS, INC. Ticker: NVLS Security ID: 670008101 Meeting Date: MAY 10, 2012 Meeting Type: Special Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Against Management 3 Advisory Vote on Golden Parachutes For For Management NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NVIDIA CORPORATION Ticker: NVDA Security ID: 67066G104 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tench Coxe For For Management 1.2 Elect Director Mark L. Perry For For Management 1.3 Elect Director Mark A. Stevens For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles H. O'Reilly, Jr. For For Management 2 Elect Director John Murphy For For Management 3 Elect Director Ronald Rashkow For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For Against Management 6 Ratify Auditors For For Management OCWEN FINANCIAL CORPORATION Ticker: OCN Security ID: 675746309 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Erbey For For Management 1.2 Elect Director Ronald M. Faris For For Management 1.3 Elect Director Ronald J. Korn For For Management 1.4 Elect Director William H. Lacy For For Management 1.5 Elect Director Robert A. Salcetti For For Management 1.6 Elect Director Barry N. Wish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OMNICARE, INC. Ticker: OCR Security ID: 681904108 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mark A. Emmert For For Management 2 Elect Director John Figueroa For For Management 3 Elect Director Steven J. Heyer For For Management 4 Elect Director Andrea R. Lindell For For Management 5 Elect Director Barry Schochet For For Management 6 Elect Director James D. Shelton For For Management 7 Elect Director Amy Wallman For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Ratify Auditors For For Management PAN AMERICAN SILVER CORP. Ticker: PAA Security ID: 697900108 Meeting Date: MAY 15, 2012 Meeting Type: Annual/Special Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ross J. Beaty For For Management 1.2 Elect Director Geoffrey A. Burns For For Management 1.3 Elect Director Michael Carroll For For Management 1.4 Elect Director Michael J. J. Maloney For For Management 1.5 Elect Director Robert P. Pirooz For For Management 1.6 Elect Director David C. Press For For Management 1.7 Elect Director Walter T. Segsworth For For Management 1.8 Elect Director Christopher Noel Dunn For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach PENN NATIONAL GAMING, INC. Ticker: PENN Security ID: 707569109 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Handler For Withhold Management 1.2 Elect Director John M. Jacquemin For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Indra K. Nooyi For For Management 8 Elect Director Sharon Percy Rockefeller For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Lloyd G. Trotter For For Management 11 Elect Director Daniel Vasella For For Management 12 Elect Director Alberto Weisser For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Omnibus Stock Plan For For Management 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Establish Risk Oversight Committee Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angel Cabrera For For Management 2 Elect Director Rita V. Foley For For Management 3 Elect Director Philip L. Francis For For Management 4 Elect Director Rakesh Gangwal For For Management 5 Elect Director Joseph S. Hardin, Jr. For For Management 6 Elect Director Gregory P. Josefowicz For For Management 7 Elect Director Amin I. Khalifa For For Management 8 Elect Director Richard K. Lochridge For For Management 9 Elect Director Robert F. Moran For For Management 10 Elect Director Barbara A. Munder For For Management 11 Elect Director Thomas G. Stemberg For For Management 12 Ratify Auditors For For Management 13 Approve Qualified Employee Stock For For Management Purchase Plan 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director M. Anthony Burns For For Management 3 Elect Director W. Don Cornwell For For Management 4 Elect Director Frances D. Fergusson For For Management 5 Elect Director William H. Gray, III For For Management 6 Elect Director Helen H. Hobbs For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director James M. Kilts For For Management 9 Elect Director George A. Lorch For For Management 10 Elect Director John P. Mascotte For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ian C. Read For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director Marc Tessier-Lavigne For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Publish Political Contributions Against Against Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Non-Employee Director Compensation Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect DirectorLouis C. Camilleri For For Management 4 Elect DirectorJ. Dudley Fishburn For For Management 5 Elect DirectorJennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Kalpana Morparia For For Management 9 Elect DirectorLucio A. Noto For For Management 10 Elect DirectorRobert B. Polet For For Management 11 Elect DirectorCarlos Slim Helu For For Management 12 Elect DirectorStephen M. Wolf For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Restricted Stock Plan For Against Management 16 Require Independent Board Chairman Against Against Shareholder 17 Establish Ethics Committee to Review Against Against Shareholder Marketing Activities POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Annette K. Clayton For For Management 1.2 Elect Director Gregory R. Palen For For Management 1.3 Elect Director John P. Wiehoff For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POLYCOM, INC. Ticker: PLCM Security ID: 73172K104 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directror Andrew M. Miller For For Management 2 Elect Director Betsy S. Atkins For For Management 3 Elect Director David G. DeWalt For For Management 4 Elect Director John A. Kelley, Jr. For For Management 5 Elect Director D. Scott Mercer For For Management 6 Elect Director William A. Owens For For Management 7 Elect Director Kevin T. Parker For For Management 8 Amend Executive Incentive Bonus Plan For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Ratify Auditors For For Management PORTFOLIO RECOVERY ASSOCIATES, INC. Ticker: PRAA Security ID: 73640Q105 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven D. Fredrickson For For Management 1.2 Elect Director Penelope W. Kyle For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 19, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Bunch For For Management 1.2 Elect Director Robert Ripp For For Management 1.3 Elect Director Thomas J. Usher For For Management 1.4 Elect Director David R. Whitwam For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Boyd For For Management 1.2 Elect Director Ralph M. Bahna For For Management 1.3 Elect Director Howard W. Barker, Jr. For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Keyser For For Management 2 Elect Director Luca Maestri For For Management 3 Elect Director Elizabeth E. Tallett For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date: JAN 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Paul E. Jacobs For For Management 1.7 Elect Director Robert E. Kahn For For Management 1.8 Elect Director Sherry Lansing For For Management 1.9 Elect Director Duane A. Nelles For For Management 1.10 Elect Director Francisco Ros For For Management 1.11 Elect Director Brent Scowcroft For For Management 1.12 Elect Director Marc I. Stern For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Eliminate Provision Relating to For For Management Plurality Voting for the Election of Directors REGAL ENTERTAINMENT GROUP Ticker: RGC Security ID: 758766109 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Brymer For For Management 1.2 Elect Director Michael L. Campbell For For Management 1.3 Elect Director Alex Yemenidjian For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management ROCKWELL COLLINS, INC. Ticker: COL Security ID: 774341101 Meeting Date: FEB 03, 2012 Meeting Type: Annual Record Date: DEC 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A.J. Carbone For For Management 1.2 Elect Director C.M. Jones For For Management 1.3 Elect Director C.L. Shavers For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ROCKWOOD HOLDINGS, INC. Ticker: ROC Security ID: 774415103 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nance K. Dicciani For For Management 1.2 Elect Director J. Kent Masters For For Management 2 Ratify Auditors For For Management SAIC, INC. Ticker: SAI Security ID: 78390X101 Meeting Date: JUN 15, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director France A. Cordova For For Management 2 Elect Director Jere A. Drummond For For Management 3 Elect Director Thomas F. Frist, III For For Management 4 Elect Director John J. Hamre For For Management 5 Elect Director Miriam E. John For For Management 6 Elect Director Anita K. Jones For For Management 7 Elect Director John P. Jumper For For Management 8 Elect Director Harry M.J. Kraemer, Jr. For For Management 9 Elect Director Lawrence C. Nussdorf For For Management 10 Elect Director Edward J. Sanderson, Jr. For For Management 11 Elect Director A. Thomas Young For For Management 12 Approve Merger Agreement For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Provide Right to Act by Written Consent Against For Shareholder SAKS INCORPORATED Ticker: SKS Security ID: 79377W108 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert B. Carter For For Management 1.2 Elect Director Michael S. Gross For For Management 1.3 Elect Director Donald E. Hess For For Management 1.4 Elect Director Marguerite W. Kondracke For For Management 1.5 Elect Director Jerry W. Levin For For Management 1.6 Elect Director Nora P. McAniff For For Management 1.7 Elect Director Stephen I. Sadove For For Management 1.8 Elect Director Jack L. Stahl For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against For Shareholder SAUER-DANFOSS INC. Ticker: SHS Security ID: 804137107 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date: APR 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Niels B. Christiansen For For Management 1.2 Elect Director Jorgen M. Clausen For For Management 1.3 Elect Director Kim Fausing For For Management 1.4 Elect Director Richard J. Freeland For For Management 1.5 Elect Director Per Have For For Management 1.6 Elect Director William E. Hoover, Jr. For For Management 1.7 Elect Director Johannes F. Kirchhoff For For Management 1.8 Elect Director Sven Ruder For For Management 1.9 Elect Director Anders Stahlschmidt For For Management 1.10 Elect Director Steven H. Wood For For Management 2 Ratify Auditors For For Management SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter L.S. Currie For For Management 1.2 Elect Director Tony Isaac For For Management 1.3 Elect Director K. Vaman Kamath For For Management 1.4 Elect Director Paal Kibsgaard For For Management 1.5 Elect Director Nikolay Kudryavtsev For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Michael E. Marks For For Management 1.8 Elect Director Elizabeth Moler For For Management 1.9 Elect Director Lubna S. Olayan For For Management 1.10 Elect Director Leo Rafael Reif For For Management 1.11 Elect Director Tore I. Sandvold For For Management 1.12 Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Non-Employee Director Omnibus For For Management Stock Plan SELECT COMFORT CORPORATION Ticker: SCSS Security ID: 81616X103 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen L. Gulis, Jr. For For Management 1.2 Elect Director Brenda J. Lauderback For For Management 1.3 Elect Director Ervin R. Shames For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Melvyn E. Bergstein For For Management 2 Elect Director Larry C. Glasscock For For Management 3 Elect Director Karen N. Horn For For Management 4 Elect Director Allan Hubbard For For Management 5 Elect Director Reuben S. Leibowitz For For Management 6 Elect Director Daniel C. Smith For For Management 7 Elect Director J. Albert Smith, Jr. For For Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 9 Ratify Auditors For For Management 10 Amend Omnibus Stock Plan For Against Management SIRIUS XM RADIO INC. Ticker: SIRI Security ID: 82967N108 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan L. Amble For For Management 1.2 Elect Director Leon D. Black For Withhold Management 1.3 Elect Director Lawrence F. Gilberti For Withhold Management 1.4 Elect Director Eddy W. Hartenstein For For Management 1.5 Elect Director James P. Holden For Withhold Management 1.6 Elect Director Mel Karmazin For For Management 1.7 Elect Director James F. Mooney For For Management 1.8 Elect Director Jack Shaw For Withhold Management 2 Ratify Auditors For For Management SOUTHERN COPPER CORPORATION Ticker: SCCO Security ID: 84265V105 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director German Larrea For Withhold Management Mota-Velasco 1.2 Elect Director Oscar Gonzalez Rocha For Withhold Management 1.3 Elect Director Emilio Carrillo Gamboa For For Management 1.4 Elect Director Alfredo Casar Perez For Withhold Management 1.5 Elect Director Luis Castelazo Morales For Withhold Management 1.6 Elect Director Enrique Castillo For For Management Sanchez Mejorada 1.7 Elect Director Alberto de la Parra For Withhold Management Zavala 1.8 Elect Director Xavier Garcia de For Withhold Management Quevedo Topete 1.9 Elect Director Genaro Larrea For Withhold Management Mota-Velasco 1.10 Elect Director Daniel Muniz Quintanilla For Withhold Management 1.11 Elect Director Luis Miguel Palomino For Withhold Management Bonilla 1.12 Elect Director Gilberto Perezalonso For Withhold Management Cifuentes 1.13 Elect Director Juan Rebolledo Gout For Withhold Management 1.14 Elect Director Carlos Ruiz Sacristan For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SPECTRUM BRANDS HOLDINGS, INC. Ticker: SPB Security ID: 84763R101 Meeting Date: FEB 01, 2012 Meeting Type: Annual Record Date: DEC 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Maura For Withhold Management 1.2 Elect Director Terry L. Polistina For For Management 1.3 Elect Director Hugh R. Rovit For For Management 2 Ratify Auditors For For Management SPRINT NEXTEL CORPORATION Ticker: S Security ID: 852061100 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert R. Bennett For For Management 2 Elect Director Gordon M. Bethune For For Management 3 Elect Director Larry C. Glasscock For For Management 4 Elect Director James H. Hance, Jr. For For Management 5 Elect Director Daniel R. Hesse For For Management 6 Elect Director V. Janet Hill For For Management 7 Elect Director Frank Ianna For For Management 8 Elect Director Sven-Christer Nilsson For For Management 9 Elect Director William R. Nuti For For Management 10 Elect Director Rodney O'Neal For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Articles of Incorporation to For For Management Opt-out of the Business Combination Statute 14 Amend Articles of Incorporation to For For Management Eliminate Business Combination Provision 15 Amend Omnibus Stock Plan For For Management 16 Adopt Policy on Bonus Banking Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Commit to Wireless Network Neutrality Against Against Shareholder ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John W. Brown For For Management 2 Elect Director Daniel J. Starks For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Declassify the Board of Directors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management SUNCOR ENERGY INC Ticker: SU Security ID: 867224107 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel E. Benson For For Management 1.2 Elect Director Dominic D'Alessandro For For Management 1.3 Elect Director John T. Ferguson For For Management 1.4 Elect Director W. Douglas Ford For For Management 1.5 Elect Director Paul Haseldonckx For For Management 1.6 Elect Director John R. Huff For For Management 1.7 Elect Director Jacques Lamarre For For Management 1.8 Elect Director Maureen McCaw For For Management 1.9 Elect Director Michael W. O'Brien For For Management 1.10 Elect Director James W. Simpson For For Management 1.11 Elect Director Eira M. Thomas For For Management 1.12 Elect Director Steven W. Williams For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach SYNOPSYS, INC. Ticker: SNPS Security ID: 871607107 Meeting Date: APR 03, 2012 Meeting Type: Annual Record Date: FEB 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aart J. De Geus For For Management 1.2 Elect Director Alfred Castino For For Management 1.3 Elect Director Chi-Foon Chan For For Management 1.4 Elect Director Bruce R. Chizen For For Management 1.5 Elect Director Deborah A. Coleman For For Management 1.6 Elect Director Chrysostomos L. "Max" For For Management Nikias 1.7 Elect Director John Schwarz For For Management 1.8 Elect Director Roy Vallee For For Management 1.9 Elect Director Steven C. Walske For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward C. Bernard For For Management 2 Elect Director James T. Brady For For Management 3 Elect Director J. Alfred Broaddus, Jr. For For Management 4 Elect Director Donald B. Hebb, Jr. For For Management 5 Elect Director James A.C. Kennedy For For Management 6 Elect Director Robert F. MacLellan For For Management 7 Elect Director Brian C. Rogers For For Management 8 Elect Director Alfred Sommer For For Management 9 Elect Director Dwight S. Taylor For For Management 10 Elect Director Anne Marie Whittemore For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Approve Omnibus Stock Plan For Against Management 13 Ratify Auditors For For Management TAUBMAN CENTERS, INC. Ticker: TCO Security ID: 876664103 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Graham T. Allison For For Management 1.2 Elect Director Peter Karmanos, Jr. For For Management 1.3 Elect Director William S. Taubman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TECH DATA CORPORATION Ticker: TECD Security ID: 878237106 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kathleen Misunas For For Management 2 Elect Director Thomas I. Morgan For For Management 3 Elect Director Steven A. Raymund For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Amend Executive Incentive Bonus Plan For For Management TECK RESOURCES LIMITED Ticker: TCK.B Security ID: 878742204 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mayank M. Ashar For For Management 1.2 Elect Director J. Brian Aune For For Management 1.3 Elect Director Jalynn H. Bennett For For Management 1.4 Elect Director Hugh J. Bolton For Withhold Management 1.5 Elect Director Felix P. Chee For For Management 1.6 Elect Director Jack L. Cockwell For For Management 1.7 Elect Director Norman B. Keevil For For Management 1.8 Elect Director Norman B. Keevil, III For For Management 1.9 Elect Director Takeshi Kubota For For Management 1.10 Elect Director Takashi Kuriyama For For Management 1.11 Elect Director Donald R. Lindsay For For Management 1.12 Elect Director Janice G. Rennie For For Management 1.13 Elect Director Warren S.R. Seyffert For For Management 1.14 Elect Director Chris M.T. Thompson For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433100 Meeting Date: JAN 13, 2012 Meeting Type: Special Record Date: DEC 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Charter to Reclassify Special For For Management Common Shares 2 Approve Reclassification of Special For For Management Common Shares 3 Amend Charter to Adjust Voting Power For For Management of Series A Common Shares and Common Shares 4 Approve Adjustment of Voting Power of For For Management Series A Common Shares and Common Shares 5 Amend Charter to Eliminate Certain For For Management Provisions Relating to Preferred Shares and Tracking Stock 6 Approve Omnibus Stock Plan For Against Management 7 Amend Non-Employee Director Stock For For Management Option Plan 8 Adjourn Meeting For Against Management TEMPUR-PEDIC INTERNATIONAL INC. Ticker: TPX Security ID: 88023U101 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Evelyn S. Dilsaver For For Management 2 Elect Director Frank Doyle For For Management 3 Elect Director John A. Heil For For Management 4 Elect Director Peter K. Hoffman For For Management 5 Elect Director Sir Paul Judge For For Management 6 Elect Director Nancy F. Koehn For For Management 7 Elect Director Christopher A. Masto For For Management 8 Elect Director P. Andrews McLane For For Management 9 Elect Director Mark Sarvary For For Management 10 Elect Director Robert B. Trussell, Jr. For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rodney F. Chase For For Management 2 Elect Director Gregory J. Goff For For Management 3 Elect Director Robert W. Goldman For For Management 4 Elect Director Steven H. Grapstein For For Management 5 Elect Director David Lilley For For Management 6 Elect Director J.W. Nokes For For Management 7 Elect Director Susan Tomasky For For Management 8 Elect Director Michael E. Wiley For For Management 9 Elect Director Patrick Y. Yang For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Scott C. Donnelly For For Management 2 Elect Director James T. Conway For For Management 3 Elect Director Lawrence K. Fish For For Management 4 Elect Director Paul E. Gagne For For Management 5 Elect Director Dain M. Hancock For For Management 6 Elect Director Lloyd G. Trotter For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Executive Incentive Bonus Plan For For Management 9 Amend Omnibus Stock Plan For For Management 10 Ratify Auditors For For Management THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David L. Calhoun For For Management 2 Elect Director Arthur D. Collins, Jr. For For Management 3 Elect Director Linda Z. Cook For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Edmund P. Giambastiani, For For Management Jr. 6 Elect Director Lawrence W. Kellner For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director Susan C. Schwab For For Management 10 Elect Director Ronald A. Williams For For Management 11 Elect Director Mike S. Zafirovski For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management 14 Report on Political Contributions Against Against Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder 16 Adopt Retention Ratio for Against For Shareholder Executives/Directors 17 Submit SERP to Shareholder Vote Against Against Shareholder THE BOSTON BEER COMPANY, INC. Ticker: SAM Security ID: 100557107 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Burwick For Withhold Management 1.2 Elect Director Pearson C. Cummin, III For Withhold Management 1.3 Elect Director Jeanne-Michel Valette For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For For Management 3 Elect Director Howard G. Buffett For For Management 4 Elect Director Richard M. Daley For For Management 5 Elect Director Barry Diller For For Management 6 Elect Director Evan G. Greenberg For For Management 7 Elect Director Alexis M. Herman For For Management 8 Elect Director Muhtar Kent For For Management 9 Elect Director Donald R. Keough For For Management 10 Elect Director Robert A. Kotick For For Management 11 Elect Director Maria Elena Lagomasino For For Management 12 Elect Director Donald F. McHenry For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director James D. Robinson, III For For Management 15 Elect Director Peter V. Ueberroth For For Management 16 Elect Director Jacob Wallenberg For For Management 17 Elect Director James B. Williams For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 20, 2012 Meeting Type: Annual Record Date: JAN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. Thomas Bender For For Management 2 Elect Director Michael H. Kalkstein For For Management 3 Elect Director Jody S. Lindell For For Management 4 Elect Director Donald Press For For Management 5 Elect Director Steven Rosenberg For For Management 6 Elect Director Allan E. Rubenstein For For Management 7 Elect Director Robert S. Weiss For For Management 8 Elect Director Stanley Zinberg For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE CORPORATE EXECUTIVE BOARD COMPANY Ticker: EXBD Security ID: 21988R102 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas L. Monahan, III For For Management 1.2 Elect Director Gregor S. Bailar For For Management 1.3 Elect Director Stephen M. Carter For For Management 1.4 Elect Director Gordon J. Coburn For For Management 1.5 Elect Director L. Kevin Cox For For Management 1.6 Elect Director Nancy J. Karch For For Management 1.7 Elect Director Daniel O. Leemon For For Management 1.8 Elect Director Jeffrey R. Tarr For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Francis S. Blake For For Management 3 Elect Director Ari Bousbib For For Management 4 Elect Director Gregory D. Brenneman For For Management 5 Elect Director J. Frank Brown For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Elect Director Ronald L. Sargent For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Qualified Employee Stock For For Management Purchase Plan 14 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 15 Prepare Employment Diversity Report Against Against Shareholder 16 Amend Right to Act by Written Consent Against For Shareholder 17 Amend Bylaws Call Special Meetings Against For Shareholder 18 Report on Charitable Contributions Against Against Shareholder 19 Adopt Storm Water Run-off Management Against Against Shareholder Policy THE KROGER CO. Ticker: KR Security ID: 501044101 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Reuben V. Anderson For For Management 2 Elect Director Robert D. Beyer For For Management 3 Elect Director David B. Dillon For For Management 4 Elect Director Susan J. Kropf For For Management 5 Elect Director John T. LaMacchia For For Management 6 Elect Director David B. Lewis For For Management 7 Elect Director W. Rodney McMullen For For Management 8 Elect Director Jorge P. Montoya For For Management 9 Elect Director Clyde R. Moore For For Management 10 Elect Director Susan M. Phillips For For Management 11 Elect Director Steven R. Rogel For For Management 12 Elect Director James A. Runde For For Management 13 Elect Director Ronald L. Sargent For For Management 14 Elect Director Bobby S. Shackouls For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Ratify Auditors For For Management 17 Adopt ILO Based Code of Conduct Against Against Shareholder 18 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy THORATEC CORPORATION Ticker: THOR Security ID: 885175307 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil F. Dimick For For Management 1.2 Elect Director Gerhard F. Burbach For For Management 1.3 Elect Director J. Daniel Cole For For Management 1.4 Elect Director Steven H. Collis For For Management 1.5 Elect Director Elisha W. Finney For For Management 1.6 Elect Director D. Keith Grossman For For Management 1.7 Elect Director William A. Hawkins, III For For Management 1.8 Elect Director Paul A. LaViolette For For Management 1.9 Elect Director Daniel M. Mulvena For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carole Black For For Management 2 Elect Director Glenn A. Britt For For Management 3 Elect Director Thomas H. Castro For For Management 4 Elect Director David C. Chang For For Management 5 Elect Director James E. Copeland, Jr. For For Management 6 Elect Director Peter R. Haje For For Management 7 Elect Director Donna A. James For For Management 8 Elect Director Don Logan For For Management 9 Elect Director N.J. Nicholas, Jr. For For Management 10 Elect Director Wayne H. Pace For For Management 11 Elect Director Edward D. Shirley For For Management 12 Elect Director John E. Sununu For For Management 13 Ratify Auditors For For Management 14 Approve Executive Incentive Bonus Plan For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Provide Right to Call Special Meeting Against For Shareholder TRANSALTA CORPORATION Ticker: TA Security ID: 89346D107 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Anderson For For Management 1.2 Elect Director Stephen L. Baum For For Management 1.3 Elect Director Timothy W. Faithfull For For Management 1.4 Elect Director Dawn L. Farrell For For Management 1.5 Elect Director Gordon D. Giffin For For Management 1.6 Elect Director C. Kent Jespersen For For Management 1.7 Elect Director Michael M. Kanovsky For For Management 1.8 Elect Director Gordon S. Lackenbauer For For Management 1.9 Elect Director Karen E. Maidment For For Management 1.10 Elect Director Yakout Mansour For For Management 1.11 Elect Director Martha C. Piper For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael R. McCarthy For For Management 8 Elect Director Michael W. McConnell For For Management 9 Elect Director Thomas F. McLarty, III For For Management 10 Elect Director Steven R. Rogel For For Management 11 Elect Director Jose H. Villarreal For For Management 12 Elect Director James R. Young For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Stock Retention Against Against Shareholder UNISYS CORPORATION Ticker: UIS Security ID: 909214306 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. Edward Coleman For For Management 2 Elect Director Alison Davis For For Management 3 Elect Director Nathaniel A. Davis For For Management 4 Elect Director James J. Duderstadt For For Management 5 Elect Director Henry C. Duques For For Management 6 Elect Director Matthew J. Espe For For Management 7 Elect Director Denise K. Fletcher For For Management 8 Elect Director Leslie F. Kenne For For Management 9 Elect Director Lee D. Roberts For For Management 10 Elect Director Paul E. Weaver For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED CONTINENTAL HOLDINGS, INC. Ticker: UAL Security ID: 910047109 Meeting Date: JUN 12, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carolyn Corvi For For Management 1.2 Elect Director Jane C. Garvey For For Management 1.3 Elect Director Walter Isaacson For For Management 1.4 Elect Director Henry L. Meyer Iii For For Management 1.5 Elect Director Oscar Munoz For For Management 1.6 Elect Director Laurence E. Simmons For For Management 1.7 Elect Director Jeffery A. Smisek For For Management 1.8 Elect Director Glenn F. Tilton For For Management 1.9 Elect Director David J. Vitale For For Management 1.10 Elect Director John H. Walker For For Management 1.11 Elect Director Charles A. Yamarone For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Michael J. Burns For For Management 3 Elect Director D. Scott Davis For For Management 4 Elect Director Stuart E. Eizenstat For For Management 5 Elect Director Michael L. Eskew For For Management 6 Elect Director William R. Johnson For For Management 7 Elect Director Candace Kendle For For Management 8 Elect Director Ann M. Livermore For For Management 9 Elect Director Rudy H.P. Markham For For Management 10 Elect Director Clark T. Randt, Jr. For For Management 11 Elect Director John W. Thompson For For Management 12 Elect Director Carol B. Tome For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock For For Management Purchase Plan 16 Report on Lobbying Contributions and Against Against Shareholder Expenses UNITED STATES CELLULAR CORPORATION Ticker: USM Security ID: 911684108 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H.J. Harczak, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Louis R. Chenevert For For Management 2 Elect Director John V. Faraci For For Management 3 Elect Director Jean-Pierre Garnier, Ph. For For Management D. 4 Elect Director Jamie S. Gorelick For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director Ellen J. Kullman For For Management 7 Elect Director Richard D. McCormick For For Management 8 Elect Director Harold McGraw, III For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director H. Patrick Swygert For For Management 11 Elect Director Andre Villeneuve For For Management 12 Elect Director Christine Todd Whitman For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 26, 2012 Meeting Type: Annual Record Date: APR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martine Rothblatt For For Management 1.2 Elect Director Louis Sullivan For For Management 1.3 Elect Director Ray Kurzweil For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 04, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director Richard T. Burke For For Management 3 Elect Director Robert J. Darretta For For Management 4 Elect Director Stephen J. Hemsley For For Management 5 Elect Director Michele J. Hooper For For Management 6 Elect Director Rodger A. Lawson For For Management 7 Elect Director Douglas W. Leatherdale For For Management 8 Elect Director Glenn M. Renwick For For Management 9 Elect Director Kenneth I. Shine For For Management 10 Elect Director Gail R. Wilensky For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Report on Lobbying Payments and Policy Against Against Shareholder URS CORPORATION Ticker: URS Security ID: 903236107 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mickey P. Foret For For Management 2 Elect Director William H. Frist For For Management 3 Elect Director Lydia H. Kennard For For Management 4 Elect Director Donald R. Knauss For For Management 5 Elect Director Martin M. Koffel For For Management 6 Elect Director Joseph W. Ralston For For Management 7 Elect Director John D. Roach For For Management 8 Elect Director Douglas W. Stotlar For For Management 9 Elect Director William P. Sullivan For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Stock Retention/Holding Period Against Against Shareholder VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ronald K. Calgaard For For Management 2 Elect Director Jerry D. Choate For For Management 3 Elect Director Ruben M. Escobedo For For Management 4 Elect Director William R. Klesse For For Management 5 Elect Director Bob Marbut For For Management 6 Elect Director Donald L. Nickles For For Management 7 Elect Director Philip J. Pfeiffer For For Management 8 Elect Director Robert A. Profusek For For Management 9 Elect Director Susan Kaufman Purcell For For Management 10 Elect Director Stephen M. Waters For For Management 11 Elect Director Randall J. Weisenburger For For Management 12 Elect Director Rayford Wilkins, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Report on Political Contributions Against Against Shareholder 16 Report on Accident Risk Reduction Against Against Shareholder Efforts VALIDUS HOLDINGS, LTD. Ticker: VR Security ID: G9319H102 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. A. Carpenter For For Management 1.2 Elect Director Alok Singh For For Management 1.3 Elect Director Christopher E. Watson For For Management 2.4 Elect Edward J. Noonan as Subsidiary For For Management Director 2.5 Elect C.N. Rupert Atkin as Subsidiary For For Management Director 2.6 Elect Patrick G. Barry as Subsidiary For For Management Director 2.7 Elect Peter A. Bilsby as Subsidiary For For Management Director 2.8 Elect Alan Bossin as Subsidiary For For Management Director 2.9 Elect Julian P. Bosworth as Subsidiary For For Management Director 2.10 Elect Janita A. Burke as Subsidiary For For Management Director 2.11 Elect Michael E.A. Carpenter as For For Management Subsidiary Director 2.12 Elect Rodrigo Castro as Subsidiary For For Management Director 2.13 Elect Jane S. Clouting as Subsidiary For For Management Director 2.14 Elect Joseph E. Consolino as For For Management Subsidiary Director 2.15 Elect C. Jerome Dill as Subsidiary For For Management Director 2.16 Elect Andrew Downey as Subsidiary For For Management Director 2.17 Elect Kerry A. Emanuel as Subsidiary For For Management Director 2.18 Elect Jonathan D. Ewington as For For Management Subsidiary Director 2.19 Elect Andrew M. Gibbs as Subsidiary For For Management Director 2.20 Elect Michael Greene as Subsidiary For For Management Director 2.21 Elect Barnabas Hurst-Bannister as For For Management Subsidiary Director 2.22 Elect Anthony J. Keys as Subsidiary For For Management Director 2.23 Elect Robert F. Kuzloski as Subsidiary For For Management Director 2.24 Elect Stuart W. Mercer as Subsidiary For For Management Director 2.25 Elect Jean-Marie Nessi as Subsidiary For For Management Director 2.26 Elect Andre Perez as Subsidiary For For Management Director 2.27 Elect Julian G. Ross as Subsidiary For For Management Director 2.28 Elect Rafael Saer as Subsidiary For For Management Director 2.29 Elect Matthew Scales as Subsidiary For For Management Director 2.30 Elect James E. Skinner as Subsidiary For For Management Director 2.31 Elect Verner G. Southey as Subsidiary For For Management Director 2.32 Elect Nigel D. Wachman as Subsidiary For For Management Director 2.33 Elect Lixin Zeng as Subsidiary Director For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers Hamilton For For Management Bermuda as Independent Auditors VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey M. Leiden For For Management 1.2 Elect Director Bruce I. Sachs For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 31, 2012 Meeting Type: Annual Record Date: DEC 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gary P. Coughlan For For Management 2 Elect Director Mary B. Cranston For For Management 3 Elect Director Francisco Javier For For Management Fernandez-Carbajal 4 Elect Director Robert W. Matschullat For For Management 5 Elect Director Cathy E. Minehan For For Management 6 Elect Director Suzanne Nora Johnson For For Management 7 Elect Director David J. Pang For For Management 8 Elect Director Joseph W. Saunders For For Management 9 Elect Director William S. Shanahan For For Management 10 Elect Director John A. Swainson For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For For Management 13 Ratify Auditors For For Management VITAMIN SHOPPE, INC. Ticker: VSI Security ID: 92849E101 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Markee For For Management 1.2 Elect Director B. Michael Becker For For Management 1.3 Elect Director Catherine E. Buggeln For For Management 1.4 Elect Director John H. Edmondson For For Management 1.5 Elect Director David H. Edwab For For Management 1.6 Elect Director Richard L. Perkal For For Management 1.7 Elect Director Beth M. Pritchard For For Management 1.8 Elect Director Katherine Savitt-Lennon For For Management 1.9 Elect Director Anthony N. Truesdale For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management VMWARE, INC. Ticker: VMW Security ID: 928563402 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 2 Ratify Auditors For For Management W.W. GRAINGER, INC. Ticker: GWW Security ID: 384802104 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director Wilbur H. Gantz For For Management 1.3 Elect Director V. Ann Hailey For For Management 1.4 Elect Director William K. Hall For For Management 1.5 Elect Director Stuart L. Levenick For For Management 1.6 Elect Director John W. McCarter, Jr. For For Management 1.7 Elect Director Neil S. Novich For For Management 1.8 Elect Director Michael J. Roberts For For Management 1.9 Elect Director Gary L. Rogers For For Management 1.10 Elect Director James T. Ryan For For Management 1.11 Elect Director E. Scott Santi For For Management 1.12 Elect Director James D. Slavik For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WABCO HOLDINGS INC. Ticker: WBC Security ID: 92927K102 Meeting Date: MAY 25, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael T. Smith For For Management 1.2 Elect Director John F. Fiedler For For Management 1.3 Elect Director Jean-Paul L. Montupet For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Marissa A. Mayer For For Management 9 Elect Director Gregory B. Penner For For Management 10 Elect Director Steven S. Reinemund For For Management 11 Elect Director H. Lee Scott, Jr. For For Management 12 Elect Director Arne M. Sorenson For For Management 13 Elect Director Jim C. Walton For For Management 14 Elect Director S. Robson Walton For For Management 15 Elect Director Christopher J. Williams For For Management 16 Elect Director Linda S. Wolf For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Report on Political Contributions Against Against Shareholder 20 Request Director Nominee with Patient Against Against Shareholder Safety and Healthcare Quality Experience 21 Performance-Based Equity Awards Against For Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 11, 2012 Meeting Type: Annual Record Date: NOV 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Brailer For For Management 2 Elect Director Steven A. Davis For For Management 3 Elect Director William C. Foote For For Management 4 Elect Director Mark P. Frissora For For Management 5 Elect Director Ginger L. Graham For For Management 6 Elect Director Alan G. McNally For For Management 7 Elect Director Nancy M. Schlichting For For Management 8 Elect Director David Y. Schwartz For For Management 9 Elect Director Alejandro Silva For For Management 10 Elect Director James A. Skinner For For Management 11 Elect Director Gregory D. Wasson For For Management 12 Ratify Auditors For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Adopt Retention Ratio for Executives Against For Shareholder WEIGHT WATCHERS INTERNATIONAL, INC. Ticker: WTW Security ID: 948626106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marsha Johnson Evans For For Management 1.2 Elect Director Sacha Lainovic For For Management 1.3 Elect Director Christopher J. Sobecki For For Management 2 Ratify Auditors For For Management WELLCARE HEALTH PLANS, INC. Ticker: WCG Security ID: 94946T106 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles G. Berg For For Management 2 Elect Director Carol J. Burt For For Management 3 Elect Director Alec Cunningham For For Management 4 Elect Director David J. Gallitano For For Management 5 Elect Director D. Robert Graham For For Management 6 Elect Director Kevin F. Hickey For For Management 7 Elect Director Christian P. Michalik For For Management 8 Elect Director Glenn D. Steele, Jr. For For Management 9 Elect Director William L. Trubeck For For Management 10 Elect Director Paul E. Weaver For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Report on Political Contributions Against Against Shareholder WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 08, 2012 Meeting Type: Annual Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sigmund L. Cornelius For For Management 1.2 Elect Director Brian J. Hogan For For Management 1.3 Elect Director Scott D. Weaver For For Management 2 Ratify Auditors For For Management WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION Ticker: WAB Security ID: 929740108 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Hehir For For Management 1.2 Elect Director Michael W. D. Howell For For Management 1.3 Elect Director Nickolas W. Vande Steeg For For Management 1.4 Elect Director Gary C. Valade For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management YAMANA GOLD INC. Ticker: YRI Security ID: 98462Y100 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Marrone For For Management 1.2 Elect Director Patrick J. Mars For For Management 1.3 Elect Director John Begeman For For Management 1.4 Elect Director Alexander Davidson For For Management 1.5 Elect Director Richard Graff For For Management 1.6 Elect Director Robert Horn For For Management 1.7 Elect Director Nigel Lees For For Management 1.8 Elect Director Juvenal Mesquita Filho For For Management 1.9 Elect Director Carl Renzoni For For Management 1.10 Elect Director Antenor F. Silva, Jr. For For Management 1.11 Elect Director Dino Titaro For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote on Executive For For Management Compensation Approach YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David W. Dorman For For Management 2 Elect Director Massimo Ferragamo For For Management 3 Elect Director Mirian M. Graddick-Weir For For Management 4 Elect Director J. David Grissom For For Management 5 Elect Director Bonnie G. Hill For For Management 6 Elect Director Jonathan S. Linen For For Management 7 Elect Director Thomas C. Nelson For For Management 8 Elect Director David C. Novak For For Management 9 Elect Director Thomas M. Ryan For For Management 10 Elect Director Jing-Shyh S. Su For For Management 11 Elect Director Robert D. Walter For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against Against Shareholder 15 Adopt and Implement Sustainable Palm Against For Shareholder Oil Policy Equity Growth 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director Vance D. Coffman For For Management 3 Elect Director Michael L. Eskew For For Management 4 Elect Director W. James Farrell For For Management 5 Elect Director Herbert L. Henkel For For Management 6 Elect Director Edward M. Liddy For For Management 7 Elect Director Robert S. Morrison For For Management 8 Elect Director Aulana L. Peters For For Management 9 Elect Director Inge G. Thulin For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Qualified Employee Stock For For Management Purchase Plan 14 Amend Omnibus Stock Plan For Against Management 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Prohibit Political Contributions Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder 8 Stock Retention/Holding Period Against Against Shareholder 9 Cease Compliance Adjustments to Against Against Shareholder Performance Criteria 10 Pro-rata Vesting of Equity Plans Against For Shareholder ACCENTURE PLC Ticker: CSA Security ID: G1151C101 Meeting Date: FEB 09, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Dina Dublon as a Director For For Management 3 Reelect William D. Green as a Director For For Management 4 Reelect Nobuyuki Idei as a Director For For Management 5 Reelect Marjorie Magner as a Director For For Management 6 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors For For Management 9 Authorize the Holding of the 2or For Management at a Location Outside Ireland 10 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 11 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: JAN 09, 2012 Meeting Type: Special Record Date: NOV 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividend Distribution from For For Management Legal Reserves ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Michael G. Atieh as Director For For Management 1.2 Elect Mary A. Cirillo as Director For For Management 1.3 Elect Thomas J. Neff as Director For For Management 2.1 Approve Annual Report For For Management 2.2 Accept Statutory Financial Statements For For Management 2.3 Accept Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board and Senior For For Management Management 5 Approve Creation of CHF 4.2 Billion For For Management Pool of Capital without Preemptive Rights 6.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6.2 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm as Auditors 6.3 Ratify BDO AG as Special Auditors For For Management 7 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction in Share Capital 8 Advisory Vote to ratify Named For For Management Executive Officers' Compensation 9 Amend Qualified Employee Stock For For Management Purchase Plan ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philippe G. H. Capron For Against Management 2 Elect Director Robert J. Corti For For Management 3 Elect Director Frederic R. Crepin For Against Management 4 Elect Director Lucian Grainge For Against Management 5 Elect Director Brian G. Kelly For Against Management 6 Elect Director Robert A. Kotick For Abstain Management 7 Elect Director Jean-Bernard Levy For Against Management 8 Elect Director Robert J. Morgado For For Management 9 Elect Director Stephane Roussel For Against Management 10 Elect Director Richard Sarnoff For For Management 11 Elect Director Regis Turrini For Against Management 12 Amend Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 14 Ratify Auditors For For Management AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 07, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel P. Amos For For Management 2 Elect Director John Shelby Amos, II For For Management 3 Elect Director Paul S. Amos, II For For Management 4 Elect Director Kriss Cloninger, III For For Management 5 Elect Director Elizabeth J. Hudson For For Management 6 Elect Director Douglas W. Johnson For For Management 7 Elect Director Robert B. Johnson For For Management 8 Elect Director Charles B. Knapp For For Management 9 Elect Director E. Stephen Purdom For For Management 10 Elect Director Barbara K. Rimer For For Management 11 Elect Director Marvin R. Schuster For For Management 12 Elect Director Melvin T. Stith For For Management 13 Elect Director David Gary Thompson For For Management 14 Elect Director Takuro Yoshida For Against Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Amend Omnibus Stock Plan For Against Management 17 Amend Executive Incentive Bonus Plan For For Management 18 Ratify Auditors For For Management AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director P. George Benson For For Management 2 Elect Director Wolfgang Deml For For Management 3 Elect Director Luiz F. Furlan For For Management 4 Elect Director Gerald B. Johanneson For For Management 5 Elect Director George E. Minnich For For Management 6 Elect Director Martin H. Richenhagen For For Management 7 Elect Director Gerald L. Shaheen For For Management 8 Elect Director Mallika Srinivasan For For Management 9 Elect Director Daniel C. Ustian For For Management 10 Elect Director Hendrikus Visser For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 21, 2012 Meeting Type: Annual Record Date: JAN 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert J. Herbold For For Management 2 Elect Director Koh Boon Hwee For For Management 3 Elect Director William P. Sullivan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward J. Heffernan For For Management 2 Elect Director Robert A. Minicucci For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG Ticker: AWH Security ID: H01531104 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Scott A. Carmilani as Director For For Management 2 Elect James F. Duffy as Director For For Management 3 Elect Bart Friedman as Director For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management 6 Authorize Share Repurchase Program For For Management 7 Approve Reclassification of Free For For Management Reserves from Capital Contributions 8 Accept Consolidated Financial For For Management Statements and Statutory Reports 9 Approve Retention of Disposable Profits For For Management 10 Approve Reduction in Share Capital For For Management 11 Amend Articles to Eliminate Certain For For Management Conditional Share Capital 12 Amend Articles to Extend Authorized For For Management Share Capital 13 Approve Dividends For For Management 14 Appoint Deloitte & Touche as For For Management Independent Auditors and Deloitte AG as Statutory Auditors 15 Appoint PricewaterhouseCoopers AG as For For Management Special Auditor 16 Approve Discharge of Board and Senior For For Management Management AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Brauer For For Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Gayle P.W. Jackson For For Management 1.6 Elect Director James C. Johnson For For Management 1.7 Elect Director Steven H. Lipstein For For Management 1.8 Elect Director Patrick T. Stokes For For Management 1.9 Elect Director Thomas R. Voss For For Management 1.10 Elect Director Stephen R. Wilson For For Management 1.11 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Coal Combustion Waste Hazard Against Against Shareholder and Risk Mitigation Efforts 5 Report on Financial Risks of Coal Against Against Shareholder Reliance 6 Report on Energy Efficiency and Against Against Shareholder Renewable Energy Programs AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nicholas K. Akins For For Management 2 Elect Director David J. Anderson For For Management 3 Elect Director James F. Cordes For For Management 4 Elect Director Ralph D. Crosby, Jr. For For Management 5 Elect Director Linda A. Goodspeed For For Management 6 Elect Director Thomas E. Hoaglin For For Management 7 Elect Director Michael G. Morris For For Management 8 Elect Director Richard C. Notebaert For For Management 9 Elect Director Lionel L. Nowell, III For For Management 10 Elect Director Richard L. Sandor For For Management 11 Elect Director Sara Martinez Tucker For For Management 12 Elect Director John F. Turner For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Barshefsky For For Management 1.2 Elect Director U.M. Burns For For Management 1.3 Elect Director K.I. Chenault For For Management 1.4 Elect Director P. Chernin For For Management 1.5 Elect Director T.J. Leonsis For For Management 1.6 Elect Director J. Leschly For For Management 1.7 Elect Director R.C. Levin For For Management 1.8 Elect Director R.A. McGinn For For Management 1.9 Elect Director E.D. Miller For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.D. Walter For For Management 1.12 Director R.A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide for Cumulative Voting Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder AMERICAN FINANCIAL GROUP, INC. Ticker: AFG Security ID: 025932104 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl H. Lindner III For For Management 1.2 Elect Director S. Craig Lindner For For Management 1.3 Elect Director Kenneth C. Ambrecht For For Management 1.4 Elect Director John B. Berding For For Management 1.5 Elect Director Theodore H. Emmerich For For Management 1.6 Elect Director James E. Evans For For Management 1.7 Elect Director Terry S. Jacobs For For Management 1.8 Elect Director Gregory G. Joseph For For Management 1.9 Elect Director William W. Verity For For Management 1.10 Elect Director John I. Von Lehman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Non-Employee Director Omnibus For Against Management Stock Plan 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Require a Majority Vote for the Against For Shareholder Election of Directors AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Robert A. Bradway For For Management 4 Elect Director Francois De Carbonnel For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Rebecca M. Henderson For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Tyler Jacks For For Management 9 Elect Director Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director J. Paul Reason For For Management 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Elect Director Ronald D. Sugar For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder 19 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Limit CEO to Serving on only One Other Against Against Shareholder Board ANCESTRY.COM INC. Ticker: ACOM Security ID: 032803108 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas Layton For Against Management 2 Elect Director Elizabeth Nelson For Against Management 3 Elect Director Timothy Sullivan For For Management 4 Ratify Auditors For For Management ANIXTER INTERNATIONAL INC. Ticker: AXE Security ID: 035290105 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lord James Blyth For For Management 2 Elect Director Frederic F. Brace For For Management 3 Elect Director Linda Walker Bynoe For For Management 4 Elect Director Robert J. Eck For For Management 5 Elect Director Robert W. Grubbs For For Management 6 Elect Director F. Philip Handy For For Management 7 Elect Director Melvyn N. Klein For For Management 8 Elect Director George Munoz For For Management 9 Elect Director Stuart M. Sloan For For Management 10 Elect Director Matthew Zell For For Management 11 Elect Director Samuel Zell For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Scott D. Josey For For Management 2 Elect Director George D. Lawrence For For Management 3 Elect Director Rodman D. Patton For For Management 4 Elect Director Charles J. Pitman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors Against For Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date: DEC 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Timothy D. Cook For For Management 1.3 Elect Director Millard S. Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert A. Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur D. Levinson For For Management 1.8 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Conflict of Interest Report Against Against Shareholder 5 Advisory Vote to Ratify Directors' Against Against Shareholder Compensation 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date: JAN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aart J. de Geus For For Management 2 Elect Director Stephen R. Forrest For For Management 3 Elect Director Thomas J. Iannotti For For Management 4 Elect Director Susan M. James For For Management 5 Elect Director Alexander A. Karsner For For Management 6 Elect Director Gerhard H. Parker For For Management 7 Elect Director Dennis D. Powell For For Management 8 Elect Director Willem P. Roelandts For For Management 9 Elect Director James E. Rogers For For Management 10 Elect Director Michael R. Splinter For For Management 11 Elect Director Robert H. Swan For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management ARCH CAPITAL GROUP LTD. Ticker: ACGL Security ID: G0450A105 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric W. Doppstadt For For Management 1.2 Elect Director Constantine Iordanou For For Management 1.3 Elect Director James J. Meenaghan For For Management 1.4 Elect Director John M. Pasquesi For Withhold Management 2.1 Elect Director Anthony Asquith as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.2 Elect Director Edgardo Balois as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.3 Elect Director William E. Beveridge as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.4 Elect Director Dennis R. Brand as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.5 Elect Director Peter Calleo as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.6 Elect Director Knud Christensen as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.7 Elect Director Paul Cole as Designated For For Management Company Director of Non-U.S. Subsidiaries 2.8 Elect Director Graham B.R. Collis as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.9 Elect Director William J. Cooney as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.10 Elect Director Michael Feetham as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.11 Elect Director Stephen Fogarty as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.12 Elect Director E. Fullerton-Rome as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.13 Elect Director Marc Grandisson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.14 Elect Director Michael A. Greene as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.15 Elect Director John C.R. Hele as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.16 Elect Director David W. Hipkin as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.17 Elect Director W. Preston Hutchings as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.18 Elect Director Constantine Iordanou as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.19 Elect Director Wolbert H. Kamphuijs as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.20 Elect Director Michael H. Kier as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.21 Elect Director Lin Li-Williams as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.22 Elect Director Mark D. Lyons as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.23 Elect Director Adam Matteson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.24 Elect Director David McElroy as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.25 Elect Director Rommel Mercado as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.26 Elect Director Martin J. Nilsen as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.27 Elect Director Mark Nolan as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.28 Elect Director Nicolas Papadopoulo as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.29 Elect Director Elisabeth Quinn as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.30 Elect Director Maamoun Rajeh as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.31 Elect Director John F. Rathgeber as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.32 Elect Director Andrew Rippert as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.33 Elect Director Paul S. Robotham as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.34 Elect Director Carla Santamaria-Sena For For Management as Designated Company Director of Non-U.S. Subsidiaries 2.35 Elect Director Scott Schenker as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.36 Elect Director Soren Scheuer as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.37 Elect Director Budhi Singh as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.38 Elect Director Helmut Sohler as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.39 Elect Director Iwan van Munster as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.40 Elect Director Angus Watson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.41 Elect Director James R. Weatherstone For For Management as Designated Company Director of Non-U.S. Subsidiaries 3 Approve Arch Capital Group LTD. 2012 For For Management Long Term Incentive and Share Award Plan 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect DirectorJames H. Blanchard For For Management 5 Elect DirectorJaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director John B. McCoy For For Management 9 Elect Director Joyce M. Roche For For Management 10 Elect Director Matthew K. Rose For For Management 11 Elect Director Laura D'Andrea Tyson For For Management 12 Ratification Of Appointment Of For For Management Independent Auditors. 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent For For Management 15 Report on Political Contributions Against Against Shareholder 16 Commit to Wireless Network Neutrality Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mukesh D. Ambani For For Management 2 Elect Director Susan S. Bies For For Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director Monica C. Lozano For For Management 8 Elect Director Thomas J. May For For Management 9 Elect Director Brian T. Moynihan For For Management 10 Elect Director Donald E. Powell For For Management 11 Elect Director Charles O. Rossotti For Against Management 12 Elect Director Robert W. Scully For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Ratify Auditors For For Management 15 Disclose Prior Government Service Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Stock Retention/Holding Period Against Against Shareholder 18 Require Audit Committee Review and Against Against Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations 19 Prohibit Political Contributions Against Against Shareholder BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 05, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Donald R. Keough For For Management 1.10 Elect Director Thomas S. Murphy For For Management 1.11 Elect Director Ronald L. Olson For For Management 1.12 Elect Director Walter Scott, Jr. For For Management 2 Adopt Policy on Succession Planning Against Against Shareholder BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lisa M. Caputo For For Management 1.2 Elect Director Kathy J. Higgins Victor For For Management 1.3 Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Declassify the Board of Directors For For Shareholder BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 08, 2012 Meeting Type: Annual Record Date: APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Caroline D. Dorsa For For Management 2 Elect Director Stelios Papadopoulos For For Management 3 Elect Director George A. Scangos For For Management 4 Elect Director Lynn Schenk For For Management 5 Elect Director Alexander J. Denner For For Management 6 Elect Director Nancy L. Leaming For For Management 7 Elect Director Richard C. Mulligan For For Management 8 Elect Director Robert W. Pangia For For Management 9 Elect Director Brian S. Posner For For Management 10 Elect Director Eric K. Rowinsky For For Management 11 Elect Director Stephen A. Sherwin For For Management 12 Elect Director William D. Young For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 16 Provide Right to Call Special Meeting For For Management BRINKER INTERNATIONAL, INC. Ticker: EAT Security ID: 109641100 Meeting Date: NOV 03, 2011 Meeting Type: Annual Record Date: SEP 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas H. Brooks For For Management 1.2 Elect Director David Deno For For Management 1.3 Elect Director Joseph M. DePinto For For Management 1.4 Elect Director Michael Dixon For For Management 1.5 Elect Director Harriet Edelman For For Management 1.6 Elect Director Jon L. Luther For For Management 1.7 Elect Director John W. Mims For For Management 1.8 Elect Director George R. Mrkonic For For Management 1.9 Elect Director Rosendo G. Parra For For Management 1.10 Elect Director Cece Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Lewis B. Campbell For For Management 3 Elect Director James M. Cornelius For For Management 4 Elect Director Louis J. Freeh For For Management 5 Elect Director Laurie H. Glimcher For For Management 6 Elect Director Michael Grobstein For For Management 7 Elect Director Alan J. Lacy For For Management 8 Elect Director Vicki L. Sato For For Management 9 Elect Director Elliott Sigal For For Management 10 Elect Director Gerald L. Storch For For Management 11 Elect Director Togo D. West, Jr. For For Management 12 Elect Director R. Sanders Williams For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 18 Provide Right to Act by Written Consent Against For Shareholder BUNGE LIMITED Ticker: BG Security ID: G16962105 Meeting Date: MAY 25, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Francis Coppinger as Director For For Management 1.2 Elect Alberto Weisser as Director For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CACI INTERNATIONAL, INC. Ticker: CACI Security ID: 127190304 Meeting Date: NOV 17, 2011 Meeting Type: Annual Record Date: SEP 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul M. Cofoni For For Management 1.2 Elect Director James S. Gilmore, III For For Management 1.3 Elect Director Gregory G. Johnson For For Management 1.4 Elect Director Richard L. Leatherwood For For Management 1.5 Elect Director J. Phillip London For For Management 1.6 Elect Director James L. Pavitt For For Management 1.7 Elect Director Warren R. Phillips For For Management 1.8 Elect Director Charles P. Revoile For For Management 1.9 Elect Director William S. Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For Against Management 5 Adjourn Meeting For Against Management 6 Ratify Auditors For For Management CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan L. Bostrom For For Management 2 Elect Director Donald L. Lucas For For Management 3 Elect Director James D. Plummer For For Management 4 Elect Director Alberto For For Management Sangiovanni-Vincentelli 5 Elect Director George M. Scalise For For Management 6 Elect Director John B. Shoven For For Management 7 Elect Director Roger S. Siboni For For Management 8 Elect Director Lip-Bu Tan For For Management 9 Amend Non-Employee Director Omnibus For Against Management Stock Plan 10 Amend Non-Employee Director Omnibus For Against Management Stock Plan 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management CAREER EDUCATION CORPORATION Ticker: CECO Security ID: 141665109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis H. Chookaszian For For Management 2 Elect Director David W. Devonshire For For Management 3 Elect Director Patrick W. Gross For For Management 4 Elect Director Gregory L. Jackson For For Management 5 Elect Director Thomas B. Lally For For Management 6 Elect Director Steven H. Lesnik For For Management 7 Elect Director Leslie T. Thornton For For Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 9 Approve Increase in Size of Board For For Management 10 Ratify Auditors For For Management CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director Albert Goldstein For For Management 1.5 Elect Director James H. Graves For For Management 1.6 Elect Director B.d. Hunter For For Management 1.7 Elect Director Timothy J. McKibben For For Management 1.8 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management CEPHALON, INC. Ticker: CEPH Security ID: 156708109 Meeting Date: JUL 14, 2011 Meeting Type: Special Record Date: JUN 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen A. Furbacher For Withhold Management 1.2 Elect Director John D. Johnson For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Adopt Guidelines for Country Selection Against Against Shareholder 18 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Request Director Nominee with Against Against Shareholder Environmental Qualifications CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect James R. Bolch to Supervisory For For Management Board 2a Elect Philip K. Asherman to For For Management Supervisory Board 2b Elect L. Richard Flury to Supervisory For For Management Board 2c Elect W. Craig Kissel to Supervisory For For Management Board 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Financial Statements, Discuss For For Management Statutory Reports, and Approve Publication of Information in English 6 Approve Financial Statements, For For Management Allocation of Income and Dividends of 0.20 per Share, and Discharge Directors 7 Approve Discharge of Management Board For For Management 8 Approve Discharge of Supervisory Board For For Management 9 Ratify Ernst & Young LLP as Auditors For For Management 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Grant Board Authority to Issue Shares For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Approve Remuneration of Supervisory For Against Management Board CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: DEC 07, 2011 Meeting Type: Annual Record Date: OCT 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Arun Sarin For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability 18 Report on Internet Fragmentation Against For Shareholder 19 Stock Retention/Holding Period Against For Shareholder CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Franz B. Humer For For Management 2 Elect Director Robert L. Joss For For Management 3 Elect Director Michael E. O'Neill For For Management 4 Elect Director Vikram S. Pandit For For Management 5 Elect Director Lawrence R. Ricciardi For For Management 6 Elect Director Judith Rodin For For Management 7 Elect Director Robert L. Ryan For For Management 8 Elect Director Anthony M. Santomero For For Management 9 Elect Director Joan E. Spero For For Management 10 Elect Director Diana L. Taylor For For Management 11 Elect Director William S. Thompson, Jr. For For Management 12 Elect Director Ernesto Zedillo Ponce For For Management de Leon 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 16 Disclose Prior Government Service Against Against Shareholder 17 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures 18 Stock Retention/Holding Period Against Against Shareholder 19 Require Audit Committee Review and Against Against Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations COCA-COLA ENTERPRISES, INC. Ticker: CCE Security ID: 19122T109 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Bennink For For Management 1.2 Elect Director John F. Brock For For Management 1.3 Elect Director Calvin Darden For For Management 1.4 Elect Director L. Phillip Humann For For Management 1.5 Elect Director Orrin H. Ingram, II For For Management 1.6 Elect Director Thomas H. Johnson For For Management 1.7 Elect Director Suzanne B. Labarge For For Management 1.8 Elect Director Veronique Morali For For Management 1.9 Elect Director Garry Watts For For Management 1.10 Elect Director Curtis R. Welling For For Management 1.11 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Michael Bogert For For Management 1.2 Elect Director James J. Curran For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Mitchell J. Krebs For For Management 1.5 Elect Director Andrew Lundquist For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 1.9 Elect Director Timothy R. Winterer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COINSTAR, INC. Ticker: CSTR Security ID: 19259P300 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul D. Davis For For Management 2 Elect Director Nelson C. Chan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Armitage For For Management 2 Elect Director Richard H. Auchinleck For For Management 3 Elect Director James E. Copeland, Jr. For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Ruth R. Harkin For For Management 6 Elect Director Ryan M. Lance For For Management 7 Elect Director Mohd H. Marican For For Management 8 Elect Director Harold W. McGraw, III For For Management 9 Elect Director James J. Mulva For For Management 10 Elect Director Robert A. Niblock For For Management 11 Elect Director Harald J. Norvik For For Management 12 Elect Director William K. Reilly For For Management 13 Elect Director Victoria J. Tschinkel For For Management 14 Elect Director Kathryn C. Turner For For Management 15 Elect Director William E. Wade, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 18 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 22 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kevin Burke For For Management 2 Elect Director Vincent A. Calarco For For Management 3 Elect Director George Campbell, Jr. For For Management 4 Elect Director Gordon J. Davis For For Management 5 Elect Director Michael J. Del Giudice For For Management 6 Elect Director Ellen V. Futter For For Management 7 Elect Director John F. Hennessy, III For For Management 8 Elect Director John F. Killian For For Management 9 Elect Director Eugene R. McGrath For For Management 10 Elect Director Sally H. Pinero For For Management 11 Elect Director Michael W. Ranger For For Management 12 Elect Director L. Frederick Sutherland For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Increase Disclosure of Executive Against Against Shareholder Compensation CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 21, 2011 Meeting Type: Annual Record Date: MAY 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry Fowden For For Management 1.2 Elect Director Barry A. Fromberg For For Management 1.3 Elect Director Jeananne K. Hauswald For For Management 1.4 Elect Director James A. Locke III For Withhold Management 1.5 Elect Director Richard Sands For For Management 1.6 Elect Director Robert Sands For For Management 1.7 Elect Director Paul L. Smith For For Management 1.8 Elect Director Mark Zupan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Request that the Board Adopt a Plan Against For Shareholder for All Stock to Have One Vote Per Share COVIDIEN PUBLIC LIMITED COMPANY Ticker: COV Security ID: G2554F113 Meeting Date: MAR 13, 2012 Meeting Type: Annual Record Date: JAN 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose E. Almeida For For Management 2 Elect Director Craig Arnold For For Management 3 Elect Director Robert H. Brust For For Management 4 Elect Director John M. Connors, Jr For For Management 5 Elect Director Christopher J. Coughlin For For Management 6 Elect Director Timothy M. Donahue For For Management 7 Elect Director Randall J. Hogan, III For For Management 8 Elect Director Martin D. Madaus For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director Joseph A. Zaccagnino For For Management 11 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Authorize Open-Market Purchases of For For Management Ordinary Shares 14 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 15 Amend Articles of Association to For For Management Provide for Escheatment under U.S. Law 16 Amend Articles of Association to Allow For For Management Board to Declare Non-Cash Dividends CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Approve Omnibus Stock Plan For For Management 13 Amend Nonqualified Employee Stock For For Management Purchase Plan 14 Provide Right to Call Special Meeting For For Management DARDEN RESTAURANTS, INC. Ticker: DRI Security ID: 237194105 Meeting Date: SEP 22, 2011 Meeting Type: Annual Record Date: JUL 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard L. Berry For For Management 1.2 Elect Director Odie C. Donald For For Management 1.3 Elect Director Christopher J. Fraleigh For For Management 1.4 Elect Director Victoria D. Harker For For Management 1.5 Elect Director David H. Hughes For For Management 1.6 Elect Director Charles A. Ledsinger Jr For For Management 1.7 Elect Director William M. Lewis, Jr. For For Management 1.8 Elect Director Senator Connie Mack III For For Management 1.9 Elect Director Andrew H. Madsen For For Management 1.10 Elect Director Clarence Otis, Jr. For For Management 1.11 Elect Director Michael D. Rose For For Management 1.12 Director Maria A. Sastre For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 15, 2011 Meeting Type: Annual Record Date: MAY 20, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Breyer For Withhold Management 1.2 Elect Director Donald J. Carty For For Management 1.3 Elect Director Michael S. Dell For For Management 1.4 Elect Director William H. Gray, III For For Management 1.5 Elect Director Gerald J. Kleisterlee For For Management 1.6 Elect Director Thomas W. Luce, III For For Management 1.7 Elect Director Klaus S. Luft For For Management 1.8 Elect Director Alex J. Mandl For For Management 1.9 Elect Director Shantanu Narayen For For Management 1.10 Elect Director H. Ross Perot, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against For Shareholder 6 Provide Right to Act by Written Consent Against For Shareholder 7 Approve Declaration of Dividends Against Against Shareholder DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 19, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Brad Martin For For Management 2 Elect Director Frank R. Mori For For Management 3 Elect Director J.C. Watts, Jr. For For Management 4 Elect Director Nick White For For Management 5 Ratify Auditors For For Management DISH NETWORK CORPORATION Ticker: DISH Security ID: 25470M109 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph P. Clayton For Withhold Management 1.2 Elect Director James DeFranco For Withhold Management 1.3 Elect Director Cantey M. Ergen For Withhold Management 1.4 Elect Director Charles W. Ergen For Withhold Management 1.5 Elect Director Steven R. Goodbarn For Withhold Management 1.6 Elect Director Gary S. Howard For Withhold Management 1.7 Elect Director David K. Moskowitz For Withhold Management 1.8 Elect Director Tom A. Ortolf For Withhold Management 1.9 Elect Director Carl E. Vogel For Withhold Management 2 Ratify Auditors For For Management 3 Other Business For Against Management DOMTAR CORPORATION Ticker: UFS Security ID: 257559203 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Giannella Alvarez For For Management 2 Elect Director Jack C. Bingleman For For Management 3 Elect Director Louis P. Gignac For For Management 4 Elect Director Brian M. Levitt For For Management 5 Elect Director Harold H. MacKay For For Management 6 Elect Director David G. Maffucci For For Management 7 Elect Director Robert J. Steacy For For Management 8 Elect Director Pamela B. Strobel For For Management 9 Elect Director Denis Turcotte For For Management 10 Elect Director John D. Williams For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Ratify Auditors For For Management DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David E. Alexander For For Management 2 Elect Director Pamela H. Patsley For For Management 3 Elect Director M. Anne Szostak For For Management 4 Elect Director Michael F. Weinstein For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc L. Andreessen For For Management 2 Elect Director William C. Ford, Jr. For For Management 3 Elect Director Dawn G. Lepore For For Management 4 Elect Director Kathleen C. Mitic For For Management 5 Elect Director Pierre M. Omidyar For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend Omnibus Stock Plan For Against Management 8 Approve Qualified Employee Stock For For Management Purchase Plan 9 Declassify the Board of Directors For For Management 10 Provide Right to Call Special Meeting For For Management 11 Ratify Auditors For For Management ELECTRONIC ARTS INC. Ticker: ERTS Security ID: 285512109 Meeting Date: JUL 28, 2011 Meeting Type: Annual Record Date: JUN 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leonard S. Coleman For For Management 2 Elect Director Jeffrey T. Huber For For Management 3 Elect Director Geraldine B. Laybourne For For Management 4 Elect Director Gregory B. Maffei For For Management 5 Elect Director Vivek Paul For For Management 6 Elect Director Lawrence F. Probst III For For Management 7 Elect Director John S. Riccitiello For For Management 8 Elect Director Richard A. Simonson For For Management 9 Elect Director Linda J. Srere For For Management 10 Elect Director Luis A. Ubinas For For Management 11 Amend Omnibus Stock Plan For Against Management 12 Amend Qualified Employee Stock For For Management Purchase Plan 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Ratify Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 16, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Baicker For For Management 2 Elect Director J. E. Fyrwald For For Management 3 Elect Director E. R. Marram For For Management 4 Elect Director D. R. Oberhelman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Adopt Policy for Engagement With Against Against Shareholder Proponents of Shareholder Proposals Supported by a Majority Vote 10 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 07, 2012 Meeting Type: Annual Record Date: NOV 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Fernandez G. For For Management 1.2 Elect Director A.F. Golden For For Management 1.3 Elect Director W.R. Johnson For For Management 1.4 Elect Director J.B. Menzer For For Management 1.5 Elect Director A.A. Busch, III For For Management 1.6 Elect Director R.I. Ridgway For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Sustainability Against Against Shareholder 5 Declassify the Board of Directors Against For Shareholder EXPEDIA, INC. Ticker: EXPE Security ID: 30212P105 Meeting Date: DEC 06, 2011 Meeting Type: Annual Record Date: OCT 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Agreement For For Management 2 Approve Reverse Stock Split For Against Management 3 Approve Merger Agreement For For Management 4 Amend Certificate of Incorporation For For Management Renouncing Interest in Transactions that may be a Corporate Opportunity for both Expedia and TripAdvisor 5.1 Elect Director A. George 'Skip' Battle For For Management 5.2 Elect Director Barry Diller For For Management 5.3 Elect Director Jonathan L. Dolgen For For Management 5.4 Elect Director William R. Fitzgerald For Withhold Management 5.5 Elect Director Craig A. Jacobson For For Management 5.6 Elect Director Victor A. Kaufman For For Management 5.7 Elect Director Peter M. Kern For For Management 5.8 Elect Director Dara Khosrowshahi For For Management 5.9 Elect Director John C. Malone For For Management 5.10 Elect Director Jose A. Tazon For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote on Say on Pay Frequency Three Three Years Management Years EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director H.H. Fore For For Management 1.6 Elect Director K.C. Frazier For For Management 1.7 Elect Director W.W. George For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Report on Political Contributions Against Against Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 9 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan D. Feldman For For Management 1.2 Elect Director Jarobin Gilbert, Jr. For For Management 1.3 Elect Director David Y. Schwartz For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen G. Butler For For Management 2 Elect Director Kimberly A. Casiano For For Management 3 Elect Director Anthony F. Earley, Jr. For For Management 4 Elect Director Edsel B. Ford II For For Management 5 Elect Director William Clay Ford, Jr. For For Management 6 Elect Director Richard A. Gephardt For For Management 7 Elect Director James H. Hance, Jr. For For Management 8 Elect Director William W. Helman IV For For Management 9 Elect Director Irvine O. Hockaday, Jr. For For Management 10 Elect Director Jon M. Huntsman, Jr. For For Management 11 Elect Director Richard A. Manoogian For Against Management 12 Elect Director Ellen R. Marram For For Management 13 Elect Director Alan Mulally For For Management 14 Elect Director Homer A. Neal For For Management 15 Elect Director Gerald L. Shaheen For For Management 16 Elect Director John L. Thornton For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Provide for Cumulative Voting Against For Shareholder 20 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 21 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 14, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B. M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 19, 2012 Meeting Type: Annual Record Date: APR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel A. DeMatteo For For Management 1.2 Elect Director Shane S. Kim For For Management 1.3 Elect Director J. Paul Raines For For Management 1.4 Elect Director Kathy Vrabeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GANNETT CO., INC. Ticker: GCI Security ID: 364730101 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John E. Cody For For Management 1.2 Elect Director Howard D. Elias For For Management 1.3 Elect Director Arthur H. Harper For For Management 1.4 Elect Director John Jeffry Louis For For Management 1.5 Elect Director Marjorie Magner For For Management 1.6 Elect Director Gracia C. Martore For For Management 1.7 Elect Director Scott K. McCune For Withhold Management 1.8 Elect Director Duncan M. McFarland For For Management 1.9 Elect Director Susan Ness For For Management 1.10 Elect Director Neal Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Elect Director Min H. Kao For For Management 3.2 Elect Director Charles W. Peffer For For Management 4 Ratify Auditors For For Management 5 Approve Dividends For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Susan Hockfield For For Management 5 Elect Director Jeffrey R. Immelt For For Management 6 Elect Director Andrea Jung For For Management 7 Elect Director Alan G. Lafley For For Management 8 Elect Director Robert W. Lane For For Management 9 Elect Director Ralph S. Larsen For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director James J. Mulva For For Management 12 Elect Director Sam Nunn For For Management 13 Elect Director Roger S. Penske For For Management 14 Elect Director Robert J. Swieringa For For Management 15 Elect Director James S. Tisch For For Management 16 Elect Director Douglas A. Warner, III For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Amend Omnibus Stock Plan For Against Management 20 Approve Material Terms of Senior For For Management Officer Performance Goals 21 Provide for Cumulative Voting Against For Shareholder 22 Phase Out Nuclear Activities Against Against Shareholder 23 Require Independent Board Chairman Against Against Shareholder 24 Provide Right to Act by Written Consent Against For Shareholder GLOBAL PAYMENTS INC. Ticker: GPN Security ID: 37940X102 Meeting Date: SEP 27, 2011 Meeting Type: Annual Record Date: AUG 08, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul R. Garcia For For Management 1.2 Elect Director Michael W. Trapp For For Management 1.3 Elect Director Gerald J. Wilkins For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Authorize a New Class of Common Stock For Against Management 4 Increase Authorized Common Stock For Against Management 5 Amend Charter to Provide For Class A For For Management Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination 6 Approve Omnibus Stock Plan For Against Management 7 Approve Omnibus Stock Plan For Against Management 8 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 9 Amend Articles Regarding Arbitration Against Against Shareholder of Shareholder Lawsuits 10 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share H&R BLOCK, INC. Ticker: HRB Security ID: 093671105 Meeting Date: SEP 14, 2011 Meeting Type: Annual Record Date: JUL 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul J. Brown For For Management 2 Elect Director William C. Cobb For For Management 3 Elect Director Marvin R. Ellison For For Management 4 Elect Director Robert A. Gerard For For Management 5 Elect Director David B. Lewis For For Management 6 Elect Director Victoria J. Reich For For Management 7 Elect Director Bruce C. Rohde For For Management 8 Elect Director Tom D. Seip For For Management 9 Elect Director Christianna Wood For For Management 10 Elect Director James F. Wright For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Amend Deferred Compensation Plan For For Management 14 Amend Omnibus Stock Plan For For Management 15 Ratify Auditors For For Management H. J. HEINZ COMPANY Ticker: HNZ Security ID: 423074103 Meeting Date: AUG 30, 2011 Meeting Type: Annual Record Date: JUN 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William R. Johnson For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Leonard S. Coleman, Jr. For For Management 4 Elect Director John G. Drosdick For For Management 5 Elect Director Edith E. Holiday For For Management 6 Elect Director Candace Kendle For For Management 7 Elect Director Dean R. O'Hare For For Management 8 Elect Director Nelson Peltz For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director Lynn C. Swann For For Management 11 Elect Director Thomas J. Usher For For Management 12 Elect Director Michael F. Weinstein For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T. William Porter For For Management 1.2 Elect Director James A. Watt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management HORACE MANN EDUCATORS CORPORATION Ticker: HMN Security ID: 440327104 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary H. Futrell For For Management 2 Elect Director Stephen J. Hasenmiller For For Management 3 Elect Director Peter H. Heckman For For Management 4 Elect Director Ronald J. Helow For For Management 5 Elect Director Gabriel L. Shaheen For For Management 6 Elect Director Roger J. Steinbecker For For Management 7 Elect Director Robert Stricker For For Management 8 Elect Director Charles R. Wright For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank A. D'Amelio For For Management 2 Elect Director W. Roy Dunbar For For Management 3 Elect Director Kurt J. Hilzinger For For Management 4 Elect Director David A. Jones, Jr. For For Management 5 Elect Director Michael B. McCallister For For Management 6 Elect Director William J. McDonald For For Management 7 Elect Director William E. Mitchell For For Management 8 Elect Director David B. Nash For For Management 9 Elect Director James J. O'Brien For For Management 10 Elect Director Marissa T. Peterson For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation IAC/INTERACTIVECORP Ticker: IACI Security ID: 44919P508 Meeting Date: JUN 20, 2012 Meeting Type: Annual Record Date: APR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory R. Blatt For For Management 1.2 Elect Director Edgar Bronfman, Jr. For For Management 1.3 Elect Director Chelsea Clinton For For Management 1.4 Elect Director Sonali De Rycker For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Michael D. Eisner For For Management 1.7 Elect Director Victor A. Kaufman For For Management 1.8 Elect Director Donald R. Keough For For Management 1.9 Elect Director Bryan Lourd For For Management 1.10 Elect Director Arthur C. Martinez For For Management 1.11 Elect Director David Rosenblatt For For Management 1.12 Elect Director Alan G. Spoon For For Management 1.13 Elect Director Alexander von For For Management Furstenberg 1.14 Elect Director Richard F. Zannino For For Management 2 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Andy D. Bryant For For Management 3 Elect Director Susan L. Decker For For Management 4 Elect Director John J. Donahoe For For Management 5 Elect Director Reed E. Hundt For For Management 6 Elect Director Paul S. Otellini For For Management 7 Elect Director James D. Plummer For For Management 8 Elect Director David S. Pottruck For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director William R. Brody For For Management 3 Elect Director Kenneth I. Chenault For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director David N. Farr For For Management 6 Elect Director Shirley Ann Jackson For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director James W. Owens For For Management 10 Elect Director Samuel J. Palmisano For For Management 11 Elect Director Virginia M. Rometty For For Management 12 Elect Director Joan E. Spero For For Management 13 Elect Director Sidney Taurel For For Management 14 Elect Director Lorenzo H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder 18 Report on Political Contributions Against Against Shareholder 19 Report on Lobbying Expenses Against Against Shareholder INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 07, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Bronczek For For Management 2 Elect Director Ahmet C. Dorduncu For For Management 3 Elect Director John V. Faraci For For Management 4 Elect Director Stacey J. Mobley For For Management 5 Elect Director Joan E. Spero For For Management 6 Elect Director John L. Townsend, Iii For For Management 7 Elect Director John F. Turner For For Management 8 Elect Director William G. Walter For For Management 9 Elect Director J. Steven Whisler For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder INTUIT INC. Ticker: INTU Security ID: 461202103 Meeting Date: JAN 19, 2012 Meeting Type: Annual Record Date: NOV 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Christopher W. Brody For For Management 2 Elect Director William V. Campbell For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director Diane B. Greene For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director Suzanne Nora Johnson For For Management 7 Elect Director Dennis D. Powell For For Management 8 Elect Director Brad D. Smith For For Management 9 Ratify Auditors For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management ITT EDUCATIONAL SERVICES, INC. Ticker: ESI Security ID: 45068B109 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joanna T. Lau For For Management 2 Elect Director Samuel L. Odle For Against Management 3 Elect Director John A. Yena For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation JABIL CIRCUIT, INC. Ticker: JBL Security ID: 466313103 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martha F. Brooks For For Management 1.2 Elect Director Mel S. Lavitt For For Management 1.3 Elect Director Timothy L. Main For For Management 1.4 Elect Director William D. Morean For For Management 1.5 Elect Director Lawrence J. Murphy For For Management 1.6 Elect Director Frank A. Newman For For Management 1.7 Elect Director Steven A. Raymund For For Management 1.8 Elect Director Thomas A. Sansone For For Management 1.9 Elect Director David M. Stout For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Other Business For Against Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Elect Director Timothy K. Armour For For Management 3 Elect Director J. Richard Fredericks For For Management 4 Elect Director Lawrence E. Kochard For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 8 Require Independent Board Chairman Against Against Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Cullen For For Management 3 Elect Director Ian E.l. Davis For For Management 4 Elect Director Alex Gorsky For For Management 5 Elect Director Michael M.e. Johns For For Management 6 Elect Director Susan L. Lindquist For For Management 7 Elect Director Anne M. Mulcahy For For Management 8 Elect Director Leo F. Mullin For For Management 9 Elect Director William D. Perez For For Management 10 Elect Director Charles Prince For For Management 11 Elect Director David Satcher For For Management 12 Elect Director William C. Weldon For For Management 13 Elect Director Ronald A. Williams For For Management 14 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against Against Shareholder 18 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions 19 Adopt Animal-Free Training Methods Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James A. Bell For For Management 2 Elect Director Crandall C. Bowles For For Management 3 Elect Director Stephen B. Burke For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director James S. Crown For For Management 6 Elect Director James Dimon For For Management 7 Elect Director Timothy P. Flynn For For Management 8 Elect Director Ellen V. Futter For For Management 9 Elect Director Laban P. Jackson, Jr. For For Management 10 Elect Director Lee R. Raymond For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Affirm Political Non-Partisanship Against Against Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Loan Modifications Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 19 Provide Right to Act by Written Consent Against For Shareholder 20 Stock Retention Against Against Shareholder KBR, INC. Ticker: KBR Security ID: 48242W106 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Frank Blount For For Management 1.2 Elect Director Loren K. Carroll For For Management 1.3 Elect Director Linda Z. Cook For For Management 1.4 Elect Director Jack B. Moore For For Management 2 Declassify the Board of Directors For For Management 3 Amend Certificate of Incorporation to For For Management Remove Certain Provisions 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For Against Management LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 26, 2011 Meeting Type: Annual Record Date: MAY 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold L. Adams For For Management 1.2 Elect Director John T. Cahill For For Management 1.3 Elect Director Mark R. Fetting For For Management 1.4 Elect Director Margaret Milner For For Management Richardson 1.5 Elect Director Kurt L. Schmoke For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Roy Dunbar For For Management 2 Elect Director Michael J. Maples For For Management 3 Elect Director Stephen R. Hardis For For Management 4 Elect Director William R. Fields For For Management 5 Elect Director Robert Holland, Jr. For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors Against For Shareholder LOEWS CORPORATION Ticker: L Security ID: 540424108 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence S. Bacow For For Management 2 Elect Director Ann E. Berman For For Management 3 Elect Director Joseph L. Bower For For Management 4 Elect Director Charles M. Diker For For Management 5 Elect Director Jacob A. Frenkel For For Management 6 Elect Director Paul J. Fribourg For For Management 7 Elect Director Walter L. Harris For Against Management 8 Elect Director Philip A. Laskawy For For Management 9 Elect Director Ken Miller For For Management 10 Elect Director Gloria R. Scott For For Management 11 Elect Director Andrew H. Tisch For For Management 12 Elect Director James S. Tisch For For Management 13 Elect Director Jonathan M. Tisch For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Stock Option Plan For For Management 16 Approve Executive Incentive Bonus Plan For For Management 17 Ratify Auditors For For Management LYONDELLBASELL INDUSTRIES N.V. Ticker: LYB Security ID: N53745100 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: APR 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Robin Buchanan as Class II For For Management Director to the Supervisory Board 1b Elect Stephen F. Cooper as Class II For For Management Director to the Supervisory Board 1c Elect Robert G. Gwin as Class II For For Management Director to the Supervisory Board 1d Elect Marvin O. Schlanger as Class II For For Management Director to the Supervisory Board 2 Approve Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For Against Management Board 8 Approve Dividends of USD 0.25 Per Share For For Management 9 Approve Remuneration Report Containing For For Management Remuneration Policy for Management Board Members 10 Amend Omnibus Stock Plan For For Management 11 Approve Qualified Employee Stock For For Management Purchase Plan MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen F. Bollenbach For For Management 2 Elect Director Deirdre P. Connelly For For Management 3 Elect Director Meyer Feldberg For For Management 4 Elect Director Sara Levinson For For Management 5 Elect Director Terry J. Lundgren For For Management 6 Elect Director Joseph Neubauer For For Management 7 Elect Director Joyce M. Roche For For Management 8 Elect Director Paul C. Varga For For Management 9 Elect Director Craig E. Weatherup For For Management 10 Elect Director Marna C. Whittington For For Management 11 Ratify Auditors For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Phase Out Sale of Raccoon Dog Fur Against Against Shareholder Products MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory H. Boyce For For Management 2 Elect Director Pierre Brondeau For For Management 3 Elect Director Clarence P. Cazalot, Jr. For For Management 4 Elect Director Linda Z. Cook For For Management 5 Elect Director Shirley Ann Jackson For For Management 6 Elect Director Philip Lader For Against Management 7 Elect Director Michael E. J. Phelps For For Management 8 Elect Director Dennis H. Reilley For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Omnibus Stock Plan For Against Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. Mckenna For For Management 5 Elect Director Donald Thompson For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For Against Management 8 Declassify the Board of Directors For For Management 9 Provide Right to Call Special Meeting For For Management 10 Ratify Auditors For For Management 11 Report on Policy Responses to Against Against Shareholder Children's Health Concerns and Fast Food MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Kenneth C. Frazier For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director William B. Harrison Jr. For For Management 6 Elect Director C. Robert Kidder For For Management 7 Elect Director Rochelle B. Lazarus For For Management 8 Elect Director Carlos E. Represas For For Management 9 Elect Director Patricia F. Russo For For Management 10 Elect Director Craig B. Thompson For For Management 11 Elect Director Wendell P. Weeks For For Management 12 Elect Director Peter C. Wendell For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Provide Right to Act by Written Consent Against For Shareholder 16 Amend Bylaws Call Special Meetings Against For Shareholder 17 Report on Charitable and Political Against Against Shareholder Contributions MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 15, 2011 Meeting Type: Annual Record Date: SEP 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management 13 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 24, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors Janice L. Fields For For Management 2 Elect Directors Hugh Grant For For Management 3 Elect Directors C. Steven McMillan For For Management 4 Elect Directors Robert J. Stevens For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend Omnibus Stock Plan For Against Management 8 Report on Risk of Genetically Against Against Shareholder Engineered Products MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory Q. Brown For For Management 2 Elect Director William J. Bratton For For Management 3 Elect Director Kenneth C. Dahlberg For For Management 4 Elect Director David W. Dorman For For Management 5 Elect Director Michael V. Hayden For For Management 6 Elect Director Judy C. Lewent For For Management 7 Elect Director Samuel C. Scott, III For For Management 8 Elect Director John A. White For For Management 9 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 10 Ratify Auditors For For Management 11 Encourage Suppliers to Produce Against Against Shareholder Sustainability Reports 12 Stock Retention/Holding Period Against Against Shareholder NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Merrill A. Miller, Jr. For For Management 2 Elect Director Greg L. Armstrong For For Management 3 Elect Director David D. Harrison For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Report on Political Contributions Against Against Shareholder NETAPP, INC. Ticker: NTAP Security ID: 64110D104 Meeting Date: AUG 31, 2011 Meeting Type: Annual Record Date: JUL 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Warmenhoven For For Management 1.2 Elect Director Nicholas G. Moore For For Management 1.3 Elect Director Thomas Georgens For For Management 1.4 Elect Director Jeffry R. Allen For For Management 1.5 Elect Director Allan L. Earhart For For Management 1.6 Elect Director Gerald Held For For Management 1.7 Elect Director T. Michael Nevens For For Management 1.8 Elect Director George T. Shaheen For For Management 1.9 Elect Director Robert T. Wall For For Management 1.10 Elect Director Richard P. Wallace For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management NEWMONT MINING CORPORATION Ticker: NEM Security ID: 651639106 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce R. Brook For For Management 1.2 Elect Director Vincent A. Calarco For For Management 1.3 Elect Director Joseph A. Carrabba For For Management 1.4 Elect Director Noreen Doyle For For Management 1.5 Elect Director Veronica M. Hagen For For Management 1.6 Elect Director Michael S. Hamson For For Management 1.7 Elect Director Jane Nelson For For Management 1.8 Elect Director Richard T. O'Brien For For Management 1.9 Elect Director John B. Prescott For For Management 1.10 Elect Director Donald C. Roth For For Management 1.11 Elect Director Simon R. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Other Business For Against Management NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley G. Bush For For Management 2 Elect Director Lewis W. Coleman For For Management 3 Elect Director Victor H. Fazio For For Management 4 Elect Director Donald E. Felsinger For For Management 5 Elect Director Stephen E. Frank For For Management 6 Elect Director Bruce S. Gordon For For Management 7 Elect Director Madeleine A. Kleiner For For Management 8 Elect Director Karl J. Krapek For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director Aulana L. Peters For For Management 11 Elect Director Gary Roughead For For Management 12 Elect Director Thomas M. Schoewe For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Amend Certificate of Incorporation of For For Management Titan II, Inc. 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 12, 2011 Meeting Type: Annual Record Date: AUG 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency None One Year Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 26, 2011 Meeting Type: Annual Record Date: AUG 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Klaus-Peter Muller For For Management 1.6 Elect Director Candy M. Obourn For For Management 1.7 Elect Director Joseph M. Scaminace For For Management 1.8 Elect Director Wolfgang R. Schmitt For For Management 1.9 Elect Director Ake Svensson For For Management 1.10 Elect Director James L. Wainscott For For Management 1.11 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Indra K. Nooyi For For Management 8 Elect Director Sharon Percy Rockefeller For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Lloyd G. Trotter For For Management 11 Elect Director Daniel Vasella For For Management 12 Elect Director Alberto Weisser For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Omnibus Stock Plan For For Management 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Establish Risk Oversight Committee Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angel Cabrera For For Management 2 Elect Director Rita V. Foley For For Management 3 Elect Director Philip L. Francis For For Management 4 Elect Director Rakesh Gangwal For For Management 5 Elect Director Joseph S. Hardin, Jr. For For Management 6 Elect Director Gregory P. Josefowicz For For Management 7 Elect Director Amin I. Khalifa For For Management 8 Elect Director Richard K. Lochridge For For Management 9 Elect Director Robert F. Moran For For Management 10 Elect Director Barbara A. Munder For For Management 11 Elect Director Thomas G. Stemberg For For Management 12 Ratify Auditors For For Management 13 Approve Qualified Employee Stock For For Management Purchase Plan 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director M. Anthony Burns For For Management 3 Elect Director W. Don Cornwell For For Management 4 Elect Director Frances D. Fergusson For For Management 5 Elect Director William H. Gray, III For For Management 6 Elect Director Helen H. Hobbs For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director James M. Kilts For For Management 9 Elect Director George A. Lorch For For Management 10 Elect Director John P. Mascotte For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ian C. Read For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director Marc Tessier-Lavigne For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Publish Political Contributions Against Against Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Non-Employee Director Compensation Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect DirectorLouis C. Camilleri For For Management 4 Elect DirectorJ. Dudley Fishburn For For Management 5 Elect DirectorJennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Kalpana Morparia For For Management 9 Elect DirectorLucio A. Noto For For Management 10 Elect DirectorRobert B. Polet For For Management 11 Elect DirectorCarlos Slim Helu For For Management 12 Elect DirectorStephen M. Wolf For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Restricted Stock Plan For Against Management 16 Require Independent Board Chairman Against Against Shareholder 17 Establish Ethics Committee to Review Against Against Shareholder Marketing Activities POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Annette K. Clayton For For Management 1.2 Elect Director Gregory R. Palen For For Management 1.3 Elect Director John P. Wiehoff For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director David A. Dietzler For For Management 1.4 Elect Director Kirby A. Dyess For For Management 1.5 Elect Director Mark B. Ganz For For Management 1.6 Elect Director Corbin A. McNeill, Jr. For For Management 1.7 Elect Director Neil J. Nelson For For Management 1.8 Elect Director M. Lee Pelton For For Management 1.9 Elect Director James J. Piro For For Management 1.10 Elect Director Robert T. F. Reid For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 19, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Bunch For For Management 1.2 Elect Director Robert Ripp For For Management 1.3 Elect Director Thomas J. Usher For For Management 1.4 Elect Director David R. Whitwam For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Boyd For For Management 1.2 Elect Director Ralph M. Bahna For For Management 1.3 Elect Director Howard W. Barker, Jr. For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Keyser For For Management 2 Elect Director Luca Maestri For For Management 3 Elect Director Elizabeth E. Tallett For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Gordon M. Bethune For For Management 3 Elect Director Gaston Caperton For For Management 4 Elect Director Gilbert F. Casellas For For Management 5 Elect Director James G. Cullen For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Mark B. Grier For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director Martina Hund-Mejean For For Management 10 Elect Director Karl J. Krapek For For Management 11 Elect Director Chrisitne A. Poon For For Management 12 Elect Director John R. Strangfeld For For Management 13 Elect Director James A. Unruh For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Eliminate Supermajority Voting For For Management Provisions 17 Require Independent Board Chairman Against Against Shareholder PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Ticker: PEG Security ID: 744573106 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Albert R. Gamper, Jr. For For Management 2 Elect Director Conrad K. Harper For For Management 3 Elect Director William V. Hickey For For Management 4 Elect Director Ralph Izzo For For Management 5 Elect Director Shirley Ann Jackson For For Management 6 Elect Director David Lilley For For Management 7 Elect Director Thomas A. Renyi For For Management 8 Elect Director Hak Cheol Shin For For Management 9 Elect Director Richard J. Swift For For Management 10 Elect Director Susan Tomasky For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management RESEARCH IN MOTION LIMITED Ticker: RIM Security ID: 760975102 Meeting Date: JUL 12, 2011 Meeting Type: Annual Record Date: MAY 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Balsillie For For Management 1.2 Elect Director Mike Lazaridis For For Management 1.3 Elect Director David Kerr For For Management 1.4 Elect Director Claudia Kotchka For For Management 1.5 Elect Director Roger Martin For For Management 1.6 Elect Director John Richardson For For Management 1.7 Elect Director Barbara Stymiest For For Management 1.8 Elect Director Antonio Viana-Baptista For For Management 1.9 Elect Director John Wetmore For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Require Independent Board Chairman Against For Shareholder SAIC, INC. Ticker: SAI Security ID: 78390X101 Meeting Date: JUN 15, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director France A. Cordova For For Management 2 Elect Director Jere A. Drummond For For Management 3 Elect Director Thomas F. Frist, III For For Management 4 Elect Director John J. Hamre For For Management 5 Elect Director Miriam E. John For For Management 6 Elect Director Anita K. Jones For For Management 7 Elect Director John P. Jumper For For Management 8 Elect Director Harry M.J. Kraemer, Jr. For For Management 9 Elect Director Lawrence C. Nussdorf For For Management 10 Elect Director Edward J. Sanderson, Jr. For For Management 11 Elect Director A. Thomas Young For For Management 12 Approve Merger Agreement For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Provide Right to Act by Written Consent Against For Shareholder SAUER-DANFOSS INC. Ticker: SHS Security ID: 804137107 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date: APR 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Niels B. Christiansen For For Management 1.2 Elect Director Jorgen M. Clausen For For Management 1.3 Elect Director Kim Fausing For For Management 1.4 Elect Director Richard J. Freeland For For Management 1.5 Elect Director Per Have For For Management 1.6 Elect Director William E. Hoover, Jr. For For Management 1.7 Elect Director Johannes F. Kirchhoff For For Management 1.8 Elect Director Sven Ruder For For Management 1.9 Elect Director Anders Stahlschmidt For For Management 1.10 Elect Director Steven H. Wood For For Management 2 Ratify Auditors For For Management SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter L.S. Currie For For Management 1.2 Elect Director Tony Isaac For For Management 1.3 Elect Director K. Vaman Kamath For For Management 1.4 Elect Director Paal Kibsgaard For For Management 1.5 Elect Director Nikolay Kudryavtsev For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Michael E. Marks For For Management 1.8 Elect Director Elizabeth Moler For For Management 1.9 Elect Director Lubna S. Olayan For For Management 1.10 Elect Director Leo Rafael Reif For For Management 1.11 Elect Director Tore I. Sandvold For For Management 1.12 Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Non-Employee Director Omnibus For For Management Stock Plan SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Melvyn E. Bergstein For For Management 2 Elect Director Larry C. Glasscock For For Management 3 Elect Director Karen N. Horn For For Management 4 Elect Director Allan Hubbard For For Management 5 Elect Director Reuben S. Leibowitz For For Management 6 Elect Director Daniel C. Smith For For Management 7 Elect Director J. Albert Smith, Jr. For For Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 9 Ratify Auditors For For Management 10 Amend Omnibus Stock Plan For Against Management SMITHFIELD FOODS, INC. Ticker: SFD Security ID: 832248108 Meeting Date: SEP 21, 2011 Meeting Type: Annual Record Date: JUL 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Margaret G. Lewis For For Management 2 Elect Director David C. Nelson For For Management 3 Elect Director Frank S. Royal For For Management 4 Elect Director Richard T. Crowder For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management 8 Declassify the Board of Directors Against For Shareholder ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John W. Brown For For Management 2 Elect Director Daniel J. Starks For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Declassify the Board of Directors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 21, 2012 Meeting Type: Annual Record Date: JAN 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard Schultz For For Management 2 Elect Director William W. Bradley For For Management 3 Elect Director Mellody Hobson For For Management 4 Elect Director Kevin R. Johnson For For Management 5 Elect Director Olden Lee For For Management 6 Elect Director Joshua Cooper Ramo For For Management 7 Elect Director James G. Shennan, Jr. For For Management 8 Elect Director Clara Shih For For Management 9 Elect Director Javier G. Teruel For For Management 10 Elect Director Myron E. Ullman, III For For Management 11 Elect Director Craig E. Weatherup For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Executive Incentive Bonus Plan For For Management 14 Ratify Auditors For For Management 15 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability SUNCOR ENERGY INC Ticker: SU Security ID: 867224107 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel E. Benson For For Management 1.2 Elect Director Dominic D'Alessandro For For Management 1.3 Elect Director John T. Ferguson For For Management 1.4 Elect Director W. Douglas Ford For For Management 1.5 Elect Director Paul Haseldonckx For For Management 1.6 Elect Director John R. Huff For For Management 1.7 Elect Director Jacques Lamarre For For Management 1.8 Elect Director Maureen McCaw For For Management 1.9 Elect Director Michael W. O'Brien For For Management 1.10 Elect Director James W. Simpson For For Management 1.11 Elect Director Eira M. Thomas For For Management 1.12 Elect Director Steven W. Williams For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 25, 2011 Meeting Type: Annual Record Date: AUG 26, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen M. Bennett For For Management 2 Elect Director Michael A. Brown For For Management 3 Elect Director Frank E. Dangeard For For Management 4 Elect Director Geraldine B. Laybourne For For Management 5 Elect Director David L. Mahoney For For Management 6 Elect Director Robert S. Miller For For Management 7 Elect Director Enrique Salem For For Management 8 Elect Director Daniel H. Schulman For For Management 9 Elect Director V. Paul Unruh For For Management 10 Ratify Auditors For For Management 11 Amend Outside Director Stock For For Management Awards/Options in Lieu of Cash 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings TECH DATA CORPORATION Ticker: TECD Security ID: 878237106 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kathleen Misunas For For Management 2 Elect Director Thomas I. Morgan For For Management 3 Elect Director Steven A. Raymund For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Amend Executive Incentive Bonus Plan For For Management TECK RESOURCES LIMITED Ticker: TCK.B Security ID: 878742204 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mayank M. Ashar For For Management 1.2 Elect Director J. Brian Aune For For Management 1.3 Elect Director Jalynn H. Bennett For For Management 1.4 Elect Director Hugh J. Bolton For Withhold Management 1.5 Elect Director Felix P. Chee For For Management 1.6 Elect Director Jack L. Cockwell For For Management 1.7 Elect Director Norman B. Keevil For For Management 1.8 Elect Director Norman B. Keevil, III For For Management 1.9 Elect Director Takeshi Kubota For For Management 1.10 Elect Director Takashi Kuriyama For For Management 1.11 Elect Director Donald R. Lindsay For For Management 1.12 Elect Director Janice G. Rennie For For Management 1.13 Elect Director Warren S.R. Seyffert For For Management 1.14 Elect Director Chris M.T. Thompson For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433100 Meeting Date: JAN 13, 2012 Meeting Type: Special Record Date: DEC 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Charter to Reclassify Special For For Management Common Shares 2 Approve Reclassification of Special For For Management Common Shares 3 Amend Charter to Adjust Voting Power For For Management of Series A Common Shares and Common Shares 4 Approve Adjustment of Voting Power of For For Management Series A Common Shares and Common Shares 5 Amend Charter to Eliminate Certain For For Management Provisions Relating to Preferred Shares and Tracking Stock 6 Approve Omnibus Stock Plan For Against Management 7 Amend Non-Employee Director Stock For For Management Option Plan 8 Adjourn Meeting For Against Management TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433829 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C.A. Davis For For Management 1.2 Elect Director C.D. O'Leary For For Management 1.3 Elect Director M.H. Saranow For For Management 1.4 Elect Director G.L. Sugarman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share TEMPUR-PEDIC INTERNATIONAL INC. Ticker: TPX Security ID: 88023U101 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Evelyn S. Dilsaver For For Management 2 Elect Director Frank Doyle For For Management 3 Elect Director John A. Heil For For Management 4 Elect Director Peter K. Hoffman For For Management 5 Elect Director Sir Paul Judge For For Management 6 Elect Director Nancy F. Koehn For For Management 7 Elect Director Christopher A. Masto For For Management 8 Elect Director P. Andrews McLane For For Management 9 Elect Director Mark Sarvary For For Management 10 Elect Director Robert B. Trussell, Jr. For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rodney F. Chase For For Management 2 Elect Director Gregory J. Goff For For Management 3 Elect Director Robert W. Goldman For For Management 4 Elect Director Steven H. Grapstein For For Management 5 Elect Director David Lilley For For Management 6 Elect Director J.W. Nokes For For Management 7 Elect Director Susan Tomasky For For Management 8 Elect Director Michael E. Wiley For For Management 9 Elect Director Patrick Y. Yang For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For For Management 3 Elect Director Howard G. Buffett For For Management 4 Elect Director Richard M. Daley For For Management 5 Elect Director Barry Diller For For Management 6 Elect Director Evan G. Greenberg For For Management 7 Elect Director Alexis M. Herman For For Management 8 Elect Director Muhtar Kent For For Management 9 Elect Director Donald R. Keough For For Management 10 Elect Director Robert A. Kotick For For Management 11 Elect Director Maria Elena Lagomasino For For Management 12 Elect Director Donald F. McHenry For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director James D. Robinson, III For For Management 15 Elect Director Peter V. Ueberroth For For Management 16 Elect Director Jacob Wallenberg For For Management 17 Elect Director James B. Williams For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HERSHEY COMPANY Ticker: HSY Security ID: 427866108 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director P.M. Arway For For Management 1.2 Elect Director J.P. Bilbrey For For Management 1.3 Elect Director R.F. Cavanaugh For For Management 1.4 Elect Director C.A. Davis For For Management 1.5 Elect Director R.M. Malcolm For For Management 1.6 Elect Director J.M. Mead For For Management 1.7 Elect Director J.E. Nevels For For Management 1.8 Elect Director A.J. Palmer For For Management 1.9 Elect Director T.J. Ridge For For Management 1.10 Elect Director D.L. Shedlarz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Francis S. Blake For For Management 3 Elect Director Ari Bousbib For For Management 4 Elect Director Gregory D. Brenneman For For Management 5 Elect Director J. Frank Brown For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Elect Director Ronald L. Sargent For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Qualified Employee Stock For For Management Purchase Plan 14 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 15 Prepare Employment Diversity Report Against Against Shareholder 16 Amend Right to Act by Written Consent Against For Shareholder 17 Amend Bylaws Call Special Meetings Against For Shareholder 18 Report on Charitable Contributions Against Against Shareholder 19 Adopt Storm Water Run-off Management Against Against Shareholder Policy THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 11, 2011 Meeting Type: Annual Record Date: AUG 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angela F. Braly For For Management 2 Elect Director Kenneth I. Chenault For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director Susan Desmond-Hellmann For For Management 5 Elect Director Robert A. McDonald For For Management 6 Elect Director W. James McNerney, Jr. For For Management 7 Elect Director Johnathan A. Rodgers For For Management 8 Elect Director Margaret C. Whitman For For Management 9 Elect Director Mary Agnes Wilderotter For For Management 10 Elect Director Patricia A. Woertz For For Management 11 Elect Director Ernesto Zedillo For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Amend Articles of Incorporation For For Management 16 Provide for Cumulative Voting Against For Shareholder 17 Phase Out Use of Laboratory Animals in Against Against Shareholder Pet Food Product Testing 18 Report on Political Contributions and Against Against Shareholder Provide Advisory Vote THE PROGRESSIVE CORPORATION Ticker: PGR Security ID: 743315103 Meeting Date: APR 20, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roger N. Farah For For Management 2 Elect Director Stephen R. Hardis For For Management 3 Elect Director Heidi G. Miller, Ph.D. For For Management 4 Elect Director Bradley T. Sheares, Ph. For For Management D. 5 Reduce Supermajority Vote Requirement For For Management 6 Declassify the Board of Directors For For Management 7 Fix Number of Directors at Eleven For For Management 8 Amend Code of Regulations for Revise For For Management the Procedures for Fixing the Number of Directors Within the Limits Set Forth in the Code of Regulations 9 Permit Board to Amend Bylaws Without For For Management Shareholder Consent 10 Amend Code of Regulations Providing For For Management the Annual Meeting be held by June 30 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Executive Incentive Bonus Plan For For Management 13 Amend Omnibus Stock Plan For For Management 14 Amend Non-Employee Director Omnibus For For Management Stock Plan 15 Ratify Auditors For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director William P. Barr For For Management 3 Elect Director Jeffrey L. Bewkes For For Management 4 Elect Director Stephen F. Bollenbach For For Management 5 Elect Director Robert C. Clark For For Management 6 Elect Director Mathias Dopfner For For Management 7 Elect Director Jessica P. Einhorn For For Management 8 Elect Director Fred Hassan For For Management 9 Elect Director Kenneth J. Novack For For Management 10 Elect Director Paul D. Wachter For For Management 11 Elect Director Deborah C. Wright For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent Against For Shareholder TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: MAR 07, 2012 Meeting Type: Annual Record Date: JAN 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal 2010/2011 2 Approve Discharge of Board and Senior For For Management Management 3.1 Elect Edward D. Breen as Director For For Management 3.2 Elect Michael Daniels as Director For For Management 3.3 Reelect Timothy Donahue as Director For For Management 3.4 Reelect Brian Duperreault as Director For For Management 3.5 Reelect Bruce Gordon as Director For For Management 3.6 Reelect Rajiv L. Gupta as Director For For Management 3.7 Reelect John Krol as Director For For Management 3.8 Reelect Brendan O'Neill as Director For For Management 3.9 Reelect Dinesh Paliwal as Director For For Management 3.10 Reelect William Stavropoulos as For For Management Director 3.11 Reelect Sandra Wijnberg as Director For For Management 3.12 Reelect R. David Yost as Director For For Management 4a Ratify Deloitte AG as Auditors For For Management 4b Appoint Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2011/2012 4c Ratify PricewaterhouseCoopers AG as For For Management Special Auditors 5a Approve Allocation of Income For For Management 5b Approve Consolidated Reserves For For Management 5c Approve Ordinary Cash Dividend For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend Articles of Association For For Management Regarding Book Entry Securities and Transfer of Registered Seat TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: FEB 03, 2012 Meeting Type: Annual Record Date: DEC 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Tyson For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director Gaurdie E. Banister, Jr. For For Management 1.4 Elect Director Jim Kever For For Management 1.5 Elect Director Kevin M. McNamara For For Management 1.6 Elect Director Brad T. Sauer For For Management 1.7 Elect Director Robert Thurber For For Management 1.8 Elect Director Barbara A. Tyson For For Management 1.9 Elect Director Albert C. Zapanta For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For For Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Roland A. Hernandez For For Management 7 Elect Director Joel W. Johnson For For Management 8 Elect Director Olivia F. Kirtley For For Management 9 Elect Director Jerry W. Levin For For Management 10 Elect Director David B. O'Maley For For Management 11 Elect Director O'dell M. Owens, M.D., For For Management M.P.H. 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For For Management 14 Elect Director Doreen Woo Ho For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael R. McCarthy For For Management 8 Elect Director Michael W. McConnell For For Management 9 Elect Director Thomas F. McLarty, III For For Management 10 Elect Director Steven R. Rogel For For Management 11 Elect Director Jose H. Villarreal For For Management 12 Elect Director James R. Young For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Stock Retention Against Against Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Michael J. Burns For For Management 3 Elect Director D. Scott Davis For For Management 4 Elect Director Stuart E. Eizenstat For For Management 5 Elect Director Michael L. Eskew For For Management 6 Elect Director William R. Johnson For For Management 7 Elect Director Candace Kendle For For Management 8 Elect Director Ann M. Livermore For For Management 9 Elect Director Rudy H.P. Markham For For Management 10 Elect Director Clark T. Randt, Jr. For For Management 11 Elect Director John W. Thompson For For Management 12 Elect Director Carol B. Tome For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock For For Management Purchase Plan 16 Report on Lobbying Contributions and Against Against Shareholder Expenses UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Louis R. Chenevert For For Management 2 Elect Director John V. Faraci For For Management 3 Elect Director Jean-Pierre Garnier, Ph. For For Management D. 4 Elect Director Jamie S. Gorelick For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director Ellen J. Kullman For For Management 7 Elect Director Richard D. McCormick For For Management 8 Elect Director Harold McGraw, III For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director H. Patrick Swygert For For Management 11 Elect Director Andre Villeneuve For For Management 12 Elect Director Christine Todd Whitman For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 26, 2012 Meeting Type: Annual Record Date: APR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martine Rothblatt For For Management 1.2 Elect Director Louis Sullivan For For Management 1.3 Elect Director Ray Kurzweil For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 04, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director Richard T. Burke For For Management 3 Elect Director Robert J. Darretta For For Management 4 Elect Director Stephen J. Hemsley For For Management 5 Elect Director Michele J. Hooper For For Management 6 Elect Director Rodger A. Lawson For For Management 7 Elect Director Douglas W. Leatherdale For For Management 8 Elect Director Glenn M. Renwick For For Management 9 Elect Director Kenneth I. Shine For For Management 10 Elect Director Gail R. Wilensky For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Report on Lobbying Payments and Policy Against Against Shareholder URS CORPORATION Ticker: URS Security ID: 903236107 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mickey P. Foret For For Management 2 Elect Director William H. Frist For For Management 3 Elect Director Lydia H. Kennard For For Management 4 Elect Director Donald R. Knauss For For Management 5 Elect Director Martin M. Koffel For For Management 6 Elect Director Joseph W. Ralston For For Management 7 Elect Director John D. Roach For For Management 8 Elect Director Douglas W. Stotlar For For Management 9 Elect Director William P. Sullivan For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Stock Retention/Holding Period Against Against Shareholder VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ronald K. Calgaard For For Management 2 Elect Director Jerry D. Choate For For Management 3 Elect Director Ruben M. Escobedo For For Management 4 Elect Director William R. Klesse For For Management 5 Elect Director Bob Marbut For For Management 6 Elect Director Donald L. Nickles For For Management 7 Elect Director Philip J. Pfeiffer For For Management 8 Elect Director Robert A. Profusek For For Management 9 Elect Director Susan Kaufman Purcell For For Management 10 Elect Director Stephen M. Waters For For Management 11 Elect Director Randall J. Weisenburger For For Management 12 Elect Director Rayford Wilkins, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Report on Political Contributions Against Against Shareholder 16 Report on Accident Risk Reduction Against Against Shareholder Efforts VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director Melanie L. Healey For For Management 3 Elect Director M. Frances Keeth For For Management 4 Elect Director Robert W. Lane For For Management 5 Elect Director Lowell C. McAdam For For Management 6 Elect Director Sandra O. Moose For For Management 7 Elect Director Joseph Neubauer For For Management 8 Elect Director Donald T. Nicolaisen For For Management 9 Elect Director Clarence Otis, Jr. For For Management 10 Elect Director Hugh B. Price For For Management 11 Elect Director Rodney E. Slater For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Disclose Prior Government Service Against Against Shareholder 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Performance-Based and/or Time-Based Against For Shareholder Equity Awards 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Provide Right to Act by Written Consent Against For Shareholder 19 Commit to Wireless Network Neutrality Against Against Shareholder VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 31, 2012 Meeting Type: Annual Record Date: DEC 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gary P. Coughlan For For Management 2 Elect Director Mary B. Cranston For For Management 3 Elect Director Francisco Javier For For Management Fernandez-Carbajal 4 Elect Director Robert W. Matschullat For For Management 5 Elect Director Cathy E. Minehan For For Management 6 Elect Director Suzanne Nora Johnson For For Management 7 Elect Director David J. Pang For For Management 8 Elect Director Joseph W. Saunders For For Management 9 Elect Director William S. Shanahan For For Management 10 Elect Director John A. Swainson For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For For Management 13 Ratify Auditors For For Management W&T OFFSHORE, INC. Ticker: WTI Security ID: 92922P106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Virginia Boulet For For Management 1.2 Elect Director Samir G. Gibara For For Management 1.3 Elect Director Robert I. Israel For For Management 1.4 Elect Director Stuart B. Katz For For Management 1.5 Elect Director Tracy W. Krohn For Withhold Management 1.6 Elect Director S. James Nelson, Jr. For For Management 1.7 Elect Director B. Frank Stanley For For Management 2 Increase Authorized Preferred Stock For Against Management 3 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Marissa A. Mayer For For Management 9 Elect Director Gregory B. Penner For For Management 10 Elect Director Steven S. Reinemund For For Management 11 Elect Director H. Lee Scott, Jr. For For Management 12 Elect Director Arne M. Sorenson For For Management 13 Elect Director Jim C. Walton For For Management 14 Elect Director S. Robson Walton For For Management 15 Elect Director Christopher J. Williams For For Management 16 Elect Director Linda S. Wolf For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Report on Political Contributions Against Against Shareholder 20 Request Director Nominee with Patient Against Against Shareholder Safety and Healthcare Quality Experience 21 Performance-Based Equity Awards Against For Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 11, 2012 Meeting Type: Annual Record Date: NOV 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Brailer For For Management 2 Elect Director Steven A. Davis For For Management 3 Elect Director William C. Foote For For Management 4 Elect Director Mark P. Frissora For For Management 5 Elect Director Ginger L. Graham For For Management 6 Elect Director Alan G. McNally For For Management 7 Elect Director Nancy M. Schlichting For For Management 8 Elect Director David Y. Schwartz For For Management 9 Elect Director Alejandro Silva For For Management 10 Elect Director James A. Skinner For For Management 11 Elect Director Gregory D. Wasson For For Management 12 Ratify Auditors For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Adopt Retention Ratio for Executives Against For Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Baker, II For For Management 2 Elect Director Elaine L. Chao For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Lloyd H. Dean For For Management 5 Elect Director Susan E. Engel For For Management 6 Elect Director Enrique Hernandez, Jr. For For Management 7 Elect Director Donald M. James For For Management 8 Elect Director Cynthia H. Milligan For For Management 9 Elect Director Nicholas G. Moore For For Management 10 Elect Director Federico F. Pena For For Management 11 Elect Director Philip J. Quigley For Against Management 12 Elect Director Judith M. Runstad For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director John G. Stumpf For For Management 15 Elect Director Susan G. Swenson For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Ratify Auditors For For Management 18 Require Independent Board Chairman Against Against Shareholder 19 Provide for Cumulative Voting Against For Shareholder 20 Adopt Proxy Access Right Against For Shareholder 21 Require Audit Committee Review and Against Against Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David W. Dorman For For Management 2 Elect Director Massimo Ferragamo For For Management 3 Elect Director Mirian M. Graddick-Weir For For Management 4 Elect Director J. David Grissom For For Management 5 Elect Director Bonnie G. Hill For For Management 6 Elect Director Jonathan S. Linen For For Management 7 Elect Director Thomas C. Nelson For For Management 8 Elect Director David C. Novak For For Management 9 Elect Director Thomas M. Ryan For For Management 10 Elect Director Jing-Shyh S. Su For For Management 11 Elect Director Robert D. Walter For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against Against Shareholder 15 Adopt and Implement Sustainable Palm Against For Shareholder Oil Policy Equity Market Neutral ACCENTURE PLC Ticker: CSA Security ID: G1151C101 Meeting Date: FEB 09, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Dina Dublon as a Director For For Management 3 Reelect William D. Green as a Director For For Management 4 Reelect Nobuyuki Idei as a Director For For Management 5 Reelect Marjorie Magner as a Director For For Management 6 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors For For Management 9 Authorize the Holding of the 2or For Management at a Location Outside Ireland 10 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 11 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philippe G. H. Capron For Against Management 2 Elect Director Robert J. Corti For For Management 3 Elect Director Frederic R. Crepin For Against Management 4 Elect Director Lucian Grainge For Against Management 5 Elect Director Brian G. Kelly For Against Management 6 Elect Director Robert A. Kotick For Abstain Management 7 Elect Director Jean-Bernard Levy For Against Management 8 Elect Director Robert J. Morgado For For Management 9 Elect Director Stephane Roussel For Against Management 10 Elect Director Richard Sarnoff For For Management 11 Elect Director Regis Turrini For Against Management 12 Amend Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 14 Ratify Auditors For For Management ACTUANT CORPORATION Ticker: ATU Security ID: 00508X203 Meeting Date: JAN 10, 2012 Meeting Type: Annual Record Date: NOV 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director Gustav H.p. Boel For For Management 1.4 Elect Director Thomas J. Fischer For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director R. Alan Hunter For For Management 1.7 Elect Director Robert A. Peterson For For Management 1.8 Elect Director Holly A. Van Deursen For For Management 1.9 Elect Director Dennis K. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 18, 2012 Meeting Type: Annual Record Date: APR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel T. Byrne For For Management 2 Elect Director Dwight D. Churchill For For Management 3 Elect Director Sean M. Healey For For Management 4 Elect Director Harold J. Meyerman For For Management 5 Elect Director William J. Nutt For For Management 6 Elect Director Tracy P. Palandjian For For Management 7 Elect Director Rita M. Rodriguez For For Management 8 Elect Director Patrick T. Ryan For For Management 9 Elect Director Jide J. Zeitlin For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director P. George Benson For For Management 2 Elect Director Wolfgang Deml For For Management 3 Elect Director Luiz F. Furlan For For Management 4 Elect Director Gerald B. Johanneson For For Management 5 Elect Director George E. Minnich For For Management 6 Elect Director Martin H. Richenhagen For For Management 7 Elect Director Gerald L. Shaheen For For Management 8 Elect Director Mallika Srinivasan For For Management 9 Elect Director Daniel C. Ustian For For Management 10 Elect Director Hendrikus Visser For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 21, 2012 Meeting Type: Annual Record Date: JAN 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert J. Herbold For For Management 2 Elect Director Koh Boon Hwee For For Management 3 Elect Director William P. Sullivan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALCOA INC. Ticker: AA Security ID: 013817101 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: FEB 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kathryn S. Fuller For For Management 2 Elect Director Judith M. Gueron For For Management 3 Elect Director Patricia F. Russo For For Management 4 Elect Director Ernesto Zedillo For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Reduce Supermajority Vote Requirement For For Management for the Fair Price Provision 8 Reduce Supermajority Vote Requirement For For Management for Director Elections 9 Reduce Supermajority Vote Requirement For For Management for Director Removals 10 Declassify the Board of Directors For For Management 11 Provide Right to Act by Written Consent For For Management ALIGN TECHNOLOGY, INC. Ticker: ALGN Security ID: 016255101 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David E. Collins For For Management 1.2 Elect Director Joseph Lacob For For Management 1.3 Elect Director C. Raymond Larkin, Jr. For For Management 1.4 Elect Director George J. Morrow For For Management 1.5 Elect Director David C. Nagel For For Management 1.6 Elect Director Thomas M. Prescott For For Management 1.7 Elect Director Greg J. Santora For For Management 1.8 Elect Director Warren S. Thaler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward J. Heffernan For For Management 2 Elect Director Robert A. Minicucci For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG Ticker: AWH Security ID: H01531104 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Scott A. Carmilani as Director For For Management 2 Elect James F. Duffy as Director For For Management 3 Elect Bart Friedman as Director For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management 6 Authorize Share Repurchase Program For For Management 7 Approve Reclassification of Free For For Management Reserves from Capital Contributions 8 Accept Consolidated Financial For For Management Statements and Statutory Reports 9 Approve Retention of Disposable Profits For For Management 10 Approve Reduction in Share Capital For For Management 11 Amend Articles to Eliminate Certain For For Management Conditional Share Capital 12 Amend Articles to Extend Authorized For For Management Share Capital 13 Approve Dividends For For Management 14 Appoint Deloitte & Touche as For For Management Independent Auditors and Deloitte AG as Statutory Auditors 15 Appoint PricewaterhouseCoopers AG as For For Management Special Auditor 16 Approve Discharge of Board and Senior For For Management Management AMERCO Ticker: UHAL Security ID: 023586100 Meeting Date: AUG 25, 2011 Meeting Type: Annual Record Date: JUN 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Brogan For For Management 1.2 Elect Director Daniel R. Mullen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management 5 Allow Shareholder Proposals Requesting For Against Shareholder Ratification of Decisions and Actions Taken by the Board AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Brauer For For Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Gayle P.W. Jackson For For Management 1.6 Elect Director James C. Johnson For For Management 1.7 Elect Director Steven H. Lipstein For For Management 1.8 Elect Director Patrick T. Stokes For For Management 1.9 Elect Director Thomas R. Voss For For Management 1.10 Elect Director Stephen R. Wilson For For Management 1.11 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Coal Combustion Waste Hazard Against Against Shareholder and Risk Mitigation Efforts 5 Report on Financial Risks of Coal Against Against Shareholder Reliance 6 Report on Energy Efficiency and Against Against Shareholder Renewable Energy Programs AMERICAN FINANCIAL GROUP, INC. Ticker: AFG Security ID: 025932104 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl H. Lindner III For For Management 1.2 Elect Director S. Craig Lindner For For Management 1.3 Elect Director Kenneth C. Ambrecht For For Management 1.4 Elect Director John B. Berding For For Management 1.5 Elect Director Theodore H. Emmerich For For Management 1.6 Elect Director James E. Evans For For Management 1.7 Elect Director Terry S. Jacobs For For Management 1.8 Elect Director Gregory G. Joseph For For Management 1.9 Elect Director William W. Verity For For Management 1.10 Elect Director John I. Von Lehman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Non-Employee Director Omnibus For Against Management Stock Plan 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Require a Majority Vote for the Against For Shareholder Election of Directors AMERICAN NATIONAL INSURANCE COMPANY Ticker: ANAT Security ID: 028591105 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Moody, Sr. For For Management 1.2 Elect Director James E. Pozzi For For Management 1.3 Elect Director Frances Anne For For Management Moody-Dahlberg 1.4 Elect Director Russell S. Moody For For Management 1.5 Elect Director William L. Moody, IV For For Management 1.6 Elect Director James D. Yarbrough For For Management 1.7 Elect Director Arthur O. Dummer For For Management 1.8 Elect Director Shelby M. Elliott For For Management 1.9 Elect Director Frank P. Williamson For For Management 2 Ratify Auditors For For Management AMERISTAR CASINOS, INC. Ticker: ASCA Security ID: 03070Q101 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: MAY 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas M. Steinbauer For For Management 1.2 Elect Director Leslie Nathanson Juris For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Robert A. Bradway For For Management 4 Elect Director Francois De Carbonnel For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Rebecca M. Henderson For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Tyler Jacks For For Management 9 Elect Director Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director J. Paul Reason For For Management 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Elect Director Ronald D. Sugar For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder 19 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Limit CEO to Serving on only One Other Against Against Shareholder Board ANCESTRY.COM INC. Ticker: ACOM Security ID: 032803108 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas Layton For Against Management 2 Elect Director Elizabeth Nelson For Against Management 3 Elect Director Timothy Sullivan For For Management 4 Ratify Auditors For For Management AOL INC. Ticker: AOL Security ID: 00184X105 Meeting Date: JUN 14, 2012 Meeting Type: Proxy Contest Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Tim Armstrong For Did Not Vote Management 1.2 Elect Director Richard Dalzell For Did Not Vote Management 1.3 Elect Director Karen Dykstra For Did Not Vote Management 1.4 Elect Director Alberto Ibarguen For Did Not Vote Management 1.5 Elect Director Susan Lyne For Did Not Vote Management 1.6 Elect Director Patricia Mitchell For Did Not Vote Management 1.7 Elect Director Fredric Reynolds For Did Not Vote Management 1.8 Elect Director James Stengel For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Did Not Vote Management 5 Approve Nonqualified Employee Stock For Did Not Vote Management Purchase Plan # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Dennis A. Miller For For Shareholder 1.2 Elect Director Jeffrey C. Smith For For Shareholder 1.3 Elect Director James A. Warner For Withhold Shareholder 1.4 Management Nominee - Tim Armstrong For For Shareholder 1.5 Management Nominee - Richard Dalzell For For Shareholder 1.6 Management Nominee - Karen Dykstra For For Shareholder 1.7 Management Nominee - Susan Lyne For For Shareholder 1.8 Management Nominee - Fredric Reynolds For For Shareholder 2 Ratify Auditors None For Management 3 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan None Against Management 5 Approve Nonqualified Employee Stock None Against Management Purchase Plan ARCH CAPITAL GROUP LTD. Ticker: ACGL Security ID: G0450A105 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric W. Doppstadt For For Management 1.2 Elect Director Constantine Iordanou For For Management 1.3 Elect Director James J. Meenaghan For For Management 1.4 Elect Director John M. Pasquesi For Withhold Management 2.1 Elect Director Anthony Asquith as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.2 Elect Director Edgardo Balois as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.3 Elect Director William E. Beveridge as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.4 Elect Director Dennis R. Brand as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.5 Elect Director Peter Calleo as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.6 Elect Director Knud Christensen as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.7 Elect Director Paul Cole as Designated For For Management Company Director of Non-U.S. Subsidiaries 2.8 Elect Director Graham B.R. Collis as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.9 Elect Director William J. Cooney as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.10 Elect Director Michael Feetham as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.11 Elect Director Stephen Fogarty as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.12 Elect Director E. Fullerton-Rome as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.13 Elect Director Marc Grandisson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.14 Elect Director Michael A. Greene as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.15 Elect Director John C.R. Hele as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.16 Elect Director David W. Hipkin as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.17 Elect Director W. Preston Hutchings as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.18 Elect Director Constantine Iordanou as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.19 Elect Director Wolbert H. Kamphuijs as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.20 Elect Director Michael H. Kier as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.21 Elect Director Lin Li-Williams as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.22 Elect Director Mark D. Lyons as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.23 Elect Director Adam Matteson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.24 Elect Director David McElroy as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.25 Elect Director Rommel Mercado as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.26 Elect Director Martin J. Nilsen as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.27 Elect Director Mark Nolan as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.28 Elect Director Nicolas Papadopoulo as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.29 Elect Director Elisabeth Quinn as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.30 Elect Director Maamoun Rajeh as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.31 Elect Director John F. Rathgeber as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.32 Elect Director Andrew Rippert as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.33 Elect Director Paul S. Robotham as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.34 Elect Director Carla Santamaria-Sena For For Management as Designated Company Director of Non-U.S. Subsidiaries 2.35 Elect Director Scott Schenker as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.36 Elect Director Soren Scheuer as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.37 Elect Director Budhi Singh as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.38 Elect Director Helmut Sohler as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.39 Elect Director Iwan van Munster as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.40 Elect Director Angus Watson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.41 Elect Director James R. Weatherstone For For Management as Designated Company Director of Non-U.S. Subsidiaries 3 Approve Arch Capital Group LTD. 2012 For For Management Long Term Incentive and Share Award Plan 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ARRIS GROUP, INC. Ticker: ARRS Security ID: 04269Q100 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alex B. Best For For Management 1.2 Elect Director Harry L. Bosco For For Management 1.3 Elect Director James A. Chiddix For For Management 1.4 Elect Director John Anderson Craig For For Management 1.5 Elect Director Andrew T. Heller For For Management 1.6 Elect Director Matthew B. Kearney For For Management 1.7 Elect Director William H. Lambert For For Management 1.8 Elect Director Robert J. Stanzione For For Management 1.9 Elect Director Debora J. Wilson For For Management 1.10 Elect Director David A. Woodle For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ASPEN TECHNOLOGY, INC. Ticker: AZPN Security ID: 045327103 Meeting Date: DEC 08, 2011 Meeting Type: Annual Record Date: OCT 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan C. Mcardle For For Management 1.2 Elect Director Simon J. Orebi Gann For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elaine D. Rosen For For Management 2 Elect Director Howard L. Carver For For Management 3 Elect Director Juan N. Cento For For Management 4 Elect Director Elyse Douglas For For Management 5 Elect Director Lawrence V. Jackson For For Management 6 Elect Director David B. Kelso For For Management 7 Elect Director Charles J. Koch For For Management 8 Elect Director H. Carroll Mackin For For Management 9 Elect Director Robert B. Pollock For For Management 10 Elect Director Paul J. Reilly For For Management 11 Elect Director Robert W. Stein For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ASSURED GUARANTY LTD. Ticker: AGO Security ID: G0585R106 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Francisco L. Borges as Director For For Management 1.2 Elect Stephen A. Cozen as Director For For Management 1.3 Elect Patrick W. Kenny as Director For For Management 1.4 Elect Donald H. Layton as Director For For Management 1.5 Elect Robin Monro-Davies as Director For For Management 1.6 Elect Michael T. O'Kane as Director For For Management 1.7 Elect Wilbur L. Ross, Jr. as Director For For Management 1.8 Elect Walter A. Scott as Director For For Management 1.9 Elect Howard Albert as Director of For For Management Assured Guaranty Re Ltd 1.10 Elect Robert A. Bailenson as Director For For Management of Assured Guaranty Re Ltd 1.11 Elect Russell B. Brewer, II as For For Management Director of Assured Guaranty Re Ltd 1.12 Elect Gary Burnet as Director of For For Management Assured Guaranty Re Ltd 1.13 Elect Dominic J. Frederico asDirector For For Management of Assured Guaranty Re Ltd 1.14 Elect James M. Michener as Director of For For Management Assured Guaranty Re Ltd 1.15 Elect Robert B. Mills as Director of For For Management Assured Guaranty Re Ltd 1.16 Elect Kevin Pearson as Director of For For Management Assured Guaranty Re Ltd 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors of Assured Guaranty Re BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mukesh D. Ambani For For Management 2 Elect Director Susan S. Bies For For Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director Monica C. Lozano For For Management 8 Elect Director Thomas J. May For For Management 9 Elect Director Brian T. Moynihan For For Management 10 Elect Director Donald E. Powell For For Management 11 Elect Director Charles O. Rossotti For Against Management 12 Elect Director Robert W. Scully For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Ratify Auditors For For Management 15 Disclose Prior Government Service Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Stock Retention/Holding Period Against Against Shareholder 18 Require Audit Committee Review and Against Against Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations 19 Prohibit Political Contributions Against Against Shareholder BEACON ROOFING SUPPLY, INC. Ticker: BECN Security ID: 073685109 Meeting Date: FEB 08, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. Buck For For Management 1.2 Elect Director Paul M. Isabella For For Management 1.3 Elect Director H. Arthur Bellows, Jr. For For Management 1.4 Elect Director James J. Gaffney For For Management 1.5 Elect Director Peter M. Gotsch For For Management 1.6 Elect Director Stuart A. Randle For For Management 1.7 Elect Director Wilson B. Sexton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BELDEN INC. Ticker: BDC Security ID: 077454106 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Aldrich For For Management 1.2 Elect Director Lance C. Balk For For Management 1.3 Elect Director Judy L. Brown For For Management 1.4 Elect Director Bryan C. Cressey For For Management 1.5 Elect Director Glenn Kalnasy For For Management 1.6 Elect Director George Minnich For For Management 1.7 Elect Director John M. Monter For For Management 1.8 Elect Director John S. Stroup For For Management 1.9 Elect Director Dean Yoost For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lisa M. Caputo For For Management 1.2 Elect Director Kathy J. Higgins Victor For For Management 1.3 Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Declassify the Board of Directors For For Shareholder BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 08, 2012 Meeting Type: Annual Record Date: APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Caroline D. Dorsa For For Management 2 Elect Director Stelios Papadopoulos For For Management 3 Elect Director George A. Scangos For For Management 4 Elect Director Lynn Schenk For For Management 5 Elect Director Alexander J. Denner For For Management 6 Elect Director Nancy L. Leaming For For Management 7 Elect Director Richard C. Mulligan For For Management 8 Elect Director Robert W. Pangia For For Management 9 Elect Director Brian S. Posner For For Management 10 Elect Director Eric K. Rowinsky For For Management 11 Elect Director Stephen A. Sherwin For For Management 12 Elect Director William D. Young For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 16 Provide Right to Call Special Meeting For For Management BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William S. Demchak For For Management 2 Elect Director Laurence D. Fink For For Management 3 Elect Director Robert S. Kapito For For Management 4 Elect Director Thomas H. O'Brien For For Management 5 Elect Director Ivan G. Seidenberg For For Management 6 Declassify the Board of Directors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Ratify Auditors For For Management BOB EVANS FARMS, INC. Ticker: BOBE Security ID: 096761101 Meeting Date: AUG 23, 2011 Meeting Type: Annual Record Date: JUL 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Cheryl L. Krueger For For Management 2 Elect Director G. Robert Lucas II For For Management 3 Elect Director Eileen A. Mallesch For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Adopt Cage-Free Eggs Purchasing Policy Against Against Shareholder 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Ratify Auditors For For Management BOSTON SCIENTIFIC CORPORATION Ticker: BSX Security ID: 101137107 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Katharine T. Bartlett For For Management 1.2 Elect Director Bruce L. Byrnes For For Management 1.3 Elect Director Nelda J. Connors For For Management 1.4 Elect Director Kristina M. Johnson For For Management 1.5 Elect Director William H. Kucheman For For Management 1.6 Elect Director Ernest Mario For For Management 1.7 Elect Director N.J. Nicholas, Jr. For For Management 1.8 Elect Director Pete M. Nicholas For For Management 1.9 Elect Director Uwe E. Reinhardt For For Management 1.10 Elect Director John E. Sununu For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors BRANDYWINE REALTY TRUST Ticker: BDN Security ID: 105368203 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter D'Alessio For For Management 1.2 Elect Director Anthony A. Nichols, Sr. For For Management 1.3 Elect Director Gerard H. Sweeney For For Management 1.4 Elect Director Wyche Fowler For For Management 1.5 Elect Director Michael J. Joyce For For Management 1.6 Elect Director Mich Charles P. Pizzi For For Management 1.7 Elect Director James C. Diggs For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BRIDGEPOINT EDUCATION, INC. Ticker: BPI Security ID: 10807M105 Meeting Date: MAY 14, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick T. Hackett For Withhold Management 1.2 Elect Director Andrew S. Clark For For Management 2 Ratify Auditors For For Management BRIGGS & STRATTON CORPORATION Ticker: BGG Security ID: 109043109 Meeting Date: OCT 19, 2011 Meeting Type: Annual Record Date: AUG 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. Batten For For Management 1.2 Elect Director Keith R. McLoughlin For For Management 1.3 Elect Director Brian C. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 20, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Judy Bruner For For Management 2 Elect Director John W. Gerdelman For For Management 3 Elect Director David L. House For For Management 4 Elect Director Glenn C. Jones For For Management 5 Elect Director Michael Klayko For For Management 6 Elect Director L. William Krause For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management 9 Amend Qualified Employee Stock For For Management Purchase Plan 10 Ratify Auditors For For Management BUCKEYE TECHNOLOGIES INC. Ticker: BKI Security ID: 118255108 Meeting Date: NOV 03, 2011 Meeting Type: Annual Record Date: SEP 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George W. Bryan For For Management 1.2 Elect Director R. Howard Cannon For For Management 1.3 Elect Director Katherine Buckman Gibson For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management BUNGE LIMITED Ticker: BG Security ID: G16962105 Meeting Date: MAY 25, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Francis Coppinger as Director For For Management 1.2 Elect Alberto Weisser as Director For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan L. Bostrom For For Management 2 Elect Director Donald L. Lucas For For Management 3 Elect Director James D. Plummer For For Management 4 Elect Director Alberto For For Management Sangiovanni-Vincentelli 5 Elect Director George M. Scalise For For Management 6 Elect Director John B. Shoven For For Management 7 Elect Director Roger S. Siboni For For Management 8 Elect Director Lip-Bu Tan For For Management 9 Amend Non-Employee Director Omnibus For Against Management Stock Plan 10 Amend Non-Employee Director Omnibus For Against Management Stock Plan 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director Albert Goldstein For For Management 1.5 Elect Director James H. Graves For For Management 1.6 Elect Director B.d. Hunter For For Management 1.7 Elect Director Timothy J. McKibben For For Management 1.8 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management CBL & ASSOCIATES PROPERTIES, INC. Ticker: CBL Security ID: 124830100 Meeting Date: MAY 07, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John N. Foy For Withhold Management 1.2 Elect Director Thomas J. DeRosa For Withhold Management 1.3 Elect Director Matthew S. Dominski For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard W. Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen A. Furbacher For Withhold Management 1.2 Elect Director John D. Johnson For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For For Management 1.2 Elect Director Robert J. Bertolini For For Management 1.3 Elect Director Stephen D. Chubb For For Management 1.4 Elect Director Deborah T. Kochevar For For Management 1.5 Elect Director George E. Massaro For For Management 1.6 Elect Director George M. Milne, Jr. For For Management 1.7 Elect Director C. Richard Reese For For Management 1.8 Elect Director Samuel O. Thier For For Management 1.9 Elect Director Richard F. Wallman For For Management 1.10 Elect Director William H. Waltrip For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Animal Welfare Act Violations Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Adopt Guidelines for Country Selection Against Against Shareholder 18 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Request Director Nominee with Against Against Shareholder Environmental Qualifications CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect James R. Bolch to Supervisory For For Management Board 2a Elect Philip K. Asherman to For For Management Supervisory Board 2b Elect L. Richard Flury to Supervisory For For Management Board 2c Elect W. Craig Kissel to Supervisory For For Management Board 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Financial Statements, Discuss For For Management Statutory Reports, and Approve Publication of Information in English 6 Approve Financial Statements, For For Management Allocation of Income and Dividends of 0.20 per Share, and Discharge Directors 7 Approve Discharge of Management Board For For Management 8 Approve Discharge of Supervisory Board For For Management 9 Ratify Ernst & Young LLP as Auditors For For Management 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Grant Board Authority to Issue Shares For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Approve Remuneration of Supervisory For Against Management Board CLOUD PEAK ENERGY INC. Ticker: CLD Security ID: 18911Q102 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Colin Marshall For For Management 2 Elect Director Steven Nance For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CNA FINANCIAL CORPORATION Ticker: CNA Security ID: 126117100 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul J. Liska For For Management 1.2 Elect Director Jose O. Montemayor For For Management 1.3 Elect Director Thomas F. Motamed For For Management 1.4 Elect Director Don M. Randel For For Management 1.5 Elect Director Joseph Rosenberg For For Management 1.6 Elect Director Andrew H. Tisch For For Management 1.7 Elect Director James S. Tisch For For Management 1.8 Elect Director Marvin Zonis For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Michael Bogert For For Management 1.2 Elect Director James J. Curran For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Mitchell J. Krebs For For Management 1.5 Elect Director Andrew Lundquist For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 1.9 Elect Director Timothy R. Winterer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COINSTAR, INC. Ticker: CSTR Security ID: 19259P300 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul D. Davis For For Management 2 Elect Director Nelson C. Chan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management COLFAX CORPORATION Ticker: CFX Security ID: 194014106 Meeting Date: JAN 05, 2012 Meeting Type: Special Record Date: DEC 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares for a For For Management Private Placement 2 Approve Issuance of Shares for a For For Management Private Placement 3 Issue Shares in Connection with For For Management Acquisition 4 Increase Authorized Preferred and For For Management Common Stock 5 Adjourn Meeting For Against Management CON-WAY INC. Ticker: CNW Security ID: 205944101 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John J. Anton For For Management 2 Elect Director William R. Corbin For For Management 3 Elect Director W. Keith Kennedy, Jr. For For Management 4 Elect Director Michael J. Murray For For Management 5 Elect Director Edith R. Perez For For Management 6 Elect Director John C. Pope For For Management 7 Elect Director William J. Schroeder For For Management 8 Elect Director Douglas W. Stotlar For For Management 9 Elect Director Peter W. Stott For For Management 10 Elect Director Roy W. Templin For For Management 11 Elect Director Chelsea C. White, III For For Management 12 Approve Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Armitage For For Management 2 Elect Director Richard H. Auchinleck For For Management 3 Elect Director James E. Copeland, Jr. For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Ruth R. Harkin For For Management 6 Elect Director Ryan M. Lance For For Management 7 Elect Director Mohd H. Marican For For Management 8 Elect Director Harold W. McGraw, III For For Management 9 Elect Director James J. Mulva For For Management 10 Elect Director Robert A. Niblock For For Management 11 Elect Director Harald J. Norvik For For Management 12 Elect Director William K. Reilly For For Management 13 Elect Director Victoria J. Tschinkel For For Management 14 Elect Director Kathryn C. Turner For For Management 15 Elect Director William E. Wade, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 18 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 22 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 21, 2011 Meeting Type: Annual Record Date: MAY 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry Fowden For For Management 1.2 Elect Director Barry A. Fromberg For For Management 1.3 Elect Director Jeananne K. Hauswald For For Management 1.4 Elect Director James A. Locke III For Withhold Management 1.5 Elect Director Richard Sands For For Management 1.6 Elect Director Robert Sands For For Management 1.7 Elect Director Paul L. Smith For For Management 1.8 Elect Director Mark Zupan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Request that the Board Adopt a Plan Against For Shareholder for All Stock to Have One Vote Per Share CORRECTIONS CORPORATION OF AMERICA Ticker: CXW Security ID: 22025Y407 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Ferguson For For Management 1.2 Elect Director Damon T. Hininger For For Management 1.3 Elect Director Donna M. Alvarado For For Management 1.4 Elect Director William F. Andrews For For Management 1.5 Elect Director John D. Correnti For For Management 1.6 Elect Director Dennis W. DeConcini For For Management 1.7 Elect Director John R. Horne For For Management 1.8 Elect Director C. Michael Jacobi For For Management 1.9 Elect Director Anne L. Mariucci For For Management 1.10 Elect Director Thurgood Marshall, Jr. For For Management 1.11 Elect Director Charles L. Overby For For Management 1.12 Elect Director John R. Prann, Jr. For For Management 1.13 Elect Director Joseph V. Russell For For Management 1.14 Elect Director Henri L. Wedell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Prison Sexual Violence Against Against Shareholder Reduction Oversight CROCS, INC. Ticker: CROX Security ID: 227046109 Meeting Date: JUN 04, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Frasch For For Management 1.2 Elect Director W. Stephen Cannon For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CUBIST PHARMACEUTICALS, INC. Ticker: CBST Security ID: 229678107 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth Bate For For Management 1.2 Elect Director Nancy Hutson For For Management 1.3 Elect Director Leon Moulder, Jr. For For Management 1.4 Elect Director Martin Soeters For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Approve Omnibus Stock Plan For For Management 13 Amend Nonqualified Employee Stock For For Management Purchase Plan 14 Provide Right to Call Special Meeting For For Management CYPRESS SEMICONDUCTOR CORPORATION Ticker: CY Security ID: 232806109 Meeting Date: MAY 11, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T.J. Rodgers For For Management 1.2 Elect Director W. Steve Albrecht For For Management 1.3 Elect Director Eric A. Benhamou For For Management 1.4 Elect Director Lloyd Carney For For Management 1.5 Elect Director James R. Long For For Management 1.6 Elect Director J. Daniel McCranie For For Management 1.7 Elect Director J.D. Sherman For For Management 1.8 Elect Director Wilbert van den Hoek For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DANA HOLDING CORPORATION Ticker: DAN Security ID: 235825205 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Virginia A. Kamsky For For Management 1.2 Elect Director Terrence J. Keating For For Management 1.3 Elect Director Joseph C. Muscari For For Management 1.4 Elect Director Steven B. Schwarzwaelder For For Management 1.5 Elect Director Richard F. Wallman For For Management 1.6 Elect Director Keith E. Wandell For For Management 1.7 Elect Director Roger J. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 15, 2011 Meeting Type: Annual Record Date: MAY 20, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Breyer For Withhold Management 1.2 Elect Director Donald J. Carty For For Management 1.3 Elect Director Michael S. Dell For For Management 1.4 Elect Director William H. Gray, III For For Management 1.5 Elect Director Gerald J. Kleisterlee For For Management 1.6 Elect Director Thomas W. Luce, III For For Management 1.7 Elect Director Klaus S. Luft For For Management 1.8 Elect Director Alex J. Mandl For For Management 1.9 Elect Director Shantanu Narayen For For Management 1.10 Elect Director H. Ross Perot, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against For Shareholder 6 Provide Right to Act by Written Consent Against For Shareholder 7 Approve Declaration of Dividends Against Against Shareholder DG FASTCHANNEL, INC. Ticker: DGIT Security ID: 23326R109 Meeting Date: NOV 01, 2011 Meeting Type: Annual Record Date: SEP 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. H. Moore For For Management 1.2 Elect Director John R. Harris For For Management 1.3 Elect Director Jeffrey A. Rich For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Change Company Name from DG For For Management FastChannel, Inc. to Digital Generation, Inc. 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management DIAMOND OFFSHORE DRILLING, INC. Ticker: DO Security ID: 25271C102 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James S. Tisch For For Management 2 Elect Director Lawrence R. Dickerson For For Management 3 Elect Director John R. Bolton For For Management 4 Elect Director Charles L. Fabrikant For Against Management 5 Elect Director Paul G. Gaffney, II For For Management 6 Elect Director Edward Grebow For For Management 7 Elect Director Herbert C. Hofmann For For Management 8 Elect Director Clifford M. Sobel For For Management 9 Elect Director Andrew H. Tisch For For Management 10 Elect Director Raymond S. Troubh For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Executive Incentive Bonus Plan For For Management DICE HOLDINGS, INC. Ticker: DHX Security ID: 253017107 Meeting Date: APR 20, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Raymond Bingham For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 19, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Brad Martin For For Management 2 Elect Director Frank R. Mori For For Management 3 Elect Director J.C. Watts, Jr. For For Management 4 Elect Director Nick White For For Management 5 Ratify Auditors For For Management DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Ticker: DTG Security ID: 256743105 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas P. Capo For Withhold Management 1.2 Elect Director Maryann N. Keller For Withhold Management 1.3 Elect Director Edward C. Lumley For Withhold Management 1.4 Elect Director Richard W. Neu For Withhold Management 1.5 Elect Director John C. Pope For Withhold Management 1.6 Elect Director Scott L. Thompson For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Increase Authorized Common Stock For Against Management DOMTAR CORPORATION Ticker: UFS Security ID: 257559203 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Giannella Alvarez For For Management 2 Elect Director Jack C. Bingleman For For Management 3 Elect Director Louis P. Gignac For For Management 4 Elect Director Brian M. Levitt For For Management 5 Elect Director Harold H. MacKay For For Management 6 Elect Director David G. Maffucci For For Management 7 Elect Director Robert J. Steacy For For Management 8 Elect Director Pamela B. Strobel For For Management 9 Elect Director Denis Turcotte For For Management 10 Elect Director John D. Williams For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Ratify Auditors For For Management DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David E. Alexander For For Management 2 Elect Director Pamela H. Patsley For For Management 3 Elect Director M. Anne Szostak For For Management 4 Elect Director Michael F. Weinstein For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers EDUCATION MANAGEMENT CORPORATION Ticker: EDMC Security ID: 28140M103 Meeting Date: OCT 28, 2011 Meeting Type: Annual Record Date: SEP 08, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Todd S. Nelson For Withhold Management 1.2 Elect Director Mick J. Beekhuizen For Withhold Management 1.3 Elect Director Samuel C. Cowley For For Management 1.4 Elect Director Adrian M. Jones For Withhold Management 1.5 Elect Director Jeffrey T. Leeds For Withhold Management 1.6 Elect Director John R. McKernan, Jr. For Withhold Management 1.7 Elect Director Leo F. Mullin For For Management 1.8 Elect Director Paul J. Salem For Withhold Management 1.9 Elect Director Peter O. Wilde For Withhold Management 1.10 Elect Director Joseph R. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years EL PASO ELECTRIC COMPANY Ticker: EE Security ID: 283677854 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Harris For For Management 1.2 Elect Director Stephen N. Wertheimer For For Management 1.3 Elect Director Charles A. Yamarone For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ELECTRONIC ARTS INC. Ticker: ERTS Security ID: 285512109 Meeting Date: JUL 28, 2011 Meeting Type: Annual Record Date: JUN 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leonard S. Coleman For For Management 2 Elect Director Jeffrey T. Huber For For Management 3 Elect Director Geraldine B. Laybourne For For Management 4 Elect Director Gregory B. Maffei For For Management 5 Elect Director Vivek Paul For For Management 6 Elect Director Lawrence F. Probst III For For Management 7 Elect Director John S. Riccitiello For For Management 8 Elect Director Richard A. Simonson For For Management 9 Elect Director Linda J. Srere For For Management 10 Elect Director Luis A. Ubinas For For Management 11 Amend Omnibus Stock Plan For Against Management 12 Amend Qualified Employee Stock For For Management Purchase Plan 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Ratify Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 16, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Baicker For For Management 2 Elect Director J. E. Fyrwald For For Management 3 Elect Director E. R. Marram For For Management 4 Elect Director D. R. Oberhelman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Adopt Policy for Engagement With Against Against Shareholder Proponents of Shareholder Proposals Supported by a Majority Vote 10 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives EMCOR GROUP, INC. Ticker: EME Security ID: 29084Q100 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen W. Bershad For For Management 1.2 Elect Director David A.B. Brown For For Management 1.3 Elect Director Larry J. Bump For For Management 1.4 Elect Director Albert Fried, Jr. For For Management 1.5 Elect Director Anthony J. Guzzi For For Management 1.6 Elect Director Richard F. Hamm, Jr. For For Management 1.7 Elect Director David H. Laidley For For Management 1.8 Elect Director Frank T. MacInnis For For Management 1.9 Elect Director Jerry E. Ryan For For Management 1.10 Elect Director Michael T. Yonker For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ENERGY XXI (BERMUDA) LIMITED Ticker: 5E3B Security ID: G10082140 Meeting Date: NOV 08, 2011 Meeting Type: Annual Record Date: SEP 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect John D. Schiller, Jr. as Director For For Management 1.2 Elect William Colvin as Director For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Increase Authorized Preferred Stock For Against Management 5 Approve UHY LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration EXPEDIA, INC. Ticker: EXPE Security ID: 30212P105 Meeting Date: DEC 06, 2011 Meeting Type: Annual Record Date: OCT 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Agreement For For Management 2 Approve Reverse Stock Split For Against Management 3 Approve Merger Agreement For For Management 4 Amend Certificate of Incorporation For For Management Renouncing Interest in Transactions that may be a Corporate Opportunity for both Expedia and TripAdvisor 5.1 Elect Director A. George 'Skip' Battle For For Management 5.2 Elect Director Barry Diller For For Management 5.3 Elect Director Jonathan L. Dolgen For For Management 5.4 Elect Director William R. Fitzgerald For Withhold Management 5.5 Elect Director Craig A. Jacobson For For Management 5.6 Elect Director Victor A. Kaufman For For Management 5.7 Elect Director Peter M. Kern For For Management 5.8 Elect Director Dara Khosrowshahi For For Management 5.9 Elect Director John C. Malone For For Management 5.10 Elect Director Jose A. Tazon For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote on Say on Pay Frequency Three Three Years Management Years EXTERRAN HOLDINGS, INC. Ticker: EXH Security ID: 30225X103 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Uriel E. Dutton For For Management 1.2 Elect Director Gordon T. Hall For For Management 1.3 Elect Director J.W.G. Honeybourne For For Management 1.4 Elect Director Mark A McCollum For For Management 1.5 Elect Director William C. Pate For For Management 1.6 Elect Director Stephen M. Pazuk For For Management 1.7 Elect Director Christopher T. Seaver For For Management 1.8 Elect Director Mark R. Sotir For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director H.H. Fore For For Management 1.6 Elect Director K.C. Frazier For For Management 1.7 Elect Director W.W. George For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Report on Political Contributions Against Against Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 9 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FEI COMPANY Ticker: FEIC Security ID: 30241L109 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence A. Bock For For Management 1.2 Elect Director Arie Huijser For For Management 1.3 Elect Director Don R. Kania For For Management 1.4 Elect Director Thomas F. Kelly For For Management 1.5 Elect Director Jan C. Lobbezoo For For Management 1.6 Elect Director Gerhard H. Parker For For Management 1.7 Elect Director James T. Richardson For For Management 1.8 Elect Director Richard H. Wills For For Management 1.9 Elect Director Homa Bahrami For For Management 1.10 Elect Director Jami K. Nachtsheim For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FIRST INDUSTRIAL REALTY TRUST, INC. Ticker: FR Security ID: 32054K103 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Rau For For Management 1.2 Elect Director W. Ed Tyler For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management FLUOR CORPORATION Ticker: FLR Security ID: 343412102 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter K. Barker For Against Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director Dean R. O'Hare For For Management 4 Elect Director David T. Seaton For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Provide Right to Call Special Meeting For For Management 7 Ratify Auditors For For Management FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan D. Feldman For For Management 1.2 Elect Director Jarobin Gilbert, Jr. For For Management 1.3 Elect Director David Y. Schwartz For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen G. Butler For For Management 2 Elect Director Kimberly A. Casiano For For Management 3 Elect Director Anthony F. Earley, Jr. For For Management 4 Elect Director Edsel B. Ford II For For Management 5 Elect Director William Clay Ford, Jr. For For Management 6 Elect Director Richard A. Gephardt For For Management 7 Elect Director James H. Hance, Jr. For For Management 8 Elect Director William W. Helman IV For For Management 9 Elect Director Irvine O. Hockaday, Jr. For For Management 10 Elect Director Jon M. Huntsman, Jr. For For Management 11 Elect Director Richard A. Manoogian For Against Management 12 Elect Director Ellen R. Marram For For Management 13 Elect Director Alan Mulally For For Management 14 Elect Director Homer A. Neal For For Management 15 Elect Director Gerald L. Shaheen For For Management 16 Elect Director John L. Thornton For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Provide for Cumulative Voting Against For Shareholder 20 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 21 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings FOREST LABORATORIES, INC. Ticker: FRX Security ID: 345838106 Meeting Date: AUG 18, 2011 Meeting Type: Proxy Contest Record Date: JUN 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor Management Proposals (White Card) None 1.1 Elect Director Howard Solomon For For Management 1.2 Elect Director Nesli Basgoz For For Management 1.3 Elect Director Christopher J. Coughlin For For Management 1.4 Elect Director Dan L. Goldwasser For For Management 1.5 Elect Director Kenneth E. Goodman For For Management 1.6 Elect Director Gerald M. Lieberman For For Management 1.7 Elect Director Lawrence S. Olanoff For For Management 1.8 Elect Director Lester B. Salans For For Management 1.9 Elect Director Brenton L. Saunders For For Management 1.10 Elect Director Peter J. Zimetbaum For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Alexander J. Denner For Did Not Vote Shareholder 1.2 Elect Director Richard Mulligan For Did Not Vote Shareholder 1.3 Elect Director Lucian A. Bebchuk For Did Not Vote Shareholder 1.4 Elect Director Eric J. Ende For Did Not Vote Shareholder 1.5 Management Nominee - Nesli Basgoz For Did Not Vote Shareholder 1.6 Management Nominee - Christopher J. For Did Not Vote Shareholder Coughlin 1.7 Management Nominee - Gerald M. For Did Not Vote Shareholder Lieberman 1.8 Management Nominee - Lawrence S. For Did Not Vote Shareholder Olanoff 1.9 Management Nominee - Brenton L. For Did Not Vote Shareholder Saunders 1.10 Management Nominee - Peter J. Zimetbaum For Did Not Vote Shareholder 2 Advisory Vote to Ratify Named Against Did Not Vote Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year Did Not Vote Management 4 Ratify Auditors For Did Not Vote Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 14, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B. M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 19, 2012 Meeting Type: Annual Record Date: APR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel A. DeMatteo For For Management 1.2 Elect Director Shane S. Kim For For Management 1.3 Elect Director J. Paul Raines For For Management 1.4 Elect Director Kathy Vrabeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GANNETT CO., INC. Ticker: GCI Security ID: 364730101 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John E. Cody For For Management 1.2 Elect Director Howard D. Elias For For Management 1.3 Elect Director Arthur H. Harper For For Management 1.4 Elect Director John Jeffry Louis For For Management 1.5 Elect Director Marjorie Magner For For Management 1.6 Elect Director Gracia C. Martore For For Management 1.7 Elect Director Scott K. McCune For Withhold Management 1.8 Elect Director Duncan M. McFarland For For Management 1.9 Elect Director Susan Ness For For Management 1.10 Elect Director Neal Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GARDNER DENVER, INC. Ticker: GDI Security ID: 365558105 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael C. Arnold For For Management 1.2 Elect Director Barry L. Pennypacker For For Management 1.3 Elect Director Richard L. Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Elect Director Min H. Kao For For Management 3.2 Elect Director Charles W. Peffer For For Management 4 Ratify Auditors For For Management 5 Approve Dividends For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GARTNER, INC. Ticker: IT Security ID: 366651107 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Bingle For For Management 2 Elect Director Richard J. Bressler For For Management 3 Elect Director Raul E. Cesan For For Management 4 Elect Director Karen E. Dykstra For For Management 5 Elect Director Anne Sutherland Fuchs For For Management 6 Elect Director William O. Grabe For For Management 7 Elect Director Eugene A. Hall For For Management 8 Elect Director Stephen G. Pagliuca For For Management 9 Elect Director James C. Smith For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Amend Executive Incentive Bonus Plan For For Management 12 Ratify Auditors For For Management GENERAC HOLDINGS INC. Ticker: GNRC Security ID: 368736104 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry J. Goldstein For For Management 1.2 Elect Director David A. Ramon For For Management 1.3 Elect Director Robert D. Dixon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management GEORGIA GULF CORPORATION Ticker: GGC Security ID: 373200302 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul D. Carrico For For Management 2 Elect Director T. Kevin DeNicola For For Management 3 Elect Director Patrick J. Fleming For For Management 4 Elect Director Robert M. Gervis For For Management 5 Elect Director Wayne C. Sales For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Ratify Auditors For For Management GLOBAL PAYMENTS INC. Ticker: GPN Security ID: 37940X102 Meeting Date: SEP 27, 2011 Meeting Type: Annual Record Date: AUG 08, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul R. Garcia For For Management 1.2 Elect Director Michael W. Trapp For For Management 1.3 Elect Director Gerald J. Wilkins For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management GRANITE CONSTRUCTION INCORPORATED Ticker: GVA Security ID: 387328107 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David H. Kelsey For For Management 2 Elect Director James W. Bradford, Jr. For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management GRAPHIC PACKAGING HOLDING COMPANY Ticker: GPK Security ID: 388689101 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey Liaw For Withhold Management 1.2 Elect Director Michael G. MacDougall For Withhold Management 1.3 Elect Director John R. Miller For For Management 1.4 Elect Director Lynn A. Wentworth For For Management GT ADVANCED TECHNOLOGIES INC Ticker: GTAT Security ID: 3623E0209 Meeting Date: AUG 24, 2011 Meeting Type: Annual Record Date: JUN 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Michal Conaway For For Management 1.2 Elect Director Ernest L. Godshalk For For Management 1.3 Elect Director Thomas Gutierrez For For Management 1.4 Elect Director Mathew E. Massengill For For Management 1.5 Elect Director Mary Petrovich For For Management 1.6 Elect Director Robert E. Switz For For Management 1.7 Elect Director Noel G. Watson For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management GULFMARK OFFSHORE, INC. Ticker: GLF Security ID: 402629208 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter I. Bijur For For Management 1.2 Elect Director David J. Butters For For Management 1.3 Elect Director Brian R. Ford For For Management 1.4 Elect Director Louis S. Gimbel, III For For Management 1.5 Elect Director Sheldon S. Gordon For For Management 1.6 Elect Director Robert B. Millard For For Management 1.7 Elect Director Rex C. Ross For For Management 1.8 Elect Director Bruce A. Streeter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Ticker: HAR Security ID: 413086109 Meeting Date: DEC 07, 2011 Meeting Type: Annual Record Date: OCT 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian F. Carroll For For Management 1.2 Elect Director Hellene S. Runtagh For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T. William Porter For For Management 1.2 Elect Director James A. Watt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management HILL-ROM HOLDINGS, INC. Ticker: HRC Security ID: 431475102 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date: DEC 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rolf A. Classon For For Management 1.2 Elect Director James R. Giertz For For Management 1.3 Elect Director Charles E. Golden For For Management 1.4 Elect Director W. August Hillenbrand For For Management 1.5 Elect Director Katherine S. Napier For For Management 1.6 Elect Director Joanne C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HNI CORPORATION Ticker: HNI Security ID: 404251100 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stan A. Askren For For Management 2 Elect Director Ronald V. Waters, III For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HOLOGIC, INC. Ticker: HOLX Security ID: 436440101 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date: JAN 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Cascella For For Management 1.2 Elect Director Glenn P. Muir For For Management 1.3 Elect Director David R. LaVance, Jr. For For Management 1.4 Elect Director Sally W. Crawford For For Management 1.5 Elect Director Nancy L. Leaming For For Management 1.6 Elect Director Lawrence M. Levy For For Management 1.7 Elect Director Christiana Stamoulis For For Management 1.8 Elect Director Elaine S. Ullian For For Management 1.9 Elect Director Wayne Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank A. D'Amelio For For Management 2 Elect Director W. Roy Dunbar For For Management 3 Elect Director Kurt J. Hilzinger For For Management 4 Elect Director David A. Jones, Jr. For For Management 5 Elect Director Michael B. McCallister For For Management 6 Elect Director William J. McDonald For For Management 7 Elect Director William E. Mitchell For For Management 8 Elect Director David B. Nash For For Management 9 Elect Director James J. O'Brien For For Management 10 Elect Director Marissa T. Peterson For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ICONIX BRAND GROUP, INC. Ticker: ICON Security ID: 451055107 Meeting Date: AUG 18, 2011 Meeting Type: Annual Record Date: JUN 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil Cole For For Management 1.2 Elect Director Barry Emanuel For For Management 1.3 Elect Director Drew Cohen For For Management 1.4 Elect Director F. Peter Cuneo For For Management 1.5 Elect Director Mark Friedman For For Management 1.6 Elect Director James A. Marcum For For Management 1.7 Elect Director Laurence N. Charney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management INTEGRATED DEVICE TECHNOLOGY, INC. Ticker: IDTI Security ID: 458118106 Meeting Date: SEP 15, 2011 Meeting Type: Annual Record Date: JUL 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Schofield For For Management 1.2 Elect Director Lewis Eggebrecht For For Management 1.3 Elect Director Umesh Padval For For Management 1.4 Elect Director Gordon Parnell For For Management 1.5 Elect Director Donald Schrock For For Management 1.6 Elect Director Ron Smith, Ph.D. For For Management 1.7 Elect Director Theodore L. Tewksbury For For Management III, Ph.D 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management INTERACTIVE BROKERS GROUP, INC. Ticker: IBKR Security ID: 45841N107 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas Peterffy For Against Management 2 Elect Director Earl H. Nemser For Against Management 3 Elect Director Paul J. Brody For Against Management 4 Elect Director Milan Galik For Against Management 5 Elect Director Lawrence E. Harris For For Management 6 Elect Director Hans R. Stoll For For Management 7 Elect Director Ivers W. Riley For For Management 8 Elect Director Richard Gates For For Management 9 Ratify Auditors For For Management INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: MAR 05, 2012 Meeting Type: Annual Record Date: JAN 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paget L. Alves For For Management 1.2 Elect Director Janice Chaffin For For Management 1.3 Elect Director Greg Creed For For Management 1.4 Elect Director Patti S. Hart For For Management 1.5 Elect Director Robert J. Miller For For Management 1.6 Elect Director David E. Roberson For For Management 1.7 Elect Director Vincent L. Sadusky For For Management 1.8 Elect Director Philip G. Satre For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 07, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Bronczek For For Management 2 Elect Director Ahmet C. Dorduncu For For Management 3 Elect Director John V. Faraci For For Management 4 Elect Director Stacey J. Mobley For For Management 5 Elect Director Joan E. Spero For For Management 6 Elect Director John L. Townsend, Iii For For Management 7 Elect Director John F. Turner For For Management 8 Elect Director William G. Walter For For Management 9 Elect Director J. Steven Whisler For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder INVESTMENT TECHNOLOGY GROUP, INC. Ticker: ITG Security ID: 46145F105 Meeting Date: JUN 12, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. William Burdett For For Management 1.2 Elect Director Minder Cheng For For Management 1.3 Elect Director Christopher V. Dodds For For Management 1.4 Elect Director Robert C. Gasser For For Management 1.5 Elect Director Timothy L. Jones For For Management 1.6 Elect Director Kevin J. P. O'Hara For For Management 1.7 Elect Director Maureen O'Hara For For Management 1.8 Elect Director Steven S. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ITRON, INC. Ticker: ITRI Security ID: 465741106 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kirby A. Dyess For For Management 2 Elect Director Leroy D. Nosbaum For For Management 3 Elect Director Graham M. Wilson For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Ratify Auditors For For Management ITT EDUCATIONAL SERVICES, INC. Ticker: ESI Security ID: 45068B109 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joanna T. Lau For For Management 2 Elect Director Samuel L. Odle For Against Management 3 Elect Director John A. Yena For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation JABIL CIRCUIT, INC. Ticker: JBL Security ID: 466313103 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martha F. Brooks For For Management 1.2 Elect Director Mel S. Lavitt For For Management 1.3 Elect Director Timothy L. Main For For Management 1.4 Elect Director William D. Morean For For Management 1.5 Elect Director Lawrence J. Murphy For For Management 1.6 Elect Director Frank A. Newman For For Management 1.7 Elect Director Steven A. Raymund For For Management 1.8 Elect Director Thomas A. Sansone For For Management 1.9 Elect Director David M. Stout For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Other Business For Against Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Elect Director Timothy K. Armour For For Management 3 Elect Director J. Richard Fredericks For For Management 4 Elect Director Lawrence E. Kochard For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 8 Require Independent Board Chairman Against Against Shareholder JAZZ PHARMACEUTICALS, INC. Ticker: JAZZ Security ID: 472147107 Meeting Date: DEC 12, 2011 Meeting Type: Special Record Date: NOV 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Approve Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For Against Management Purchase Plan 5 Amend Dividend Reinvestment Plan For For Management 6 Adjourn Meeting For Against Management KINETIC CONCEPTS, INC. Ticker: KCI Security ID: 49460W208 Meeting Date: OCT 28, 2011 Meeting Type: Special Record Date: SEP 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Against Management 3 Advisory Vote on Golden Parachutes For Against Management KORN/FERRY INTERNATIONAL Ticker: KFY Security ID: 500643200 Meeting Date: SEP 28, 2011 Meeting Type: Annual Record Date: AUG 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerhard Schulmeyer For For Management 1.2 Elect Director Harry L. You For For Management 1.3 Elect Director Debra J. Perry For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Qualified Employee Stock For For Management Purchase Plan KRONOS WORLDWIDE, INC. Ticker: KRO Security ID: 50105F105 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith R. Coogan For For Management 1.2 Elect Director Cecil H. Moore, Jr. For For Management 1.3 Elect Director George E. Poston For For Management 1.4 Elect Director Glenn R. Simmons For For Management 1.5 Elect Director Harold C. Simmons For For Management 1.6 Elect Director R. Gerald Turner For For Management 1.7 Elect Director Steven L. Watson For For Management 2 Approve Director Stock Awards Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LAM RESEARCH CORPORATION Ticker: LRCX Security ID: 512807108 Meeting Date: MAY 10, 2012 Meeting Type: Special Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For Against Management LANDSTAR SYSTEM, INC. Ticker: LSTR Security ID: 515098101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey C. Crowe For For Management 1.2 Elect Director Henry H. Gerkens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management LASALLE HOTEL PROPERTIES Ticker: LHO Security ID: 517942108 Meeting Date: APR 20, 2012 Meeting Type: Annual Record Date: FEB 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey T. Foland For For Management 1.2 Elect Director Darryl Hartley-Leonard For For Management 1.3 Elect Director William S. McCalmont For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas P. Capo For For Management 2 Elect Director Jonathan F. Foster For For Management 3 Elect Director Conrad L. Mallett, Jr. For For Management 4 Elect Director Donald L. Runkle For For Management 5 Elect Director Matthew J. Simoncini For For Management 6 Elect Director Gregory C. Smith For For Management 7 Elect Director Henry D. G. Wallace For For Management 8 Ratify Auditors For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 26, 2011 Meeting Type: Annual Record Date: MAY 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold L. Adams For For Management 1.2 Elect Director John T. Cahill For For Management 1.3 Elect Director Mark R. Fetting For For Management 1.4 Elect Director Margaret Milner For For Management Richardson 1.5 Elect Director Kurt L. Schmoke For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Roy Dunbar For For Management 2 Elect Director Michael J. Maples For For Management 3 Elect Director Stephen R. Hardis For For Management 4 Elect Director William R. Fields For For Management 5 Elect Director Robert Holland, Jr. For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors Against For Shareholder LOEWS CORPORATION Ticker: L Security ID: 540424108 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence S. Bacow For For Management 2 Elect Director Ann E. Berman For For Management 3 Elect Director Joseph L. Bower For For Management 4 Elect Director Charles M. Diker For For Management 5 Elect Director Jacob A. Frenkel For For Management 6 Elect Director Paul J. Fribourg For For Management 7 Elect Director Walter L. Harris For Against Management 8 Elect Director Philip A. Laskawy For For Management 9 Elect Director Ken Miller For For Management 10 Elect Director Gloria R. Scott For For Management 11 Elect Director Andrew H. Tisch For For Management 12 Elect Director James S. Tisch For For Management 13 Elect Director Jonathan M. Tisch For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Stock Option Plan For For Management 16 Approve Executive Incentive Bonus Plan For For Management 17 Ratify Auditors For For Management LSI CORPORATION Ticker: LSI Security ID: 502161102 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles A. Haggerty For For Management 2 Elect Director Richard S. Hill For For Management 3 Elect Director John H.F. Miner For For Management 4 Elect Director Arun Netravali For For Management 5 Elect Director Charles C. Pope For For Management 6 Elect Director Gregorio Reyes For For Management 7 Elect Director Michael G. Strachan For For Management 8 Elect Director Abhijit Y. Talwalkar For For Management 9 Elect Director Susan M. Whitney For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For Against Management MACK-CALI REALTY CORPORATION Ticker: CLI Security ID: 554489104 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date: APR 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mitchell E. Hersh For For Management 1.2 Elect Director Alan S. Bernikow For For Management 1.3 Elect Director Irvin D. Reid For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen F. Bollenbach For For Management 2 Elect Director Deirdre P. Connelly For For Management 3 Elect Director Meyer Feldberg For For Management 4 Elect Director Sara Levinson For For Management 5 Elect Director Terry J. Lundgren For For Management 6 Elect Director Joseph Neubauer For For Management 7 Elect Director Joyce M. Roche For For Management 8 Elect Director Paul C. Varga For For Management 9 Elect Director Craig E. Weatherup For For Management 10 Elect Director Marna C. Whittington For For Management 11 Ratify Auditors For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Phase Out Sale of Raccoon Dog Fur Against Against Shareholder Products MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory H. Boyce For For Management 2 Elect Director Pierre Brondeau For For Management 3 Elect Director Clarence P. Cazalot, Jr. For For Management 4 Elect Director Linda Z. Cook For For Management 5 Elect Director Shirley Ann Jackson For For Management 6 Elect Director Philip Lader For Against Management 7 Elect Director Michael E. J. Phelps For For Management 8 Elect Director Dennis H. Reilley For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Omnibus Stock Plan For Against Management MASCO CORPORATION Ticker: MAS Security ID: 574599106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard A. Manoogian For For Management 2 Elect Director John C. Plant For For Management 3 Elect Director Mary Ann Van Lokeren For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Declassify the Board of Directors Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder MENTOR GRAPHICS CORPORATION Ticker: MENT Security ID: 587200106 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith L. Barnes For For Management 1.2 Elect Director Peter L. Bonfield For Withhold Management 1.3 Elect Director Gregory K. Hinckley For Withhold Management 1.4 Elect Director J. Daniel McCranie For For Management 1.5 Elect Director Kevin C. McDonough For Withhold Management 1.6 Elect Director Patrick B. McManus For Withhold Management 1.7 Elect Director Walden C. Rhines For Withhold Management 1.8 Elect Director David S. Schechter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management METHANEX CORPORATION Ticker: MX Security ID: 59151K108 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce Aitken For For Management 1.2 Elect Director Howard Balloch For For Management 1.3 Elect Director Phillip Cook For For Management 1.4 Elect Director Thomas Hamilton For For Management 1.5 Elect Director Robert Kostelnik For For Management 1.6 Elect Director Douglas Mahaffy For For Management 1.7 Elect Director A. Terence Poole For For Management 1.8 Elect Director John Reid For For Management 1.9 Elect Director Janice Rennie For For Management 1.10 Elect Director Monica Sloan For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 15, 2011 Meeting Type: Annual Record Date: SEP 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management 13 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability MOLEX INCORPORATED Ticker: MOLX Security ID: 608554101 Meeting Date: OCT 28, 2011 Meeting Type: Annual Record Date: SEP 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edgar D. Jannotta For For Management 1.2 Elect Director John H. Krehbiel, Jr. For For Management 1.3 Elect Director Donald G. Lubin For For Management 1.4 Elect Director Robert J. Potter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Amend Omnibus Stock Plan For Against Management 6 Amend Qualified Employee Stock For For Management Purchase Plan MOLINA HEALTHCARE, INC. Ticker: MOH Security ID: 60855R100 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Garrey E. Carruthers For For Management 1.2 Elect Director Frank E. Murray For For Management 1.3 Elect Director John P. Szabo, Jr. For For Management 2 Ratify Auditors For For Management MOMENTA PHARMACEUTICALS, INC. Ticker: MNTA Security ID: 60877T100 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John K. Clarke For For Management 1.2 Elect Director James R. Sulat For For Management 1.3 Elect Director Craig A. Wheeler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONEYGRAM INTERNATIONAL, INC. Ticker: MGI Security ID: 60935Y109 Meeting Date: OCT 31, 2011 Meeting Type: Special Record Date: SEP 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reverse Stock Split For For Management 2 Reduce Authorized Common Stock For For Management MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 24, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors Janice L. Fields For For Management 2 Elect Directors Hugh Grant For For Management 3 Elect Directors C. Steven McMillan For For Management 4 Elect Directors Robert J. Stevens For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend Omnibus Stock Plan For Against Management 8 Report on Risk of Genetically Against Against Shareholder Engineered Products MOODY'S CORPORATION Ticker: MCO Security ID: 615369105 Meeting Date: APR 16, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ewald Kist For For Management 2 Elect Director Henry A. McKinnell, Jr. For For Management , Ph.D. 3 Elect Director John K. Wulff For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Declassify the Board of Directors Against For Shareholder MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory Q. Brown For For Management 2 Elect Director William J. Bratton For For Management 3 Elect Director Kenneth C. Dahlberg For For Management 4 Elect Director David W. Dorman For For Management 5 Elect Director Michael V. Hayden For For Management 6 Elect Director Judy C. Lewent For For Management 7 Elect Director Samuel C. Scott, III For For Management 8 Elect Director John A. White For For Management 9 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 10 Ratify Auditors For For Management 11 Encourage Suppliers to Produce Against Against Shareholder Sustainability Reports 12 Stock Retention/Holding Period Against Against Shareholder MYRIAD GENETICS, INC. Ticker: MYGN Security ID: 62855J104 Meeting Date: DEC 02, 2011 Meeting Type: Annual Record Date: OCT 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter Gilbert For For Management 1.2 Elect Director Dennis H. Langer For For Management 1.3 Elect Director Lawrence C. Best For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Merrill A. Miller, Jr. For For Management 2 Elect Director Greg L. Armstrong For For Management 3 Elect Director David D. Harrison For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Report on Political Contributions Against Against Shareholder NEVSUN RESOURCES LTD. Ticker: NSU Security ID: 64156L101 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date: APR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Stuart Angus For For Management 1.2 Elect Director Clifford T. Davis For For Management 1.3 Elect Director Anthony J. Ferguson For For Management 1.4 Elect Director Robert J. Gayton For For Management 1.5 Elect Director Gary E. German For For Management 1.6 Elect Director Gerard E. Munera For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration NORANDA ALUMINUM HOLDING CORPORATION Ticker: NOR Security ID: 65542W107 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard B. Evans For For Management 1.2 Elect Director Carl J. Rickertsen For For Management 1.3 Elect Director Alan H. Schumacher For For Management 1.4 Elect Director Gareth Turner For Withhold Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley G. Bush For For Management 2 Elect Director Lewis W. Coleman For For Management 3 Elect Director Victor H. Fazio For For Management 4 Elect Director Donald E. Felsinger For For Management 5 Elect Director Stephen E. Frank For For Management 6 Elect Director Bruce S. Gordon For For Management 7 Elect Director Madeleine A. Kleiner For For Management 8 Elect Director Karl J. Krapek For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director Aulana L. Peters For For Management 11 Elect Director Gary Roughead For For Management 12 Elect Director Thomas M. Schoewe For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Amend Certificate of Incorporation of For For Management Titan II, Inc. 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder NORTHWEST NATURAL GAS COMPANY Ticker: NWN Security ID: 667655104 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy P. Boyle For For Management 1.2 Elect Director Mark S. Dodson For For Management 1.3 Elect Director George J. Puentes For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NVIDIA CORPORATION Ticker: NVDA Security ID: 67066G104 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tench Coxe For For Management 1.2 Elect Director Mark L. Perry For For Management 1.3 Elect Director Mark A. Stevens For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management OMNICARE, INC. Ticker: OCR Security ID: 681904108 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mark A. Emmert For For Management 2 Elect Director John Figueroa For For Management 3 Elect Director Steven J. Heyer For For Management 4 Elect Director Andrea R. Lindell For For Management 5 Elect Director Barry Schochet For For Management 6 Elect Director James D. Shelton For For Management 7 Elect Director Amy Wallman For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Ratify Auditors For For Management OPTIONSXPRESS HOLDINGS, INC. Ticker: OXPS Security ID: 684010101 Meeting Date: AUG 30, 2011 Meeting Type: Special Record Date: JUL 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management ORBITAL SCIENCES CORPORATION Ticker: ORB Security ID: 685564106 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert M. Hanisee For For Management 2 Elect Director James G. Roche For For Management 3 Elect Director Harrison H. Schmitt For For Management 4 Elect Director James R. Thompson For For Management 5 Elect Director Scott L. Webster For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management OWENS-ILLINOIS, INC. Ticker: OI Security ID: 690768403 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary F. Colter For For Management 1.2 Elect Director Corbin A. McNeill, Jr. For For Management 1.3 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management P.F. CHANG'S CHINA BISTRO, INC. Ticker: PFCB Security ID: 69333Y108 Meeting Date: APR 18, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kerrii B. Anderson For For Management 2 Elect Director F. Lane Cardwell, Jr. For For Management 3 Elect Director Richard L. Federico For For Management 4 Elect Director Lesley H. Howe For For Management 5 Elect Director Dawn E. Hudson For For Management 6 Elect Director M. Ann Rhoades For For Management 7 Elect Director James G. Shennan, Jr. For For Management 8 Elect Director R. Michael Welborn For For Management 9 Elect Director Kenneth J. Wessels For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For Against Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Adjourn Meeting For For Management PACWEST BANCORP Ticker: PACW Security ID: 695263103 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark N. Baker For For Management 1.2 Elect Director Craig A. Carlson For For Management 1.3 Elect Director Stephen M. Dunn For For Management 1.4 Elect Director John M. Eggemeyer For For Management 1.5 Elect Director Barry C. Fitzpatrick For For Management 1.6 Elect Director George E. Langley For For Management 1.7 Elect Director Susan E. Lester For For Management 1.8 Elect Director Timothy B. Matz For For Management 1.9 Elect Director Arnold W. Messer For For Management 1.10 Elect Director Daniel B. Platt For For Management 1.11 Elect Director John W. Rose For For Management 1.12 Elect Director Robert A. Stine For For Management 1.13 Elect Director Matthew P. Wagner For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Adjourn Meeting For Against Management 6 Other Business For Against Management PAN AMERICAN SILVER CORP. Ticker: PAA Security ID: 697900108 Meeting Date: MAR 26, 2012 Meeting Type: Special Record Date: FEB 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Minefinders For For Management Corporation Ltd. PAN AMERICAN SILVER CORP. Ticker: PAA Security ID: 697900108 Meeting Date: MAY 15, 2012 Meeting Type: Annual/Special Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ross J. Beaty For For Management 1.2 Elect Director Geoffrey A. Burns For For Management 1.3 Elect Director Michael Carroll For For Management 1.4 Elect Director Michael J. J. Maloney For For Management 1.5 Elect Director Robert P. Pirooz For For Management 1.6 Elect Director David C. Press For For Management 1.7 Elect Director Walter T. Segsworth For For Management 1.8 Elect Director Christopher Noel Dunn For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach PENN NATIONAL GAMING, INC. Ticker: PENN Security ID: 707569109 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Handler For Withhold Management 1.2 Elect Director John M. Jacquemin For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angel Cabrera For For Management 2 Elect Director Rita V. Foley For For Management 3 Elect Director Philip L. Francis For For Management 4 Elect Director Rakesh Gangwal For For Management 5 Elect Director Joseph S. Hardin, Jr. For For Management 6 Elect Director Gregory P. Josefowicz For For Management 7 Elect Director Amin I. Khalifa For For Management 8 Elect Director Richard K. Lochridge For For Management 9 Elect Director Robert F. Moran For For Management 10 Elect Director Barbara A. Munder For For Management 11 Elect Director Thomas G. Stemberg For For Management 12 Ratify Auditors For For Management 13 Approve Qualified Employee Stock For For Management Purchase Plan 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director M. Anthony Burns For For Management 3 Elect Director W. Don Cornwell For For Management 4 Elect Director Frances D. Fergusson For For Management 5 Elect Director William H. Gray, III For For Management 6 Elect Director Helen H. Hobbs For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director James M. Kilts For For Management 9 Elect Director George A. Lorch For For Management 10 Elect Director John P. Mascotte For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ian C. Read For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director Marc Tessier-Lavigne For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Publish Political Contributions Against Against Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Non-Employee Director Compensation Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect DirectorLouis C. Camilleri For For Management 4 Elect DirectorJ. Dudley Fishburn For For Management 5 Elect DirectorJennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Kalpana Morparia For For Management 9 Elect DirectorLucio A. Noto For For Management 10 Elect DirectorRobert B. Polet For For Management 11 Elect DirectorCarlos Slim Helu For For Management 12 Elect DirectorStephen M. Wolf For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Restricted Stock Plan For Against Management 16 Require Independent Board Chairman Against Against Shareholder 17 Establish Ethics Committee to Review Against Against Shareholder Marketing Activities PLANTRONICS, INC. Ticker: PLT Security ID: 727493108 Meeting Date: AUG 05, 2011 Meeting Type: Annual Record Date: JUN 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marv Tseu For For Management 1.2 Elect Director Ken Kannappan For For Management 1.3 Elect Director Brian Dexheimer For For Management 1.4 Elect Director Gregg Hammann For For Management 1.5 Elect Director John Hart For For Management 1.6 Elect Director Marshall Mohr For For Management 1.7 Elect Director Roger Wery For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Annette K. Clayton For For Management 1.2 Elect Director Gregory R. Palen For For Management 1.3 Elect Director John P. Wiehoff For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POLYCOM, INC. Ticker: PLCM Security ID: 73172K104 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directror Andrew M. Miller For For Management 2 Elect Director Betsy S. Atkins For For Management 3 Elect Director David G. DeWalt For For Management 4 Elect Director John A. Kelley, Jr. For For Management 5 Elect Director D. Scott Mercer For For Management 6 Elect Director William A. Owens For For Management 7 Elect Director Kevin T. Parker For For Management 8 Amend Executive Incentive Bonus Plan For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Ratify Auditors For For Management PORTFOLIO RECOVERY ASSOCIATES, INC. Ticker: PRAA Security ID: 73640Q105 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven D. Fredrickson For For Management 1.2 Elect Director Penelope W. Kyle For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 19, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Bunch For For Management 1.2 Elect Director Robert Ripp For For Management 1.3 Elect Director Thomas J. Usher For For Management 1.4 Elect Director David R. Whitwam For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Keyser For For Management 2 Elect Director Luca Maestri For For Management 3 Elect Director Elizabeth E. Tallett For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management PROASSURANCE CORPORATION Ticker: PRA Security ID: 74267C106 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M. James Gorrie For For Management 1.2 Elect Director Anthony R. Tersigni For For Management 1.3 Elect Director Frank A. Spinosa For For Management 1.4 Elect Director Thomas A.S. Wilson Jr. For For Management 1.5 Elect Director John J. McMahon Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Other Business For Against Management PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Gordon M. Bethune For For Management 3 Elect Director Gaston Caperton For For Management 4 Elect Director Gilbert F. Casellas For For Management 5 Elect Director James G. Cullen For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Mark B. Grier For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director Martina Hund-Mejean For For Management 10 Elect Director Karl J. Krapek For For Management 11 Elect Director Chrisitne A. Poon For For Management 12 Elect Director John R. Strangfeld For For Management 13 Elect Director James A. Unruh For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Eliminate Supermajority Voting For For Management Provisions 17 Require Independent Board Chairman Against Against Shareholder PS BUSINESS PARKS, INC. Ticker: PSB Security ID: 69360J107 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For For Management 1.2 Elect Director Joseph D. Russell, Jr. For For Management 1.3 Elect Director Jennifer Holden Dunbar For For Management 1.4 Elect Director James H. Kropp For For Management 1.5 Elect Director Sara Grootwassink Lewis For For Management 1.6 Elect Director Michael V. McGee For For Management 1.7 Elect Director Gary E. Pruitt For For Management 1.8 Elect Director Peter Schultz For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RAYMOND JAMES FINANCIAL, INC. Ticker: RJF Security ID: 754730109 Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date: DEC 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shelley G. Broader For For Management 1.2 Elect Director Francis S. Godbold For For Management 1.3 Elect Director H. William Habermeyer, For For Management Jr. 1.4 Elect Director Chet Helck For For Management 1.5 Elect Director Thomas A. James For For Management 1.6 Elect Director Gordon L. Johnson For For Management 1.7 Elect Director Paul C. Reilly For For Management 1.8 Elect Director Robert P. Saltzman For For Management 1.9 Elect Director Hardwick Simmons For For Management 1.10 Elect Director Susan N. Story For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation REGAL ENTERTAINMENT GROUP Ticker: RGC Security ID: 758766109 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Brymer For For Management 1.2 Elect Director Michael L. Campbell For For Management 1.3 Elect Director Alex Yemenidjian For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management RF MICRO DEVICES, INC. Ticker: RFMD Security ID: 749941100 Meeting Date: AUG 03, 2011 Meeting Type: Annual Record Date: JUN 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter H. Wilkinson, Jr For For Management 1.2 Elect Director Robert A. Bruggeworth For For Management 1.3 Elect Director Daniel A. DiLeo For For Management 1.4 Elect Director Jeffery R. Gardner For For Management 1.5 Elect Director John R. Harding For For Management 1.6 Elect Director Masood A. Jabbar For For Management 1.7 Elect Director Casimir S. Skrzypczak For For Management 1.8 Elect Director Erik H. Van Der Kaay For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management RITE AID CORPORATION Ticker: RAD Security ID: 767754104 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joseph B. Anderson, Jr. For For Management 2 Elect Director Francois J. Coutu For For Management 3 Elect Director Michel Coutu For For Management 4 Elect Director James L. Donald For For Management 5 Elect Director David R. Jessick For For Management 6 Elect Director Michael N. Regan For For Management 7 Elect Director Mary F. Sammons For For Management 8 Elect Director John T. Standley For For Management 9 Elect Director Marcy Syms For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 12 Approve Omnibus Stock Plan For Against Management 13 Adopt Anti Gross-up Policy Against For Shareholder 14 Increase Disclosure of Executive Against For Shareholder Compensation 15 Approve Proposal Relating to the Against Against Shareholder Relationships of Directors ROCKWOOD HOLDINGS, INC. Ticker: ROC Security ID: 774415103 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nance K. Dicciani For For Management 1.2 Elect Director J. Kent Masters For For Management 2 Ratify Auditors For For Management SAIC, INC. Ticker: SAI Security ID: 78390X101 Meeting Date: JUN 15, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director France A. Cordova For For Management 2 Elect Director Jere A. Drummond For For Management 3 Elect Director Thomas F. Frist, III For For Management 4 Elect Director John J. Hamre For For Management 5 Elect Director Miriam E. John For For Management 6 Elect Director Anita K. Jones For For Management 7 Elect Director John P. Jumper For For Management 8 Elect Director Harry M.J. Kraemer, Jr. For For Management 9 Elect Director Lawrence C. Nussdorf For For Management 10 Elect Director Edward J. Sanderson, Jr. For For Management 11 Elect Director A. Thomas Young For For Management 12 Approve Merger Agreement For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Provide Right to Act by Written Consent Against For Shareholder SAKS INCORPORATED Ticker: SKS Security ID: 79377W108 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert B. Carter For For Management 1.2 Elect Director Michael S. Gross For For Management 1.3 Elect Director Donald E. Hess For For Management 1.4 Elect Director Marguerite W. Kondracke For For Management 1.5 Elect Director Jerry W. Levin For For Management 1.6 Elect Director Nora P. McAniff For For Management 1.7 Elect Director Stephen I. Sadove For For Management 1.8 Elect Director Jack L. Stahl For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against For Shareholder SAUER-DANFOSS INC. Ticker: SHS Security ID: 804137107 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date: APR 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Niels B. Christiansen For For Management 1.2 Elect Director Jorgen M. Clausen For For Management 1.3 Elect Director Kim Fausing For For Management 1.4 Elect Director Richard J. Freeland For For Management 1.5 Elect Director Per Have For For Management 1.6 Elect Director William E. Hoover, Jr. For For Management 1.7 Elect Director Johannes F. Kirchhoff For For Management 1.8 Elect Director Sven Ruder For For Management 1.9 Elect Director Anders Stahlschmidt For For Management 1.10 Elect Director Steven H. Wood For For Management 2 Ratify Auditors For For Management SCRIPPS NETWORKS INTERACTIVE, INC. Ticker: SNI Security ID: 811065101 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Galloway For Withhold Management 1.2 Elect Director Nicholas B. Paumgarten For For Management 1.3 Elect Director Jeffrey Sagansky For For Management 1.4 Elect Director Ronald W. Tysoe For Withhold Management SELECT COMFORT CORPORATION Ticker: SCSS Security ID: 81616X103 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen L. Gulis, Jr. For For Management 1.2 Elect Director Brenda J. Lauderback For For Management 1.3 Elect Director Ervin R. Shames For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SIRIUS XM RADIO INC. Ticker: SIRI Security ID: 82967N108 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan L. Amble For For Management 1.2 Elect Director Leon D. Black For Withhold Management 1.3 Elect Director Lawrence F. Gilberti For Withhold Management 1.4 Elect Director Eddy W. Hartenstein For For Management 1.5 Elect Director James P. Holden For Withhold Management 1.6 Elect Director Mel Karmazin For For Management 1.7 Elect Director James F. Mooney For For Management 1.8 Elect Director Jack Shaw For Withhold Management 2 Ratify Auditors For For Management SMITHFIELD FOODS, INC. Ticker: SFD Security ID: 832248108 Meeting Date: SEP 21, 2011 Meeting Type: Annual Record Date: JUL 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Margaret G. Lewis For For Management 2 Elect Director David C. Nelson For For Management 3 Elect Director Frank S. Royal For For Management 4 Elect Director Richard T. Crowder For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management 8 Declassify the Board of Directors Against For Shareholder SPECTRUM BRANDS HOLDINGS, INC. Ticker: SPB Security ID: 84763R101 Meeting Date: FEB 01, 2012 Meeting Type: Annual Record Date: DEC 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Maura For Withhold Management 1.2 Elect Director Terry L. Polistina For For Management 1.3 Elect Director Hugh R. Rovit For For Management 2 Ratify Auditors For For Management SPRINT NEXTEL CORPORATION Ticker: S Security ID: 852061100 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert R. Bennett For For Management 2 Elect Director Gordon M. Bethune For For Management 3 Elect Director Larry C. Glasscock For For Management 4 Elect Director James H. Hance, Jr. For For Management 5 Elect Director Daniel R. Hesse For For Management 6 Elect Director V. Janet Hill For For Management 7 Elect Director Frank Ianna For For Management 8 Elect Director Sven-Christer Nilsson For For Management 9 Elect Director William R. Nuti For For Management 10 Elect Director Rodney O'Neal For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Articles of Incorporation to For For Management Opt-out of the Business Combination Statute 14 Amend Articles of Incorporation to For For Management Eliminate Business Combination Provision 15 Amend Omnibus Stock Plan For For Management 16 Adopt Policy on Bonus Banking Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Commit to Wireless Network Neutrality Against Against Shareholder STEEL DYNAMICS, INC. Ticker: STLD Security ID: 858119100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark D. Millett For For Management 1.2 Elect Director Richard P. Teets, Jr. For For Management 1.3 Elect Director John C. Bates For For Management 1.4 Elect Director Keith E. Busse For For Management 1.5 Elect Director Frank D. Byrne For For Management 1.6 Elect Director Paul B. Edgerley For For Management 1.7 Elect Director Richard J. Freeland For For Management 1.8 Elect Director Jurgen Kolb For For Management 1.9 Elect Director James C. Marcuccilli For For Management 1.10 Elect Director Gabriel L. Shaheen For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Other Business For Against Management SUNCOR ENERGY INC Ticker: SU Security ID: 867224107 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel E. Benson For For Management 1.2 Elect Director Dominic D'Alessandro For For Management 1.3 Elect Director John T. Ferguson For For Management 1.4 Elect Director W. Douglas Ford For For Management 1.5 Elect Director Paul Haseldonckx For For Management 1.6 Elect Director John R. Huff For For Management 1.7 Elect Director Jacques Lamarre For For Management 1.8 Elect Director Maureen McCaw For For Management 1.9 Elect Director Michael W. O'Brien For For Management 1.10 Elect Director James W. Simpson For For Management 1.11 Elect Director Eira M. Thomas For For Management 1.12 Elect Director Steven W. Williams For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach SUPERIOR ENERGY SERVICES, INC. Ticker: SPN Security ID: 868157108 Meeting Date: FEB 07, 2012 Meeting Type: Special Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For Against Management SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUL 26, 2011 Meeting Type: Annual Record Date: MAY 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald R. Chappel For For Management 2 Elect Director Irwin S. Cohen For For Management 3 Elect Director Ronald E. Daly For For Management 4 Elect Director Susan E. Engel For For Management 5 Elect Director Philip L. Francis For For Management 6 Elect Director Edwin C. Gage For For Management 7 Elect Director Craig R. Herkert For For Management 8 Elect Director Steven S. Rogers For For Management 9 Elect Director Matthew E. Rubel For For Management 10 Elect Director Wayne C. Sales For For Management 11 Elect Director Kathi P. Seifert For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management SYNOPSYS, INC. Ticker: SNPS Security ID: 871607107 Meeting Date: APR 03, 2012 Meeting Type: Annual Record Date: FEB 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aart J. De Geus For For Management 1.2 Elect Director Alfred Castino For For Management 1.3 Elect Director Chi-Foon Chan For For Management 1.4 Elect Director Bruce R. Chizen For For Management 1.5 Elect Director Deborah A. Coleman For For Management 1.6 Elect Director Chrysostomos L. "Max" For For Management Nikias 1.7 Elect Director John Schwarz For For Management 1.8 Elect Director Roy Vallee For For Management 1.9 Elect Director Steven C. Walske For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management TAKE-TWO INTERACTIVE SOFTWARE, INC. Ticker: TTWO Security ID: 874054109 Meeting Date: SEP 26, 2011 Meeting Type: Annual Record Date: JUL 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Strauss Zelnick For For Management 1.2 Elect Director Robert A. Bowman For For Management 1.3 Elect Director SungHwan Cho For For Management 1.4 Elect Director Michael Dornemann For For Management 1.5 Elect Director Brett Icahn For For Management 1.6 Elect Director J Moses For For Management 1.7 Elect Director James L. Nelson For For Management 1.8 Elect Director Michael Sheresky For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Management Agreement For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management TAUBMAN CENTERS, INC. Ticker: TCO Security ID: 876664103 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Graham T. Allison For For Management 1.2 Elect Director Peter Karmanos, Jr. For For Management 1.3 Elect Director William S. Taubman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TECH DATA CORPORATION Ticker: TECD Security ID: 878237106 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kathleen Misunas For For Management 2 Elect Director Thomas I. Morgan For For Management 3 Elect Director Steven A. Raymund For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Amend Executive Incentive Bonus Plan For For Management TECK RESOURCES LIMITED Ticker: TCK.B Security ID: 878742204 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mayank M. Ashar For For Management 1.2 Elect Director J. Brian Aune For For Management 1.3 Elect Director Jalynn H. Bennett For For Management 1.4 Elect Director Hugh J. Bolton For Withhold Management 1.5 Elect Director Felix P. Chee For For Management 1.6 Elect Director Jack L. Cockwell For For Management 1.7 Elect Director Norman B. Keevil For For Management 1.8 Elect Director Norman B. Keevil, III For For Management 1.9 Elect Director Takeshi Kubota For For Management 1.10 Elect Director Takashi Kuriyama For For Management 1.11 Elect Director Donald R. Lindsay For For Management 1.12 Elect Director Janice G. Rennie For For Management 1.13 Elect Director Warren S.R. Seyffert For For Management 1.14 Elect Director Chris M.T. Thompson For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433100 Meeting Date: NOV 15, 2011 Meeting Type: Special Record Date: AUG 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Charter to Reclassify Special For Against Management Common Shares 2 Approve Reclassification of Special For Against Management Common Shares 3 Amend Charter to Adjust Voting Power For Against Management of Series A Common Shares and Common Shares 4 Approve Adjustment of Voting Power of For Against Management Series A Common Shares and Common Shares 5 Amend Charter to Eliminate Certain For For Management Provisions Relating to Preferred Shares and Tracking Stock 6 Approve Omnibus Stock Plan For Against Management 7 Amend Non-Employee Director Stock For For Management Option Plan 8 Adjourn Meeting For Against Management TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433100 Meeting Date: JAN 13, 2012 Meeting Type: Special Record Date: DEC 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Charter to Reclassify Special For For Management Common Shares 2 Approve Reclassification of Special For For Management Common Shares 3 Amend Charter to Adjust Voting Power For For Management of Series A Common Shares and Common Shares 4 Approve Adjustment of Voting Power of For For Management Series A Common Shares and Common Shares 5 Amend Charter to Eliminate Certain For For Management Provisions Relating to Preferred Shares and Tracking Stock 6 Approve Omnibus Stock Plan For Against Management 7 Amend Non-Employee Director Stock For For Management Option Plan 8 Adjourn Meeting For Against Management TEMPUR-PEDIC INTERNATIONAL INC. Ticker: TPX Security ID: 88023U101 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Evelyn S. Dilsaver For For Management 2 Elect Director Frank Doyle For For Management 3 Elect Director John A. Heil For For Management 4 Elect Director Peter K. Hoffman For For Management 5 Elect Director Sir Paul Judge For For Management 6 Elect Director Nancy F. Koehn For For Management 7 Elect Director Christopher A. Masto For For Management 8 Elect Director P. Andrews McLane For For Management 9 Elect Director Mark Sarvary For For Management 10 Elect Director Robert B. Trussell, Jr. For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TERADYNE, INC. Ticker: TER Security ID: 880770102 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Bagley For For Management 2 Elect Director Michael A. Bradley For For Management 3 Elect Director Albert Carnesale For For Management 4 Elect Director Daniel W. Christman For For Management 5 Elect Director Edwin J. Gillis For For Management 6 Elect Director Timothy E. Guertin For For Management 7 Elect Director Paul J. Tufano For For Management 8 Elect Director Roy A. Vallee For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Ratify Auditors For For Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rodney F. Chase For For Management 2 Elect Director Gregory J. Goff For For Management 3 Elect Director Robert W. Goldman For For Management 4 Elect Director Steven H. Grapstein For For Management 5 Elect Director David Lilley For For Management 6 Elect Director J.W. Nokes For For Management 7 Elect Director Susan Tomasky For For Management 8 Elect Director Michael E. Wiley For For Management 9 Elect Director Patrick Y. Yang For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management THE AES CORPORATION Ticker: AES Security ID: 00130H105 Meeting Date: APR 19, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andres Gluski For For Management 1.2 Elect Director Zhang Guo Bao For For Management 1.3 Elect Director Kristina M. Johnson For For Management 1.4 Elect Director Tarun Khanna For For Management 1.5 Elect Director John A. Koskinen For For Management 1.6 Elect Director Philip Lader For For Management 1.7 Elect Director Sandra O. Moose For For Management 1.8 Elect Director John B. Morse, Jr. For For Management 1.9 Elect Director Philip A. Odeen For For Management 1.10 Elect Director Charles O. Rossotti For For Management 1.11 Elect Director Sven Sandstrom For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE BOSTON BEER COMPANY, INC. Ticker: SAM Security ID: 100557107 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Burwick For Withhold Management 1.2 Elect Director Pearson C. Cummin, III For Withhold Management 1.3 Elect Director Jeanne-Michel Valette For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 20, 2012 Meeting Type: Annual Record Date: JAN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. Thomas Bender For For Management 2 Elect Director Michael H. Kalkstein For For Management 3 Elect Director Jody S. Lindell For For Management 4 Elect Director Donald Press For For Management 5 Elect Director Steven Rosenberg For For Management 6 Elect Director Allan E. Rubenstein For For Management 7 Elect Director Robert S. Weiss For For Management 8 Elect Director Stanley Zinberg For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE CORPORATE EXECUTIVE BOARD COMPANY Ticker: EXBD Security ID: 21988R102 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas L. Monahan, III For For Management 1.2 Elect Director Gregor S. Bailar For For Management 1.3 Elect Director Stephen M. Carter For For Management 1.4 Elect Director Gordon J. Coburn For For Management 1.5 Elect Director L. Kevin Cox For For Management 1.6 Elect Director Nancy J. Karch For For Management 1.7 Elect Director Daniel O. Leemon For For Management 1.8 Elect Director Jeffrey R. Tarr For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Francis S. Blake For For Management 3 Elect Director Ari Bousbib For For Management 4 Elect Director Gregory D. Brenneman For For Management 5 Elect Director J. Frank Brown For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Elect Director Ronald L. Sargent For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Qualified Employee Stock For For Management Purchase Plan 14 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 15 Prepare Employment Diversity Report Against Against Shareholder 16 Amend Right to Act by Written Consent Against For Shareholder 17 Amend Bylaws Call Special Meetings Against For Shareholder 18 Report on Charitable Contributions Against Against Shareholder 19 Adopt Storm Water Run-off Management Against Against Shareholder Policy THE JONES GROUP INC. Ticker: JNY Security ID: 48020T101 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley R. Card For For Management 2 Elect Director Sidney Kimmel For For Management 3 Elect Director Matthew H. Kamens For For Management 4 Elect Director Gerald C. Crotty For For Management 5 Elect Director Lowell W. Robinson For For Management 6 Elect Director Robert L. Mettler For For Management 7 Elect Director Margaret H. Georgiadis For For Management 8 Elect Director John D. Demsey For For Management 9 Elect Director Jeffrey D. Nuechterlein For For Management 10 Elect Director Ann Marie C. Wilkins For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Executive Incentive Bonus Plan For For Management THE NASDAQ OMX GROUP, INC. Ticker: NDAQ Security ID: 631103108 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven D. Black For For Management 2 Elect Director Borje Ekholm For For Management 3 Elect Director Robert Greifeld For For Management 4 Elect Director Glenn H. Hutchins For For Management 5 Elect Director Essa Kazim For For Management 6 Elect Director John D. Markese For For Management 7 Elect Director Ellyn A. McColgan For For Management 8 Elect Director Thomas F. O'Neill For For Management 9 Elect Director James S. Riepe For For Management 10 Elect Director Michael R. Splinter For For Management 11 Elect Director Lars Wedenborn For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Reduce Supermajority Vote Requirement Against For Shareholder 15 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings THE WENDY'S COMPANY Ticker: WEN Security ID: 95058W100 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nelson Peltz For For Management 1.2 Elect Director Peter W. May For For Management 1.3 Elect Director Emil J. Brolick For For Management 1.4 Elect Director Clive Chajet For For Management 1.5 Elect Director Edward P. Garden For For Management 1.6 Elect Director Janet Hill For For Management 1.7 Elect Director Joseph A. Levato For For Management 1.8 Elect Director J. Randolph Lewis For For Management 1.9 Elect Director Peter H. Rothschild For For Management 1.10 Elect Director David E. Schwab, II For For Management 1.11 Elect Director Roland C. Smith For For Management 1.12 Elect Director Raymond S. Troubh For For Management 1.13 Elect Director Jack G. Wasserman For For Management 2 Provide Right to Call Special Meeting For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director William P. Barr For For Management 3 Elect Director Jeffrey L. Bewkes For For Management 4 Elect Director Stephen F. Bollenbach For For Management 5 Elect Director Robert C. Clark For For Management 6 Elect Director Mathias Dopfner For For Management 7 Elect Director Jessica P. Einhorn For For Management 8 Elect Director Fred Hassan For For Management 9 Elect Director Kenneth J. Novack For For Management 10 Elect Director Paul D. Wachter For For Management 11 Elect Director Deborah C. Wright For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent Against For Shareholder TOTAL SYSTEM SERVICES, INC. Ticker: TSS Security ID: 891906109 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James H. Blanchard For For Management 2 Elect Director Richard Y. Bradley For For Management 3 Elect Director Kriss Cloninger, III For For Management 4 Elect Director Walter W. Driver, Jr. For For Management 5 Elect Director Gardiner W. Garrard, Jr. For For Management 6 Elect Director Sidney E. Harris For For Management 7 Elect Director Mason H. Lampton For For Management 8 Elect Director H. Lynn Page For For Management 9 Elect Director Philip W. Tomlinson For For Management 10 Elect Director John T. Turner For For Management 11 Elect Director Richard W. Ussery For For Management 12 Elect Director M. Troy Woods For For Management 13 Elect Director James D. Yancey For For Management 14 Elect Director Rebecca K. Yarbrough For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Amend Omnibus Stock Plan For Against Management 18 Approve Nonqualified Employee Stock For For Management Purchase Plan TOWERS WATSON & CO. Ticker: TW Security ID: 891894107 Meeting Date: NOV 11, 2011 Meeting Type: Annual Record Date: SEP 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John J. Gabarro For For Management 2 Elect Director Victor F. Ganzi For For Management 3 Elect Director John J. Haley For For Management 4 Elect Director Brendan R. O'Neill For For Management 5 Elect Director Linda D. Rabbitt For For Management 6 Elect Director Gilbert T. Ray For For Management 7 Elect Director Paul Thomas For For Management 8 Elect Director Wilhelm Zeller For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management TRANSALTA CORPORATION Ticker: TA Security ID: 89346D107 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Anderson For For Management 1.2 Elect Director Stephen L. Baum For For Management 1.3 Elect Director Timothy W. Faithfull For For Management 1.4 Elect Director Dawn L. Farrell For For Management 1.5 Elect Director Gordon D. Giffin For For Management 1.6 Elect Director C. Kent Jespersen For For Management 1.7 Elect Director Michael M. Kanovsky For For Management 1.8 Elect Director Gordon S. Lackenbauer For For Management 1.9 Elect Director Karen E. Maidment For For Management 1.10 Elect Director Yakout Mansour For For Management 1.11 Elect Director Martha C. Piper For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: FEB 03, 2012 Meeting Type: Annual Record Date: DEC 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Tyson For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director Gaurdie E. Banister, Jr. For For Management 1.4 Elect Director Jim Kever For For Management 1.5 Elect Director Kevin M. McNamara For For Management 1.6 Elect Director Brad T. Sauer For For Management 1.7 Elect Director Robert Thurber For For Management 1.8 Elect Director Barbara A. Tyson For For Management 1.9 Elect Director Albert C. Zapanta For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management UNISOURCE ENERGY CORPORATION Ticker: UNS Security ID: 909205106 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul J. Bonavia For For Management 1.2 Elect Director Lawrence J. Aldrich For For Management 1.3 Elect Director Barbara M. Baumann For For Management 1.4 Elect Director Larry W. Bickle For For Management 1.5 Elect Director Harold W. Burlingame For For Management 1.6 Elect Director Robert A. Elliott For For Management 1.7 Elect Director Daniel W.L. Fessler For For Management 1.8 Elect Director Louise L. Francesconi For For Management 1.9 Elect Director Warren Y. Jobe For For Management 1.10 Elect Director Ramiro G. Peru For For Management 1.11 Elect Director Gregory A. Pivirotto For For Management 1.12 Elect Director Joaquin Ruiz For For Management 2 Ratify Auditors For For Management 3 Change Company Name For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNISYS CORPORATION Ticker: UIS Security ID: 909214306 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. Edward Coleman For For Management 2 Elect Director Alison Davis For For Management 3 Elect Director Nathaniel A. Davis For For Management 4 Elect Director James J. Duderstadt For For Management 5 Elect Director Henry C. Duques For For Management 6 Elect Director Matthew J. Espe For For Management 7 Elect Director Denise K. Fletcher For For Management 8 Elect Director Leslie F. Kenne For For Management 9 Elect Director Lee D. Roberts For For Management 10 Elect Director Paul E. Weaver For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED ONLINE, INC. Ticker: UNTD Security ID: 911268100 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James T. Armstrong For For Management 1.2 Elect Director Dennis Holt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation UNITED STATES CELLULAR CORPORATION Ticker: USM Security ID: 911684108 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H.J. Harczak, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 26, 2012 Meeting Type: Annual Record Date: APR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martine Rothblatt For For Management 1.2 Elect Director Louis Sullivan For For Management 1.3 Elect Director Ray Kurzweil For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management URS CORPORATION Ticker: URS Security ID: 903236107 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mickey P. Foret For For Management 2 Elect Director William H. Frist For For Management 3 Elect Director Lydia H. Kennard For For Management 4 Elect Director Donald R. Knauss For For Management 5 Elect Director Martin M. Koffel For For Management 6 Elect Director Joseph W. Ralston For For Management 7 Elect Director John D. Roach For For Management 8 Elect Director Douglas W. Stotlar For For Management 9 Elect Director William P. Sullivan For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Stock Retention/Holding Period Against Against Shareholder VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ronald K. Calgaard For For Management 2 Elect Director Jerry D. Choate For For Management 3 Elect Director Ruben M. Escobedo For For Management 4 Elect Director William R. Klesse For For Management 5 Elect Director Bob Marbut For For Management 6 Elect Director Donald L. Nickles For For Management 7 Elect Director Philip J. Pfeiffer For For Management 8 Elect Director Robert A. Profusek For For Management 9 Elect Director Susan Kaufman Purcell For For Management 10 Elect Director Stephen M. Waters For For Management 11 Elect Director Randall J. Weisenburger For For Management 12 Elect Director Rayford Wilkins, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Report on Political Contributions Against Against Shareholder 16 Report on Accident Risk Reduction Against Against Shareholder Efforts VALIDUS HOLDINGS, LTD. Ticker: VR Security ID: G9319H102 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. A. Carpenter For For Management 1.2 Elect Director Alok Singh For For Management 1.3 Elect Director Christopher E. Watson For For Management 2.4 Elect Edward J. Noonan as Subsidiary For For Management Director 2.5 Elect C.N. Rupert Atkin as Subsidiary For For Management Director 2.6 Elect Patrick G. Barry as Subsidiary For For Management Director 2.7 Elect Peter A. Bilsby as Subsidiary For For Management Director 2.8 Elect Alan Bossin as Subsidiary For For Management Director 2.9 Elect Julian P. Bosworth as Subsidiary For For Management Director 2.10 Elect Janita A. Burke as Subsidiary For For Management Director 2.11 Elect Michael E.A. Carpenter as For For Management Subsidiary Director 2.12 Elect Rodrigo Castro as Subsidiary For For Management Director 2.13 Elect Jane S. Clouting as Subsidiary For For Management Director 2.14 Elect Joseph E. Consolino as For For Management Subsidiary Director 2.15 Elect C. Jerome Dill as Subsidiary For For Management Director 2.16 Elect Andrew Downey as Subsidiary For For Management Director 2.17 Elect Kerry A. Emanuel as Subsidiary For For Management Director 2.18 Elect Jonathan D. Ewington as For For Management Subsidiary Director 2.19 Elect Andrew M. Gibbs as Subsidiary For For Management Director 2.20 Elect Michael Greene as Subsidiary For For Management Director 2.21 Elect Barnabas Hurst-Bannister as For For Management Subsidiary Director 2.22 Elect Anthony J. Keys as Subsidiary For For Management Director 2.23 Elect Robert F. Kuzloski as Subsidiary For For Management Director 2.24 Elect Stuart W. Mercer as Subsidiary For For Management Director 2.25 Elect Jean-Marie Nessi as Subsidiary For For Management Director 2.26 Elect Andre Perez as Subsidiary For For Management Director 2.27 Elect Julian G. Ross as Subsidiary For For Management Director 2.28 Elect Rafael Saer as Subsidiary For For Management Director 2.29 Elect Matthew Scales as Subsidiary For For Management Director 2.30 Elect James E. Skinner as Subsidiary For For Management Director 2.31 Elect Verner G. Southey as Subsidiary For For Management Director 2.32 Elect Nigel D. Wachman as Subsidiary For For Management Director 2.33 Elect Lixin Zeng as Subsidiary Director For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers Hamilton For For Management Bermuda as Independent Auditors VIROPHARMA INCORPORATED Ticker: VPHM Security ID: 928241108 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul A. Brooke For For Management 1.2 Elect Director Michael R. Dougherty For For Management 1.3 Elect Director Robert J. Glaser For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management VISHAY INTERTECHNOLOGY, INC. Ticker: VSH Security ID: 928298108 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc Zandman For For Management 1.2 Elect Director Ziv Shoshani For For Management 1.3 Elect Director Ruta Zandman For For Management 1.4 Elect Director Thomas C. Wertheimer For For Management 2 Ratify Auditors For For Management 3 Amended Executive Incentive Bonus Plan For For Management VONAGE HOLDINGS CORP. Ticker: VG Security ID: 92886T201 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey A. Citron For For Management 1.2 Elect Director Morton David For For Management 1.3 Elect Director Jeffrey J. Misner For For Management 2 Ratify Auditors For For Management W&T OFFSHORE, INC. Ticker: WTI Security ID: 92922P106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Virginia Boulet For For Management 1.2 Elect Director Samir G. Gibara For For Management 1.3 Elect Director Robert I. Israel For For Management 1.4 Elect Director Stuart B. Katz For For Management 1.5 Elect Director Tracy W. Krohn For Withhold Management 1.6 Elect Director S. James Nelson, Jr. For For Management 1.7 Elect Director B. Frank Stanley For For Management 2 Increase Authorized Preferred Stock For Against Management 3 Ratify Auditors For For Management W.W. GRAINGER, INC. Ticker: GWW Security ID: 384802104 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director Wilbur H. Gantz For For Management 1.3 Elect Director V. Ann Hailey For For Management 1.4 Elect Director William K. Hall For For Management 1.5 Elect Director Stuart L. Levenick For For Management 1.6 Elect Director John W. McCarter, Jr. For For Management 1.7 Elect Director Neil S. Novich For For Management 1.8 Elect Director Michael J. Roberts For For Management 1.9 Elect Director Gary L. Rogers For For Management 1.10 Elect Director James T. Ryan For For Management 1.11 Elect Director E. Scott Santi For For Management 1.12 Elect Director James D. Slavik For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 11, 2012 Meeting Type: Annual Record Date: NOV 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Brailer For For Management 2 Elect Director Steven A. Davis For For Management 3 Elect Director William C. Foote For For Management 4 Elect Director Mark P. Frissora For For Management 5 Elect Director Ginger L. Graham For For Management 6 Elect Director Alan G. McNally For For Management 7 Elect Director Nancy M. Schlichting For For Management 8 Elect Director David Y. Schwartz For For Management 9 Elect Director Alejandro Silva For For Management 10 Elect Director James A. Skinner For For Management 11 Elect Director Gregory D. Wasson For For Management 12 Ratify Auditors For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Adopt Retention Ratio for Executives Against For Shareholder WASHINGTON FEDERAL, INC. Ticker: WFSL Security ID: 938824109 Meeting Date: JAN 18, 2012 Meeting Type: Annual Record Date: NOV 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Liane J. Pelletier For For Management 1.2 Elect Director Mark N. Tabbutt For For Management 1.3 Elect Director Roy M. Whitehead For For Management 1.4 Elect Director John F. Clearman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management WEIGHT WATCHERS INTERNATIONAL, INC. Ticker: WTW Security ID: 948626106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marsha Johnson Evans For For Management 1.2 Elect Director Sacha Lainovic For For Management 1.3 Elect Director Christopher J. Sobecki For For Management 2 Ratify Auditors For For Management WELLCARE HEALTH PLANS, INC. Ticker: WCG Security ID: 94946T106 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles G. Berg For For Management 2 Elect Director Carol J. Burt For For Management 3 Elect Director Alec Cunningham For For Management 4 Elect Director David J. Gallitano For For Management 5 Elect Director D. Robert Graham For For Management 6 Elect Director Kevin F. Hickey For For Management 7 Elect Director Christian P. Michalik For For Management 8 Elect Director Glenn D. Steele, Jr. For For Management 9 Elect Director William L. Trubeck For For Management 10 Elect Director Paul E. Weaver For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Report on Political Contributions Against Against Shareholder WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 08, 2012 Meeting Type: Annual Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sigmund L. Cornelius For For Management 1.2 Elect Director Brian J. Hogan For For Management 1.3 Elect Director Scott D. Weaver For For Management 2 Ratify Auditors For For Management WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION Ticker: WAB Security ID: 929740108 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Hehir For For Management 1.2 Elect Director Michael W. D. Howell For For Management 1.3 Elect Director Nickolas W. Vande Steeg For For Management 1.4 Elect Director Gary C. Valade For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ZIONS BANCORPORATION Ticker: ZION Security ID: 989701107 Meeting Date: MAY 25, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jerry C. Atkin For For Management 2 Elect Director R.D. Cash For For Management 3 Elect Director Patricia Frobes For For Management 4 Elect Director J. David Heaney For For Management 5 Elect Director Roger B. Porter For For Management 6 Elect Director Stephen D. Quinn For For Management 7 Elect Director Harris H. Simmons For For Management 8 Elect Director L.E. Simmons For For Management 9 Elect Director Shelley Thomas Williams For For Management 10 Elect Director Steven C. Wheelwright For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Omnibus Stock Plan For Against Management 14 Approve Executive Incentive Bonus Plan For For Management 15 Claw-back of Payments under Against For Shareholder Restatements Global Gold AGNICO-EAGLE MINES LIMITED Ticker: AEM Security ID: 008474108 Meeting Date: APR 27, 2012 Meeting Type: Annual/Special Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leanne M. Baker For For Management 1.2 Elect Director Douglas R. Beaumont For For Management 1.3 Elect Director Sean Boyd For For Management 1.4 Elect Director Martine A. Celej For For Management 1.5 Elect Director Clifford J. Davis For For Management 1.6 Elect Director Robert J. Gemmell For For Management 1.7 Elect Director Bernard Kraft For For Management 1.8 Elect Director Mel Leiderman For For Management 1.9 Elect Director James D. Nasso For For Management 1.10 Elect Director Sean Riley For For Management 1.11 Elect Director J. Merfyn Roberts For For Management 1.12 Elect Director Howard R. Stockford For For Management 1.13 Elect Director Pertti Voutilainen For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Re-approve Stock Option Plan For Against Management 4 Advisory Vote on Executive For For Management Compensation Approach ALAMOS GOLD INC. Ticker: AGI Security ID: 011527108 Meeting Date: MAY 31, 2012 Meeting Type: Annual/Special Record Date: APR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Six For For Management 2.1 Elect Director Mark Wayne For For Management 2.2 Elect Director John A. McCluskey For For Management 2.3 Elect Director Kenneth G. Stowe For For Management 2.4 Elect Director David Gower For For Management 2.5 Elect Director Paul J. Murphy For For Management 2.6 Elect Director Anthony Garson For For Management 3 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 4 Re-approve Stock Option Plan For Against Management ALLIED NEVADA GOLD CORP. Ticker: ANV Security ID: 019344100 Meeting Date: OCT 19, 2011 Meeting Type: Annual Record Date: SEP 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert M. Buchan For For Management 2 Elect Director Scott A. Caldwell For For Management 3 Elect Director John W. Ivany For For Management 4 Elect Director Cameron A. Mingay For For Management 5 Elect Director Terry M. Palmer For For Management 6 Elect Director Carl Pescio For For Management 7 Elect Director D. Bruce Sinclair For For Management 8 Elect Director Robert G. Wardell For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 11 Ratify Auditors For For Management 12 Increase Authorized Common Stock For For Management 13 Approve Deferred Phantom Unit Plan For For Management 14 Approve Deferred Share Unit Plan For For Management ALLIED NEVADA GOLD CORP. Ticker: ANV Security ID: 019344100 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Buchan For For Management 1.2 Elect Director Scott A. Caldwell For For Management 1.3 Elect Director John W. Ivany For For Management 1.4 Elect Director Cameron A. Mingay For For Management 1.5 Elect Director Terry M. Palmer For For Management 1.6 Elect Director Carl Pescio For For Management 1.7 Elect Director D. Bruce Sinclair For For Management 1.8 Elect Director Robert G. Wardell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: S04255196 Meeting Date: NOV 16, 2011 Meeting Type: Special Record Date: NOV 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorise the Company to Provide For For Management Financial Assistance to Subsidiaries and Other Related or Inter-related Parties ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: 035128206 Meeting Date: NOV 16, 2011 Meeting Type: Special Record Date: OCT 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorise the Company to Provide For For Management Financial Assistance to Subsidiaries and Other Related or Inter-related Parties ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: S04255196 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAY 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint Ernst & Young Inc as For For Management Auditors of the Company 2 Elect Nozipho January-Bardill as For For Management Director 3 Elect Rodney Ruston as Director For For Management 4 Re-elect Bill Nairn as Director For For Management 5 Re-elect Wiseman Nkuhlu as Director For For Management 6 Re-elect Wiseman Nkuhlu as Member of For For Management the Audit and Corporate Governance Committee 7 Re-elect Frank Arisman as Member of For For Management the Audit and Corporate Governance Committee 8 Re-elect Rhidwaan Gasant as Member of For For Management the Audit and Corporate Governance Committee 9 Elect Nozipho January-Bardill as For For Management Member of the Audit and Corporate Governance Committee 10 Place Authorised but Unissued Shares For For Management under Control of Directors 11 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 12 Approve Remuneration Policy For For Management 13 Approve Increase in Non-executive For For Management Directors Fees 14 Approve Increase in Non-executive For For Management Directors Fees for Board Committee Meetings 15 Authorise Repurchase of Up to Five For For Management Percent of Issued Share Capital ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: 035128206 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint Ernst & Young Inc as For For Management Auditors of the Company 2 Elect Nozipho January-Bardill as For For Management Director 3 Elect Rodney Ruston as Director For For Management 4 Re-elect Bill Nairn as Director For For Management 5 Re-elect Wiseman Nkuhlu as Director For For Management 6 Re-elect Wiseman Nkuhlu as Member of For For Management the Audit and Corporate Governance Committee 7 Re-elect Frank Arisman as Member of For For Management the Audit and Corporate Governance Committee 8 Re-elect Rhidwaan Gasant as Member of For For Management the Audit and Corporate Governance Committee 9 Elect Nozipho January-Bardill as For For Management Member of the Audit and Corporate Governance Committee 10 Place Authorised but Unissued Shares For For Management under Control of Directors 11 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 12 Approve Remuneration Policy For For Management 13 Approve Increase in Non-executive For For Management Directors Fees 14 Approve Increase in Non-executive For For Management Directors Fees for Board Committee Meetings 15 Authorise Repurchase of Up to Five For For Management Percent of Issued Share Capital ATAC RESOURCES LTD. Ticker: ATC Security ID: 046491106 Meeting Date: MAY 22, 2012 Meeting Type: Annual/Special Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Six For For Management 2.1 Elect Director Robert C. Carne For Withhold Management 2.2 Elect Director Bruce J. Kenway For For Management 2.3 Elect Director Glenn R. Yeadon For Withhold Management 2.4 Elect Director Helmut H. Wober For For Management 2.5 Elect Director Douglas O. Goss For Withhold Management 2.6 Elect Director Bruce A. Youngman For For Management 3 Approve Davidson & Company LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Approve Shareholder Rights Plan For Against Management 5 Approve Stock Option Plan For For Management 6 Authorize Proxyholder to Vote on Any For Against Management Amendment to Previous Resolutions AURICO GOLD INC. Ticker: AUQ Security ID: 05155C105 Meeting Date: OCT 24, 2011 Meeting Type: Special Record Date: SEP 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Aurico Common For For Management Shares In Connection with the Arrangement Agreement AURICO GOLD INC. Ticker: AUQ Security ID: 05155C105 Meeting Date: MAY 25, 2012 Meeting Type: Annual Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Colin K. Benner For For Management 1.2 Elect Director Rene Marion For For Management 1.3 Elect Director Richard Colterjohn For For Management 1.4 Elect Director Alan R. Edwards For For Management 1.5 Elect Director Patrick D. Downey For For Management 1.6 Elect Director Mark Daniel For For Management 1.7 Elect Director Ronald Smith For For Management 1.8 Elect Director Luis Chavez For For Management 1.9 Elect Director Joseph Spiteri For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration B2GOLD CORP. Ticker: BTO Security ID: 11777Q209 Meeting Date: JUN 08, 2012 Meeting Type: Annual Record Date: MAY 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Seven For For Management 2.1 Elect Director Clive Johnson For For Management 2.2 Elect Director Robert Cross For For Management 2.3 Elect Director Robert Gayton For For Management 2.4 Elect Director Barry Rayment For For Management 2.5 Elect Director Jerry Korpan For For Management 2.6 Elect Director John Ivany For For Management 2.7 Elect Director Bongani Mtshisi For For Management 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration BARRICK GOLD CORPORATION Ticker: ABX Security ID: 067901108 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard L. Beck For For Management 1.2 Elect Director C. William D. Birchall For For Management 1.3 Elect Director Donald J. Carty For For Management 1.4 Elect Director Gustavo Cisneros For For Management 1.5 Elect Director Robert M. Franklin For For Management 1.6 Elect Director J. Brett Harvey For For Management 1.7 Elect Director Dambisa Moyo For For Management 1.8 Elect Director Brian Mulroney For For Management 1.9 Elect Director Anthony Munk For For Management 1.10 Elect Director Peter Munk For For Management 1.11 Elect Director Aaron W. Regent For For Management 1.12 Elect Director Nathaniel P. Rothschild For For Management 1.13 Elect Director Steven J. Shapiro For For Management 1.14 Elect Director John L. Thornton For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach BELO SUN MINING CORP Ticker: BSX Security ID: 080558109 Meeting Date: MAY 23, 2012 Meeting Type: Annual/Special Record Date: APR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Mark Eaton, Helio Diniz, Stan For For Management Bharti, C. Jay Hodgson, Clay Livingston Hoes, Rui Botica Santos, and Peter Tagliamonte as Directors 2 Approve Collins Barrow LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Approve Shareholder Rights Plan For Against Management CANACO RESOURCES INC. Ticker: CAN Security ID: 134804103 Meeting Date: DEC 16, 2011 Meeting Type: Annual/Special Record Date: NOV 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jingbin Wang For For Management 1.2 Elect Director Andrew Lee Smith For Withhold Management 1.3 Elect Director Shuixing Fu For For Management 1.4 Elect Director Brian Lock For For Management 1.5 Elect Director David Parsons For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Re-approve Stock Option Plan For Against Management CENTERRA GOLD INC. Ticker: CG Security ID: 152006102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Niyazbek B. Aldashev For For Management 1.2 Elect Director Raphael A. Girard For For Management 1.3 Elect Director Karybek U. Ibraev For For Management 1.4 Elect Director Stephen A. Lang For For Management 1.5 Elect Director John W. Lill For For Management 1.6 Elect Director Amangeldy M. Muraliev For Withhold Management 1.7 Elect Director Sheryl K. Pressler For For Management 1.8 Elect Director Terry V. Rogers For For Management 1.9 Elect Director Bruce V. Walter For For Management 1.10 Elect Director Anthony J. Webb For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration CENTERRA GOLD INC. Ticker: CG Security ID: 152006201 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Niyazbek B. Aldashev For For Management 1.2 Elect Director Raphael A. Girard For For Management 1.3 Elect Director Karybek U. Ibraev For For Management 1.4 Elect Director Stephen A. Lang For For Management 1.5 Elect Director John W. Lill For For Management 1.6 Elect Director Amangeldy M. Muraliev For Withhold Management 1.7 Elect Director Sheryl K. Pressler For For Management 1.8 Elect Director Terry V. Rogers For For Management 1.9 Elect Director Bruce V. Walter For For Management 1.10 Elect Director Anthony J. Webb For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration CLIFTON STAR RESOURCES INC. Ticker: CFMSF Security ID: 18713J108 Meeting Date: DEC 05, 2011 Meeting Type: Annual/Special Record Date: OCT 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Gundy For For Management 1.2 Elect Director Philip Nolan For Withhold Management 1.3 Elect Director Ross Glanville For Withhold Management 1.4 Elect Director Michel Bouchard For For Management 2 Approve Davidson & Company LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Change Location of Registered Office For For Management COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Michael Bogert For For Management 1.2 Elect Director James J. Curran For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Mitchell J. Krebs For For Management 1.5 Elect Director Andrew Lundquist For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 1.9 Elect Director Timothy R. Winterer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COMPANIA DE MINAS BUENAVENTURA S.A. Ticker: BUENAVC1 Security ID: 204448104 Meeting Date: MAR 26, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Reports For For Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Elect External Auditors for Fiscal For For Management Year 2012 4 Approve Dividends For For Management CONTINENTAL GOLD LIMITED Ticker: CNL Security ID: G23850103 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date: MAY 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eight and For For Management Allow Board to Appoint Additional Directors Between Annual Meetings 2.1 Elect Director Robert W. Allen For For Management 2.2 Elect Director Ari B. Sussman For For Management 2.3 Elect Director Patrick F.N. Anderson For Withhold Management 2.4 Elect Director James S. Felton For For Management 2.5 Elect Director Jaime I. Gutierrez For For Management 2.6 Elect Director Paul J. Murphy For For Management 2.7 Elect Director Kenneth G. Thomas For For Management 2.8 Elect Director Timothy A. Warman For For Management 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Re-approve Stock Option Plan For Against Management DUNDEE PRECIOUS METALS INC. Ticker: DPM Security ID: 265269209 Meeting Date: MAY 09, 2012 Meeting Type: Annual/Special Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Derek H.L. Buntain For For Management 1.2 Elect Director R. Peter Gillin For For Management 1.3 Elect Director Jonathan Goodman For For Management 1.4 Elect Director Ned Goodman For For Management 1.5 Elect Director Murray John For For Management 1.6 Elect Director Jeremy Kinsman For For Management 1.7 Elect Director Garth A.C. MacRae For For Management 1.8 Elect Director Peter Nixon For For Management 1.9 Elect Director Ronald Singer For For Management 1.10 Elect Director William G. Wilson For For Management 1.11 Elect Director Donald Young For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Re-approve Stock Option Plan For Against Management ELDORADO GOLD CORPORATION Ticker: ELD Security ID: 284902103 Meeting Date: FEB 21, 2012 Meeting Type: Special Record Date: JAN 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of European For For Management Goldfields Limited ELDORADO GOLD CORPORATION Ticker: ELD Security ID: 284902103 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy Baker For For Management 1.2 Elect Director K. Ross Cory For For Management 1.3 Elect Director Robert R. Gilmore For For Management 1.4 Elect Director Geoffrey A. Handley For For Management 1.5 Elect Director Wayne D. Lenton For For Management 1.6 Elect Director Michael A. Price For For Management 1.7 Elect Director Jonathan A. Rubenstein For For Management 1.8 Elect Director Donald M. Shumka For For Management 1.9 Elect Director Paul N. Wright For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Authorize Board to Fix Remuneration of For For Management Auditors EXTORRE GOLD MINES LIMITED Ticker: XG Security ID: 30227B109 Meeting Date: JUN 25, 2012 Meeting Type: Annual Record Date: MAY 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bryce G. Roxburgh For For Management 1.2 Elect Director Yale R. Simpson For For Management 1.3 Elect Director Robert G. Reynolds For For Management 1.4 Elect Director Ignacio Celorrio For For Management 1.5 Elect Director James D.R. Strauss For For Management 1.6 Elect Director George W. Lawton For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Shareholder Rights Plan For Against Management FIRST MAJESTIC SILVER CORP. Ticker: FR Security ID: 32076V103 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Seven For For Management 2.1 Elect Director Keith Neumeyer For For Management 2.2 Elect Director Ramon Davila For For Management 2.3 Elect Director Douglas Penrose For For Management 2.4 Elect Director Robert A. McCallum For For Management 2.5 Elect Director Tony Pezzotti For For Management 2.6 Elect Director David Shaw For For Management 2.7 Elect Director Robert Young For For Management 3 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration FRANCO-NEVADA CORPORATION Ticker: FNV Security ID: 351858105 Meeting Date: MAY 08, 2012 Meeting Type: Annual/Special Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierre Lassonde For For Management 1.2 Elect Director David Harquail For For Management 1.3 Elect Director Derek W. Evans For For Management 1.4 Elect Director Graham Farquharson For For Management 1.5 Elect Director Louis Gignac For For Management 1.6 Elect Director Randall Oliphant For For Management 1.7 Elect Director David R. Peterson For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach FRESNILLO PLC Ticker: FRES Security ID: G371E2108 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAY 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Alberto Bailleres as Director For Against Management 5 Re-elect Lord Cairns as Director For For Management 6 Re-elect Javier Fernandez as Director For For Management 7 Re-elect Fernando Ruiz as Director For For Management 8 Re-elect Fernando Solana as Director For For Management 9 Re-elect Guy Wilson as Director For For Management 10 Re-elect Juan Bordes as Director For For Management 11 Re-elect Arturo Fernandez as Director For For Management 12 Re-elect Rafael MacGregor as Director For For Management 13 Re-elect Jaime Lomelin as Director For For Management 14 Elect Maria Asuncion Aramburuzabala as For For Management Director 15 Elect Alejandro Bailleres as Director For For Management 16 Reappoint Ernst & Young LLP as Auditors For For Management 17 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 18 Authorise Issue of Equity with For Against Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase For For Management 21 Authorise the Company to Call EGM with For For Management Two Weeks' Notice GOLD FIELDS LTD Ticker: GFI Security ID: S31755101 Meeting Date: MAY 14, 2012 Meeting Type: Annual Record Date: APR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint KPMG Inc as Auditors of the For For Management Company 2 Elect Delfin Lazaro as Director For For Management 3 Re-elect Cheryl Carolus as Director For Against Management 4 Re-elect Roberto Danino as Director For For Management 5 Re-elect Richard Menell as Director For For Management 6 Re-elect Alan Hill as Director For For Management 7 Re-elect Gayle Wilson as Chairman of For For Management the Audit Committee 8 Re-elect Richard Menell as Member of For For Management the Audit Committee 9 Elect Matthews Moloko as Member of the For For Management Audit Committee 10 Re-elect Donald Ncube as Member of the For For Management Audit Committee 11 Elect Rupert Pennant-Rea as Member of For For Management the Audit Committee 12 Authorise Board to Issue Shares up to For For Management a Maximum of Ten Percent of Issued Share Capital 13 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Ten Percent of Issued Share Capital 14 Approve Gold Fields Limited 2012 Share For Against Management Plan 15 Approve Remuneration Policy For For Management 1 Approve Remuneration of Non-Executive For For Management Directors 2 Approve Financial Assistance to For For Management Related or Inter-related Company in Terms of Sections 44 and 45 of the Act 3 Amend Memorandum of Incorporation Re: For For Management Cancellation of Preference Shares 4 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital 5 Adopt Memorandum of Incorporation For For Management GOLDCORP INC. Ticker: G Security ID: 380956409 Meeting Date: APR 26, 2012 Meeting Type: Annual/Special Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ian W. Telfer For For Management 1.2 Elect Director Douglas M. Holtby For For Management 1.3 Elect Director Charles A. Jeannes For For Management 1.4 Elect Director John P. Bell For For Management 1.5 Elect Director Lawrence I. Bell For For Management 1.6 Elect Director Beverley A. Briscoe For For Management 1.7 Elect Director Peter J. Dey For For Management 1.8 Elect Director P. Randy Reifel For For Management 1.9 Elect Director A. Dan Rovig For For Management 1.10 Elect Director Blanca Trevino de Vega For For Management 1.11 Elect Director Kenneth F. Williamson For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Re-approve Restricted Share Plan For Against Management 4 Advisory Vote on Executive For For Management Compensation Approach 5 Community-Environment Impact Against Against Shareholder GOLDEN STAR RESOURCES LTD. Ticker: GSC Security ID: 38119T104 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James E. Askew For For Management 1.2 Elect Director Robert E. Doyle For For Management 1.3 Elect Director Ian MacGregor For For Management 1.4 Elect Director Thomas G. Mair For For Management 1.5 Elect Director Craig J. Nelsen For For Management 1.6 Elect Director Christopher M. T. For For Management Thompson 1.7 Elect Director William L. Yeates For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration GREAT BASIN GOLD LTD. Ticker: GBG Security ID: 390124105 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date: APR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick R. Cooke For For Management 1.2 Elect Director T. Barry Coughlan For For Management 1.3 Elect Director Anu Dhir For For Management 1.4 Elect Director Ferdinand Dippenaar For For Management 1.5 Elect Director Philip Kotze For For Management 1.6 Elect Director Joshua C. Ngoma For For Management 1.7 Elect Director Octavia M. Matloa For For Management 1.8 Elect Director Ronald W. Thiessen For For Management 2 Ratify PricewaterhouseCoopers Inc. as For For Management Auditors GUYANA GOLDFIELDS INC. Ticker: GUY Security ID: 403530108 Meeting Date: APR 25, 2012 Meeting Type: Annual/Special Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Patrick Sheridan For For Management 1.2 Elect Director Alan Ferry For For Management 1.3 Elect Director Alexander Po For For Management 1.4 Elect Director Richard Williams For For Management 1.5 Elect Director Robert Bondy For For Management 1.6 Elect Director Daniel Noone For For Management 1.7 Elect Director Jean-Pierre Chauvin For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Stock Option Plan For Against Management 4 Approve Shareholder Rights Plan For For Management HARMONY GOLD MINING COMPANY LTD Ticker: HAR Security ID: S34320101 Meeting Date: NOV 30, 2011 Meeting Type: Annual Record Date: NOV 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Mavuso Msimang as Director For For Management 2 Elect David Noko as Director For For Management 3 Elect John Wetton as Director For For Management 4 Re-elect Frank Abbott as Director For For Management 5 Re-elect Graham Briggs as Director For For Management 6 Re-elect Ken Dicks as Director For For Management 7 Re-elect Fikile De Buck as Member of For For Management the Audit Committee 8 Re-elect Dr Simo Lushaba as Member of For For Management the Audit Committee 9 Re-elect Modise Motloba as Member of For For Management the Audit Committee 10 Elect John Wetton as Member of the For For Management Audit Committee 11 Reappoint PricewaterhouseCoopers For For Management Incorporated as Auditors of the Company 12 Approve Remuneration Policy For For Management 13 Authorise Directors to Allot and Issue For For Management up to 43,008,462 Authorised but Unissued Ordinary Shares 14 Amend the Broad-based Employee Share For For Management Ownership Plan (ESOP) 15 Approve Remuneration of Non-executive For For Management Directors 16 Authorise Financial Assistance to For For Management Related or Inter-related Companies HECLA MINING COMPANY Ticker: HL Security ID: 422704106 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George R. Nethercutt Jr For For Management 1.2 Elect Director John H. Bowles For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Ratify Auditors For For Management IAMGOLD CORPORATION Ticker: IMG Security ID: 450913108 Meeting Date: MAY 14, 2012 Meeting Type: Annual/Special Record Date: APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John E. Caldwell For For Management 1.2 Elect Director Donald K. Charter For For Management 1.3 Elect Director W. Robert Dengler For For Management 1.4 Elect Director Guy G. Dufresne For For Management 1.5 Elect Director Richard J. Hall For For Management 1.6 Elect Director Stephen J.J. Letwin For For Management 1.7 Elect Director Mahendra Naik For For Management 1.8 Elect Director William D. Pugliese For For Management 1.9 Elect Director John T. Shaw For For Management 1.10 Elect Director Timothy R. Snider For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach 4 Re-approve Share Incentive Plan For For Management IVANHOE MINES LTD. Ticker: IVN Security ID: 46579N103 Meeting Date: JUN 28, 2012 Meeting Type: Annual/Special Record Date: MAY 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eleven For For Management 2.1 Elect Director Jill Gardiner For For Management 2.2 Elect Director R. Peter Gillin For For Management 2.3 Elect Director Warren Goodman For For Management 2.4 Elect Director Andrew Harding For Withhold Management 2.5 Elect Director Isabelle Hudon For For Management 2.6 Elect Director David Klingner For For Management 2.7 Elect Director Daniel Larsen For For Management 2.8 Elect Director Livia Mahler For For Management 2.9 Elect Director Peter G. Meredith For For Management 2.10 Elect Director Kay Priestly For For Management 2.11 Elect Director Russel C. Robertson For For Management 3 Approve Termination of Shareholder For For Management Rights Plan 4 Change Company Name to Turquoise Hill For For Management Resources Ltd. 5 Re-approve Equity Incentive Plan For Against Management 6 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration KINROSS GOLD CORPORATION Ticker: K Security ID: 496902404 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Brough For For Management 1.2 Elect Director Tye W. Burt For For Management 1.3 Elect Director John K. Carrington For For Management 1.4 Elect Director John M. H. Huxley For For Management 1.5 Elect Director Kenneth C. Irving For For Management 1.6 Elect Director John A. Keyes For For Management 1.7 Elect Director Catherine McLeod-Seltzer For For Management 1.8 Elect Director George F. Michals For For Management 1.9 Elect Director John E. Oliver For For Management 1.10 Elect Director Terence C.W. Reid For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach 4 Approve Shareholder Rights Plan For For Management KIRKLAND LAKE GOLD INC. Ticker: KGI Security ID: 49740P106 Meeting Date: OCT 12, 2011 Meeting Type: Annual Record Date: SEP 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eight For For Management 2.1 Elect Brian E. Bayley as Director For Withhold Management 2.2 Elect D. Harry W. Dobson as Director For For Management 2.3 Elect Trevor M. Gabriel as Director For For Management 2.4 Elect Brian A. Hinchcliffe as Director For Withhold Management 2.5 Elect Pamela J. Klessig as Director For For Management 2.6 Elect George A. Milton as Director For For Management 2.7 Elect Mark S. Tessier as Director For For Management 2.8 Elect John S. Thomson as Director For For Management 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration MINEFINDERS CORPORATION LTD. Ticker: MFL Security ID: 602900102 Meeting Date: MAR 26, 2012 Meeting Type: Special Record Date: FEB 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition by Pan American For For Management Silver Corp. NEVSUN RESOURCES LTD. Ticker: NSU Security ID: 64156L101 Meeting Date: NOV 16, 2011 Meeting Type: Special Record Date: OCT 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Shareholder Rights Plan For Against Management 2 Fix Number of Directors at Six For For Management NEVSUN RESOURCES LTD. Ticker: NSU Security ID: 64156L101 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date: APR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Stuart Angus For For Management 1.2 Elect Director Clifford T. Davis For For Management 1.3 Elect Director Anthony J. Ferguson For For Management 1.4 Elect Director Robert J. Gayton For For Management 1.5 Elect Director Gary E. German For For Management 1.6 Elect Director Gerard E. Munera For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration NEW GOLD INC. Ticker: NGD Security ID: 644535106 Meeting Date: MAY 02, 2012 Meeting Type: Annual/Special Record Date: MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Seven For For Management 2.1 Elect James Estey as Director For For Management 2.2 Elect Robert Gallagher as Director For For Management 2.3 Elect Vahan Kololian as Director For For Management 2.4 Elect Martyn Konig as Director For For Management 2.5 Elect Pierre Lassonde as Director For For Management 2.6 Elect Randall Oliphant as Director For For Management 2.7 Elect Raymond Threlkeld as Director For For Management 3 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Approve Shareholder Rights Plan For For Management NEWCREST MINING LTD. Ticker: NCM Security ID: Q6651B114 Meeting Date: OCT 27, 2011 Meeting Type: Annual Record Date: OCT 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 2a Elect Winifred Kamit as a Director For For Management 2b Elect Don Mercer as a Director For For Management 2c Elect Richard Knight as a Director For For Management 3 Approve the Adoption of the For For Management Remuneration Report 4 Renew Proportional Takeover Bid For For Management Approval Rule NEWMONT MINING CORPORATION Ticker: NEM Security ID: 651639106 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce R. Brook For For Management 1.2 Elect Director Vincent A. Calarco For For Management 1.3 Elect Director Joseph A. Carrabba For For Management 1.4 Elect Director Noreen Doyle For For Management 1.5 Elect Director Veronica M. Hagen For For Management 1.6 Elect Director Michael S. Hamson For For Management 1.7 Elect Director Jane Nelson For For Management 1.8 Elect Director Richard T. O'Brien For For Management 1.9 Elect Director John B. Prescott For For Management 1.10 Elect Director Donald C. Roth For For Management 1.11 Elect Director Simon R. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Other Business For Against Management NORTHGATE MINERALS CORPORATION Ticker: NGX Security ID: 666416102 Meeting Date: OCT 24, 2011 Meeting Type: Special Record Date: SEP 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Plan of Arrangement Re: For For Management Acquired by Aurico Gold Inc. 2 Amend 2007 Share Option Plan For Against Management OSISKO MINING CORPORATION Ticker: OSK Security ID: 688278100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor H. Bradley For For Management 1.2 Elect Director Marcel Cote For For Management 1.3 Elect Director Michele Darling For For Management 1.4 Elect Director Staph Leavenworth Bakali For For Management 1.5 Elect Director William A. MacKinnon For For Management 1.6 Elect Director Sean Roosen For For Management 1.7 Elect Director Norman Storm For For Management 1.8 Elect Director Gary A. Sugar For For Management 1.9 Elect Director Serge Vezina For For Management 1.10 Elect Director Robert Wares For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration PAN AMERICAN SILVER CORP. Ticker: PAA Security ID: 697900108 Meeting Date: MAR 26, 2012 Meeting Type: Special Record Date: FEB 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Minefinders For For Management Corporation Ltd. PAN AMERICAN SILVER CORP. Ticker: PAA Security ID: 697900108 Meeting Date: MAY 15, 2012 Meeting Type: Annual/Special Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ross J. Beaty For For Management 1.2 Elect Director Geoffrey A. Burns For For Management 1.3 Elect Director Michael Carroll For For Management 1.4 Elect Director Michael J. J. Maloney For For Management 1.5 Elect Director Robert P. Pirooz For For Management 1.6 Elect Director David C. Press For For Management 1.7 Elect Director Walter T. Segsworth For For Management 1.8 Elect Director Christopher Noel Dunn For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach PREMIER GOLD MINES LIMITED Ticker: PG Security ID: 74051D104 Meeting Date: JUN 28, 2012 Meeting Type: Annual Record Date: MAY 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Begeman For For Management 1.2 Elect Director Jean-Pierre Colin For For Management 1.3 Elect Director Ewan S. Downie For For Management 1.4 Elect Director Henry J. Knowles For For Management 1.5 Elect Director Claude Lemasson For For Management 1.6 Elect Director Eberhard Scherkus For For Management 1.7 Elect Director John Seaman For For Management 2 Approve Grant Thornton LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration RANDGOLD RESOURCES LTD Ticker: RRS Security ID: 752344309 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Philippe Lietard as Director For For Management 5 Re-elect Mark Bristow as Director For For Management 6 Re-elect Graham Shuttleworth as For For Management Director 7 Re-elect Norborne Cole Jr as Director For For Management 8 Re-elect Christopher Coleman as For For Management Director 9 Re-elect Kadri Dagdelen as Director For For Management 10 Re-elect Karl Voltaire as Director For For Management 11 Elect Andrew Quinn as Director For For Management 12 Reappoint BDO LLP as Auditors For For Management 13 Authorise Board to Fix Remuneration of For For Management Auditors 14 Authorise Issue of Equity with For Against Management Pre-emptive Rights 15 Approve Awards of Ordinary Shares to For For Management Non-executive Directors 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise Market Purchase For For Management ROYAL GOLD, INC. Ticker: RGLD Security ID: 780287108 Meeting Date: NOV 16, 2011 Meeting Type: Annual Record Date: SEP 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director M. Craig Haase For For Management 2 Elect Director S. Oden Howell, Jr. For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management RUBICON MINERALS CORPORATION Ticker: RMX Security ID: 780911103 Meeting Date: JUN 27, 2012 Meeting Type: Annual Record Date: MAY 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 2 Fix Number of Directors at Seven For For Management 3.1 Elect Director Christopher J. Bradbrook For For Management 3.2 Elect Director Julian Kemp For For Management 3.3 Elect Director David R. Reid For For Management 3.4 Elect Director Bruce A. Thomas For For Management 3.5 Elect Director David W. Adamson For For Management 3.6 Elect Director Michael D. Winship For For Management 3.7 Elect Director Michael Lalonde For For Management SABINA GOLD & SILVER CORP. Ticker: SBB Security ID: 785246109 Meeting Date: JUN 12, 2012 Meeting Type: Annual Record Date: MAY 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Ten For For Management 2.1 Elect Director Terrence E. Eyton For For Management 2.2 Elect Director David A. Fennell For For Management 2.3 Elect Director Jonathan Goodman For For Management 2.4 Elect Director Scott B. Hean For For Management 2.5 Elect Director James N. Morton For Withhold Management 2.6 Elect Director Robert Pease For For Management 2.7 Elect Director John Wakeford For Withhold Management 2.8 Elect Director Anthony P. Walsh For For Management 2.9 Elect Director John F. Whitton For For Management 2.10 Elect Director LeRoy E. Wilkes For For Management 3 Ratify KPMG LLP as Auditors For For Management SANDSTORM GOLD LTD. Ticker: SSL Security ID: 80013R107 Meeting Date: MAY 04, 2012 Meeting Type: Annual/Special Record Date: MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Five For For Management 2.1 Elect Director Nolan Watson For For Management 2.2 Elect Director David Awram For For Management 2.3 Elect Director David E. De Witt For For Management 2.4 Elect Director Andrew T. Swarthout For For Management 2.5 Elect Director John P.A. Budreski For For Management 3 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Re-approve Stock Option Plan For Against Management 5 Approve Stock Consolidation For For Management 6 Other Business For Against Management SEABRIDGE GOLD INC. Ticker: SEA Security ID: 811916105 Meeting Date: JUN 27, 2012 Meeting Type: Annual Record Date: MAY 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eight For For Management 2.1 Elect Director James S. Anthony For Withhold Management 2.2 Elect Director A. Frederick Banfield For Withhold Management 2.3 Elect Director Douglass 'Scott' Barr For For Management 2.4 Elect Director Thomas C. Dawson For For Management 2.5 Elect Director Louis J. Fox For For Management 2.6 Elect Director Rudi P. Fronk For Withhold Management 2.7 Elect Director Eliseo Gonzalez-Urien For Withhold Management 2.8 Elect Director Jay Layman For Withhold Management 3 Ratify KPMG LLP as Auditors For For Management 4 Authorize Board to Fix Remuneration of For For Management Auditors 5 Other Business For Against Management SILVER STANDARD RESOURCES INC. Ticker: SSO Security ID: 82823L106 Meeting Date: MAY 09, 2012 Meeting Type: Annual/Special Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Six For For Management 2.1 Elect Director A.E. Michael Anglin For Withhold Management 2.2 Elect Director John R. Brodie For For Management 2.3 Elect Director Richard C. Campbell For For Management 2.4 Elect Director Richard D. Paterson For For Management 2.5 Elect Director John Smith For For Management 2.6 Elect Director Peter W. Tomsett For For Management 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Approve Shareholder Rights Plan For For Management SILVER WHEATON CORP. Ticker: SLW Security ID: 828336107 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence I. Bell For For Management 1.2 Elect Director George L. Brack For For Management 1.3 Elect Director John A. Brough For For Management 1.4 Elect Director R. Peter Gillin For For Management 1.5 Elect Director Douglas M. Holtby For For Management 1.6 Elect Director Eduardo Luna For For Management 1.7 Elect Director Wade D. Nesmith For For Management 1.8 Elect Director Randy V.J. Smallwood For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration SILVERCORP METALS INC. Ticker: SVM Security ID: 82835P103 Meeting Date: SEP 23, 2011 Meeting Type: Annual/Special Record Date: AUG 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Six For For Management 2.1 Elect Director Rui Feng For For Management 2.2 Elect Director Myles Gao For For Management 2.3 Elect Director S. Paul Simpson For For Management 2.4 Elect Director Earl Drake For For Management 2.5 Elect Director Yikang Liu For For Management 2.6 Elect Director Robert Gayton For For Management 3 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 4 Approve Shareholder Rights Plan For Against Management 5 Ratify All Acts of Directors and For For Management Officers 6 Other Business For Against Management TAHOE RESOURCES INC. Ticker: THO Security ID: 873868103 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Dan Rovig For For Management 1.2 Elect Director C. Kevin McArthur For For Management 1.3 Elect Director Lorne B. Anderson For For Management 1.4 Elect Director Paul B. Sweeney For For Management 1.5 Elect Director James S. Voorhees For For Management 1.6 Elect Director John P. Bell For For Management 1.7 Elect Director Kenneth F. Williamson For For Management 1.8 Elect Director Tanya M. Jakusconek For For Management 2 Ratify KPMG LLP as Auditors For For Management WESDOME GOLD MINES LTD. Ticker: WDO Security ID: 95083R100 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: APR 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Bawden For For Management 1.2 Elect Director Eldon Bennett For Withhold Management 1.3 Elect Director Marc Blais For For Management 1.4 Elect Director Brian Northgrave For For Management 1.5 Elect Director Donald Orr For For Management 1.6 Elect Director Donovan Pollitt For Withhold Management 1.7 Elect Director Hemdat Sawh For For Management 1.8 Elect Director A. William (Bill) Stein For For Management 2 Approve Grant Thornton LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration YAMANA GOLD INC. Ticker: YRI Security ID: 98462Y100 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Marrone For For Management 1.2 Elect Director Patrick J. Mars For For Management 1.3 Elect Director John Begeman For For Management 1.4 Elect Director Alexander Davidson For For Management 1.5 Elect Director Richard Graff For For Management 1.6 Elect Director Robert Horn For For Management 1.7 Elect Director Nigel Lees For For Management 1.8 Elect Director Juvenal Mesquita Filho For For Management 1.9 Elect Director Carl Renzoni For For Management 1.10 Elect Director Antenor F. Silva, Jr. For For Management 1.11 Elect Director Dino Titaro For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote on Executive For For Management Compensation Approach Income & Growth ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder 8 Stock Retention/Holding Period Against Against Shareholder 9 Cease Compliance Adjustments to Against Against Shareholder Performance Criteria 10 Pro-rata Vesting of Equity Plans Against For Shareholder ACCENTURE PLC Ticker: CSA Security ID: G1151C101 Meeting Date: FEB 09, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Dina Dublon as a Director For For Management 3 Reelect William D. Green as a Director For For Management 4 Reelect Nobuyuki Idei as a Director For For Management 5 Reelect Marjorie Magner as a Director For For Management 6 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors For For Management 9 Authorize the Holding of the 2or For Management at a Location Outside Ireland 10 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 11 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: JAN 09, 2012 Meeting Type: Special Record Date: NOV 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividend Distribution from For For Management Legal Reserves ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Michael G. Atieh as Director For For Management 1.2 Elect Mary A. Cirillo as Director For For Management 1.3 Elect Thomas J. Neff as Director For For Management 2.1 Approve Annual Report For For Management 2.2 Accept Statutory Financial Statements For For Management 2.3 Accept Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board and Senior For For Management Management 5 Approve Creation of CHF 4.2 Billion For For Management Pool of Capital without Preemptive Rights 6.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6.2 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm as Auditors 6.3 Ratify BDO AG as Special Auditors For For Management 7 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction in Share Capital 8 Advisory Vote to ratify Named For For Management Executive Officers' Compensation 9 Amend Qualified Employee Stock For For Management Purchase Plan ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philippe G. H. Capron For Against Management 2 Elect Director Robert J. Corti For For Management 3 Elect Director Frederic R. Crepin For Against Management 4 Elect Director Lucian Grainge For Against Management 5 Elect Director Brian G. Kelly For Against Management 6 Elect Director Robert A. Kotick For Abstain Management 7 Elect Director Jean-Bernard Levy For Against Management 8 Elect Director Robert J. Morgado For For Management 9 Elect Director Stephane Roussel For Against Management 10 Elect Director Richard Sarnoff For For Management 11 Elect Director Regis Turrini For Against Management 12 Amend Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 14 Ratify Auditors For For Management ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG Ticker: AWH Security ID: H01531104 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Scott A. Carmilani as Director For For Management 2 Elect James F. Duffy as Director For For Management 3 Elect Bart Friedman as Director For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management 6 Authorize Share Repurchase Program For For Management 7 Approve Reclassification of Free For For Management Reserves from Capital Contributions 8 Accept Consolidated Financial For For Management Statements and Statutory Reports 9 Approve Retention of Disposable Profits For For Management 10 Approve Reduction in Share Capital For For Management 11 Amend Articles to Eliminate Certain For For Management Conditional Share Capital 12 Amend Articles to Extend Authorized For For Management Share Capital 13 Approve Dividends For For Management 14 Appoint Deloitte & Touche as For For Management Independent Auditors and Deloitte AG as Statutory Auditors 15 Appoint PricewaterhouseCoopers AG as For For Management Special Auditor 16 Approve Discharge of Board and Senior For For Management Management AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Brauer For For Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Gayle P.W. Jackson For For Management 1.6 Elect Director James C. Johnson For For Management 1.7 Elect Director Steven H. Lipstein For For Management 1.8 Elect Director Patrick T. Stokes For For Management 1.9 Elect Director Thomas R. Voss For For Management 1.10 Elect Director Stephen R. Wilson For For Management 1.11 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Coal Combustion Waste Hazard Against Against Shareholder and Risk Mitigation Efforts 5 Report on Financial Risks of Coal Against Against Shareholder Reliance 6 Report on Energy Efficiency and Against Against Shareholder Renewable Energy Programs AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nicholas K. Akins For For Management 2 Elect Director David J. Anderson For For Management 3 Elect Director James F. Cordes For For Management 4 Elect Director Ralph D. Crosby, Jr. For For Management 5 Elect Director Linda A. Goodspeed For For Management 6 Elect Director Thomas E. Hoaglin For For Management 7 Elect Director Michael G. Morris For For Management 8 Elect Director Richard C. Notebaert For For Management 9 Elect Director Lionel L. Nowell, III For For Management 10 Elect Director Richard L. Sandor For For Management 11 Elect Director Sara Martinez Tucker For For Management 12 Elect Director John F. Turner For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Barshefsky For For Management 1.2 Elect Director U.M. Burns For For Management 1.3 Elect Director K.I. Chenault For For Management 1.4 Elect Director P. Chernin For For Management 1.5 Elect Director T.J. Leonsis For For Management 1.6 Elect Director J. Leschly For For Management 1.7 Elect Director R.C. Levin For For Management 1.8 Elect Director R.A. McGinn For For Management 1.9 Elect Director E.D. Miller For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.D. Walter For For Management 1.12 Director R.A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide for Cumulative Voting Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder AMERICAN FINANCIAL GROUP, INC. Ticker: AFG Security ID: 025932104 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl H. Lindner III For For Management 1.2 Elect Director S. Craig Lindner For For Management 1.3 Elect Director Kenneth C. Ambrecht For For Management 1.4 Elect Director John B. Berding For For Management 1.5 Elect Director Theodore H. Emmerich For For Management 1.6 Elect Director James E. Evans For For Management 1.7 Elect Director Terry S. Jacobs For For Management 1.8 Elect Director Gregory G. Joseph For For Management 1.9 Elect Director William W. Verity For For Management 1.10 Elect Director John I. Von Lehman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Non-Employee Director Omnibus For Against Management Stock Plan 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Require a Majority Vote for the Against For Shareholder Election of Directors AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 03027X100 Meeting Date: JUN 19, 2012 Meeting Type: Annual Record Date: APR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Raymond P. Dolan For For Management 2 Elect Director Ronald M. Dykes For For Management 3 Elect Director Carolyn F. Katz For For Management 4 Elect Director Gustavo Lara Cantu For For Management 5 Elect Director Joann A. Reed For For Management 6 Elect Director Pamela D.A. Reeve For For Management 7 Elect Director David E. Sharbutt For For Management 8 Elect Director James D. Taiclet, Jr. For For Management 9 Elect Director Samme L. Thompson For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Stock Retention/Holding Period Against Against Shareholder AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Robert A. Bradway For For Management 4 Elect Director Francois De Carbonnel For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Rebecca M. Henderson For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Tyler Jacks For For Management 9 Elect Director Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director J. Paul Reason For For Management 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Elect Director Ronald D. Sugar For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder 19 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Limit CEO to Serving on only One Other Against Against Shareholder Board AOL INC. Ticker: AOL Security ID: 00184X105 Meeting Date: JUN 14, 2012 Meeting Type: Proxy Contest Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Tim Armstrong For Did Not Vote Management 1.2 Elect Director Richard Dalzell For Did Not Vote Management 1.3 Elect Director Karen Dykstra For Did Not Vote Management 1.4 Elect Director Alberto Ibarguen For Did Not Vote Management 1.5 Elect Director Susan Lyne For Did Not Vote Management 1.6 Elect Director Patricia Mitchell For Did Not Vote Management 1.7 Elect Director Fredric Reynolds For Did Not Vote Management 1.8 Elect Director James Stengel For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Did Not Vote Management 5 Approve Nonqualified Employee Stock For Did Not Vote Management Purchase Plan # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Dennis A. Miller For For Shareholder 1.2 Elect Director Jeffrey C. Smith For For Shareholder 1.3 Elect Director James A. Warner For Withhold Shareholder 1.4 Management Nominee - Tim Armstrong For For Shareholder 1.5 Management Nominee - Richard Dalzell For For Shareholder 1.6 Management Nominee - Karen Dykstra For For Shareholder 1.7 Management Nominee - Susan Lyne For For Shareholder 1.8 Management Nominee - Fredric Reynolds For For Shareholder 2 Ratify Auditors None For Management 3 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan None Against Management 5 Approve Nonqualified Employee Stock None Against Management Purchase Plan APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Scott D. Josey For For Management 2 Elect Director George D. Lawrence For For Management 3 Elect Director Rodman D. Patton For For Management 4 Elect Director Charles J. Pitman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors Against For Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date: DEC 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Timothy D. Cook For For Management 1.3 Elect Director Millard S. Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert A. Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur D. Levinson For For Management 1.8 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Conflict of Interest Report Against Against Shareholder 5 Advisory Vote to Ratify Directors' Against Against Shareholder Compensation 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date: JAN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aart J. de Geus For For Management 2 Elect Director Stephen R. Forrest For For Management 3 Elect Director Thomas J. Iannotti For For Management 4 Elect Director Susan M. James For For Management 5 Elect Director Alexander A. Karsner For For Management 6 Elect Director Gerhard H. Parker For For Management 7 Elect Director Dennis D. Powell For For Management 8 Elect Director Willem P. Roelandts For For Management 9 Elect Director James E. Rogers For For Management 10 Elect Director Michael R. Splinter For For Management 11 Elect Director Robert H. Swan For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management ASSURED GUARANTY LTD. Ticker: AGO Security ID: G0585R106 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Francisco L. Borges as Director For For Management 1.2 Elect Stephen A. Cozen as Director For For Management 1.3 Elect Patrick W. Kenny as Director For For Management 1.4 Elect Donald H. Layton as Director For For Management 1.5 Elect Robin Monro-Davies as Director For For Management 1.6 Elect Michael T. O'Kane as Director For For Management 1.7 Elect Wilbur L. Ross, Jr. as Director For For Management 1.8 Elect Walter A. Scott as Director For For Management 1.9 Elect Howard Albert as Director of For For Management Assured Guaranty Re Ltd 1.10 Elect Robert A. Bailenson as Director For For Management of Assured Guaranty Re Ltd 1.11 Elect Russell B. Brewer, II as For For Management Director of Assured Guaranty Re Ltd 1.12 Elect Gary Burnet as Director of For For Management Assured Guaranty Re Ltd 1.13 Elect Dominic J. Frederico asDirector For For Management of Assured Guaranty Re Ltd 1.14 Elect James M. Michener as Director of For For Management Assured Guaranty Re Ltd 1.15 Elect Robert B. Mills as Director of For For Management Assured Guaranty Re Ltd 1.16 Elect Kevin Pearson as Director of For For Management Assured Guaranty Re Ltd 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors of Assured Guaranty Re AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect DirectorJames H. Blanchard For For Management 5 Elect DirectorJaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director John B. McCoy For For Management 9 Elect Director Joyce M. Roche For For Management 10 Elect Director Matthew K. Rose For For Management 11 Elect Director Laura D'Andrea Tyson For For Management 12 Ratification Of Appointment Of For For Management Independent Auditors. 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent For For Management 15 Report on Political Contributions Against Against Shareholder 16 Commit to Wireless Network Neutrality Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mukesh D. Ambani For For Management 2 Elect Director Susan S. Bies For For Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director Monica C. Lozano For For Management 8 Elect Director Thomas J. May For For Management 9 Elect Director Brian T. Moynihan For For Management 10 Elect Director Donald E. Powell For For Management 11 Elect Director Charles O. Rossotti For Against Management 12 Elect Director Robert W. Scully For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Ratify Auditors For For Management 15 Disclose Prior Government Service Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Stock Retention/Holding Period Against Against Shareholder 18 Require Audit Committee Review and Against Against Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations 19 Prohibit Political Contributions Against Against Shareholder BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 31, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Henry P. Becton, Jr. For For Management 3 Elect Director Edward F. Degraan For For Management 4 Elect Director Vincent A. Forlenza For For Management 5 Elect Director Claire M. Fraser-liggett For For Management 6 Elect Director Christopher Jones For For Management 7 Elect Director Marshall O. Larsen For For Management 8 Elect Director Edward J. Ludwig For For Management 9 Elect Director Adel A.F. Mahmoud For For Management 10 Elect Director Gary A. Mecklenburg For For Management 11 Elect Director James F. Orr For For Management 12 Elect Director Willard J. Overlock, Jr For For Management 13 Elect Director Bertram L. Scott For For Management 14 Elect Director Alfred Sommer For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 05, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Donald R. Keough For For Management 1.10 Elect Director Thomas S. Murphy For For Management 1.11 Elect Director Ronald L. Olson For For Management 1.12 Elect Director Walter Scott, Jr. For For Management 2 Adopt Policy on Succession Planning Against Against Shareholder BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lisa M. Caputo For For Management 1.2 Elect Director Kathy J. Higgins Victor For For Management 1.3 Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Declassify the Board of Directors For For Shareholder BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 08, 2012 Meeting Type: Annual Record Date: APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Caroline D. Dorsa For For Management 2 Elect Director Stelios Papadopoulos For For Management 3 Elect Director George A. Scangos For For Management 4 Elect Director Lynn Schenk For For Management 5 Elect Director Alexander J. Denner For For Management 6 Elect Director Nancy L. Leaming For For Management 7 Elect Director Richard C. Mulligan For For Management 8 Elect Director Robert W. Pangia For For Management 9 Elect Director Brian S. Posner For For Management 10 Elect Director Eric K. Rowinsky For For Management 11 Elect Director Stephen A. Sherwin For For Management 12 Elect Director William D. Young For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 16 Provide Right to Call Special Meeting For For Management BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William S. Demchak For For Management 2 Elect Director Laurence D. Fink For For Management 3 Elect Director Robert S. Kapito For For Management 4 Elect Director Thomas H. O'Brien For For Management 5 Elect Director Ivan G. Seidenberg For For Management 6 Declassify the Board of Directors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Ratify Auditors For For Management BRINKER INTERNATIONAL, INC. Ticker: EAT Security ID: 109641100 Meeting Date: NOV 03, 2011 Meeting Type: Annual Record Date: SEP 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas H. Brooks For For Management 1.2 Elect Director David Deno For For Management 1.3 Elect Director Joseph M. DePinto For For Management 1.4 Elect Director Michael Dixon For For Management 1.5 Elect Director Harriet Edelman For For Management 1.6 Elect Director Jon L. Luther For For Management 1.7 Elect Director John W. Mims For For Management 1.8 Elect Director George R. Mrkonic For For Management 1.9 Elect Director Rosendo G. Parra For For Management 1.10 Elect Director Cece Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Lewis B. Campbell For For Management 3 Elect Director James M. Cornelius For For Management 4 Elect Director Louis J. Freeh For For Management 5 Elect Director Laurie H. Glimcher For For Management 6 Elect Director Michael Grobstein For For Management 7 Elect Director Alan J. Lacy For For Management 8 Elect Director Vicki L. Sato For For Management 9 Elect Director Elliott Sigal For For Management 10 Elect Director Gerald L. Storch For For Management 11 Elect Director Togo D. West, Jr. For For Management 12 Elect Director R. Sanders Williams For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 18 Provide Right to Act by Written Consent Against For Shareholder BUNGE LIMITED Ticker: BG Security ID: G16962105 Meeting Date: MAY 25, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Francis Coppinger as Director For For Management 1.2 Elect Alberto Weisser as Director For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director Albert Goldstein For For Management 1.5 Elect Director James H. Graves For For Management 1.6 Elect Director B.d. Hunter For For Management 1.7 Elect Director Timothy J. McKibben For For Management 1.8 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Eugene V. Fife For For Management 1.4 Elect Director Juan Gallardo For For Management 1.5 Elect Director David R. Goode For For Management 1.6 Elect Director Jesse J. Greene, Jr. For For Management 1.7 Elect Director Jon M. Huntsman, Jr. For For Management 1.8 Elect Director Peter A. Magowan For For Management 1.9 Elect Director Dennis A. Muilenburg For For Management 1.10 Elect Director Douglas R. Oberhelman For For Management 1.11 Elect Director William A. Osborn For For Management 1.12 Elect Director Charles D. Powell For For Management 1.13 Elect Director Edward B. Rust, Jr. For For Management 1.14 Elect Director Susan C. Schwab For For Management 1.15 Elect Director Joshua I. Smith For For Management 1.16 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Amend Advance Notice Provisions for For For Management Shareholder Proposals/Nominations 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors 8 Review and Assess Human Rights Policies Against Against Shareholder 9 Provide Right to Act by Written Consent Against For Shareholder CEPHALON, INC. Ticker: CEPH Security ID: 156708109 Meeting Date: JUL 14, 2011 Meeting Type: Special Record Date: JUN 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen A. Furbacher For Withhold Management 1.2 Elect Director John D. Johnson For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Adopt Guidelines for Country Selection Against Against Shareholder 18 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Request Director Nominee with Against Against Shareholder Environmental Qualifications CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: DEC 07, 2011 Meeting Type: Annual Record Date: OCT 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Arun Sarin For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability 18 Report on Internet Fragmentation Against For Shareholder 19 Stock Retention/Holding Period Against For Shareholder CNA FINANCIAL CORPORATION Ticker: CNA Security ID: 126117100 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul J. Liska For For Management 1.2 Elect Director Jose O. Montemayor For For Management 1.3 Elect Director Thomas F. Motamed For For Management 1.4 Elect Director Don M. Randel For For Management 1.5 Elect Director Joseph Rosenberg For For Management 1.6 Elect Director Andrew H. Tisch For For Management 1.7 Elect Director James S. Tisch For For Management 1.8 Elect Director Marvin Zonis For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management COCA-COLA ENTERPRISES, INC. Ticker: CCE Security ID: 19122T109 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Bennink For For Management 1.2 Elect Director John F. Brock For For Management 1.3 Elect Director Calvin Darden For For Management 1.4 Elect Director L. Phillip Humann For For Management 1.5 Elect Director Orrin H. Ingram, II For For Management 1.6 Elect Director Thomas H. Johnson For For Management 1.7 Elect Director Suzanne B. Labarge For For Management 1.8 Elect Director Veronique Morali For For Management 1.9 Elect Director Garry Watts For For Management 1.10 Elect Director Curtis R. Welling For For Management 1.11 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: MAR 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For Withhold Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For Withhold Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For Withhold Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Restore or Provide for Cumulative Against For Shareholder Voting 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 08, 2011 Meeting Type: Annual Record Date: JUN 13, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Irving W. Bailey, II For For Management 2 Elect Director David J. Barram For For Management 3 Elect Director Stephen L. Baum For For Management 4 Elect Director Erik Brynjolfsson For For Management 5 Elect Director Rodney F. Chase For For Management 6 Elect Director Judith R. Haberkorn For For Management 7 Elect Director Michael W. Laphen For For Management 8 Elect Director F. Warren McFarlan For For Management 9 Elect Director Chong Sup Park For For Management 10 Elect Director Thomas H. Patrick For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Approve Omnibus Stock Plan For Against Management 14 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Armitage For For Management 2 Elect Director Richard H. Auchinleck For For Management 3 Elect Director James E. Copeland, Jr. For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Ruth R. Harkin For For Management 6 Elect Director Ryan M. Lance For For Management 7 Elect Director Mohd H. Marican For For Management 8 Elect Director Harold W. McGraw, III For For Management 9 Elect Director James J. Mulva For For Management 10 Elect Director Robert A. Niblock For For Management 11 Elect Director Harald J. Norvik For For Management 12 Elect Director William K. Reilly For For Management 13 Elect Director Victoria J. Tschinkel For For Management 14 Elect Director Kathryn C. Turner For For Management 15 Elect Director William E. Wade, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 18 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 22 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kevin Burke For For Management 2 Elect Director Vincent A. Calarco For For Management 3 Elect Director George Campbell, Jr. For For Management 4 Elect Director Gordon J. Davis For For Management 5 Elect Director Michael J. Del Giudice For For Management 6 Elect Director Ellen V. Futter For For Management 7 Elect Director John F. Hennessy, III For For Management 8 Elect Director John F. Killian For For Management 9 Elect Director Eugene R. McGrath For For Management 10 Elect Director Sally H. Pinero For For Management 11 Elect Director Michael W. Ranger For For Management 12 Elect Director L. Frederick Sutherland For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Increase Disclosure of Executive Against Against Shareholder Compensation CSX CORPORATION Ticker: CSX Security ID: 126408103 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donna M. Alvarado For For Management 2 Elect Director John B. Breaux For For Management 3 Elect Director Pamela L. Carter For For Management 4 Elect Director Steven T. Halverson For For Management 5 Elect Director Edward J. Kelly, III For For Management 6 Elect Director Gilbert H. Lamphere For For Management 7 Elect Director John D. McPherson For For Management 8 Elect Director Timothy T. O'Toole For For Management 9 Elect Director David M. Ratcliffe For For Management 10 Elect Director Donald J. Shepard For For Management 11 Elect Director Michael J. Ward For For Management 12 Elect Director J.C. Watts, Jr. For For Management 13 Elect Director J. Steven Whisler For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Approve Omnibus Stock Plan For For Management 13 Amend Nonqualified Employee Stock For For Management Purchase Plan 14 Provide Right to Call Special Meeting For For Management DARDEN RESTAURANTS, INC. Ticker: DRI Security ID: 237194105 Meeting Date: SEP 22, 2011 Meeting Type: Annual Record Date: JUL 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard L. Berry For For Management 1.2 Elect Director Odie C. Donald For For Management 1.3 Elect Director Christopher J. Fraleigh For For Management 1.4 Elect Director Victoria D. Harker For For Management 1.5 Elect Director David H. Hughes For For Management 1.6 Elect Director Charles A. Ledsinger Jr For For Management 1.7 Elect Director William M. Lewis, Jr. For For Management 1.8 Elect Director Senator Connie Mack III For For Management 1.9 Elect Director Andrew H. Madsen For For Management 1.10 Elect Director Clarence Otis, Jr. For For Management 1.11 Elect Director Michael D. Rose For For Management 1.12 Director Maria A. Sastre For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 15, 2011 Meeting Type: Annual Record Date: MAY 20, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Breyer For Withhold Management 1.2 Elect Director Donald J. Carty For For Management 1.3 Elect Director Michael S. Dell For For Management 1.4 Elect Director William H. Gray, III For For Management 1.5 Elect Director Gerald J. Kleisterlee For For Management 1.6 Elect Director Thomas W. Luce, III For For Management 1.7 Elect Director Klaus S. Luft For For Management 1.8 Elect Director Alex J. Mandl For For Management 1.9 Elect Director Shantanu Narayen For For Management 1.10 Elect Director H. Ross Perot, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against For Shareholder 6 Provide Right to Act by Written Consent Against For Shareholder 7 Approve Declaration of Dividends Against Against Shareholder DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 19, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Brad Martin For For Management 2 Elect Director Frank R. Mori For For Management 3 Elect Director J.C. Watts, Jr. For For Management 4 Elect Director Nick White For For Management 5 Ratify Auditors For For Management DOMTAR CORPORATION Ticker: UFS Security ID: 257559203 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Giannella Alvarez For For Management 2 Elect Director Jack C. Bingleman For For Management 3 Elect Director Louis P. Gignac For For Management 4 Elect Director Brian M. Levitt For For Management 5 Elect Director Harold H. MacKay For For Management 6 Elect Director David G. Maffucci For For Management 7 Elect Director Robert J. Steacy For For Management 8 Elect Director Pamela B. Strobel For For Management 9 Elect Director Denis Turcotte For For Management 10 Elect Director John D. Williams For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Ratify Auditors For For Management DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David E. Alexander For For Management 2 Elect Director Pamela H. Patsley For For Management 3 Elect Director M. Anne Szostak For For Management 4 Elect Director Michael F. Weinstein For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers ELECTRONIC ARTS INC. Ticker: ERTS Security ID: 285512109 Meeting Date: JUL 28, 2011 Meeting Type: Annual Record Date: JUN 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leonard S. Coleman For For Management 2 Elect Director Jeffrey T. Huber For For Management 3 Elect Director Geraldine B. Laybourne For For Management 4 Elect Director Gregory B. Maffei For For Management 5 Elect Director Vivek Paul For For Management 6 Elect Director Lawrence F. Probst III For For Management 7 Elect Director John S. Riccitiello For For Management 8 Elect Director Richard A. Simonson For For Management 9 Elect Director Linda J. Srere For For Management 10 Elect Director Luis A. Ubinas For For Management 11 Amend Omnibus Stock Plan For Against Management 12 Amend Qualified Employee Stock For For Management Purchase Plan 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Ratify Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 16, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Baicker For For Management 2 Elect Director J. E. Fyrwald For For Management 3 Elect Director E. R. Marram For For Management 4 Elect Director D. R. Oberhelman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Adopt Policy for Engagement With Against Against Shareholder Proponents of Shareholder Proposals Supported by a Majority Vote 10 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 07, 2012 Meeting Type: Annual Record Date: NOV 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Fernandez G. For For Management 1.2 Elect Director A.F. Golden For For Management 1.3 Elect Director W.R. Johnson For For Management 1.4 Elect Director J.B. Menzer For For Management 1.5 Elect Director A.A. Busch, III For For Management 1.6 Elect Director R.I. Ridgway For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Sustainability Against Against Shareholder 5 Declassify the Board of Directors Against For Shareholder ENTERGY CORPORATION Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Maureen Scannell Bateman For For Management 2 Elect Director Gary W. Edwards For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Donald C. Hintz For For Management 5 Elect Director J. Wayne Leonard For For Management 6 Elect Director Stuart L. Levenick For For Management 7 Elect Director Blanche L. Lincoln For For Management 8 Elect Director Stewart C. Myers For For Management 9 Elect Director William A. Percy, II For For Management 10 Elect Director W.J. Tauzin For For Management 11 Elect Director Steven V. Wilkinson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXELON CORPORATION Ticker: EXC Security ID: 30161N101 Meeting Date: NOV 17, 2011 Meeting Type: Special Record Date: OCT 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For Against Management EXPEDIA, INC. Ticker: EXPE Security ID: 30212P105 Meeting Date: DEC 06, 2011 Meeting Type: Annual Record Date: OCT 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Agreement For For Management 2 Approve Reverse Stock Split For Against Management 3 Approve Merger Agreement For For Management 4 Amend Certificate of Incorporation For For Management Renouncing Interest in Transactions that may be a Corporate Opportunity for both Expedia and TripAdvisor 5.1 Elect Director A. George 'Skip' Battle For For Management 5.2 Elect Director Barry Diller For For Management 5.3 Elect Director Jonathan L. Dolgen For For Management 5.4 Elect Director William R. Fitzgerald For Withhold Management 5.5 Elect Director Craig A. Jacobson For For Management 5.6 Elect Director Victor A. Kaufman For For Management 5.7 Elect Director Peter M. Kern For For Management 5.8 Elect Director Dara Khosrowshahi For For Management 5.9 Elect Director John C. Malone For For Management 5.10 Elect Director Jose A. Tazon For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote on Say on Pay Frequency Three Three Years Management Years EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director H.H. Fore For For Management 1.6 Elect Director K.C. Frazier For For Management 1.7 Elect Director W.W. George For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Report on Political Contributions Against Against Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 9 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FIRSTENERGY CORP. Ticker: FE Security ID: 337932107 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul T. Addison For For Management 1.2 Elect Director Anthony J. Alexander For For Management 1.3 Elect Director Michael J. Anderson For For Management 1.4 Elect Director Carol A. Cartwright For For Management 1.5 Elect Director William T. Cottle For For Management 1.6 Elect Director Robert B. Heisler, Jr. For For Management 1.7 Elect DirectorJulia L. Johnson For For Management 1.8 Elect DirectorTed J. Kleisner For For Management 1.9 Elect Director Donald T. Misheff For For Management 1.10 Elect Director Ernest J. Novak, Jr. For For Management 1.11 Elect Director Christopher D. Pappas For For Management 1.12 Elect Director Catherine A. Rein For For Management 1.13 Elect Director George M. Smart For For Management 1.14 Elect Director Wes M. Taylor For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Coal Combustion Waste Hazard Against Against Shareholder and Risk Mitigation Efforts 6 Report on Plans to Reduce Coal-Related Against Against Shareholder Costs and Risks 7 Reduce Supermajority Vote Requirement Against For Shareholder FLUOR CORPORATION Ticker: FLR Security ID: 343412102 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter K. Barker For Against Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director Dean R. O'Hare For For Management 4 Elect Director David T. Seaton For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Provide Right to Call Special Meeting For For Management 7 Ratify Auditors For For Management FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan D. Feldman For For Management 1.2 Elect Director Jarobin Gilbert, Jr. For For Management 1.3 Elect Director David Y. Schwartz For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen G. Butler For For Management 2 Elect Director Kimberly A. Casiano For For Management 3 Elect Director Anthony F. Earley, Jr. For For Management 4 Elect Director Edsel B. Ford II For For Management 5 Elect Director William Clay Ford, Jr. For For Management 6 Elect Director Richard A. Gephardt For For Management 7 Elect Director James H. Hance, Jr. For For Management 8 Elect Director William W. Helman IV For For Management 9 Elect Director Irvine O. Hockaday, Jr. For For Management 10 Elect Director Jon M. Huntsman, Jr. For For Management 11 Elect Director Richard A. Manoogian For Against Management 12 Elect Director Ellen R. Marram For For Management 13 Elect Director Alan Mulally For For Management 14 Elect Director Homer A. Neal For For Management 15 Elect Director Gerald L. Shaheen For For Management 16 Elect Director John L. Thornton For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Provide for Cumulative Voting Against For Shareholder 20 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 21 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings FOREST LABORATORIES, INC. Ticker: FRX Security ID: 345838106 Meeting Date: AUG 18, 2011 Meeting Type: Proxy Contest Record Date: JUN 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor Management Proposals (White Card) None 1.1 Elect Director Howard Solomon For For Management 1.2 Elect Director Nesli Basgoz For For Management 1.3 Elect Director Christopher J. Coughlin For For Management 1.4 Elect Director Dan L. Goldwasser For For Management 1.5 Elect Director Kenneth E. Goodman For For Management 1.6 Elect Director Gerald M. Lieberman For For Management 1.7 Elect Director Lawrence S. Olanoff For For Management 1.8 Elect Director Lester B. Salans For For Management 1.9 Elect Director Brenton L. Saunders For For Management 1.10 Elect Director Peter J. Zimetbaum For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Alexander J. Denner For Did Not Vote Shareholder 1.2 Elect Director Richard Mulligan For Did Not Vote Shareholder 1.3 Elect Director Lucian A. Bebchuk For Did Not Vote Shareholder 1.4 Elect Director Eric J. Ende For Did Not Vote Shareholder 1.5 Management Nominee - Nesli Basgoz For Did Not Vote Shareholder 1.6 Management Nominee - Christopher J. For Did Not Vote Shareholder Coughlin 1.7 Management Nominee - Gerald M. For Did Not Vote Shareholder Lieberman 1.8 Management Nominee - Lawrence S. For Did Not Vote Shareholder Olanoff 1.9 Management Nominee - Brenton L. For Did Not Vote Shareholder Saunders 1.10 Management Nominee - Peter J. Zimetbaum For Did Not Vote Shareholder 2 Advisory Vote to Ratify Named Against Did Not Vote Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year Did Not Vote Management 4 Ratify Auditors For Did Not Vote Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 14, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B. M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 19, 2012 Meeting Type: Annual Record Date: APR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel A. DeMatteo For For Management 1.2 Elect Director Shane S. Kim For For Management 1.3 Elect Director J. Paul Raines For For Management 1.4 Elect Director Kathy Vrabeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Elect Director Min H. Kao For For Management 3.2 Elect Director Charles W. Peffer For For Management 4 Ratify Auditors For For Management 5 Approve Dividends For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary T. Barra For For Management 2 Elect Director Nicholas D. Chabraja For For Management 3 Elect Director James S. Crown For For Management 4 Elect Director William P. Fricks For For Management 5 Elect Director Jay L. Johnson For For Management 6 Elect Director James L. Jones For For Management 7 Elect Director Paul G. Kaminski For For Management 8 Elect Director John M. Keane For For Management 9 Elect Director Lester L. Lyles For For Management 10 Elect Director Phebe N. Novakovic For For Management 11 Elect Director William A. Osborn For For Management 12 Elect Director Robert Walmsley For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management 16 Review and Assess Human Rights Policies Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Susan Hockfield For For Management 5 Elect Director Jeffrey R. Immelt For For Management 6 Elect Director Andrea Jung For For Management 7 Elect Director Alan G. Lafley For For Management 8 Elect Director Robert W. Lane For For Management 9 Elect Director Ralph S. Larsen For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director James J. Mulva For For Management 12 Elect Director Sam Nunn For For Management 13 Elect Director Roger S. Penske For For Management 14 Elect Director Robert J. Swieringa For For Management 15 Elect Director James S. Tisch For For Management 16 Elect Director Douglas A. Warner, III For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Amend Omnibus Stock Plan For Against Management 20 Approve Material Terms of Senior For For Management Officer Performance Goals 21 Provide for Cumulative Voting Against For Shareholder 22 Phase Out Nuclear Activities Against Against Shareholder 23 Require Independent Board Chairman Against Against Shareholder 24 Provide Right to Act by Written Consent Against For Shareholder GENERAL MOTORS COMPANY Ticker: GM Security ID: 37045V100 Meeting Date: JUN 12, 2012 Meeting Type: Annual Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel F. Akerson For For Management 2 Elect Director David Bonderman For For Management 3 Elect Director Erroll B. Davis, Jr. For For Management 4 Elect Director Stephen J. Girsky For For Management 5 Elect Director E. Neville Isdell For For Management 6 Elect Director Robert D. Krebs For For Management 7 Elect Director Philip A. Laskawy For For Management 8 Elect Director Kathryn V. Marinello For For Management 9 Elect Director James J. Mulva For For Management 10 Elect Director Patricia F. Russo For For Management 11 Elect Director Thomas M. Schoewe For For Management 12 Elect Director Carol M. Stephenson For For Management 13 Elect Director Theodore M. Solso For For Management 14 Elect Director Cynthia A. Telles For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GLOBAL PAYMENTS INC. Ticker: GPN Security ID: 37940X102 Meeting Date: SEP 27, 2011 Meeting Type: Annual Record Date: AUG 08, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul R. Garcia For For Management 1.2 Elect Director Michael W. Trapp For For Management 1.3 Elect Director Gerald J. Wilkins For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Authorize a New Class of Common Stock For Against Management 4 Increase Authorized Common Stock For Against Management 5 Amend Charter to Provide For Class A For For Management Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination 6 Approve Omnibus Stock Plan For Against Management 7 Approve Omnibus Stock Plan For Against Management 8 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 9 Amend Articles Regarding Arbitration Against Against Shareholder of Shareholder Lawsuits 10 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share H&R BLOCK, INC. Ticker: HRB Security ID: 093671105 Meeting Date: SEP 14, 2011 Meeting Type: Annual Record Date: JUL 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul J. Brown For For Management 2 Elect Director William C. Cobb For For Management 3 Elect Director Marvin R. Ellison For For Management 4 Elect Director Robert A. Gerard For For Management 5 Elect Director David B. Lewis For For Management 6 Elect Director Victoria J. Reich For For Management 7 Elect Director Bruce C. Rohde For For Management 8 Elect Director Tom D. Seip For For Management 9 Elect Director Christianna Wood For For Management 10 Elect Director James F. Wright For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Amend Deferred Compensation Plan For For Management 14 Amend Omnibus Stock Plan For For Management 15 Ratify Auditors For For Management H. J. HEINZ COMPANY Ticker: HNZ Security ID: 423074103 Meeting Date: AUG 30, 2011 Meeting Type: Annual Record Date: JUN 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William R. Johnson For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Leonard S. Coleman, Jr. For For Management 4 Elect Director John G. Drosdick For For Management 5 Elect Director Edith E. Holiday For For Management 6 Elect Director Candace Kendle For For Management 7 Elect Director Dean R. O'Hare For For Management 8 Elect Director Nelson Peltz For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director Lynn C. Swann For For Management 11 Elect Director Thomas J. Usher For For Management 12 Elect Director Michael F. Weinstein For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Ticker: HAR Security ID: 413086109 Meeting Date: DEC 07, 2011 Meeting Type: Annual Record Date: OCT 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian F. Carroll For For Management 1.2 Elect Director Hellene S. Runtagh For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T. William Porter For For Management 1.2 Elect Director James A. Watt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank A. D'Amelio For For Management 2 Elect Director W. Roy Dunbar For For Management 3 Elect Director Kurt J. Hilzinger For For Management 4 Elect Director David A. Jones, Jr. For For Management 5 Elect Director Michael B. McCallister For For Management 6 Elect Director William J. McDonald For For Management 7 Elect Director William E. Mitchell For For Management 8 Elect Director David B. Nash For For Management 9 Elect Director James J. O'Brien For For Management 10 Elect Director Marissa T. Peterson For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INTEGRYS ENERGY GROUP, INC. Ticker: TEG Security ID: 45822P105 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith E. Bailey For For Management 1.2 Elect Director William J. Brodsky For For Management 1.3 Elect Director Albert J. Budney, Jr. For For Management 1.4 Elect Director P. San Juan Cafferty For For Management 1.5 Elect Director Ellen Carnahan For For Management 1.6 Elect Director Michelle L. Collins For For Management 1.7 Elect Director Kathryn M. For For Management Hasselblad-Pascale 1.8 Elect Director John W. Higgins For For Management 1.9 Elect Director Paul W. Jones For For Management 1.10 Elect Director Holly K. Koeppel For For Management 1.11 Elect Director Michael E. Lavin For For Management 1.12 Elect Director William F. Protz, Jr. For For Management 1.13 Elect Director Charles A. Schrock For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Andy D. Bryant For For Management 3 Elect Director Susan L. Decker For For Management 4 Elect Director John J. Donahoe For For Management 5 Elect Director Reed E. Hundt For For Management 6 Elect Director Paul S. Otellini For For Management 7 Elect Director James D. Plummer For For Management 8 Elect Director David S. Pottruck For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director William R. Brody For For Management 3 Elect Director Kenneth I. Chenault For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director David N. Farr For For Management 6 Elect Director Shirley Ann Jackson For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director James W. Owens For For Management 10 Elect Director Samuel J. Palmisano For For Management 11 Elect Director Virginia M. Rometty For For Management 12 Elect Director Joan E. Spero For For Management 13 Elect Director Sidney Taurel For For Management 14 Elect Director Lorenzo H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder 18 Report on Political Contributions Against Against Shareholder 19 Report on Lobbying Expenses Against Against Shareholder INTUIT INC. Ticker: INTU Security ID: 461202103 Meeting Date: JAN 19, 2012 Meeting Type: Annual Record Date: NOV 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Christopher W. Brody For For Management 2 Elect Director William V. Campbell For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director Diane B. Greene For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director Suzanne Nora Johnson For For Management 7 Elect Director Dennis D. Powell For For Management 8 Elect Director Brad D. Smith For For Management 9 Ratify Auditors For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management ITT EDUCATIONAL SERVICES, INC. Ticker: ESI Security ID: 45068B109 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joanna T. Lau For For Management 2 Elect Director Samuel L. Odle For Against Management 3 Elect Director John A. Yena For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation JABIL CIRCUIT, INC. Ticker: JBL Security ID: 466313103 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martha F. Brooks For For Management 1.2 Elect Director Mel S. Lavitt For For Management 1.3 Elect Director Timothy L. Main For For Management 1.4 Elect Director William D. Morean For For Management 1.5 Elect Director Lawrence J. Murphy For For Management 1.6 Elect Director Frank A. Newman For For Management 1.7 Elect Director Steven A. Raymund For For Management 1.8 Elect Director Thomas A. Sansone For For Management 1.9 Elect Director David M. Stout For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Other Business For Against Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Elect Director Timothy K. Armour For For Management 3 Elect Director J. Richard Fredericks For For Management 4 Elect Director Lawrence E. Kochard For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 8 Require Independent Board Chairman Against Against Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Cullen For For Management 3 Elect Director Ian E.l. Davis For For Management 4 Elect Director Alex Gorsky For For Management 5 Elect Director Michael M.e. Johns For For Management 6 Elect Director Susan L. Lindquist For For Management 7 Elect Director Anne M. Mulcahy For For Management 8 Elect Director Leo F. Mullin For For Management 9 Elect Director William D. Perez For For Management 10 Elect Director Charles Prince For For Management 11 Elect Director David Satcher For For Management 12 Elect Director William C. Weldon For For Management 13 Elect Director Ronald A. Williams For For Management 14 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against Against Shareholder 18 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions 19 Adopt Animal-Free Training Methods Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James A. Bell For For Management 2 Elect Director Crandall C. Bowles For For Management 3 Elect Director Stephen B. Burke For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director James S. Crown For For Management 6 Elect Director James Dimon For For Management 7 Elect Director Timothy P. Flynn For For Management 8 Elect Director Ellen V. Futter For For Management 9 Elect Director Laban P. Jackson, Jr. For For Management 10 Elect Director Lee R. Raymond For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Affirm Political Non-Partisanship Against Against Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Loan Modifications Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 19 Provide Right to Act by Written Consent Against For Shareholder 20 Stock Retention Against Against Shareholder KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director John F. Bergstrom For For Management 3 Elect Director Abelardo E. Bru For For Management 4 Elect Director Robert W. Decherd For For Management 5 Elect Director Thomas J. Falk For For Management 6 Elect Director Fabian T. Garcia For For Management 7 Elect Director Mae C. Jemison, M.D. For For Management 8 Elect Director James M. Jenness For For Management 9 Elect Director Nancy J. Karch For For Management 10 Elect Director Ian C. Read For For Management 11 Elect Director Linda Johnson Rice For For Management 12 Elect Director Marc J. Shapiro For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LAM RESEARCH CORPORATION Ticker: LRCX Security ID: 512807108 Meeting Date: MAY 10, 2012 Meeting Type: Special Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For Against Management LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 26, 2011 Meeting Type: Annual Record Date: MAY 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold L. Adams For For Management 1.2 Elect Director John T. Cahill For For Management 1.3 Elect Director Mark R. Fetting For For Management 1.4 Elect Director Margaret Milner For For Management Richardson 1.5 Elect Director Kurt L. Schmoke For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nolan D. Archibald For For Management 2 Elect Director Rosalind G. Brewer For For Management 3 Elect Director David B. Burritt For For Management 4 Elect Director James O. Ellis, Jr. For For Management 5 Elect Director Thomas J. Falk For For Management 6 Elect Director Gwendolyn S. King For For Management 7 Elect Director James M. Loy For For Management 8 Elect Director Douglas H. McCorkindale For For Management 9 Elect Director Joseph W. Ralston For For Management 10 Elect Director Anne Stevens For For Management 11 Elect Director Robert J. Stevens For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against Against Shareholder LOEWS CORPORATION Ticker: L Security ID: 540424108 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence S. Bacow For For Management 2 Elect Director Ann E. Berman For For Management 3 Elect Director Joseph L. Bower For For Management 4 Elect Director Charles M. Diker For For Management 5 Elect Director Jacob A. Frenkel For For Management 6 Elect Director Paul J. Fribourg For For Management 7 Elect Director Walter L. Harris For Against Management 8 Elect Director Philip A. Laskawy For For Management 9 Elect Director Ken Miller For For Management 10 Elect Director Gloria R. Scott For For Management 11 Elect Director Andrew H. Tisch For For Management 12 Elect Director James S. Tisch For For Management 13 Elect Director Jonathan M. Tisch For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Stock Option Plan For For Management 16 Approve Executive Incentive Bonus Plan For For Management 17 Ratify Auditors For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen F. Bollenbach For For Management 2 Elect Director Deirdre P. Connelly For For Management 3 Elect Director Meyer Feldberg For For Management 4 Elect Director Sara Levinson For For Management 5 Elect Director Terry J. Lundgren For For Management 6 Elect Director Joseph Neubauer For For Management 7 Elect Director Joyce M. Roche For For Management 8 Elect Director Paul C. Varga For For Management 9 Elect Director Craig E. Weatherup For For Management 10 Elect Director Marna C. Whittington For For Management 11 Ratify Auditors For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Phase Out Sale of Raccoon Dog Fur Against Against Shareholder Products MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory H. Boyce For For Management 2 Elect Director Pierre Brondeau For For Management 3 Elect Director Clarence P. Cazalot, Jr. For For Management 4 Elect Director Linda Z. Cook For For Management 5 Elect Director Shirley Ann Jackson For For Management 6 Elect Director Philip Lader For Against Management 7 Elect Director Michael E. J. Phelps For For Management 8 Elect Director Dennis H. Reilley For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Omnibus Stock Plan For Against Management MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Daberko For For Management 1.2 Elect Director Donna A. James For For Management 1.3 Elect Director Charles R. Lee For For Management 1.4 Elect Director Seth E. Schofield For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zachary W. Carter For For Management 2 Elect Director Brian Duperreault For For Management 3 Elect Director Oscar Fanjul For For Management 4 Elect Director H. Edward Hanway For For Management 5 Elect Director Elaine La Roche For For Management 6 Elect Director Lord Lang For For Management 7 Elect Director Steven A. Mills For For Management 8 Elect Director Bruce P. Nolop For For Management 9 Elect Director Marc D. Oken For For Management 10 Elect Director Morton O. Schapiro For For Management 11 Elect Director Adele Simmons For For Management 12 Elect Director Lloyd M. Yates For For Management 13 Elect Director R. David Yost For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. Mckenna For For Management 5 Elect Director Donald Thompson For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For Against Management 8 Declassify the Board of Directors For For Management 9 Provide Right to Call Special Meeting For For Management 10 Ratify Auditors For For Management 11 Report on Policy Responses to Against Against Shareholder Children's Health Concerns and Fast Food MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Kenneth C. Frazier For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director William B. Harrison Jr. For For Management 6 Elect Director C. Robert Kidder For For Management 7 Elect Director Rochelle B. Lazarus For For Management 8 Elect Director Carlos E. Represas For For Management 9 Elect Director Patricia F. Russo For For Management 10 Elect Director Craig B. Thompson For For Management 11 Elect Director Wendell P. Weeks For For Management 12 Elect Director Peter C. Wendell For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Provide Right to Act by Written Consent Against For Shareholder 16 Amend Bylaws Call Special Meetings Against For Shareholder 17 Report on Charitable and Political Against Against Shareholder Contributions MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 15, 2011 Meeting Type: Annual Record Date: SEP 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management 13 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 24, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors Janice L. Fields For For Management 2 Elect Directors Hugh Grant For For Management 3 Elect Directors C. Steven McMillan For For Management 4 Elect Directors Robert J. Stevens For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend Omnibus Stock Plan For Against Management 8 Report on Risk of Genetically Against Against Shareholder Engineered Products MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory Q. Brown For For Management 2 Elect Director William J. Bratton For For Management 3 Elect Director Kenneth C. Dahlberg For For Management 4 Elect Director David W. Dorman For For Management 5 Elect Director Michael V. Hayden For For Management 6 Elect Director Judy C. Lewent For For Management 7 Elect Director Samuel C. Scott, III For For Management 8 Elect Director John A. White For For Management 9 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 10 Ratify Auditors For For Management 11 Encourage Suppliers to Produce Against Against Shareholder Sustainability Reports 12 Stock Retention/Holding Period Against Against Shareholder NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Merrill A. Miller, Jr. For For Management 2 Elect Director Greg L. Armstrong For For Management 3 Elect Director David D. Harrison For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Report on Political Contributions Against Against Shareholder NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley G. Bush For For Management 2 Elect Director Lewis W. Coleman For For Management 3 Elect Director Victor H. Fazio For For Management 4 Elect Director Donald E. Felsinger For For Management 5 Elect Director Stephen E. Frank For For Management 6 Elect Director Bruce S. Gordon For For Management 7 Elect Director Madeleine A. Kleiner For For Management 8 Elect Director Karl J. Krapek For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director Aulana L. Peters For For Management 11 Elect Director Gary Roughead For For Management 12 Elect Director Thomas M. Schoewe For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Amend Certificate of Incorporation of For For Management Titan II, Inc. 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For For Management 2 Elect Director Howard I. Atkins For For Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For For Management 5 Elect Director John E. Feick For For Management 6 Elect Director Margaret M. Foran For For Management 7 Elect Director Carlos M. Gutierrez For For Management 8 Elect Director Ray R. Irani For For Management 9 Elect Director Avedick B. Poladian For For Management 10 Elect Director Aziz D. Syriani For For Management 11 Elect Director Rosemary Tomich For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management 14 Request Director Nominee with Against Against Shareholder Environmental Qualifications ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 12, 2011 Meeting Type: Annual Record Date: AUG 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency None One Year Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 26, 2011 Meeting Type: Annual Record Date: AUG 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Klaus-Peter Muller For For Management 1.6 Elect Director Candy M. Obourn For For Management 1.7 Elect Director Joseph M. Scaminace For For Management 1.8 Elect Director Wolfgang R. Schmitt For For Management 1.9 Elect Director Ake Svensson For For Management 1.10 Elect Director James L. Wainscott For For Management 1.11 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Indra K. Nooyi For For Management 8 Elect Director Sharon Percy Rockefeller For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Lloyd G. Trotter For For Management 11 Elect Director Daniel Vasella For For Management 12 Elect Director Alberto Weisser For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Omnibus Stock Plan For For Management 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Establish Risk Oversight Committee Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angel Cabrera For For Management 2 Elect Director Rita V. Foley For For Management 3 Elect Director Philip L. Francis For For Management 4 Elect Director Rakesh Gangwal For For Management 5 Elect Director Joseph S. Hardin, Jr. For For Management 6 Elect Director Gregory P. Josefowicz For For Management 7 Elect Director Amin I. Khalifa For For Management 8 Elect Director Richard K. Lochridge For For Management 9 Elect Director Robert F. Moran For For Management 10 Elect Director Barbara A. Munder For For Management 11 Elect Director Thomas G. Stemberg For For Management 12 Ratify Auditors For For Management 13 Approve Qualified Employee Stock For For Management Purchase Plan 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director M. Anthony Burns For For Management 3 Elect Director W. Don Cornwell For For Management 4 Elect Director Frances D. Fergusson For For Management 5 Elect Director William H. Gray, III For For Management 6 Elect Director Helen H. Hobbs For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director James M. Kilts For For Management 9 Elect Director George A. Lorch For For Management 10 Elect Director John P. Mascotte For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ian C. Read For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director Marc Tessier-Lavigne For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Publish Political Contributions Against Against Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Non-Employee Director Compensation Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect DirectorLouis C. Camilleri For For Management 4 Elect DirectorJ. Dudley Fishburn For For Management 5 Elect DirectorJennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Kalpana Morparia For For Management 9 Elect DirectorLucio A. Noto For For Management 10 Elect DirectorRobert B. Polet For For Management 11 Elect DirectorCarlos Slim Helu For For Management 12 Elect DirectorStephen M. Wolf For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Restricted Stock Plan For Against Management 16 Require Independent Board Chairman Against Against Shareholder 17 Establish Ethics Committee to Review Against Against Shareholder Marketing Activities POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Annette K. Clayton For For Management 1.2 Elect Director Gregory R. Palen For For Management 1.3 Elect Director John P. Wiehoff For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 19, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Bunch For For Management 1.2 Elect Director Robert Ripp For For Management 1.3 Elect Director Thomas J. Usher For For Management 1.4 Elect Director David R. Whitwam For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Keyser For For Management 2 Elect Director Luca Maestri For For Management 3 Elect Director Elizabeth E. Tallett For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Gordon M. Bethune For For Management 3 Elect Director Gaston Caperton For For Management 4 Elect Director Gilbert F. Casellas For For Management 5 Elect Director James G. Cullen For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Mark B. Grier For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director Martina Hund-Mejean For For Management 10 Elect Director Karl J. Krapek For For Management 11 Elect Director Chrisitne A. Poon For For Management 12 Elect Director John R. Strangfeld For For Management 13 Elect Director James A. Unruh For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Eliminate Supermajority Voting For For Management Provisions 17 Require Independent Board Chairman Against Against Shareholder PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Ticker: PEG Security ID: 744573106 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Albert R. Gamper, Jr. For For Management 2 Elect Director Conrad K. Harper For For Management 3 Elect Director William V. Hickey For For Management 4 Elect Director Ralph Izzo For For Management 5 Elect Director Shirley Ann Jackson For For Management 6 Elect Director David Lilley For For Management 7 Elect Director Thomas A. Renyi For For Management 8 Elect Director Hak Cheol Shin For For Management 9 Elect Director Richard J. Swift For For Management 10 Elect Director Susan Tomasky For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management PUBLIC STORAGE Ticker: PSA Security ID: 74460D109 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For For Management 1.2 Elect Director Tamara Hughes Gustavson For For Management 1.3 Elect Director Uri P. Harkham For For Management 1.4 Elect Director B. Wayne Hughes, Jr. For For Management 1.5 Elect Director Avedick B. Poladian For For Management 1.6 Elect Director Gary E. Pruitt For For Management 1.7 Elect Director Ronald P. Spogli For For Management 1.8 Elect Director Daniel C. Staton For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James E. Cartwright For For Management 2 Elect Director Vernon E. Clark For For Management 3 Elect Director John M. Deutch For For Management 4 Elect Director Stephen J. Hadley For For Management 5 Elect Director Frederic M. Poses For For Management 6 Elect Director Michael C. Ruettgers For For Management 7 Elect Director Ronald L. Skates For For Management 8 Elect Director William R. Spivey For For Management 9 Elect Director Linda G. Stuntz For For Management 10 Elect Director William H. Swanson For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Stock Retention/Holding Period Against Against Shareholder 14 Submit SERP to Shareholder Vote Against For Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder RESEARCH IN MOTION LIMITED Ticker: RIM Security ID: 760975102 Meeting Date: JUL 12, 2011 Meeting Type: Annual Record Date: MAY 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Balsillie For For Management 1.2 Elect Director Mike Lazaridis For For Management 1.3 Elect Director David Kerr For For Management 1.4 Elect Director Claudia Kotchka For For Management 1.5 Elect Director Roger Martin For For Management 1.6 Elect Director John Richardson For For Management 1.7 Elect Director Barbara Stymiest For For Management 1.8 Elect Director Antonio Viana-Baptista For For Management 1.9 Elect Director John Wetmore For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Require Independent Board Chairman Against For Shareholder SAIC, INC. Ticker: SAI Security ID: 78390X101 Meeting Date: JUN 15, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director France A. Cordova For For Management 2 Elect Director Jere A. Drummond For For Management 3 Elect Director Thomas F. Frist, III For For Management 4 Elect Director John J. Hamre For For Management 5 Elect Director Miriam E. John For For Management 6 Elect Director Anita K. Jones For For Management 7 Elect Director John P. Jumper For For Management 8 Elect Director Harry M.J. Kraemer, Jr. For For Management 9 Elect Director Lawrence C. Nussdorf For For Management 10 Elect Director Edward J. Sanderson, Jr. For For Management 11 Elect Director A. Thomas Young For For Management 12 Approve Merger Agreement For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Provide Right to Act by Written Consent Against For Shareholder SARA LEE CORPORATION Ticker: SLE Security ID: 803111103 Meeting Date: OCT 27, 2011 Meeting Type: Annual Record Date: SEP 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Christopher B. Begley For For Management 2 Elect Director Jan Bennink For For Management 3 Elect Director Crandall C. Bowles For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director James S. Crown For For Management 6 Elect Director Laurette T. Koellner For For Management 7 Elect Director Cornelis J.A. Van Lede For For Management 8 Elect Director John McAdam For For Management 9 Elect Director Sir Ian Prosser For For Management 10 Elect Director Norman R. Sorensen For For Management 11 Elect Director Jeffrey W. Ubben For For Management 12 Elect Director Jonathan P. Ward For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Report on Political Contributions Against Against Shareholder SAUER-DANFOSS INC. Ticker: SHS Security ID: 804137107 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date: APR 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Niels B. Christiansen For For Management 1.2 Elect Director Jorgen M. Clausen For For Management 1.3 Elect Director Kim Fausing For For Management 1.4 Elect Director Richard J. Freeland For For Management 1.5 Elect Director Per Have For For Management 1.6 Elect Director William E. Hoover, Jr. For For Management 1.7 Elect Director Johannes F. Kirchhoff For For Management 1.8 Elect Director Sven Ruder For For Management 1.9 Elect Director Anders Stahlschmidt For For Management 1.10 Elect Director Steven H. Wood For For Management 2 Ratify Auditors For For Management SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Melvyn E. Bergstein For For Management 2 Elect Director Larry C. Glasscock For For Management 3 Elect Director Karen N. Horn For For Management 4 Elect Director Allan Hubbard For For Management 5 Elect Director Reuben S. Leibowitz For For Management 6 Elect Director Daniel C. Smith For For Management 7 Elect Director J. Albert Smith, Jr. For For Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 9 Ratify Auditors For For Management 10 Amend Omnibus Stock Plan For Against Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John W. Brown For For Management 2 Elect Director Daniel J. Starks For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Declassify the Board of Directors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUL 26, 2011 Meeting Type: Annual Record Date: MAY 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald R. Chappel For For Management 2 Elect Director Irwin S. Cohen For For Management 3 Elect Director Ronald E. Daly For For Management 4 Elect Director Susan E. Engel For For Management 5 Elect Director Philip L. Francis For For Management 6 Elect Director Edwin C. Gage For For Management 7 Elect Director Craig R. Herkert For For Management 8 Elect Director Steven S. Rogers For For Management 9 Elect Director Matthew E. Rubel For For Management 10 Elect Director Wayne C. Sales For For Management 11 Elect Director Kathi P. Seifert For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 25, 2011 Meeting Type: Annual Record Date: AUG 26, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen M. Bennett For For Management 2 Elect Director Michael A. Brown For For Management 3 Elect Director Frank E. Dangeard For For Management 4 Elect Director Geraldine B. Laybourne For For Management 5 Elect Director David L. Mahoney For For Management 6 Elect Director Robert S. Miller For For Management 7 Elect Director Enrique Salem For For Management 8 Elect Director Daniel H. Schulman For For Management 9 Elect Director V. Paul Unruh For For Management 10 Ratify Auditors For For Management 11 Amend Outside Director Stock For For Management Awards/Options in Lieu of Cash 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings SYNOPSYS, INC. Ticker: SNPS Security ID: 871607107 Meeting Date: APR 03, 2012 Meeting Type: Annual Record Date: FEB 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aart J. De Geus For For Management 1.2 Elect Director Alfred Castino For For Management 1.3 Elect Director Chi-Foon Chan For For Management 1.4 Elect Director Bruce R. Chizen For For Management 1.5 Elect Director Deborah A. Coleman For For Management 1.6 Elect Director Chrysostomos L. "Max" For For Management Nikias 1.7 Elect Director John Schwarz For For Management 1.8 Elect Director Roy Vallee For For Management 1.9 Elect Director Steven C. Walske For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management TAUBMAN CENTERS, INC. Ticker: TCO Security ID: 876664103 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Graham T. Allison For For Management 1.2 Elect Director Peter Karmanos, Jr. For For Management 1.3 Elect Director William S. Taubman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: MAR 07, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Pierre Brondeau as Director For For Management 2 Reelect Juergen Gromer as Director For For Management 3 Reelect William A. Jeffrey as Director For For Management 4 Reelect Thomas Lynch as Director For For Management 5 Reelect Yong Nam as Director For For Management 6 Reelect Daniel Phelan as Director For For Management 7 Reelect Frederic Poses as Director For For Management 8 Reelect Lawrence Smith as Director For For Management 9 Reelect Paula Sneed as Director For For Management 10 Reelect David Steiner as Director For For Management 11 Reelect John Van Scoter as Director For For Management 12 Accept Annual Report for Fiscal For For Management 2010/2011 13 Accept Statutory Financial Statements For For Management for Fiscal 2011/2012 14 Accept Consolidated Financial For For Management Statements for Fiscal 2011/2012 15 Approve Discharge of Board and Senior For For Management Management 16 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2011/2012 17 Ratify Deloitte AG as Swiss Registered For For Management Auditors for Fiscal 2011/2012 18 Ratify PricewaterhouseCoopers AG as For For Management Special Auditor for Fiscal 2011/2012 19 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 20 Amend Omnibus Stock Plan For Against Management 21 Approve Reduction in Share Capital For For Management 22 Authorize Share Repurchase Program For Against Management 23 Approve Ordinary Cash Dividend For For Management 24 Approve Reallocation of Free Reserves For For Management to Legal Reserves 25 Adjourn Meeting For Against Management TECH DATA CORPORATION Ticker: TECD Security ID: 878237106 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kathleen Misunas For For Management 2 Elect Director Thomas I. Morgan For For Management 3 Elect Director Steven A. Raymund For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Amend Executive Incentive Bonus Plan For For Management TECK RESOURCES LIMITED Ticker: TCK.B Security ID: 878742204 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mayank M. Ashar For For Management 1.2 Elect Director J. Brian Aune For For Management 1.3 Elect Director Jalynn H. Bennett For For Management 1.4 Elect Director Hugh J. Bolton For Withhold Management 1.5 Elect Director Felix P. Chee For For Management 1.6 Elect Director Jack L. Cockwell For For Management 1.7 Elect Director Norman B. Keevil For For Management 1.8 Elect Director Norman B. Keevil, III For For Management 1.9 Elect Director Takeshi Kubota For For Management 1.10 Elect Director Takashi Kuriyama For For Management 1.11 Elect Director Donald R. Lindsay For For Management 1.12 Elect Director Janice G. Rennie For For Management 1.13 Elect Director Warren S.R. Seyffert For For Management 1.14 Elect Director Chris M.T. Thompson For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433100 Meeting Date: JAN 13, 2012 Meeting Type: Special Record Date: DEC 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Charter to Reclassify Special For For Management Common Shares 2 Approve Reclassification of Special For For Management Common Shares 3 Amend Charter to Adjust Voting Power For For Management of Series A Common Shares and Common Shares 4 Approve Adjustment of Voting Power of For For Management Series A Common Shares and Common Shares 5 Amend Charter to Eliminate Certain For For Management Provisions Relating to Preferred Shares and Tracking Stock 6 Approve Omnibus Stock Plan For Against Management 7 Amend Non-Employee Director Stock For For Management Option Plan 8 Adjourn Meeting For Against Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rodney F. Chase For For Management 2 Elect Director Gregory J. Goff For For Management 3 Elect Director Robert W. Goldman For For Management 4 Elect Director Steven H. Grapstein For For Management 5 Elect Director David Lilley For For Management 6 Elect Director J.W. Nokes For For Management 7 Elect Director Susan Tomasky For For Management 8 Elect Director Michael E. Wiley For For Management 9 Elect Director Patrick Y. Yang For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management THE BANK OF NEW YORK MELLON CORPORATION Ticker: BK Security ID: 064058100 Meeting Date: APR 10, 2012 Meeting Type: Annual Record Date: FEB 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ruth E. Bruch For For Management 2 Elect Director Nicholas M. Donofrio For For Management 3 Elect Director Gerald L. Hassell For For Management 4 Elect Director Edmund F. Kelly For For Management 5 Elect Director Richard J. Kogan For For Management 6 Elect Director Michael J. Kowalski For For Management 7 Elect Director John A. Luke, Jr. For For Management 8 Elect Director Mark A. Nordenberg For For Management 9 Elect Director Catherine A. Rein For For Management 10 Elect Director William C. Richardson For For Management 11 Elect Director Samuel C. Scott, III For For Management 12 Elect Director Wesley W. von Schack For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Ratify Auditors For For Management 15 Require Independent Board Chairman Against Against Shareholder 16 Restore or Provide for Cumulative Against For Shareholder Voting THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For For Management 3 Elect Director Howard G. Buffett For For Management 4 Elect Director Richard M. Daley For For Management 5 Elect Director Barry Diller For For Management 6 Elect Director Evan G. Greenberg For For Management 7 Elect Director Alexis M. Herman For For Management 8 Elect Director Muhtar Kent For For Management 9 Elect Director Donald R. Keough For For Management 10 Elect Director Robert A. Kotick For For Management 11 Elect Director Maria Elena Lagomasino For For Management 12 Elect Director Donald F. McHenry For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director James D. Robinson, III For For Management 15 Elect Director Peter V. Ueberroth For For Management 16 Elect Director Jacob Wallenberg For For Management 17 Elect Director James B. Williams For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Francis S. Blake For For Management 3 Elect Director Ari Bousbib For For Management 4 Elect Director Gregory D. Brenneman For For Management 5 Elect Director J. Frank Brown For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Elect Director Ronald L. Sargent For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Qualified Employee Stock For For Management Purchase Plan 14 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 15 Prepare Employment Diversity Report Against Against Shareholder 16 Amend Right to Act by Written Consent Against For Shareholder 17 Amend Bylaws Call Special Meetings Against For Shareholder 18 Report on Charitable Contributions Against Against Shareholder 19 Adopt Storm Water Run-off Management Against Against Shareholder Policy THE NASDAQ OMX GROUP, INC. Ticker: NDAQ Security ID: 631103108 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven D. Black For For Management 2 Elect Director Borje Ekholm For For Management 3 Elect Director Robert Greifeld For For Management 4 Elect Director Glenn H. Hutchins For For Management 5 Elect Director Essa Kazim For For Management 6 Elect Director John D. Markese For For Management 7 Elect Director Ellyn A. McColgan For For Management 8 Elect Director Thomas F. O'Neill For For Management 9 Elect Director James S. Riepe For For Management 10 Elect Director Michael R. Splinter For For Management 11 Elect Director Lars Wedenborn For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Reduce Supermajority Vote Requirement Against For Shareholder 15 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 11, 2011 Meeting Type: Annual Record Date: AUG 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angela F. Braly For For Management 2 Elect Director Kenneth I. Chenault For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director Susan Desmond-Hellmann For For Management 5 Elect Director Robert A. McDonald For For Management 6 Elect Director W. James McNerney, Jr. For For Management 7 Elect Director Johnathan A. Rodgers For For Management 8 Elect Director Margaret C. Whitman For For Management 9 Elect Director Mary Agnes Wilderotter For For Management 10 Elect Director Patricia A. Woertz For For Management 11 Elect Director Ernesto Zedillo For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Amend Articles of Incorporation For For Management 16 Provide for Cumulative Voting Against For Shareholder 17 Phase Out Use of Laboratory Animals in Against Against Shareholder Pet Food Product Testing 18 Report on Political Contributions and Against Against Shareholder Provide Advisory Vote TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director William P. Barr For For Management 3 Elect Director Jeffrey L. Bewkes For For Management 4 Elect Director Stephen F. Bollenbach For For Management 5 Elect Director Robert C. Clark For For Management 6 Elect Director Mathias Dopfner For For Management 7 Elect Director Jessica P. Einhorn For For Management 8 Elect Director Fred Hassan For For Management 9 Elect Director Kenneth J. Novack For For Management 10 Elect Director Paul D. Wachter For For Management 11 Elect Director Deborah C. Wright For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent Against For Shareholder TOWERS WATSON & CO. Ticker: TW Security ID: 891894107 Meeting Date: NOV 11, 2011 Meeting Type: Annual Record Date: SEP 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John J. Gabarro For For Management 2 Elect Director Victor F. Ganzi For For Management 3 Elect Director John J. Haley For For Management 4 Elect Director Brendan R. O'Neill For For Management 5 Elect Director Linda D. Rabbitt For For Management 6 Elect Director Gilbert T. Ray For For Management 7 Elect Director Paul Thomas For For Management 8 Elect Director Wilhelm Zeller For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: FEB 03, 2012 Meeting Type: Annual Record Date: DEC 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Tyson For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director Gaurdie E. Banister, Jr. For For Management 1.4 Elect Director Jim Kever For For Management 1.5 Elect Director Kevin M. McNamara For For Management 1.6 Elect Director Brad T. Sauer For For Management 1.7 Elect Director Robert Thurber For For Management 1.8 Elect Director Barbara A. Tyson For For Management 1.9 Elect Director Albert C. Zapanta For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For For Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Roland A. Hernandez For For Management 7 Elect Director Joel W. Johnson For For Management 8 Elect Director Olivia F. Kirtley For For Management 9 Elect Director Jerry W. Levin For For Management 10 Elect Director David B. O'Maley For For Management 11 Elect Director O'dell M. Owens, M.D., For For Management M.P.H. 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For For Management 14 Elect Director Doreen Woo Ho For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Michael J. Burns For For Management 3 Elect Director D. Scott Davis For For Management 4 Elect Director Stuart E. Eizenstat For For Management 5 Elect Director Michael L. Eskew For For Management 6 Elect Director William R. Johnson For For Management 7 Elect Director Candace Kendle For For Management 8 Elect Director Ann M. Livermore For For Management 9 Elect Director Rudy H.P. Markham For For Management 10 Elect Director Clark T. Randt, Jr. For For Management 11 Elect Director John W. Thompson For For Management 12 Elect Director Carol B. Tome For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock For For Management Purchase Plan 16 Report on Lobbying Contributions and Against Against Shareholder Expenses UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Louis R. Chenevert For For Management 2 Elect Director John V. Faraci For For Management 3 Elect Director Jean-Pierre Garnier, Ph. For For Management D. 4 Elect Director Jamie S. Gorelick For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director Ellen J. Kullman For For Management 7 Elect Director Richard D. McCormick For For Management 8 Elect Director Harold McGraw, III For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director H. Patrick Swygert For For Management 11 Elect Director Andre Villeneuve For For Management 12 Elect Director Christine Todd Whitman For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 04, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director Richard T. Burke For For Management 3 Elect Director Robert J. Darretta For For Management 4 Elect Director Stephen J. Hemsley For For Management 5 Elect Director Michele J. Hooper For For Management 6 Elect Director Rodger A. Lawson For For Management 7 Elect Director Douglas W. Leatherdale For For Management 8 Elect Director Glenn M. Renwick For For Management 9 Elect Director Kenneth I. Shine For For Management 10 Elect Director Gail R. Wilensky For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Report on Lobbying Payments and Policy Against Against Shareholder URS CORPORATION Ticker: URS Security ID: 903236107 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mickey P. Foret For For Management 2 Elect Director William H. Frist For For Management 3 Elect Director Lydia H. Kennard For For Management 4 Elect Director Donald R. Knauss For For Management 5 Elect Director Martin M. Koffel For For Management 6 Elect Director Joseph W. Ralston For For Management 7 Elect Director John D. Roach For For Management 8 Elect Director Douglas W. Stotlar For For Management 9 Elect Director William P. Sullivan For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Stock Retention/Holding Period Against Against Shareholder VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ronald K. Calgaard For For Management 2 Elect Director Jerry D. Choate For For Management 3 Elect Director Ruben M. Escobedo For For Management 4 Elect Director William R. Klesse For For Management 5 Elect Director Bob Marbut For For Management 6 Elect Director Donald L. Nickles For For Management 7 Elect Director Philip J. Pfeiffer For For Management 8 Elect Director Robert A. Profusek For For Management 9 Elect Director Susan Kaufman Purcell For For Management 10 Elect Director Stephen M. Waters For For Management 11 Elect Director Randall J. Weisenburger For For Management 12 Elect Director Rayford Wilkins, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Report on Political Contributions Against Against Shareholder 16 Report on Accident Risk Reduction Against Against Shareholder Efforts VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director Melanie L. Healey For For Management 3 Elect Director M. Frances Keeth For For Management 4 Elect Director Robert W. Lane For For Management 5 Elect Director Lowell C. McAdam For For Management 6 Elect Director Sandra O. Moose For For Management 7 Elect Director Joseph Neubauer For For Management 8 Elect Director Donald T. Nicolaisen For For Management 9 Elect Director Clarence Otis, Jr. For For Management 10 Elect Director Hugh B. Price For For Management 11 Elect Director Rodney E. Slater For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Disclose Prior Government Service Against Against Shareholder 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Performance-Based and/or Time-Based Against For Shareholder Equity Awards 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Provide Right to Act by Written Consent Against For Shareholder 19 Commit to Wireless Network Neutrality Against Against Shareholder W&T OFFSHORE, INC. Ticker: WTI Security ID: 92922P106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Virginia Boulet For For Management 1.2 Elect Director Samir G. Gibara For For Management 1.3 Elect Director Robert I. Israel For For Management 1.4 Elect Director Stuart B. Katz For For Management 1.5 Elect Director Tracy W. Krohn For Withhold Management 1.6 Elect Director S. James Nelson, Jr. For For Management 1.7 Elect Director B. Frank Stanley For For Management 2 Increase Authorized Preferred Stock For Against Management 3 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Marissa A. Mayer For For Management 9 Elect Director Gregory B. Penner For For Management 10 Elect Director Steven S. Reinemund For For Management 11 Elect Director H. Lee Scott, Jr. For For Management 12 Elect Director Arne M. Sorenson For For Management 13 Elect Director Jim C. Walton For For Management 14 Elect Director S. Robson Walton For For Management 15 Elect Director Christopher J. Williams For For Management 16 Elect Director Linda S. Wolf For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Report on Political Contributions Against Against Shareholder 20 Request Director Nominee with Patient Against Against Shareholder Safety and Healthcare Quality Experience 21 Performance-Based Equity Awards Against For Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 11, 2012 Meeting Type: Annual Record Date: NOV 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Brailer For For Management 2 Elect Director Steven A. Davis For For Management 3 Elect Director William C. Foote For For Management 4 Elect Director Mark P. Frissora For For Management 5 Elect Director Ginger L. Graham For For Management 6 Elect Director Alan G. McNally For For Management 7 Elect Director Nancy M. Schlichting For For Management 8 Elect Director David Y. Schwartz For For Management 9 Elect Director Alejandro Silva For For Management 10 Elect Director James A. Skinner For For Management 11 Elect Director Gregory D. Wasson For For Management 12 Ratify Auditors For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Adopt Retention Ratio for Executives Against For Shareholder WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lenox D. Baker, Jr. For For Management 2 Elect Director Susan B. Bayh For For Management 3 Elect Director Julie A. Hill For For Management 4 Elect Director Ramiro G. Peru For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Report on Political Contributions Against Against Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Baker, II For For Management 2 Elect Director Elaine L. Chao For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Lloyd H. Dean For For Management 5 Elect Director Susan E. Engel For For Management 6 Elect Director Enrique Hernandez, Jr. For For Management 7 Elect Director Donald M. James For For Management 8 Elect Director Cynthia H. Milligan For For Management 9 Elect Director Nicholas G. Moore For For Management 10 Elect Director Federico F. Pena For For Management 11 Elect Director Philip J. Quigley For Against Management 12 Elect Director Judith M. Runstad For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director John G. Stumpf For For Management 15 Elect Director Susan G. Swenson For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Ratify Auditors For For Management 18 Require Independent Board Chairman Against Against Shareholder 19 Provide for Cumulative Voting Against For Shareholder 20 Adopt Proxy Access Right Against For Shareholder 21 Require Audit Committee Review and Against Against Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 10, 2011 Meeting Type: Annual Record Date: SEP 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kathleen A. Cote For For Management 2 Elect Director John F. Coyne For For Management 3 Elect Director Henry T. DeNero For For Management 4 Elect Director William L. Kimsey For For Management 5 Elect Director Michael D. Lambert For For Management 6 Elect Director Len J. Lauer For For Management 7 Elect Director Matthew E. Massengill For For Management 8 Elect Director Roger H. Moore For For Management 9 Elect Director Thomas E. Pardun For For Management 10 Elect Director Arif Shakeel For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Ratify Auditors For For Management YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David W. Dorman For For Management 2 Elect Director Massimo Ferragamo For For Management 3 Elect Director Mirian M. Graddick-Weir For For Management 4 Elect Director J. David Grissom For For Management 5 Elect Director Bonnie G. Hill For For Management 6 Elect Director Jonathan S. Linen For For Management 7 Elect Director Thomas C. Nelson For For Management 8 Elect Director David C. Novak For For Management 9 Elect Director Thomas M. Ryan For For Management 10 Elect Director Jing-Shyh S. Su For For Management 11 Elect Director Robert D. Walter For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against Against Shareholder 15 Adopt and Implement Sustainable Palm Against For Shareholder Oil Policy ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Betsy J. Bernard For For Management 2 Elect Director Marc N. Casper For For Management 3 Elect Director David C. Dvorak For For Management 4 Elect Director Larry C. Glasscock For For Management 5 Elect Director Robert A. Hagemann For For Management 6 Elect Director Arthur J. Higgins For For Management 7 Elect Director John L. McGoldrick For For Management 8 Elect Director Cecil B. Pickett For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Ratify Auditors For For Management International Core Equity AEON CO. LTD. Ticker: 8267 Security ID: J00288100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles To Set Record Date for For For Management Interim Dividends 2.1 Elect Director Hayashi, Naoki For For Management 2.2 Elect Director Okada, Motoya For For Management 2.3 Elect Director Mori, Yoshiki For For Management 2.4 Elect Director Toyoshima, Masaaki For For Management 2.5 Elect Director Kurashige, Hideki For For Management 2.6 Elect Director Ikuta, Masaharu For For Management 2.7 Elect Director Sueyoshi, Takejiro For For Management 2.8 Elect Director Tadaki, Keiichi For For Management 2.9 Elect Director Sato, Ken For For Management 3 Approve Takeover Defense Plan (Poison For Against Management Pill) ALLIANZ SE Ticker: ALV Security ID: D03080112 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2011 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 4.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2011 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2011 5.1.1 Elect Wulf Bernotat as Shareholder For For Management Representative to the Supervisory Board 5.1.2 Elect Gerhard Cromme as Shareholder For For Management Representative to the Supervisory Board 5.1.3 Elect Renate Koecher as Shareholder For For Management Representative to the Supervisory Board 5.1.4 Elect Igor Landau as Shareholder For For Management Representative to the Supervisory Board 5.1.5 Elect Helmut Perlet as Shareholder For For Management Representative to the Supervisory Board 5.1.6 Elect Denis Sutherland as Shareholder For For Management Representative to the Supervisory Board 5.2.1 Elect Dante Barban as Employee For For Management Representative to the Supervisory Board 5.2.2 Elect Gabriele Burkhardt-Berg as For For Management Employee Representative to the Supervisory Board 5.2.3 Elect Jean-Jacques Cette as Employee For For Management Representative to the Supervisory Board 5.2.4 Elect Ira Gloe-Semler as Employee For For Management Representative to the Supervisory Board 5.2.5 Elect Franz Heiss as Employee For For Management Representative to the Supervisory Board 5.2.6 Elect Rolf Zimmermann as Employee For For Management Representative to the Supervisory Board 5.3.1 Elect Giovanni Casiroli as Alternate For For Management Employee Representative to the Supervisory Board 5.3.2 Elect Josef Hochburger as Alternate For For Management Employee Representative to the Supervisory Board 5.3.3 Elect Jean-Claude Le Goaer as For For Management Alternate Employee Representative to the Supervisory Board 5.3.4 Elect Joerg Reinbrecht as Alternate For For Management Employee Representative to the Supervisory Board 5.3.5 Elect Juergen Lawrenz as Alternate For For Management Employee Representative to the Supervisory Board 5.3.6 Elect Frank Kirsch as Alternate For For Management Employee Representative to the Supervisory Board 6 Amend Articles Re: Term of Supervisory For For Management Board Members 7 Authorise Exclusion of Preemptive For For Management Rights for the Issuance of Shares from Authorized Capital 2010/I ANDRITZ AG Ticker: ANDR Security ID: A11123105 Meeting Date: MAR 22, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Approve Allocation of Income For For Management 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Approve Remuneration of Supervisory For For Management Board Members 6 Ratify Auditors For For Management 7 Elect Supervisory Board Member For Against Management 8 Approve 2:1 Stock Split For For Management 9 Amend Articles Re: Compliance with New For For Management Austrian Legislation (Transposition of EU Shareholder's Rights Directive) 10 Approve Stock Option Plan For For Management ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: B6399C107 Meeting Date: APR 25, 2012 Meeting Type: Annual/Special Record Date: APR 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor A1a Receive Special Board Report None None Management A1b Receive Special Auditor Report None None Management A1c Eliminate Preemptive Rights Re: For Against Management Issuance of Warrants A1d Approve Issuance of 215,000 Warrants For Against Management A1e Renew Authorization to Increase Share For Against Management Capital within the Framework of Authorized Capital Re: Issuance of Warrants as Proposed under Item A1d A1f Approve Deviation from Belgian Company For Against Management Law Provision Re: Grant of Warrants to Non-Executive Directors A1g Authorize Implementation of Approved For Against Management Resolutions and Filing of Required Documents/Formalities at Trade Registry B1 Receive Directors' Reports (Non-Voting) None None Management B2 Receive Auditors' Reports (Non-Voting) None None Management B3 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) B4 Approve Financial Statements, For For Management Allocation of Income, and Dividends of EUR 1.20 per Share B5 Approve Discharge of Directors For For Management B6 Approve Discharge of Auditors For For Management B7 Receive Information on Resignation of None None Management Peter Harf as Director B8a Approve Remuneration Report For Against Management B8b Approve Omnibus Stock Plan For Against Management B9 Approve Change-of-Control Clause Re : For For Management Updated EMTN Program
